 

 

STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.,
DEPOSITOR

 

DEUTsCHE BANK NATIONAL TRUST COMPANY
TRUSTEE

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
MASTER SERVICER AND SECURITIES ADMINISTRATOR

 

and

 

MORTGAGEIT, INC.
SELLER AND COMPANY

 

POOLING AND SERVICING AGREEMENT

 

Dated as of November 1, 2005

 

Structured Asset Mortgage Investments II Inc.
MortgageIT Trust 2005-AR1,

Mortgage Pass-Through Certificates, Series 2005-AR1

 

 

 


--------------------------------------------------------------------------------



 

 

 

ARTICLE I

Definitions

 

 

 

ARTICLE II

Conveyance of Mortgage Loans; Original Issuance of Certificates

 

 

 

Section 2.01

Conveyance of Mortgage Loans to Trustee

38

Section 2.02

Acceptance of Mortgage Loans by Trustee

40

Section 2.03

Assignment of Interest in the Mortgage Loan Purchase Agreement

42

Section 2.04

Substitution of Mortgage Loans

43

Section 2.05

Issuance of Certificates

44

Section 2.06

Representations and Warranties Concerning the Depositor

44

Section 2.07

[Reserved]

44

Section 2.08

Permitted Activities of the Trust

44

 

 

 

ARTICLE III

Administration and Servicing of Mortgage Loans

 

 

 

Section 3.01

Master Servicer

46

Section 3.02

REMIC-Related Covenants

47

Section 3.03

Monitoring of Servicer

47

Section 3.04

Fidelity Bond

48

Section 3.05

Power to Act; Procedures

48

Section 3.06

Due-on-Sale Clauses; Assumption Agreements

49

Section 3.07

Release of Mortgage Files

49

Section 3.08

Documents, Records and Funds in Possession of Master Servicer To Be Held for
Trustee

50

Section 3.09

Standard Hazard Insurance and Flood Insurance Policies

51

Section 3.10

Presentment of Claims and Collection of Proceeds

51

Section 3.11

Maintenance of the Primary Mortgage Insurance Policies

52

Section 3.12

Trustee to Retain Possession of Certain Insurance Policies and Documents

52

Section 3.13

Realization Upon Defaulted Mortgage Loans

52

Section 3.14

Compensation for the Master Servicer

53

Section 3.15

REO Property

53

Section 3.16

Annual Officer’s Certificate as to Compliance

54

Section 3.17

Annual Independent Accountant’s Servicing Report

54

Section 3.18

Reports Filed with Securities and Exchange Commission

55

Section 3.19

The Company

55

Section 3.20

UCC

55

Section 3.21

Optional Purchase of Defaulted Mortgage Loans

56

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

ARTICLE IV

Accounts

 

 

 

Section 4.01

Protected Account

57

Section 4.02

[Reserved]

58

Section 4.03

[Reserved]

59

Section 4.04

Distribution Account

60

Section 4.05

Permitted Withdrawals and Transfers from the Distribution Account

60

Section 4.06

Class A/B Reserve Fund

60

Section 4.07

[Reserved]

60

Section 4.08

Corridor Contract Reserve Account

60

Section 4.09

Class XP Reserve Account

60

 

 

 

ARTICLE V

Certificates

 

 

 

Section 5.01

Certificates

63

Section 5.02

Registration of Transfer and Exchange of Certificates

69

Section 5.03

Mutilated, Destroyed, Lost or Stolen Certificates

72

Section 5.04

Persons Deemed Owners

73

Section 5.05

Transfer Restrictions on Residual Certificates

73

Section 5.06

Restrictions on Transferability of Certificates

74

Section 5.07

ERISA Restrictions

75

Section 5.08

Rule 144A Information

76

 

 

 

ARTICLE VI

Payments to Certificateholders

 

 

 

Section 6.01

Distributions on the Certificates

77

Section 6.02

Allocation of Losses and Subsequent Recoveries

82

Section 6.03

Payments

84

Section 6.04

Statements to Certificateholders

85

Section 6.05

Monthly Advances

87

Section 6.06

Compensating Interest Payments

87

Section 6.07

Distributions on REMIC I Regular Interests and REMIC II Regular Interests

88

 

 

 

ARTICLE VII

The Master Servicer

 

 

 

Section 7.01

Liabilities of the Master Servicer

89

Section 7.02

Merger or Consolidation of the Master Servicer

89

Section 7.03

Indemnification of the Trustee, the Master Servicer and the Securities
Administrator

89

Section 7.04

Limitations on Liability of the Master Servicer and Others

90

Section 7.05

Master Servicer Not to Resign

91

 

 

 


--------------------------------------------------------------------------------



 

 

 

Section 7.06

Successor Master Servicer

91

Section 7.07

Sale and Assignment of Master Servicing

91

 

 

 

ARTICLE VIII

Default

 

 

 

Section 8.01

Events of Default

93

Section 8.02

Trustee to Act; Appointment of Successor

94

Section 8.03

Notification to Certificateholders

95

Section 8.04

Waiver of Defaults

95

Section 8.05

List of Certificateholders

96

 

 

 

 

 

 

ARTICLE IX

Concerning the Trustee and the Securities Administrator

 

 

 

Section 9.01

Duties of Trustee

97

Section 9.02

Certain Matters Affecting the Trustee and the Securities Administrator

99

Section 9.03

Trustee and Securities Administrator Not Liable for Certificates or Mortgage
Loans

100

Section 9.04

Trustee and Securities Administrator May Own Certificates

101

Section 9.05

Trustee’s and Securities Administrator’s Fees and Expenses

101

Section 9.06

Eligibility Requirements for Trustee and Securities Administrator

101

Section 9.07

Insurance

102

Section 9.08

Resignation and Removal of the Trustee and Securities Administrator

102

Section 9.09

Successor Trustee and Successor Securities Administrator

103

Section 9.10

Merger or Consolidation of Trustee or Securities Administrator

104

Section 9.11

Appointment of Co-Trustee or Separate Trustee

104

Section 9.12

Federal Information Returns and Reports to Certificateholders; REMIC
Administration

105

 

 

 

ARTICLE X

Termination

 

 

 

Section 10.01

Termination Upon Repurchase or Liquidation of the Mortgage Loans

108

Section 10.02

Additional Termination Requirements

110

 

 

 

ARTICLE XI

Miscellaneous Provisions

 

 

 

Section 11.01

Intent of Parties

112

Section 11.02

Amendment

112

Section 11.03

Recordation of Agreement

113

Section 11.04

Limitation on Rights of Certificateholders

113

 

 

 


--------------------------------------------------------------------------------



 

 

 

Section 11.05

Acts of Certificateholders

114

Section 11.06

Governing Law

115

Section 11.07

Notices

115

Section 11.08

Severability of Provisions

116

Section 11.09

Successors and Assigns

116

Section 11.10

Article and Section Headings

116

Section 11.11

Counterparts

116

Section 11.12

Notice to Rating Agencies

116

 

EXHIBITS

Exhibit A-1

-

Form of Class I-A Certificates

Exhibit A-2

-

Form of Class I-X Certificates

Exhibit A-3

-

Form of Class I-M-X Certificates

Exhibit A-4

-

Form of Class I-B-[1][2][3] Certificates

Exhibit A-5

-

Form of Class R Certificates

Exhibit A-6

-

Form of Class I-B-[4][5][6] Certificates

Exhibit A-7

-

Form of Class XP Certificates

Exhibit B

-

Mortgage Loan Schedule

Exhibit C

-

[Reserved]

Exhibit D

-

Request for Release of Documents

Exhibit E

-

Form of Affidavit pursuant to Section 860E(e)(4)

Exhibit F-1

-

Form of Investment Letter

Exhibit F-2

-

Form of Rule 144A and Related Matters Certificate

Exhibit G

-

Form of Custodial Agreement

Exhibit H-1

-

Servicing Agreement

Exhibit H-2

-

Subservicing Agreement

Exhibit I

-

[Reserved]

Exhibit J

-

Mortgage Loan Purchase Agreement

Exhibit K

-

Form of Trustee Limited Power of Attorney

Exhibit L

-

[Reserved]

Exhibit M

-

[Reserved]

 

 


--------------------------------------------------------------------------------



 

 

POOLING AND SERVICING AGREEMENT

Pooling and Servicing Agreement dated as of November 1, 2005, among Structured
Asset Mortgage Investments II Inc., a Delaware corporation, as depositor (the
“Depositor”), Deutsche Bank National Trust Company, not in its individual
capacity but solely as trustee (the “Trustee”), Wells Fargo Bank, National
Association, as master servicer (in such capacity, the “Master Servicer”) and as
securities administrator (in such capacity, the “Securities Administrator”), and
MortgageIT, Inc., as seller (in such capacity, the “Seller”) and as company (in
such capacity, the “Company”).

PRELIMINARY STATEMENT

On or prior to the Closing Date, the Depositor acquired the Mortgage Loans from
the Seller. On the Closing Date, the Depositor will sell the Mortgage Loans and
certain other property to the Trust Fund and receive in consideration therefor
Certificates evidencing the entire beneficial ownership interest in the Trust
Fund.

The Securities Administrator on behalf of the Trust shall make an election for
the assets constituting REMIC I to be treated for federal income tax purposes as
a REMIC. On the Startup Day, the REMIC I Regular Interests will be designated
“regular interests” in such REMIC.

The Securities Administrator on behalf of the Trust shall make an election for
the assets constituting REMIC II to be treated for federal income tax purposes
as a REMIC. On the Startup Day, the REMIC II Regular Interests will be
designated “regular interests” in such REMIC.

The Class R Certificates will evidence ownership of the “residual interest” in
each REMIC.

The Mortgage Loans will have an Outstanding Principal Balance as of the Cut-off
Date, after deducting all Scheduled Principal due on or before the Cut-off Date,
of approximately $396,760,983.

In consideration of the mutual agreements herein contained, the Depositor, the
Master Servicer, the Securities Administrator, the Seller, the Company and the
Trustee agree as follows:

ARTICLE I

DEFINITIONS

Whenever used in this Agreement, the following words and phrases, unless
otherwise expressly provided or unless the context otherwise requires, shall
have the meanings specified in this Article.

Accepted Master Servicing Practices: With respect to any Mortgage Loan, as
applicable, either (x) those customary mortgage servicing practices of prudent
mortgage servicing institutions that master service mortgage loans of the same
type and quality as such Mortgage Loan in the jurisdiction where the related
Mortgaged Property is located, to the extent applicable to the Master Servicer
(except in its capacity as successor to the Servicer), or (y) as provided in

 

1

 


--------------------------------------------------------------------------------



 

the Servicing Agreement, to the extent applicable to the Servicer, but in no
event below the standard set forth in clause (x).

Account: The Distribution Account, the Class A/B Reserve Fund, the Class XP
Reserve Account, the Corridor Contract Reserve Account and the Protected Account
as the context may require.

Accrued Certificate Interest: With respect to the Certificates of any Class
(other than the Class R Certificates and the Class XP Certificates) on any
Distribution Date, is equal to the amount of interest accrued during the related
Interest Accrual Period at the applicable Pass-Through Rate on the Current
Principal Amount or Notional Amount, as applicable, of such Certificate
immediately prior to such Distribution Date, less (1) in the case of a Senior
Certificate, such Certificate’s share of (a) Prepayment Interest Shortfalls on
the Mortgage Loans, to the extent not covered by Compensating Interest Payments
made by the Servicer or the Master Servicer, (b) interest shortfalls on the
Mortgage Loans resulting from the application of the Relief Act or similar state
law, (c) after the Cross-Over Date, the interest portion of any Realized Losses
on the Mortgage Loans, in each case, allocated thereto in accordance with
Section 6.02(g) and (d) any shortfalls resulting from Net Deferred Interest on
the Mortgage Loans allocated thereto in accordance with Section 6.01(e), (2) in
the case of a Subordinate Certificate, such Certificate’s share of (a)
Prepayment Interest Shortfalls on the Mortgage Loans, to the extent not covered
by Compensating Interest Payments made by the Servicer or the Master Servicer,
(b) interest shortfalls on the Mortgage Loans resulting from the application of
the Relief Act or similar state law, (c) the interest portion of any Realized
Losses on the Mortgage Loans allocated thereto in accordance with Section
6.02(g) and (d) any shortfalls resulting from Net Deferred Interest on the
Mortgage Loans allocated thereto in accordance with Section 6.01(e) and (3) in
the case of the Class X Certificates, the Accrued Certificate Interest for each
Class on any Distribution Date will be reduced by the amount of any Carryover
Shortfall Amount for the Class I-A Certificates (in the case of the Class I-X-1
Certificates) and any Carryover Shortfall Amount for the Class I-B Certificates
(in the case of the Class I-M-X Certificates and, with respect to the initial
Distribution Date only and the Class I-B-1 Certificates and the Class I-B-2
Certificates, the Class I-X-1 Certificates). Accrued Certificate Interest is
calculated on the basis of (i) a 360-day year consisting of twelve 30-day months
for the Class X Certificates and (ii) a 360-day year and the actual number of
days elapsed in the Interest Accrual Period for the Class I-A and Class I-B
Certificates. No Accrued Certificate Interest will be payable with respect to
any Class of Certificates after the Distribution Date on which the outstanding
Current Principal Amount of such Certificate (other than the Class X
Certificates) has been reduced to zero.

Affiliate: As to any Person, any other Person controlling, controlled by or
under common control with such Person. “Control” means the power to direct the
management and policies of a Person, directly or indirectly, whether through
ownership of voting securities, by contract or otherwise. “Controlled” and
“Controlling” have meanings correlative to the foregoing. The Trustee may
conclusively presume that a Person is not an Affiliate of another Person unless
a Responsible Officer of the Trustee has actual knowledge to the contrary.

Agreement: This Pooling and Servicing Agreement and all amendments hereof and
supplements hereto.

 

2

 


--------------------------------------------------------------------------------



 

 

Allocable Share: With respect to any Class of Subordinate Certificates (other
than the Class I-M-X Certificates) and any Distribution Date, an amount equal to
the product of (i) the Subordinate Optimal Principal Amount and (ii) the
fraction, the numerator of which is the Current Principal Amount of such
Class and the denominator of which is the aggregate Current Principal Amount of
all Classes of the Subordinate Certificates; provided, however, that no Class of
Subordinate Certificates (other than the Class of Class I-B Certificates with
the lowest numerical designation) shall be entitled on any Distribution Date to
receive distributions pursuant to clauses (ii), (iii) and (v) of the definition
of Subordinate Optimal Principal Amount unless the Class Prepayment Distribution
Trigger for such Distribution Date has been satisfied (any amount distributable
pursuant to clauses (ii), (iii) and (v) of the definition of Subordinate Optimal
Principal Amount shall be distributed among the Classes entitled thereto, pro
rata based on their respective Current Principal Amounts); provided, further,
that if on a Distribution Date, the Current Principal Amount of any Class of
Subordinate Certificates for which the Class Prepayment Distribution Trigger has
been satisfied is reduced to zero, such Class’s remaining Allocable Share shall
be distributed to the remaining Classes of Subordinate Certificates which
satisfy the Class Prepayment Distribution Trigger in reduction of their
respective Current Principal Amounts, sequentially to Class I-B Certificates in
the order of their numerical Class designations.

Applicable Credit Rating: For any long-term deposit or security, a credit rating
of AAA in the case of S&P or Aaa in the case of Moody’s (or with respect to
investments in money market funds, a credit rating of “AAAm” or “AAAm-G” in the
case of S&P and the highest rating given by Moody’s for money market funds in
the case of Moody’s). For any short-term deposit or security, or a rating of
A-l+ in the case of S&P or Prime-1 in the case of Moody’s.

Applicable State Law: For purposes of Section 9.12(d), the Applicable State Law
shall be (a) the law of the State of New York and (b) such other state law whose
applicability shall have been brought to the attention of the Securities
Administrator and the Trustee by either (i) an Opinion of Counsel reasonably
acceptable to the Securities Administrator and the Trustee delivered to it by
the Master Servicer or the Depositor, or (ii) written notice from the
appropriate taxing authority as to the applicability of such state law.

Appraised Value: For any Mortgaged Property related to a Mortgage Loan, the
amount set forth as the appraised value of such Mortgaged Property in an
appraisal made for the mortgage originator in connection with its origination of
the related Mortgage Loan.

Assumed Final Distribution Date: The Distribution Date occurring in November
2035.

Available Funds: With respect to any Distribution Date, an amount equal to the
aggregate of the following amounts: (a) all previously undistributed payments on
account of principal (including the principal portion of Scheduled Payments,
Principal Prepayments and the principal portion of Net Liquidation Proceeds) and
all previously undistributed payments on account of interest received after the
Cut-off Date and on or prior to the related Determination Date, (b) any Monthly
Advances and Compensating Interest Payments by the Servicer with respect to such
Distribution Date and (c) any reimbursed amount in connection with losses on
investments of deposits in an account, except:

 

 

3

 


--------------------------------------------------------------------------------



 

 

 

(i)

all payments that were received before the Cut-off Date;

 

 

(ii)          all Principal Prepayments and Liquidation Proceeds received after
the applicable Prepayment Period;

(iii)         all payments, other than Principal Prepayments, that represent
early receipt of Scheduled Payments due on a date or dates subsequent to the
related Due Date;

(iv)         amounts received on particular Mortgage Loans as late payments of
principal or interest and respecting which, and to the extent that, there are
any unreimbursed Monthly Advances;

(v)          amounts representing Monthly Advances determined to be
Nonrecoverable Advances;

(vi)         any investment earnings on amounts on deposit in the Distribution
Account and the Class A/B Reserve Fund and amounts permitted to be withdrawn
from the Distribution Account pursuant to this Agreement;

(vii)       amounts needed to pay the Servicing Fees or the Master Servicer Fee
or to reimburse the Servicer or the Master Servicer for amounts due under the
Servicing Agreement and the Agreement to the extent such amounts have not been
retained by, or paid previously to, the Servicer or the Master Servicer;

(viii)      amounts applied to pay any fees with respect to any lender-paid
primary mortgage insurance policy (if any); and

(ix)         any expenses or other amounts reimbursable to the Trustee, the
Securities Administrator, the Master Servicer and the Custodian pursuant to
Section 7.04(c) or Section 9.05.

Average Loss Severity Percentage: With respect to any Distribution Date, the
percentage equivalent of a fraction, the numerator of which is the sum of the
Loss Severity Percentages for each Mortgage Loan which had a Realized Loss and
the denominator of which is the number of Mortgage Loans that had Realized
Losses.

Bankruptcy Code: The United States Bankruptcy Code, as amended as codified in 11
U.S.C. §§ 101-1330.

Bankruptcy Loss: With respect to any Mortgage Loan, any Deficient Valuation or
Debt Service Reduction related to such Mortgage Loan as reported by the Servicer
to the Master Servicer.

Book-Entry Certificates: Initially, all Classes of Certificates other than the
Private Certificates and the Residual Certificates.

 

4

 


--------------------------------------------------------------------------------



 

 

Business Day: Any day other than (i) a Saturday or a Sunday, or (ii) a day on
which the New York Stock Exchange or Federal Reserve is closed or on which
banking institutions in the jurisdiction in which the Trustee, the Master
Servicer, Custodian, the Servicer or the Securities Administrator are authorized
or obligated by law or executive order to be closed.

Carryover Shortfall Amount: For any Distribution Date and for the Class I-A
Certificates and the Class I-B Certificates, an amount equal to the sum of: (i)
the excess, if any, of (a) the amount of Accrued Certificate Interest that would
have accrued on such Class at a Pass-Through Rate equal to the lesser of (I)
One-Month LIBOR plus the related Margin and (II) 10.50%, over (b) the amount of
Accrued Certificate Interest on such Class for such Distribution Date less the
amount of any Net Deferred Interest added to the Current Principal Amount of
such Class on that Distribution Date; (ii) the portion of the amount described
in clause (i) above remaining unpaid from prior Distribution Dates; and (iii)
one month’s interest at the rate described in clause (i)(a) above on the amount
described in clause (ii) above.

Certificate: Any mortgage pass-through certificate evidencing a beneficial
ownership interest in the Trust Fund signed and countersigned by the Securities
Administrator in substantially the forms annexed hereto as Exhibits A-1, A-2,
A-3, A-4, A-5, A-6 and A-7 with the blanks therein appropriately completed.

Certificate Owner: Any Person who is the beneficial owner of a Certificate
registered in the name of the Depository or its nominee.

Certificate Register: The register maintained pursuant to Section 5.02.

Certificateholder: A Holder of a Certificate.

Class: With respect to the Certificates, any of Class I-A-1, Class I-A-2, Class
I-A-3, Class I-X-1, Class I-M-X, Class I-B-1, Class I-B-2, Class I-B-3, Class
I-B-4, Class I-B-5, Class I-B-6, Class XP and Class R Certificates.

Class A/B Reserve Fund: As described in Section 4.06 herein.

Class I-A Certificates: The Class I-A-1, Class I-A-2 and Class I-A-3
Certificates.

Class I-A Corridor Contract: With respect to the Class I-A Certificates, the
corridor contract, dated as of November 21, 2005, between the Securities
Administrator, on behalf of the Trust for the benefit of the Class I-A
Certificateholders, and the Counterparty.

Class I-A Corridor Contract Payment Amount: With respect to any Distribution
Date and the Class I-A Corridor Contract, the amounts received from such Class
I-A Corridor Contract, if any, on such Distribution Date.

Class I-B Certificates: The Class I-B-1, Class I-B-2, Class I-B-3, Class I-B-4,
Class I-B-5 and Class I-B-6 Certificates.

Class I-B Corridor Contract: With respect to the Class I-B-1 Certificates and
the Class I-B-2 Certificates, the corridor contract, dated as of November 21,
2005, between the Securities

 

5

 


--------------------------------------------------------------------------------



 

Administrator, on behalf of the Trust for the benefit of the Class I-B-1
Certificateholders and Class I-B-2 Certificateholders, and the Counterparty.

Class I-B Corridor Contract Payment Amount: With respect to any Distribution
Date and the Class I-B Corridor Contract, the amounts received from such Class
I-B Corridor Contract, if any, on such Distribution Date.

Class I-M-X Notional Amount: With respect to any Distribution Date and the Class
I-M-X Certificates, the aggregate Current Principal Amount of the Class I-M-X
Certificates and the Class I-B Certificates (before taking into account the
payment of principal on such Certificates on such Distribution Date).

Class I-X-1 Notional Amount: With respect to any Distribution Date and the Class
I-X-1 Certificates, the aggregate Current Principal Amount of the Class I-A
Certificates and the Class I-X-1 Certificates (before taking into account the
payment of principal on such Certificates on such Distribution Date).

Class Prepayment Distribution Trigger: For a Class of Subordinate Certificates
(other than the Class I-M-X Certificates) for any Distribution Date, the
Class Prepayment Distribution Trigger is satisfied if the fraction (expressed as
a percentage), the numerator of which is the aggregate Current Principal Amount
of such Class and each Class of Subordinate Certificates, respectively,
subordinate thereto, if any, and the denominator of which is the Scheduled
Principal Balance of all of the Mortgage Loans as of the related Due Date,
equals or exceeds such percentage calculated as of the Closing Date.

Class R Certificate: Any one of the Class R Certificates substantially in the
form annexed hereto as Exhibit A-5 and evidencing ownership of interests
designated as “residual interests” in REMIC I and REMIC II for purposes of the
REMIC Provisions. Component I of the Class R Certificates is designated as the
sole class of “residual interest” in REMIC I and Component II of the Class R
Certificates is designated as the sole class of “residual interest” in REMIC II.

Class R Deposit: The $100 deposit into the Distribution Account by the Depositor
on the Closing Date to pay the Class R Certificates in accordance with
Section 6.01(a) on the Distribution Date occurring in December 2005.

Class X Certificates: The Class I-X-1 Certificates and the Class I-M-X
Certificates.

Class XP Reserve Account: The account established and maintained by the
Securities Administrator pursuant to Section 4.09 hereof.

Closing Date: November 21, 2005.

Code: The Internal Revenue Code of 1986, as amended.

Company: MortgageIT.

Compensating Interest Payment: As defined in Section 6.06.

 

6

 


--------------------------------------------------------------------------------



 

 

Corporate Trust Office: The designated office of the Trustee or Securities
Administrator, as applicable, where at any particular time its respective
corporate trust business with respect to this Agreement shall be administered.
The Corporate Trust Office of the Trustee at the date of the execution of this
Agreement is located at 1761 St. Andrew Place, Santa Ana, California 92705,
Attention: Trust Administration – MG05A1. The Corporate Trust Office of the
Securities Administrator at the date of the execution of this Agreement is
located at 9062 Old Annapolis Road, Columbia, Maryland 21045, Attention:
Corporate Trust Group, MortgageIT 2005-AR1. For the purpose of registration and
transfer and exchange only, the Corporate Trust Office of the Securities
Administrator shall be located at Sixth Street and Marquette Avenue,
Minneapolis, Minnesota 55479, Attention: Corporate Trust Group, MortgageIT
2005-AR1.

Corridor Contract: The Class I-A Corridor Contract or the Class I-B Corridor
Contract, as applicable.

Corridor Contract Payment Amount: The Class I-A Corridor Contract Payment Amount
or the Class I-B Corridor Contract Payment Amount, as applicable.

Corridor Contract Reserve Account: The trust account or accounts created and
maintained by the Securities Administrator pursuant to Section 4.08 hereof,
which shall be denominated “Wells Fargo Bank, National Association, as
Securities Administrator on behalf of the Trustee f/b/o holders of Structured
Asset Mortgage Investments II Inc., MortgageIT Trust 2005-AR1, Mortgage
Pass-Through Certificates, Series 2005-AR1 – Corridor Contract Reserve Account.”
For purposes of the REMIC Provisions, the Corridor Contract Reserve Account will
be an outside reserve fund. For federal income tax purposes, the Depositor shall
be treated as the owner of the Corridor Contract Reserve Account and shall
include any investment earnings on the Corridor Contract Reserve Account in
income for such purposes. Any amounts distributed to the Corridor Contract
Reserve Account from any REMIC created hereunder shall be treated as having been
distributed to the Depositor from such REMIC.

Counterparty: Bear Stearns Financial Products Inc., and any successor thereto,
or any successor counterparty under each Corridor Contract.

Cross-Over Date: The first Distribution Date on which the aggregate Current
Principal Amount of the Subordinate Certificates has been reduced to zero.

Current Principal Amount: With respect to each Class of Certificates as of any
Distribution Date, the initial principal amount of such Certificate plus the
amount of any Net Deferred Interest allocated thereto on the related
Distribution Date and all previous Distribution Dates plus, in the case of the
Subordinate Certificates, any Subsequent Recoveries added to the Current
Principal Amount of such Certificates pursuant to Section 6.02(h) hereof, and
reduced by (i) all amounts distributed on previous Distribution Dates on such
Certificate with respect to principal, (ii) the principal portion of all
Realized Losses (other than Realized Losses resulting from Debt Service
Reductions) allocated prior to such Distribution Date to such Certificate,
taking account of the Loss Allocation Limitation, and (iii) in the case of a
Subordinate Certificate, such Certificate’s pro rata share, if any, of the
applicable Subordinate Certificate Writedown Amount for previous Distribution
Dates. With respect to any Class of Certificates, the Current Principal Amount
thereof will equal the sum of the Current Principal Amounts of all

 

7

 


--------------------------------------------------------------------------------



 

Certificates in such Class. The initial Current Principal Amount for each Class
of Certificates is set forth in Section 5.01(c)(iv). Notwithstanding the
foregoing, solely for purposes of giving consents, directions, waivers,
approvals, requests and notices, the Class R Certificates after the Distribution
Date on which the principal thereof has been paid in full shall be deemed to
have a Current Principal Amount equal to the Current Principal Amount thereof on
the day immediately preceding such Distribution Date.

Custodial Agreement: An agreement, dated as of the Closing Date among the
Depositor, the Master Servicer, the Trustee and the Custodian in substantially
the form of Exhibit G hereto.

Custodian: Deutsche Bank National Trust Company, or any successor custodian
appointed pursuant to the provisions hereof and of the Custodial Agreement.

Cut-off Date: November 1, 2005.

Cut-off Date Balance: $387,566,313.36.

Debt Service Reduction: Any reduction of the Scheduled Payments which a
Mortgagor is obligated to pay with respect to a Mortgage Loan as a result of any
proceeding under the Bankruptcy Code or any other similar state law or other
proceeding.

Deferred Interest: The amount of interest which is deferred and added to the
Principal Balance of a Mortgage Loan due to negative amortization on such
Mortgage Loan.

Deficient Valuation: With respect to any Mortgage Loan, a valuation of the
Mortgaged Property by a court of competent jurisdiction in an amount less than
the then outstanding indebtedness under the Mortgage Loan, which valuation
results from a proceeding initiated under the Bankruptcy Code or any other
similar state law or other proceeding.

Depositor: Structured Asset Mortgage Investments II Inc., a Delaware
corporation, or its successors in interest.

Depository: The Depository Trust Company, the nominee of which is Cede & Co., or
any successor thereto.

Depository Agreement: The meaning specified in Section 5.01(a) hereof.

Depository Participant: A broker, dealer, bank or other financial institution or
other Person for whom from time to time the Depository effects book-entry
transfers and pledges of securities deposited with the Depository.

Designated Depository Institution: A depository institution (commercial bank,
federal savings bank, mutual savings bank or savings and loan association) or
trust company (which may include the Trustee and the Securities Administrator),
the deposits of which are fully insured by the FDIC to the extent provided by
law.

Determination Date: With respect to each Mortgage Loan, the Determination Date
as defined in the Servicing Agreement.

 

8

 


--------------------------------------------------------------------------------



 

 

Disqualified Organization: Any of the following: (i) the United States, any
State or political subdivision thereof, any possession of the United States, or
any agency or instrumentality of any of the foregoing (other than an
instrumentality which is a corporation if all of its activities are subject to
tax and, except for the Freddie Mac or any successor thereto, a majority of its
board of directors is not selected by such governmental unit), (ii) any foreign
government, any international organization, or any agency or instrumentality of
any of the foregoing, (iii) any organization (other than certain farmers’
cooperatives described in Section 521 of the Code) which is exempt from the tax
imposed by Chapter 1 of the Code (including the tax imposed by Section 511 of
the Code on unrelated business taxable income), (iv) rural electric and
telephone cooperatives described in Section 1381(a)(2)(C) of the Code or (v) any
other Person so designated based upon an Opinion of Counsel that the holding of
an ownership interest in a Residual Certificate by such Person may cause any
2005-AR1 REMIC contained in the Trust or any Person having an ownership interest
in the Residual Certificate (other than such Person) to incur a liability for
any federal tax imposed under the Code that would not otherwise be imposed but
for the transfer of an ownership interest in a Residual Certificate to such
Person. The terms “United States,” “State” and “international organization”
shall have the meanings set forth in Section 7701 of the Code or successor
provisions.

Distribution Account: The trust account or accounts created and maintained by
the Securities Administrator pursuant to Section 4.04, which shall be
denominated in the name of the Securities Administrator on behalf of the Trustee
f/b/o holders of Structured Asset Mortgage Investments II Inc., MortgageIT Trust
2005-AR1, Mortgage Pass-Through Certificates, Series 2005-AR1 - Distribution
Account.” The Distribution Account shall be an Eligible Account.

 

Distribution Account Deposit Date: The Business Day prior to each Distribution
Date.

Distribution Date: The 25th day of any month, beginning in the month immediately
following the month of the Closing Date, or, if such 25th day is not a Business
Day, the Business Day immediately following.

DTC Custodian: Wells Fargo Bank, National Association, or its successors in
interest as custodian for the Depository.

Due Date: With respect to each Mortgage Loan, the date in each month on which
its Scheduled Payment is due if such due date is the first day of a month and
otherwise is deemed to be the first day of the following month or such other
date specified in the Servicing Agreement.

Due Period: With respect to any Distribution Date and each Mortgage Loan, the
period commencing on the second day of the month preceding the calendar month in
which the Distribution Date occurs and ending at the close of business on the
first day of the month in which the Distribution Date occurs.

Eligible Account: Any of (i) a segregated account maintained with a federal or
state chartered depository institution (A) the short-term obligations of which
are rated A-1 or better by Standard & Poor’s and P-1 by Moody’s at the time of
any deposit therein or (B) insured by the FDIC (to the limits established by
such Corporation), the uninsured deposits in which account are otherwise secured
such that, as evidenced by an Opinion of Counsel (obtained by the Person

 

9

 


--------------------------------------------------------------------------------



 

requesting that the account be held pursuant to this clause (i)) delivered to
the Securities Administrator prior to the establishment of such account, the
Certificateholders will have a claim with respect to the funds in such account
and a perfected first priority security interest against any collateral (which
shall be limited to Permitted Investments, each of which shall mature not later
than the Business Day immediately preceding the Distribution Date next following
the date of investment in such collateral or the Distribution Date if such
Permitted Investment is an obligation of the institution that maintains the
Distribution Account) securing such funds that is superior to claims of any
other depositors or general creditors of the depository institution with which
such account is maintained and will not cause a downgrade of the current
ratings, (ii) a segregated trust account or accounts maintained with a federal
or state chartered depository institution or trust company with trust powers
acting in its fiduciary capacity or (iii) a segregated account or accounts of a
depository institution acceptable to the Rating Agencies (as evidenced in
writing by the Rating Agencies that use of any such account as the Distribution
Account will not have an adverse effect on the then-current ratings assigned to
the Classes of Certificates then rated by the Rating Agencies). Eligible
Accounts may bear interest.

ERISA: The Employee Retirement Income Security Act of 1974, as amended.

Event of Default: As defined in Section 8.01.

Excess Liquidation Proceeds: To the extent that such amount is not required by
law to be paid to the related Mortgagor, the amount, if any, by which
Liquidation Proceeds with respect to a Liquidated Mortgage Loan exceed the sum
of (i) the Outstanding Principal Balance of such Mortgage Loan and accrued but
unpaid interest at the related Mortgage Interest Rate through the last day of
the month in which the related Liquidation Date occurs, plus (ii) related
Liquidation Expenses.

Fannie Mae: Federal National Mortgage Association and any successor thereto.

FDIC: Federal Deposit Insurance Corporation and any successor thereto.

Final Certification: The certification substantially in the form of
Exhibit Three to the Custodial Agreement.

Fiscal Quarter: December 1 through the last day of February, March 1 through May
31, June 1 through August 31, or September 1 through November 30, as applicable.

Fractional Undivided Interest: With respect to any Class of Certificates (other
than the Class XP Certificates), the fractional undivided interest evidenced by
any Certificate of such Class the numerator of which is the Current Principal
Amount of such Certificate and the denominator of which is the Current Principal
Amount of such Class. With respect to the Class XP Certificates, the percentage
interest stated thereon. With respect to the Certificates in the aggregate, the
fractional undivided interest evidenced by (i) a Residual Certificate will be
deemed to equal 1.0% and (ii) a Certificate of any other Class will be deemed to
equal 99.0% multiplied by a fraction, the numerator of which is the Current
Principal Amount of such Certificate and the denominator of which is the
aggregate Current Principal Amount of all the Certificates.

 

10

 


--------------------------------------------------------------------------------



 

 

Freddie Mac: Freddie Mac, formerly the Federal Home Loan Mortgage Corporation,
and any successor thereto.

Global Certificate: Any Private Certificate registered in the name of the
Depository or its nominee, beneficial interests in which are reflected on the
books of the Depository or on the books of a Person maintaining an account with
such Depository (directly or as an indirect participant in accordance with the
rules of such depository).

GMACM: GMAC Mortgage Corporation and any successor thereto.

Gross Margin: As to each Mortgage Loan, the fixed percentage set forth in the
related Mortgage Note and indicated on the Mortgage Loan Schedule which
percentage is added to the related Index on each Interest Adjustment Date to
determine (subject to rounding, the minimum and maximum Mortgage Interest Rate
and the Periodic Rate Cap) the Mortgage Interest Rate until the next Interest
Adjustment Date.

Holder: The Person in whose name a Certificate is registered in the Certificate
Register, except that, subject to Sections 11.02(b) and 11.05(e), solely for the
purpose of giving any consent pursuant to this Agreement, any Certificate
registered in the name of the Depositor, the Master Servicer, the Securities
Administrator or the Trustee or any Affiliate thereof shall be deemed not to be
outstanding and the Fractional Undivided Interest evidenced thereby shall not be
taken into account in determining whether the requisite percentage of Fractional
Undivided Interests necessary to effect any such consent has been obtained.

Indemnified Persons: The Trustee, the Master Servicer, the Custodian and the
Securities Administrator and their officers, directors, agents and employees
and, with respect to the Trustee, any separate co-trustee and its officers,
directors, agents and employees.

Independent: When used with respect to any specified Person, this term means
that such Person (a) is in fact independent of the Depositor or the Master
Servicer and of any Affiliate of the Depositor or the Master Servicer, (b) does
not have any direct financial interest or any material indirect financial
interest in the Depositor or the Master Servicer or any Affiliate of the
Depositor or the Master Servicer and (c) is not connected with the Depositor or
the Master Servicer or any Affiliate as an officer, employee, promoter,
underwriter, trustee, partner, director or person performing similar functions.

Index: The index, if any, specified in a Mortgage Note by reference to which the
related Mortgage Interest Rate will be adjusted from time to time.

Individual Certificate: Any Private Certificate registered in the name of the
Holder other than the Depository or its nominee.

Initial Certification: The certification substantially in the form of
Exhibit One to the Custodial Agreement.

Institutional Accredited Investor: Any Person meeting the requirements of Rule
501(a)(l), (2), (3) or (7) of Regulation D under the Securities Act or any
entity all of the equity holders in which come within such paragraphs.

 

11

 


--------------------------------------------------------------------------------



 

 

Insurance Policy: With respect to any Mortgage Loan, any standard hazard
insurance policy, flood insurance policy or title insurance policy.

Insurance Proceeds: Amounts paid by the insurer under any Insurance Policy
covering any Mortgage Loan or Mortgaged Property other than amounts required to
be paid over to the Mortgagor pursuant to law or the related Mortgage Note or
Security Instrument and other than amounts used to repair or restore the
Mortgaged Property or to reimburse insured expenses, including the Servicer's
costs and expenses incurred in connection with presenting claims under the
related Insurance Policies.

Interest Accrual Period: For each Class of Class I-A Certificates and Class I-B
Certificates and for any Distribution Date, the period commencing on the
Distribution Date in the month preceding the month in which a Distribution Date
occurs (or the Closing Date, in the case of the first Interest Accrual Period)
and ending on the day immediately prior to such Distribution Date. For each
Class of Class X Certificates and for any Distribution Date, the one-month
period preceding the month in which such Distribution Date occurs.

Interest Adjustment Date: With respect to a Mortgage Loan, the date, if any,
specified in the related Mortgage Note on which the Mortgage Interest Rate is
subject to adjustment.

Interest Shortfall: With respect to any Distribution Date and each Mortgage Loan
that during the related Prepayment Period was the subject of a Principal
Prepayment or constitutes a Relief Act Mortgage Loan, an amount determined as
follows:

(a)          Partial principal prepayments received during the relevant
Prepayment Period: The difference between (i) one month’s interest at the
applicable Net Rate on the amount of such prepayment and (ii) the amount of
interest for the calendar month of such prepayment (adjusted to the applicable
Net Rate) received at the time of such prepayment;

(b)          Principal prepayments in full received during the relevant
Prepayment Period: The difference between (i) one month’s interest at the
applicable Net Rate on the Scheduled Principal Balance of such Mortgage Loan
immediately prior to such prepayment and (ii) the amount of interest for the
calendar month of such prepayment (adjusted to the applicable Net Rate) received
at the time of such prepayment; and

(c)          Relief Act Mortgage Loans: As to any Relief Act Mortgage Loan, the
excess of (i) 30 days’ interest (or, in the case of a principal prepayment in
full, interest to the date of prepayment) on the Scheduled Principal Balance
thereof (or, in the case of a principal prepayment in part, on the amount so
prepaid) at the Net Rate over (ii) 30 days’ interest (or, in the case of a
principal prepayment in full, interest to the date of prepayment) on such
Scheduled Principal Balance (or, in the case of a Principal Prepayment in part,
on the amount so prepaid) at the annual interest rate required to be paid by the
Mortgagor as limited by application of the Relief Act.

Interest-Only Certificates: The Class I-X-1 Certificates and the Class I-M-X
Certificates.

Interim Certification: The certification substantially in the form of
Exhibit Two to the Custodial Agreement.

 

12

 


--------------------------------------------------------------------------------



 

 

Investment Letter: The letter to be furnished by each Institutional Accredited
Investor which purchases any of the Private Certificates in connection with such
purchase, substantially in the form set forth as Exhibit F-1 hereto.

LIBOR Business Day: Any day other than a Saturday or a Sunday or a day on which
banking institutions in the city of London, England are required or authorized
by law to be closed.

LIBOR Determination Date: With respect to each Class of Offered Certificates and
for the first Interest Accrual Period, November 17, 2005. With respect to each
Class of Offered Certificates and any Interest Accrual Period thereafter, the
second LIBOR Business Day preceding the commencement of such Interest Accrual
Period.

Liquidated Mortgage Loan: Any defaulted Mortgage Loan as to which the Servicer
or the Master Servicer has determined that all amounts it expects to recover
from or on account of such Mortgage Loan have been recovered.

Liquidation Date: With respect to any Liquidated Mortgage Loan, the date on
which the Master Servicer or the Servicer has certified that such Mortgage Loan
has become a Liquidated Mortgage Loan.

Liquidation Expenses: With respect to a Mortgage Loan in liquidation,
unreimbursed expenses paid or incurred by or for the account of the Master
Servicer or the Servicer in connection with the liquidation of such Mortgage
Loan and the related Mortgage Property, such expenses including (a) property
protection expenses, (b) property sales expenses, (c) foreclosure and sale
costs, including court costs and reasonable attorneys’ fees, and (d) similar
expenses reasonably paid or incurred in connection with liquidation.

Liquidation Proceeds: Cash received in connection with the liquidation of a
defaulted Mortgage Loan, whether through trustee’s sale, foreclosure sale,
Insurance Proceeds, condemnation proceeds or otherwise and Subsequent
Recoveries.

Loan-to-Value Ratio: With respect to any Mortgage Loan, the fraction, expressed
as a percentage, the numerator of which is the original principal balance of the
related Mortgage Loan and the denominator of which is the Original Value of the
related Mortgaged Property.

Loss Allocation Limitation: The meaning specified in Section 6.02(c) hereof.

Loss Severity Percentage: With respect to any Distribution Date, the percentage
equivalent of a fraction, the numerator of which is the amount of Realized
Losses incurred on a Mortgage Loan and the denominator of which is the Scheduled
Principal Balance of such Mortgage Loan immediately prior to the liquidation of
such Mortgage Loan.

Lost Notes: The original Mortgage Notes that have been lost, as indicated on the
Mortgage Loan Schedule.

Margin: With respect to any Distribution Date on or prior to the first possible
Optional Termination Date and (i) the Class I-A-1 Certificates, 0.250% per
annum, (ii) the Class I-A-2

 

13

 


--------------------------------------------------------------------------------



 

Certificates, 0.370% per annum, (iii) the Class I-A-3 Certificates, 0.450% per
annum, (iv) the Class I-B-1 Certificates, 0.750% per annum; (v) the Class I-B-2
Certificates, 1.250% per annum; (vi) the Class I-B-3 Certificates, 2.100% per
annum; (vii) the Class I-B-4 Certificates, 2.100% per annum; (viii) the Class
I-B-5 Certificates, 2.100% per annum; (ix) the Class I-B-6 Certificates, 2.100%
per annum; and with respect to any Distribution Date after the first possible
Optional Termination Date and (i) the Class I-A-1 Certificates, 0.500% per
annum, (ii) the Class I-A-2 Certificates, 0.740% per annum, (iii) the Class
I-A-3 Certificates, 0.900% per annum, (iv) the Class I-B-1 Certificates, 1.125%
per annum; (v) the Class I-B-2 Certificates, 1.875% per annum; (vi) the Class
I-B-3 Certificates, 3.150% per annum; (vii) the Class I-B-4 Certificates, 3.150%
per annum; (viii) the Class I-B-5 Certificates, 3.150% per annum; (ix) the Class
I-B-6 Certificates, 3.150% per annum.

Marker Rate: With respect to the Class I-X-1 Certificates or REMIC II Regular
Interest I-X-1 and any Distribution Date, in relation to the REMIC I Regular
Interests, a per annum rate equal to two (2) times the weighted average of the
Uncertificated REMIC I Pass Through Rates for REMIC I Regular Interest LT2 and
REMIC I Regular Interest LT3. With respect to the Class I-M-X Certificates or
REMIC II Regular Interest I-M-X and any Distribution Date, in relation to the
REMIC I Regular Interests, a per annum rate equal to two (2) times the weighted
average of the Uncertificated REMIC I Pass-Through Rates for REMIC I Regular
Interest LT6 and REMIC I Regular Interest LT7.

Master Servicer: As of the Closing Date, Wells Fargo Bank, National Association
and, thereafter, its respective successors in interest that meet the
qualifications of the Servicing Agreement and this Agreement.

Master Servicer Certification: A written certification covering servicing of the
Mortgage Loans by the Servicer and signed by an officer of the Master Servicer
that complies with (i) the Sarbanes-Oxley Act of 2002, as amended from time to
time, and (ii) the February 21, 2003 Statement by the Staff of the Division of
Corporation Finance of the Securities and Exchange Commission Regarding
Compliance by Asset-Backed Issuers with Exchange Act Rules 13a-14 and 15d-14, as
in effect from time to time; provided that if, after the Closing Date (a) the
Sarbanes-Oxley Act of 2002 is amended, (b) the Statement referred to in clause
(ii) is modified or superceded by any subsequent statement, rule or regulation
of the Securities and Exchange Commission or any statement of a division
thereof, or (c) any future releases, rules and regulations are published by the
Securities and Exchange Commission from time to time pursuant to the
Sarbanes-Oxley Act of 2002, which in any such case affects the form or substance
of the required certification and results in the required certification being,
in the reasonable judgment of the Master Servicer, materially more onerous than
the form of the required certification as of the Closing Date, the Master
Servicer Certification shall be as agreed to by the Master Servicer and the
Depositor following a negotiation in good faith to determine how to comply with
any such new requirements.

Master Servicing Compensation: The meaning specified in Section 3.14.

Material Defect: The meaning specified in Section 2.02(a).

 

14

 


--------------------------------------------------------------------------------



 

 

Maximum Lifetime Mortgage Rate: The maximum level to which a Mortgage Interest
Rate can adjust in accordance with its terms, regardless of changes in the
applicable Index.

MERS: Mortgage Electronic Registration Systems, Inc., a corporation organized
and existing under the laws of the State of Delaware, or any successor thereto.

MERS® System: The system of recording transfers of Mortgage Loans electronically
maintained by MERS.

MIN: The Mortgage Identification Number for Mortgage Loans registered with MERS
on the MERS® System.

Minimum Lifetime Mortgage Rate: The minimum level to which a Mortgage Interest
Rate can adjust in accordance with its terms, regardless of changes in the
applicable Index.

MOM Loan: With respect to any Mortgage Loan, MERS acting as the mortgagee of
such Mortgage Loan, solely as nominee for the originator of such Mortgage Loan
and its successors and assigns, at the origination thereof.

Monthly Advance: An advance of interest required to be made by the Servicer
pursuant to the Servicing Agreement or the Master Servicer pursuant to
Section 6.05.

Moody’s: Moody’s Investors Service, Inc. or its successor in interest.

Mortgage: The mortgage, deed of trust or other instrument creating a first
priority lien on an estate in fee simple or leasehold interest in real property
securing a Mortgage Loan.

Mortgage File: The mortgage documents listed in Section 2.01(b) pertaining to a
particular Mortgage Loan and any additional documents required to be added to
the Mortgage File pursuant to this Agreement.

Mortgage Interest Rate: The annual rate at which interest accrues from time to
time on any Mortgage Loan pursuant to the related Mortgage Note, which rate is
initially equal to the “Mortgage Interest Rate” set forth with respect thereto
on the Mortgage Loan Schedule.

Mortgage Loans: A mortgage loan transferred and assigned to the Trust pursuant
to Section 2.01 and held as a part of the Trust Fund, as identified in the
Mortgage Loan Schedule (which shall include, without limitation, with respect to
each Mortgage Loan, each related Mortgage Note, Mortgage and Mortgage File and
all rights appertaining thereto), including a mortgage loan the property
securing which has become an REO Property.

Mortgage Loan Purchase Agreement: The Mortgage Loan Purchase Agreement dated as
of November 21, 2005, between MortgageIT, as seller, and Structured Asset
Mortgage Investments II Inc., as purchaser, and all amendments thereof and
supplements thereto, attached as Exhibit J.

Mortgage Loan Schedule: The schedule, attached hereto as Exhibit B with respect
to the Mortgage Loans, as amended from time to time to reflect the repurchase or
substitution of

 

15

 

 

 

 


--------------------------------------------------------------------------------



Mortgage Loans pursuant to this Agreement or the Mortgage Loan Purchase
Agreement, as the case may be.

Mortgage Note: The originally executed note or other evidence of the
indebtedness of a Mortgagor under the related Mortgage Loan.

Mortgaged Property: Land and improvements securing the indebtedness of a
Mortgagor under the related Mortgage Loan or, in the case of REO Property, such
REO Property.

MortgageIT: MortgageIT, Inc. and any successor thereto.

Mortgagor: The obligor on a Mortgage Note.

Net Deferred Interest: On any Distribution Date, the aggregate Deferred Interest
on the Mortgage Loans during the related Due Period net of Principal Prepayments
in full, partial Principal Prepayments, Net Liquidation Proceeds, Repurchase
Proceeds and Scheduled Principal, in that order included in Available Funds for
such Distribution Date and available to make principal distributions on the
Certificates on that Distribution Date.

Net Interest Shortfall: With respect to any Distribution Date, the Interest
Shortfall, if any, for such Distribution Date net of Compensating Interest
Payments made with respect to such Distribution Date.

Net Liquidation Proceeds: As to any Liquidated Mortgage Loan, Liquidation
Proceeds net of (i) Liquidation Expenses which are payable therefrom to the
Servicer or the Master Servicer in accordance with the Servicing Agreement or
this Agreement and (ii) unreimbursed advances by the Servicer or the Master
Servicer and Monthly Advances.

Net Rate: With respect to each Mortgage Loan, the Mortgage Interest Rate in
effect from time to time less the Servicing Fee Rate, expressed as a per annum
rate.

Net Rate Cap: For any Distribution Date, the weighted average of the Net Rates
of the Mortgage Loans, weighted on the basis of the Scheduled Principal Balances
thereof as of the preceding Distribution Date, as adjusted to an effective rate
reflecting the accrual of interest on the basis of a 360-day year and the actual
number of days elapsed in the related Interest Accrual Period.

Non-Offered Subordinate Certificates: The Class XP, Class I-B-4, Class I-B-5 and
Class I-B-6 Certificates.

Nonrecoverable Advance: Any advance or Monthly Advance (i) which was previously
made or is proposed to be made by the Master Servicer, the Trustee (as successor
Master Servicer) or the Servicer and (ii) which, in the good faith judgment of
the Master Servicer, the Trustee or the Servicer, will not or, in the case of a
proposed advance or Monthly Advance, would not, be ultimately recoverable by the
Master Servicer, the Trustee (as successor Master Servicer) or the Servicer from
Liquidation Proceeds, Insurance Proceeds or future payments on the Mortgage Loan
for which such advance or Monthly Advance was made or is proposed to be made.

 

16

 


--------------------------------------------------------------------------------



 

 

Notional Amount: The Class I-X-1 Notional Amount and the Class I-M-X Notional
Amount, as applicable.

Offered Certificates: The Senior Certificates, the Offered Subordinate
Certificates and the Class R Certificates.

Offered Subordinate Certificates: The Class I-M-X, Class I-B-1, Class I-B-2 and
Class I-B-3 Certificates.

Officer’s Certificate: A certificate signed by the Chairman of the Board, the
Vice Chairman of the Board, the President or a Vice President or Assistant Vice
President or other authorized officer of the Master Servicer or the Depositor,
as applicable, and delivered to the Trustee or the Securities Administrator, as
required by this Agreement.

One-Month LIBOR: With respect to any Interest Accrual Period, the rate
determined by the Securities Administrator on the related LIBOR Determination
Date on the basis of the rate for U.S. dollar deposits for one month that
appears on Telerate Screen Page 3750 as of 11:00 a.m. (London time) on such
LIBOR Determination Date; provided that the parties hereto acknowledge that
One-Month LIBOR for the first Interest Accrual Period shall equal 3.064% per
annum. If such rate does not appear on such page (or such other page as may
replace that page on that service, or if such service is no longer offered, such
other service for displaying One-Month LIBOR or comparable rates as may be
reasonably selected by the Securities Administrator), One-Month LIBOR for the
applicable Interest Accrual Period will be the Reference Bank Rate. If no such
quotations can be obtained by the Securities Administrator and no Reference Bank
Rate is available, One-Month LIBOR will be One-Month LIBOR applicable to the
preceding Interest Accrual Period. The Securities Administrator’s determination
of One-Month LIBOR and the Pass-Through Rate for each Class of Certificates
(other than the Class R Certificates and the Class XP Certificates) for any
Interest Accrual Period shall, in the absence of manifest error, be final and
binding.

Opinion of Counsel: A written opinion of counsel who is or are acceptable to the
Trustee (and, if delivered to the Securities Administrator, acceptable to the
Securities Administrator) and who, unless required to be Independent (an
“Opinion of Independent Counsel”), may be internal counsel for the Company, the
Master Servicer or the Depositor.

Optional Termination Date: With respect to the Servicer, the Distribution Date
on which the aggregate Scheduled Principal Balance of the Mortgage Loans is less
than 10% of the Cut-off Date Balance, and with respect to the Master Servicer,
the Distribution Date on which the aggregate Scheduled Principal Balance of the
Mortgage Loans is less than 1% of the Cut-off Date Balance.

Original Subordinate Principal Balance: The sum of the aggregate Current
Principal Amounts of each Class of Subordinate Certificates as of the Closing
Date.

Original Value: The lesser of (i) the Appraised Value or (ii) the sales price of
a Mortgaged Property at the time of origination of a Mortgage Loan, except in
instances where either clauses (i) or (ii) is unavailable, the other may be used
to determine the Original Value, or

 

17

 


--------------------------------------------------------------------------------



 

if both clauses (i) and (ii) are unavailable, Original Value may be determined
from other sources reasonably acceptable to the Depositor.

Outstanding Mortgage Loan: With respect to any Due Date, a Mortgage Loan which,
prior to such Due Date, was not the subject of a Principal Prepayment in full,
did not become a Liquidated Mortgage Loan and was not purchased or replaced.

Outstanding Principal Balance: As of the time of any determination, the
principal balance of a Mortgage Loan remaining to be paid by the Mortgagor, or,
in the case of an REO Property, the principal balance of the related Mortgage
Loan remaining to be paid by the Mortgagor at the time such property was
acquired by the Trust Fund less any Net Liquidation Proceeds with respect
thereto to the extent applied to principal.

Pass-Through Rate: As to each Class of Certificates and the REMIC I and REMIC II
Regular Interests, the rate of interest determined as provided with respect
thereto, in Section 5.01(c). Any monthly calculation of interest at a stated
rate for the REMIC I Regular Interests, REMIC II Regular Interest I-X-1, REMIC
II Regular Interest I-M-X, the Class I-X-1 Certificates and the Class I-M-X
Certificates shall be based upon annual interest at such rate divided by twelve.
Any monthly calculation of interest at a stated rate for the Class I-A
Certificates or Class I-B Certificates shall be based on a year of 360 days and
the actual number of days in the accrual period for which the calculation is
being performed.

Paying Agent: The Securities Administrator.

Periodic Rate Cap: With respect to each Mortgage Loan, the maximum adjustment
that can be made to the Mortgage Interest Rate on each Interest Adjustment Date
in accordance with its terms, regardless of changes in the applicable Index.

Permitted Investments: Any one or more of the following obligations or
securities held in the name of the Securities Administrator on behalf of the
Trustee for the benefit of the Certificateholders:

(i)           direct obligations of, and obligations the timely payment of which
are fully guaranteed by the United States of America or any agency or
instrumentality of the United States of America the obligations of which are
backed by the full faith and credit of the United States of America;

(ii)          (a) demand or time deposits, federal funds or bankers’ acceptances
issued by any depository institution or trust company incorporated under the
laws of the United States of America or any state thereof (including the Trustee
or the Master Servicer or their Affiliates acting in its commercial banking
capacity) and subject to supervision and examination by federal and/or state
banking authorities, provided that the commercial paper and/or the short-term
debt rating and/or the long-term unsecured debt obligations of such depository
institution or trust company at the time of such investment or contractual
commitment providing for such investment have the Applicable Credit Rating or
better from each Rating Agency and (b) any other demand or time deposit or
certificate of deposit that is fully insured by the Federal Deposit Insurance
Corporation;

 

18

 


--------------------------------------------------------------------------------



 

 

(iii)        repurchase obligations with respect to (a) any security described
in clause (i) above or (b) any other security issued or guaranteed by an agency
or instrumentality of the United States of America, the obligations of which are
backed by the full faith and credit of the United States of America, in either
case entered into with a depository institution or trust company (acting as
principal) described in clause (ii)(a) above where the Securities Administrator
on behalf of the Trustee holds the security therefor;

(iv)         securities bearing interest or sold at a discount issued by any
corporation (including the Trustee or the Master Servicer or their Affiliates)
incorporated under the laws of the United States of America or any state thereof
that have the Applicable Credit Rating or better from each Rating Agency at the
time of such investment or contractual commitment providing for such investment;
provided, however, that securities issued by any particular corporation will not
be Permitted Investments to the extent that investments therein will cause the
then outstanding principal amount of securities issued by such corporation and
held as part of the Trust to exceed 10% of the aggregate Outstanding Principal
Balances of all the Mortgage Loans and Permitted Investments held as part of the
Trust;

(v)          commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) having the
Applicable Credit Rating or better from each Rating Agency at the time of such
investment;

(vi)         a Reinvestment Agreement issued by any bank, insurance company or
other corporation or entity;

(vii)       any other demand, money market or time deposit, obligation, security
or investment as may be acceptable to each Rating Agency as evidenced in writing
by each Rating Agency to the Securities Administrator; and

(viii)      any money market or common trust fund having the Applicable Credit
Rating or better from each Rating Agency, including any such fund for which the
Trustee or the Master Servicer or any affiliate of the Trustee or the Master
Servicer acts as a manager or an advisor; provided, however, that no instrument
or security shall be a Permitted Investment if such instrument or security
evidences a right to receive only interest payments with respect to the
obligations underlying such instrument or if such security provides for payment
of both principal and interest with a yield to maturity in excess of 120% of the
yield to maturity at par or if such instrument or security is purchased at a
price greater than par.

Permitted Transferee: Any Person other than a Disqualified Organization or an
“electing large partnership” (as defined by Section 775 of the Code).

Person: Any individual, corporation, partnership, joint venture, association,
limited liability company, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

Physical Certificates: The Residual Certificates and the Private Certificates.

Plan: The meaning specified in Section 5.07(a).

 

19

 


--------------------------------------------------------------------------------



 

 

Prepayment Charge: With respect to any Mortgage Loan, the charges or premiums,
if any, due in connection with a full or partial prepayment of such Mortgage
Loan in accordance with the terms thereof.

Prepayment Charge Loan: Any Mortgage Loan for which a Prepayment Charge may be
assessed and to which such Prepayment Charge the Class XP Certificates are
entitled, as indicated on the Mortgage Loan Schedule.

Prepayment Interest Shortfalls: With respect to any Distribution Date, for each
Mortgage Loan that was the subject of a partial Principal Prepayment or a
Principal Prepayment in full during the related Prepayment Period, the amount,
if any, by which (i) one month’s interest at the applicable Net Rate on the
Scheduled Principal Balance immediately prior to such prepayment or in the case
of a partial Principal Prepayment on the amount of such prepayment exceeds (ii)
the amount of interest paid or collected in connection with such Principal
Prepayment less the sum of (a) any Prepayment Charges and (b) the Servicing Fee.

Prepayment Period: With respect to any Distribution Date, the period that is
provided in the Servicing Agreement.

Primary Mortgage Insurance Policy: Any primary mortgage guaranty insurance
policy issued in connection with a Mortgage Loan which provides compensation to
a Mortgage Note holder in the event of default by the obligor under such
Mortgage Note or the related Security Instrument, if any or any replacement
policy therefor through the related Interest Accrual Period for such
Class relating to a Distribution Date.

Principal Prepayment: Any payment (whether partial or full) or other recovery of
principal on a Mortgage Loan which is received in advance of its scheduled Due
Date to the extent that it is not accompanied by an amount as to interest
representing scheduled interest due on any date or dates in any month or months
subsequent to the month of prepayment, including Insurance Proceeds and
Repurchase Proceeds, but excluding the principal portion of Net Liquidation
Proceeds.

Private Certificates: The Class XP, Class I-B-4, Class I-B-5 and Class I-B-6
Certificates.

Prospectus: The prospectus, dated December 20, 2004, as supplemented by the
prospectus supplement dated November 18, 2005, relating to the offering of the
Offered Certificates.

Protected Account: An account established and maintained for the benefit of
Certificateholders by the Servicer with respect to the Mortgage Loans and with
respect to REO Property pursuant to the Servicing Agreement.

QIB: A Qualified Institutional Buyer as defined in Rule 144A promulgated under
the Securities Act.

Qualified Insurer: Any insurance company duly qualified as such under the laws
of the state or states in which the related Mortgaged Property or Mortgaged
Properties is or are located, duly authorized and licensed in such state or
states to transact the type of insurance business in which it is engaged and
approved as an insurer by the Master Servicer, so long as the claims

 

20

 


--------------------------------------------------------------------------------



 

paying ability of which is acceptable to the Rating Agencies for pass-through
certificates having the same rating as the Certificates rated by the Rating
Agencies as of the Closing Date.

Rating Agencies:

Moody’s and S&P.

 

 

 

 

Realized Loss: Any (i) Bankruptcy Loss or (ii) as to any Liquidated Mortgage
Loan, (x) the Outstanding Principal Balance of such Liquidated Mortgage Loan
plus accrued and unpaid interest thereon at the Mortgage Interest Rate through
the last day of the month of such liquidation, less (y) the related Net
Liquidation Proceeds with respect to such Mortgage Loan and the related Mortgage
Property. In addition, to the extent the Master Servicer receives Subsequent
Recoveries with respect to any Mortgage Loan, the amount of the Realized Loss
with respect to that Mortgage Loan will be reduced to the extent such recoveries
are applied to reduce the Current Principal Amount of any Class of Certificates
on any Distribution Date.

Record Date: For each Class of Offered Certificates (other than the Class X
Certificates), and for any Distribution Date, the close of business on the
Business Day prior to such Distribution Date. For the Class X Certificates and
for any Distribution Date, the close of business on the last Business Day of the
month immediately preceding the month in which such Distribution Date occurs.

Reference Bank: A leading bank selected by the Securities Administrator that is
engaged in transactions in Eurodollar deposits in the international Eurocurrency
market.

Reference Bank Rate: With respect to any Interest Accrual Period, the arithmetic
mean, rounded upwards, if necessary, to the nearest whole multiple of 0.03125%,
of the offered rates for United States dollar deposits for one month that are
quoted by the Reference Banks as of 11:00 a.m., New York City time, on the
related interest determination date to prime banks in the London interbank
market for a period of one month in amounts approximately equal to the aggregate
Current Principal Amount of the Offered Certificates (other than the Class R
Certificates) for such Interest Accrual Period, provided that at least two such
Reference Banks provide such rate. If fewer than two offered rates appear, the
Reference Bank Rate will be the arithmetic mean, rounded upwards, if necessary,
to the nearest whole multiple of 0.03125%, of the rates quoted by one or more
major banks in New York City, selected by the Securities Administrator, as of
11:00 a.m., New York City time, on such date for loans in U.S. dollars to
leading European banks for a period of one month in amounts approximately equal
to the aggregate Current Principal Amount of the Offered Certificates (other
than the Class R Certificates).

Reinvestment Agreements: One or more reinvestment agreements, acceptable to the
Rating Agencies, from a bank, insurance company or other corporation or entity
(including the Securities Administrator).

Relief Act: The Servicemembers Civil Relief Act, as amended, or similar state
law.

Relief Act Mortgage Loan: Any Mortgage Loan as to which the Scheduled Payment
thereof has been reduced due to the application of the Relief Act.

 

21

 


--------------------------------------------------------------------------------



 

 

REMIC: A “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code.

REMIC Administrator: The Securities Administrator; provided that if the REMIC
Administrator is found by a court of competent jurisdiction to no longer be able
to fulfill its obligations as REMIC Administrator under this Agreement the
Servicer shall appoint a successor REMIC Administrator, subject to assumption of
the REMIC Administrator obligations under this Agreement.

REMIC Interest:

Any of the REMIC I Interests and the REMIC II Interests.

 

 

 

REMIC Opinion: An Opinion of Independent Counsel, to the effect that the
proposed action described therein would not, under the REMIC Provisions,
(i) cause any 2005-AR1 REMIC to fail to qualify as a REMIC while any regular
interest in such 2005-AR1 REMIC is outstanding, (ii) result in a tax on
prohibited transactions with respect to any 2005-AR1 REMIC or (iii) constitute a
taxable contribution to any 2005-AR1 REMIC after the Startup Day.

REMIC Provisions: The provisions of the federal income tax law relating to
REMICs, which appear at Sections 860A through 860G of the Code, and related
provisions and regulations promulgated thereunder, as the foregoing may be in
effect from time to time.

REMIC Regular Interest: Any of the REMIC I Regular Interests and the REMIC II
Regular Interests.

REMIC I: The segregated pool of assets, with respect to which a REMIC election
is made pursuant to this Agreement, consisting of:

(a)          the Mortgage Loans and the related Mortgage Files and collateral
securing such Mortgage Loans,

(b)          all payments on and collections in respect of the Mortgage Loans
due after the Cut-off Date as shall be on deposit in the Distribution Account
(other than amounts representing Prepayment Charges in respect of Prepayment
Charge Loans) and identified as belonging to the Trust Fund,

(c)          property that secured a Mortgage Loan and that has been acquired
for the benefit of the Certificateholders by foreclosure or deed in lieu of
foreclosure,

(d)        the hazard insurance policies and Primary Mortgage Insurance Policy,
if any, and

 

 

 

(e)         all proceeds of clauses (a) through (d) above.

 

 

 

 

REMIC I Available Distribution Amount: For any Distribution Date, the Available
Funds.

REMIC I Distribution Amount: For any Distribution Date, the REMIC I Available
Distribution Amount shall be deemed distributed to REMIC II, as the holder of
the REMIC I

 

22

 


--------------------------------------------------------------------------------



 

Regular Interests, and to Holders of the Class R Certificates in respect of
Component I thereof, in the following amounts and priority:

(i)            to the extent of the REMIC I Available Distribution Amount, to
REMIC II as the holder of REMIC I Regular Interests, pro rata, in an amount
equal to (A) the Uncertificated Accrued Interest for each such REMC I Regular
Interest for such Distribution Date reduced, in each case, by any Net Deferred
Interest allocated to such REMIC I Regular Interest for such Distribution Date,
plus (B) any amounts in respect thereof remaining unpaid from previous
Distribution Dates; and

(ii)          on each Distribution Date, to REMIC II as the holder of the REMIC
I Regular Interests, in an amount equal to the remainder of the REMIC I
Available Distribution Amount after the distributions made pursuant to clause
(i) above, allocated as follows (except as provided below):

(A)         in respect of each of the REMIC I Regular Interests, their
respective Principal Distribution Amounts;

(B)          in respect of REMIC I Regular Interest LT1 any remainder until the
Uncertificated Principal Balance thereof is reduced to zero;

(C)          any remainder in respect of each of the REMIC I Regular Interests
(other than REMIC I Regular Interest LT1), pro rata according to their
respective Uncertificated Principal Balances as reduced by the distributions
deemed made pursuant to (A) above, until their respective Uncertificated
Principal Balances are reduced to zero; and

(iii)         any remaining amounts to the Holders of the Class R Certificates
in respect of Component I thereof.

REMIC I Interest: The REMIC I Regular Interests and Component I of the Class R
Certificates.

REMIC I Net Deferred Interest: REMIC I Net Deferred Interest for any
Distribution Date for which Net Deferred Interest is a positive amount shall be
an amount equal the sum of Net Deferred Interest for such Distribution Date and
the Principal Reduction Amounts for the REMIC I Regular Interests LT2, LT3, LT4,
LT6, LT7 and LT8 reduced in each case by Realized Losses to be allocated to such
REMIC I Regular Interest on such Distribution Date. REMIC I Net Deferred
Interest shall be allocated(A) to REMIC I Regular Interest LT1 in an amount
equal to the sum of (i) the amount of Net Deferred Interest allocated to the
Senior Certificates and (ii) the excess, if any, of the aggregate of the REMIC I
Principal Reduction Amounts for the REMIC I Regular Interests LT2, LT3 and LT4
over the REMIC I Realized Losses allocated to such REMIC I Regular Interests and
(B) to REMIC I Regular Interest LT5 in an amount equal to the sum of (i) the
amount of Net Deferred Interest allocated to the Subordinate Certificates and
(ii) the excess, if any, of the aggregate of the REMIC I Principal Reduction
Amounts for the REMIC I Regular Interests LT6, LT7 and LT8 over the REMIC I
Realized Losses allocated to such REMIC I Regular Interests.

REMIC I Principal Reduction Amounts: For any Distribution Date, the amounts by
which the Uncertificated Principal Balances of the REMIC I Regular Interests
will be reduced on such Distribution Date by the allocation of Realized Losses
and the distribution of principal, determined as follows:

 

23

 


--------------------------------------------------------------------------------



 

 

For purposes of the succeeding formulas the following symbols shall have the
meanings set forth below:

Y1 =  the principal balance of REMIC I Regular Interest LT1 after distributions
on the prior Distribution Date.

 

Y2 =     the principal balance of REMIC I Regular Interest LT2 after
distributions on the prior Distribution Date.

 

Y3 =     the principal balance of REMIC I Regular Interest LT3 after
distributions on the prior Distribution Date.

 

Y4 =     the principal balance of REMIC I Regular Interest LT4 after
distributions on the prior Distribution Date (note: Y3 = Y4).

 

ΔY1 =  the REMIC I Regular Interest LT1 Principal Reduction Amount.

 

ΔY2 =  the REMIC I Regular Interest LT2 Principal Reduction Amount.

 

ΔY3 =  the REMIC I Regular Interest LT3 Principal Reduction Amount.

 

ΔY4 =  the REMIC I Regular Interest LT4 Principal Reduction Amount.

 

P0 =      the aggregate principal balance of REMIC I Regular Interests LT1, LT2,
LT3 and LT4 after distributions and the allocation of Realized Losses and REMIC
I Net Deferred Interest on the prior Distribution Date.

 

P1 =      the aggregate principal balance of REMIC I Regular Interests LT1, LT2,
LT3 and LT4 after distributions and the allocation of Realized Losses and REMIC
I Net Deferred Interest to be made on such Distribution Date.

 

ΔP =    P0 - P1 = the aggregate of the REMIC I Principal Reduction Amounts for
REMIC I Regular Interests LT1, LT2, LT3 and LT4.

 

=    the aggregate of the principal portions of Realized Losses to be allocated
to, and the principal distributions to be made on, the Senior Certificates on
such Distribution Date (including distributions of accrued and unpaid interest
on the Class 1-X-1 Certificates for prior Distributions Dates) minus the portion
of Net Deferred Interest for such Distribution Date to be allocated to the
Senior Certificates.

 

R0 =     the Net Rate Cap (stated as a monthly rate) after giving effect to
amounts distributed and Realized Losses and Net Deferred Interest allocated on
the prior Distribution Date.

 

R1 =     the Net Rate Cap (stated as a monthly rate) after giving effect to
amounts to be distributed and Realized Losses and Net Deferred Interest to be
allocated on such Distribution Date.

 

 

24

 


--------------------------------------------------------------------------------



 

 

 

 

α =        (Y2 + Y3)/P0. The initial value of α on the Closing Date for use on
the first Distribution Date shall be 0.0001.

 

γ0 =       the lesser of (A) the sum for all Classes of Senior Certificates,
other than the Class 1-X-1 Certificates, of the product for each Class of (i)
the monthly interest rate (as limited by the Net Rate Cap, if applicable) for
such Class applicable for distributions to be made on such Distribution Date and
(ii) the aggregate Current Principal Amount for such Class after distributions
and the allocation of Realized Losses and Net Deferred Interest on the prior
Distribution Date and (B) R0*P0.

 

γ1 =     the lesser of (A) the sum for all Classes of Senior Certificates, other
than the Class 1-X-1 Certificates, of the product for each Class of (i) the
monthly interest rate (as limited by the Net Rate Cap, if applicable) for such
Class applicable for distributions to be made on the next succeeding
Distribution Date and (ii) the aggregate Current Principal Amount for such Class
after distributions and the allocation of Realized Losses and Net Deferred
Interest to be made on such Distribution Date and (B) R1*P1.

 

Then, based on the foregoing definitions:

 

               ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4;

 

               ΔY2 = (α/2){( γ0R1 - γ1R0)/R0R1};

 

               ΔY3 = αΔP - ΔY2; and

 

               ΔY4 = ΔY3.

 

if both ΔY2 and ΔY3, as so determined, are non-negative numbers. Otherwise:

 

(1)        If ΔY2, as so determined, is negative, then

 

               ΔY2 = 0;

 

               ΔY3 = α{γ1R0P0 - γ0R1P1}/{γ1R0};

 

               ΔY4 = ΔY3; and

 

               ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

 

(2)        If ΔY3, as so determined, is negative, then

 

               ΔY3 = 0;

 

 

 

25

 


--------------------------------------------------------------------------------



 

 

 

               ΔY2 = α{γ0R1P1 - γ1R0P0}/{2R1R0P1 - γ1R0};

 

               ΔY4 = ΔY3; and

 

               ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

 

For purposes of the succeeding formulas the following symbols shall have the
meanings set forth below:

Y5 = the principal balance of REMIC I Regular Interest LT5 after distributions
on the prior Distribution Date.

 

 

Y6 = the principal balance of REMIC I Regular Interest LT6 after distributions
on the prior Distribution Date.

 

 

Y7 = the principal balance of REMIC I Regular Interest LT7 after distributions
on the prior Distribution Date.

 

 

Y8 = the principal balance of REMIC I Regular Interest LT8 after distributions
on the prior Distribution Date (note: Y7 = Y8).

 

 

ΔY5 = the REMIC I Regular Interest LT5 Principal Reduction Amount.

 

 

ΔY6 = the REMIC I Regular Interest LT6 Principal Reduction Amount.

 

 

ΔY7 = the REMIC I Regular Interest LT7 Principal Reduction Amount.

 

 

ΔY8 = the REMIC I Regular Interest LT8 Principal Reduction Amount.

 

 

Q0 = the aggregate principal balance of REMIC I Regular Interests LT5, LT6, LT7
and LT8 after distributions and the allocation of Realized Losses and REMIC I
Net Deferred Interest on the prior Distribution Date.

 

 

Q1 = the aggregate principal balance of REMIC I Regular Interests LT5, LT6, LT7
and LT8 after distributions and the allocation of Realized Losses and REMIC I
Net Deferred Interest to be made on such Distribution Date.

 

 

ΔQ = Q0 - Q1 = the aggregate of the REMIC I Principal Reduction Amounts for
REMIC I Regular Interests LT5, LT6, LT7 and LT8.

 

 

= the aggregate of the principal portions of Realized Losses to be allocated to,
and the principal distributions to be made on, the Subordinate Certificates on
such Distribution Date (including distributions of accrued and unpaid interest
on the Class I-M-X Certificates for prior Distribution Dates) minus the portion
of Net Deferred Interest for such Distribution Date to be allocated to the
Subordinate Certificates.

 

 

26

 


--------------------------------------------------------------------------------



 

 

 

 

 

S0 = the Net Rate Cap (stated as a monthly rate) after giving effect to amounts
distributed and Realized Losses and Net Deferred Interest allocated on the prior
Distribution Date.

 

 

S1 = the Net Rate Cap (stated as a monthly rate) after giving effect to amounts
to be distributed and Realized Losses and Net Deferred Interest to be allocated
on such Distribution Date.

 

 

β = (Y6 + Y7)/Q0. The initial value of β on the Closing Date for use on the
first Distribution Date shall be 0.0001.

 

 

Γ0 = the lesser of (A) the sum for all Classes of Subordinate Certificates,
other than the Class I-M-X Certificates, of the product for each Class of (i)
the monthly interest rate (as limited by the Net Rate Cap, if applicable) for
such Class applicable for distributions to be made on such Distribution Date and
(ii) the aggregate Current Principal Amount for such Class after distributions
and the allocation of Realized Losses and Net Deferred Interest on the prior
Distribution Date and (B) S0*Q0.

 

 

Γ1 = the lesser of (A) the sum for all Classes of Subordinate Certificates,
other than the Class I-M-X Certificates, of the product for each Class of (i)
the monthly interest rate (as limited by the Net Rate Cap, if applicable) for
such Class applicable for distributions to be made on the next succeeding
Distribution Date and (ii) the aggregate Current Principal Amount for such Class
after distributions and the allocation of Realized Losses and Net Deferred
Interest to be made on such Distribution Date and (B) S1*Q1.

 

 

Then, based on the foregoing definitions:

 

 

ΔY5 = ΔQ - ΔY6 - ΔY7 - ΔY8;

 

 

ΔY6 = (β/2){(Γ0S1 - Γ1S0)/S0S1};

 

 

ΔY7 = βΔQ - ΔY6; and

 

 

ΔY8 = ΔY7.

 

 

if both ΔY6 and ΔY7, as so determined, are non-negative numbers. Otherwise:

 

 

(1)        If ΔY6, as so determined, is negative, then

 

 

               ΔY6 = 0;

 

 

               ΔY7 = β{Γ1S0Q0 - Γ0S1Q1}/{Γ1S0};

 

 

 

 

27

 


--------------------------------------------------------------------------------



 

 

 

               ΔY8 = ΔY7; and

 

 

               ΔY5 = ΔQ - ΔY6 - ΔY7 - ΔY8.

 

 

(2)        If ΔY7, as so determined, is negative, then

 

 

               ΔY7 = 0;

 

 

               ΔY6 = β{ Γ0S1Q1 - Γ1S0Q0}/{2S1S0Q1 - Γ1S0};

 

 

               ΔY8 = ΔY7; and

 

 

               ΔY5 = ΔQ - ΔY6 – ΔY7 - ΔY8.

 

 

REMIC I Realized Losses: Realized Losses on Mortgage Loans shall be allocated to
the REMIC I Regular Interests as follows: The interest portion of Realized
Losses on Mortgage Loans, if any, shall be allocated among each of the REMIC I
Regular Interests, pro rata according to the amount of interest accrued but
unpaid thereon, in reduction thereof. Any interest portion of such Realized
Losses in excess of the amount allocated pursuant to the preceding sentence
shall be treated as a principal portion of Realized Losses not attributable to
any specific Mortgage Loan and allocated pursuant to the succeeding sentences.
The principal portion of Realized Losses that are allocated to the Senior
Certificates shall be allocated to the REMIC I Regular Interests as follows: (1)
The principal portion of such Realized Losses shall be allocated, first, to each
of the REMIC I Regular Interests LT2, LT3 and LT4 pro-rata according to their
respective REMIC I Principal Reduction Amounts to the extent thereof in
reduction of the Uncertificated Principal Balance of such REMIC I Regular
Interests and, second, the remainder, if any, of such principal portion of such
Realized Losses shall be allocated to REMIC I Regular Interest LT1 in reduction
of the Uncertificated Principal Balance thereof. The principal portion of
Realized Losses that are allocated to the Subordinate Certificates shall be
allocated to the REMIC I Regular Interests as follows: (1) The principal portion
of such Realized Losses shall be allocated, first, to each of the REMIC I
Regular Interests LT6, LT7 and LT8 pro-rata according to their respective REMIC
I Principal Reduction Amounts to the extent thereof in reduction of the
Uncertificated Principal Balance of such REMIC I Regular Interests and, second,
the remainder, if any, of such principal portion of such Realized Losses shall
be allocated to REMIC I Regular Interest LT5 in reduction of the Uncertificated
Principal Balance thereof.

REMIC I Regular Interest: Any of the separate non-certificated beneficial
ownership interests in REMIC I set forth in Section 5.01(c) and issued hereunder
and designated as a “regular interest” in REMIC I. Each REMIC I Regular Interest
shall accrue interest at the Uncertificated Pass-Through Rate specified for such
REMIC I Regular Interest in Section 5.01(c), and shall be entitled to
distributions of principal, subject to the terms and conditions hereof, in an
aggregate amount equal to its initial Uncertificated Principal Balance as set
forth in Section 5.01(c). The designations for the respective REMIC I Regular
Interests are set forth in Section 5.01(c).

 

28

 


--------------------------------------------------------------------------------



 

 

REMIC I Regular Interest LT1 Principal Distribution Amount: For any Distribution
Date, the excess, if any, of the REMIC I Regular Interest LT1 Principal
Reduction Amount for such Distribution Date over the Realized Losses allocated
to the REMIC I Regular Interest LT1 on such Distribution Date.

REMIC I Regular Interest LT2 Principal Distribution Amount: For any Distribution
Date, the excess, if any, of the REMIC I Regular Interest LT2 Principal
Reduction Amount for such Distribution Date over the Realized Losses allocated
to the REMIC I Regular Interest LT2 on such Distribution Date.

REMIC I Regular Interest LT3 Principal Distribution Amount: For any Distribution
Date, the excess, if any, of the REMIC I Regular Interest LT3 Principal
Reduction Amount for such Distribution Date over the Realized Losses allocated
to the REMIC I Regular Interest LT3 on such Distribution Date.

REMIC I Regular Interest LT4 Principal Distribution Amount: For any Distribution
Date, the excess, if any, of the REMIC I Regular Interest LT4 Principal
Reduction Amount for such Distribution Date over the Realized Losses allocated
to the REMIC I Regular Interest LT4 on such Distribution Date.

REMIC I Regular Interest LT5 Principal Distribution Amount: For any Distribution
Date, the excess, if any, of the REMIC I Regular Interest LT5 Principal
Reduction Amount for such Distribution Date over the Realized Losses allocated
to the REMIC I Regular Interest LT5 on such Distribution Date.

REMIC I Regular Interest LT6 Principal Distribution Amount: For any Distribution
Date, the excess, if any, of the REMIC I Regular Interest LT6 Principal
Reduction Amount for such Distribution Date over the Realized Losses allocated
to the REMIC I Regular Interest LT6 on such Distribution Date.

REMIC I Regular Interest LT7 Principal Distribution Amount: For any Distribution
Date, the excess, if any, of the REMIC I Regular Interest LT7 Principal
Reduction Amount for such Distribution Date over the Realized Losses allocated
to the REMIC I Regular Interest LT7 on such Distribution Date.

REMIC I Regular Interest LT8 Principal Distribution Amount: For any Distribution
Date, the excess, if any, of the REMIC I Regular Interest LT8 Principal
Reduction Amount for such Distribution Date over the Realized Losses allocated
to the REMIC I Regular Interest LT8 on such Distribution Date.

REMIC II: That group of assets contained in the Trust Fund designated as a REMIC
consisting of the REMIC I Regular Interests and any proceeds thereof.

REMIC II Interests: The REMIC II Regular Interests and Component II of the Class
R Certificates.

 

29

 


--------------------------------------------------------------------------------



 

 

REMIC II Net Deferred Interest: Net Deferred Interest for any Distribution Date
shall be allocated to REMIC II Regular Interests to the same extent that Net
Deferred Interest is allocated to the related Class of Certificates.

REMIC II Regular Interest I-X-1: A regular interest in REMIC II that has an
initial principal balance equal to zero, that bears interest at the related
Uncertificated REMIC II Pass-Through Rate on its Uncertificated Notional Amount,
and that has such other terms as are described herein.

REMIC II Regular Interest I-M-X: A regular interest in REMIC II that has an
initial principal balance equal to zero, that bears interest at the related
Uncertificated REMIC II Pass-Through Rate on its Uncertificated Notional Amount,
and that has such other terms as are described herein.

REMIC II Regular Interest: Any of the separate beneficial ownership interests in
REMIC II set forth in Section 5.01(c) and issued hereunder and designated as a
“regular interest” in REMIC II. Each REMIC II Regular Interest shall accrue
interest at the Pass-Through Rate or Uncertificated REMIC II Pass-Through Rate
specified for such REMIC II Regular Interest in Section 5.01(c), and shall be
entitled to distributions of principal, subject to the terms and conditions
hereof, in an aggregate amount equal to its initial Uncertificated Principal
Balance as set forth in Section 5.01(c). The designations for the respective
REMIC II Regular Interests are set forth in Section 5.01(c).

REO Property: A Mortgaged Property acquired in the name of the Trust, for the
benefit of Certificateholders, by foreclosure or deed-in-lieu of foreclosure in
connection with a defaulted Mortgage Loan.

Repurchase Price: With respect to any Mortgage Loan (or any property acquired
with respect thereto) required to be repurchased by the Seller pursuant to the
Mortgage Loan Purchase Agreement or Article II of this Agreement, an amount
equal to the sum of, without duplication, (i)(a) 100% of the Outstanding
Principal Balance of such Mortgage Loan as of the date of repurchase (or if the
related Mortgaged Property was acquired with respect thereto, 100% of the
Outstanding Principal Balance at the date of the acquisition), plus (b) accrued
but unpaid interest on the Outstanding Principal Balance at the related Mortgage
Interest Rate, through and including the last day of the month of repurchase,
plus (c) any unreimbursed Monthly Advances and servicing advances payable to the
Servicer of the Mortgage Loan or to the Master Servicer and (ii) any costs and
damages (if any) incurred by the Trust in connection with any violation of such
Mortgage Loan of any predatory or abusive lending laws.

Repurchase Proceeds: The Repurchase Price in connection with any repurchase of a
Mortgage Loan by the Seller and any cash deposit in connection with the
substitution of a Mortgage Loan.

Request for Release: A request for release in the form attached hereto as
Exhibit D.

Required Insurance Policy: With respect to any Mortgage Loan, any insurance
policy which is required to be maintained from time to time under this Agreement
with respect to such Mortgage Loan.

 

30

 


--------------------------------------------------------------------------------



 

 

Residual Certificates: The Class R Certificates.

Responsible Officer: Any officer assigned to the Corporate Trust Office of the
Trustee or the Securities Administrator, as the case may be, (or any successor
thereto), including any Vice President, Assistant Vice President, Trust Officer,
any Assistant Secretary, any trust officer or, with respect to the Trustee, any
other officer of the Trustee or the Securities Administrator, as the case may
be, customarily performing functions similar to those performed by any of the
above designated officers and having direct responsibility for the
administration of this Agreement, and any other officer of the Trustee or the
Securities Administrator, as the case may be, to whom a matter arising hereunder
may be referred.

Rule 144A Certificate: The certificate to be furnished by each purchaser of a
Private Certificate (which is also a Physical Certificate) which is a Qualified
Institutional Buyer as defined under Rule 144A promulgated under the Securities
Act, substantially in the form set forth as Exhibit F-2 hereto.

S&P: Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., and its
successors in interest.

Scheduled Payment: With respect to any Mortgage Loan and any Due Period, the
scheduled payment or payments of principal and interest due during such Due
Period on such Mortgage Loan which either is payable by a Mortgagor in such Due
Period under the related Mortgage Note or, in the case of REO Property, would
otherwise have been payable under the related Mortgage Note.

Scheduled Principal: The principal portion of any Scheduled Payment.

Scheduled Principal Balance: With respect to any Mortgage Loan on any
Distribution Date, (i) the unpaid principal balance of such Mortgage Loan as of
the close of business on the related Due Date (taking account of the principal
payment to be made on such Due Date and irrespective of any delinquency in its
payment), as specified in the amortization schedule at the time relating thereto
(before any adjustment to such amortization schedule by reason of any bankruptcy
or similar proceeding occurring after the Cut-off Date (other than a Deficient
Valuation) or any moratorium or similar waiver or grace period) including any
Deferred Interest thereon and less (ii) any Principal Prepayments (including the
principal portion of Net Liquidation Proceeds) received during or prior to the
related Prepayment Period; provided that the Scheduled Principal Balance of a
Liquidated Mortgage Loan is zero.

Securities Act: The Securities Act of 1933, as amended.

Securities Administrator: Wells Fargo Bank, National Association, in its
capacity as paying agent or securities administrator (as applicable) hereunder,
or its successor in interest, or any successor securities administrator or
paying agent appointed as herein provided.

SECURITIES LEGEND: "THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR UNDER
ANY STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE,
AGREES THAT THIS CERTIFICATE

 

31

 

 


--------------------------------------------------------------------------------



 

MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE
WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND ONLY (1) PURSUANT TO RULE
144A UNDER THE SECURITIES ACT ("RULE 144A") TO A PERSON THAT THE HOLDER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF
RULE 144A (A "QIB"), PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE
ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE, THAT THE REOFFER,
RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2)
IN CERTIFICATED FORM TO AN "INSTITUTIONAL ACCREDITED INVESTOR" WITHIN THE
MEANING THEREOF IN RULE 501(A)(1), (2), (3) OR (7) OF REGULATION D UNDER THE ACT
OR ANY ENTITY IN WHICH ALL OF THE EQUITY OWNERS COME WITHIN SUCH PARAGRAPHS
PURCHASING NOT FOR DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, SUBJECT TO
(A) THE RECEIPT BY THE SECURITIES ADMINISTRATOR OF A LETTER SUBSTANTIALLY IN THE
FORM PROVIDED IN THE AGREEMENT AND (B) THE RECEIPT BY THE SECURITIES
ADMINISTRATOR OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE SECURITIES ADMINISTRATOR
THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE WITH THE
SECURITIES ACT AND OTHER APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER APPLICABLE
JURISDICTION. THIS CERTIFICATE MAY NOT BE ACQUIRED DIRECTLY OR INDIRECTLY BY, OR
ON BEHALF OF, AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT (A
"PLAN") THAT IS SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY
ACT OF 1974, AS AMENDED, AND/OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE "CODE"), OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,
UNLESS THE PROPOSED TRANSFEREE PROVIDES THE SECURITIES ADMINISTRATOR WITH AN
OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE, MASTER SERVICER AND THE
SECURITIES ADMINISTRATOR AND ON WHICH THEY MAY RELY WHICH IS SATISFACTORY TO THE
SECURITIES ADMINISTRATOR THAT THE PURCHASE OF THIS CERTIFICATE IS PERMISSIBLE
UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED, OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE MASTER
SERVICER, THE TRUSTEE OR THE SECURITIES ADMINISTRATOR TO ANY OBLIGATION OR
LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

Security Instrument: A written instrument creating a valid first lien on a
Mortgaged Property securing a Mortgage Note, which may be any applicable form of
mortgage, deed of trust, deed to secure debt or security deed, including any
riders or addenda thereto.

Seller: MortgageIT, as mortgage loan seller under the Mortgage Loan Purchase
Agreement.

Senior Certificates: The Class I-A Certificates and the Class I-X-1
Certificates.

 

32

 


--------------------------------------------------------------------------------



 

 

Senior Optimal Principal Amount: With respect to each Distribution Date, an
amount equal to the sum, without duplication, of the following (after giving
effect to the application of such amounts to cover Deferred Interest on the
Mortgage Loans on such Distribution Date in accordance with the definition of
Net Deferred Interest but in no event greater than the aggregate Current
Principal Amounts immediately prior to such Distribution Date):

(i)          the Senior Percentage of the principal portion of all Scheduled
Payments due on each Outstanding Mortgage Loan on the related Due Date as
specified in the amortization schedule at the time applicable thereto (after
adjustments for previous Principal Prepayments but before any adjustment to such
amortization schedule by reason of any bankruptcy or similar proceeding or any
moratorium or similar waiver or grace period if the related Distribution Date
occurs prior to the Cross-Over Date);

(ii)          the Senior Prepayment Percentage of the Scheduled Principal
Balance of Mortgage Loan which was the subject of a Principal Prepayment in full
received by the Master Servicer during the related Prepayment Period;

(iii)        the Senior Prepayment Percentage of amount of all Principal
Prepayments in part allocated to principal received by the Master Servicer
during the related Prepayment Period in respect to each Mortgage Loan;

(iv)         the lesser of (a) the Senior Prepayment Percentage of the sum of
(A) all Net Liquidation Proceeds allocable to principal received in respect of
each Mortgage Loan that became a Liquidated Mortgage Loan during the related
Prepayment Period (other than Mortgage Loans described in the immediately
following clause (B)) and all Subsequent Recoveries received in respect of each
Liquidated Mortgage Loan during the related Due Period and (B) the Scheduled
Principal Balance of each such Mortgage Loan purchased by an insurer from the
Trust during the related Prepayment Period pursuant to the related Primary
Mortgage Insurance Policy, if any, or otherwise and (b) the Senior Percentage of
the sum of (A) the Scheduled Principal Balance of each Mortgage Loan which
became a Liquidated Mortgage Loan during the related Prepayment Period (other
than the Mortgage Loans described in the immediately following clause (B)) and
all Subsequent Recoveries received in respect of each Liquidated Mortgage Loan
during the related Due Period and (B) the Scheduled Principal Balance of each
such Mortgage Loan that was purchased by an insurer from the Trust during the
related Prepayment Period pursuant to the related Primary Mortgage Insurance
Policy, if any or otherwise; and

(v)          the Senior Prepayment Percentage of the sum of (a) the Scheduled
Principal Balance of each Mortgage Loan that was repurchased by the Seller in
connection with such Distribution Date and (b) the excess, if any, of the
Scheduled Principal Balance of a Mortgage Loan that has been replaced by the
Seller with a substitute Mortgage Loan pursuant to the Mortgage Loan Purchase
Agreement in connection with such Distribution Date over the Scheduled Principal
Balance of such substitute Mortgage Loan.

Senior Percentage: Initially 90.95%. With respect to any Distribution Date, the
lesser of (i) 100% and (ii) the percentage obtained by dividing the aggregate
Current Principal Amount of the Senior Certificates immediately preceding such
Distribution Date by the aggregate Scheduled Principal Balance of the Mortgage
Loans as of the beginning of the related Due Period.

 

33

 


--------------------------------------------------------------------------------



 

 

Senior Prepayment Percentage: With respect to any Distribution Date occurring
during the periods set forth below, as follows:

Period (dates inclusive)

Senior Prepayment Percentage

 

 

December 2005 - November 2015

100%

 

 

December 2015 – November 2016

Senior Percentage plus 70% of the Subordinate Percentage.

December 2016 - November 2017

Senior Percentage plus 60% of the Subordinate Percentage.

December 2017 - November 2018

Senior Percentage plus 40% of the Subordinate Percentage.

December 2018 - November 2019

Senior Percentage plus 20% of the Subordinate Percentage.

December 2019 and thereafter

Senior Percentage.

 

 

In addition, no reduction of the Senior Prepayment Percentage shall occur on any
Distribution Date unless, as of the last day of the month preceding such
Distribution Date, (A) the aggregate Scheduled Principal Balance of the Mortgage
Loans delinquent 60 days or more (including for this purpose any such Mortgage
Loans in foreclosure and Mortgage Loans with respect to which the related
Mortgaged Property has been acquired by the Trust), averaged over the last six
months, as a percentage of the sum of the aggregate Current Principal Amount of
the Subordinate Certificates does not exceed 50%; and (B) cumulative Realized
Losses on the Mortgage Loans do not exceed (a) 30% of the Original Subordinate
Principal Balance if such Distribution Date occurs between and including
December 2015 and November 2016, (b) 35% of the Original Subordinate Principal
Balance if such Distribution Date occurs between and including December 2016 and
November 2017, (c) 40% of the Original Subordinate Principal Balance if such
Distribution Date occurs between and including December 2017 and November 2018,
(d) 45% of the Original Subordinate Principal Balance if such Distribution Date
occurs between and including December 2018 and November 2019, and (e) 50% of the
Original Subordinate Principal Balance if such Distribution Date occurs during
or after December 2019.

In addition, if on any Distribution Date the Subordinate Percentage for such
Distribution Date is equal to or greater than two times the initial Subordinate
Percentage, and (a) the aggregate Scheduled Principal Balance of the Mortgage
Loans delinquent 60 days or more (including for this purpose any such Mortgage
Loans in foreclosure and such Mortgage Loans with respect to which the related
Mortgaged Property has been acquired by the Trust), averaged over the last six
months, as a percentage of the aggregate Current Principal Amount of the
Subordinate Certificates does not exceed 50% and (b)(i) on or prior to the
Distribution Date in November 2008, cumulative Realized Losses on the Mortgage
Loans as of the end of the related Prepayment Period do not exceed 20% of the
Original Subordinate Principal Balance and (ii) after the Distribution Date in
November 2008 cumulative Realized Losses on the Mortgage Loans as of the end of
the related Prepayment Period do not exceed 30% of the Original Subordinate
Principal Balance, then, the Senior Prepayment Percentage for such Distribution
Date will equal the Senior Percentage; provided, however, if on such
Distribution Date the Subordinate Percentage is equal to or greater than two
times the initial Subordinate Percentage

 

34

 


--------------------------------------------------------------------------------



 

on or prior to the Distribution Date occurring in November 2008 and the above
delinquency and loss tests are met, then the Senior Prepayment Percentage for
such Distribution Date will equal the Senior Percentage plus 50% of the
Subordinate Percentage.

Notwithstanding the foregoing, if on any Distribution Date the percentage, the
numerator of which is the aggregate Current Principal Amount of the Senior
Certificates immediately preceding such Distribution Date, and the denominator
of which is the Scheduled Principal Balance of the Mortgage Loans as of the
beginning of the related Due Period, exceeds such percentage as of the Cut-Off
Date, the Senior Prepayment Percentage with respect to all Senior Certificates
for such Distribution Date will equal 100%.

Servicer: MortgageIT, in its capacity as servicer under the Servicing Agreement.

Servicer Remittance Date: With respect to each Mortgage Loan, the date set forth
in the Servicing Agreement.

Servicing Agreement: The Servicing Agreement, dated November 1, 2005 among the
Master Servicer, the Trustee, the Seller and the Servicer, attached hereto as
Exhibit H-1.

Servicing Fee: As to any Mortgage Loan and Distribution Date, an amount equal to
the product of (i) the Scheduled Principal Balance of such Mortgage Loan as of
the Due Date in the preceding calendar month and (ii) the Servicing Fee Rate.

Servicing Fee Rate: As to any Mortgage Loan, a per annum rate as set forth in
the Mortgage Loan Schedule.

Servicing Officer: The President or a Vice President or Assistant Vice President
or other authorized officer of the Master Servicer having direct responsibility
for the administration of this Agreement, and any other authorized officer of
the Master Servicer to whom a matter arising hereunder may be referred.

Startup Day:  November 21, 2005.

Subordinate Certificate Writedown Amount: With respect to the Subordinate
Certificates and as to any Distribution Date, the amount by which (i) the sum of
the Current Principal Amounts of the Certificates (after giving effect to the
distribution of principal and the allocation of applicable Realized Losses in
reduction of the Current Principal Amounts of the Certificates on such
Distribution Date in accordance with the definition of Net Deferred Interest)
exceeds (y) the aggregate Scheduled Principal Balances of the Mortgage Loans on
the Due Date related to such Distribution Date.

Subordinate Certificates: The Non-Offered Subordinate Certificates (other than
the Class XP Certificates) and the Offered Subordinate Certificates.

Subordinate Optimal Principal Amount: With respect to the Subordinate
Certificates and any Distribution Date, an amount equal to the sum, without
duplication, of the following (after giving effect to the application of such
amounts to cover Deferred Interest on the Mortgage

 

35

 


--------------------------------------------------------------------------------



 

Loans on such Distribution Date but in no event greater than the aggregate
Current Principal Amount of the Subordinate Certificates immediately prior to
such Distribution Date):

(i)           the Subordinate Percentage of the principal portion of all
Scheduled Payments due on each Outstanding Mortgage Loan on the related Due Date
as specified in the amortization schedule at the time applicable thereto (after
adjustment for previous Principal Prepayments but before any adjustment to such
amortization schedule by reason of any bankruptcy or similar proceeding or any
moratorium or similar waiver or grace period);

(ii)          the Subordinate Prepayment Percentage of the Scheduled Principal
Balance of each Mortgage Loan that was the subject of a Principal Prepayment in
full received by the Master Servicer during the related Prepayment Period;

(iii)        the Subordinate Prepayment Percentage of the amount of all
Principal Prepayments in part received by the Master Servicer in respect to the
Mortgage Loan during the related Prepayment Period;

(iv)         the excess, if any, of (a) all Net Liquidation Proceeds allocable
to principal received during the related Prepayment Period in respect of each
Liquidated Mortgage Loan and all Subsequent Recoveries received in respect of
each Liquidated Mortgage Loan during the related Due Period over (b) the sum of
the amounts distributable to the Senior Certificates pursuant to clause (iv) of
the definition of Senior Optimal Principal Amount on such Distribution Date;

(v)          the Subordinate Prepayment Percentage of the sum of (a) the
Scheduled Principal Balance of each Mortgage Loan that was purchased by the
Seller in connection with such Distribution Date and (b) the difference, if any,
between the Scheduled Principal Balance of a Mortgage Loan that has been
replaced by the Seller with a Substitute Mortgage Loan pursuant to the Mortgage
Loan Purchase Agreement in connection with such Distribution Date over the
Scheduled Principal Balance of such Substitute Mortgage Loan; and

(vi)         on the Distribution Date on which the Current Principal Amounts of
the Senior Certificates have all been reduced to zero, 100% of the Senior
Optimal Principal Amount. After the aggregate Current Principal Amount of the
Subordinate Certificates has been reduced to zero, the Subordinate Optimal
Principal Amount shall be zero.

Subordinate Percentage: With respect to any Distribution Date, 100% minus the
Senior Percentage as of such Distribution Date.

Subordinate Prepayment Percentage: With respect to any Distribution Date, 100%
minus the Senior Prepayment Percentage as of such Distribution Date.

Subsequent Recoveries: As of any Distribution Date, amounts received during the
related Due Period by the Master Servicer (net of any related expenses permitted
to be reimbursed pursuant to Section 4.03) or surplus amounts held by the Master
Servicer to cover estimated expenses (including, but not limited to, recoveries
in respect of the representations and warranties made by the Seller pursuant to
the Mortgage Loan Purchase Agreement) specifically related to a Liquidated
Mortgage Loan or the disposition of an REO Property prior to the related
Prepayment Period that resulted in a Realized Loss, after liquidation or
disposition of such Mortgage Loan.

Subservicer: GMACM, it is capacity as subservicer under the Subservicing
Agreement.

Subservicing Agreement: The Subservicing Agreement, dated November 1, 2005
between the Servicer and the Subservicer, attached hereto as Exhibit H-2.

Substitute Mortgage Loan: A mortgage loan tendered to the Trust pursuant to the
Servicing Agreement, the Mortgage Loan Purchase Agreement or Section 2.04 of
this Agreement, as applicable, in each case, (i) which has an Outstanding
Principal Balance not greater nor materially less than the Mortgage Loan for
which it is to be substituted; (ii) which has a Mortgage Interest Rate and Net
Rate not less than, and not materially greater than, such Mortgage Loan; (iii) 
other than with respect to the Mortgage Loans listed on Exhibit C attached
hereto,] which has a maturity date not materially earlier or later than such
Mortgage Loan and not later than the latest maturity date of any Mortgage Loan;
(iv) which is of the same property type and occupancy type as such Mortgage
Loan; (v) which has a Loan-to-Value Ratio not greater than the Loan-to-Value
Ratio of such Mortgage Loan; (vi) which is current in

 

36

 


--------------------------------------------------------------------------------



 

payment of principal and interest as of the date of substitution; (vii) as to
which the payment terms do not vary in any material respect from the payment
terms of the Mortgage Loan for which it is to be substituted, (viii) which has a
Gross Margin, Periodic Rate Cap and Maximum Lifetime Mortgage Rate no less than
those of such Mortgage Loan, has the same Index and interval between Interest
Adjustment Dates as such Mortgage Loan, and a Minimum Lifetime Mortgage Rate no
lower than that of such Mortgage Loan and (ix) has a negative amortization cap
that is no higher than the negative amortization cap of the Mortgage Loan for
which it is to be substituted.

Substitution Adjustment Amount: The amount, if any, required to be paid by the
Seller to the Securities Administrator for deposit in the Distribution Account
pursuant to Section 2.04 in connection with the substitution of a Mortgage Loan.

Tax Administration and Tax Matters Person: The Securities Administrator and any
successor thereto or assignee thereof shall serve as tax administrator hereunder
and as agent for the Tax Matters Person. The Holder of the largest percentage
interest of each Class of Residual Certificates shall be the Tax Matters Person
for the related REMIC, as more particularly set forth in Section 9.12 hereof.

Termination Purchase Price: The price, calculated as set forth in Section 10.01,
to be paid in connection with the repurchase of the Mortgage Loans pursuant to
Section 10.01.

Trust Fund or Trust: The corpus of the trust created by this Agreement,
consisting of the Mortgage Loans and the other assets described in
Section 2.01(a).

Trustee: Deutsche Bank National Trust Company, or its successor in interest, or
any successor trustee appointed as herein provided.

2005-AR1 REMIC: Either of REMIC I and REMIC II.

Uncertificated Accrued Interest: With respect to any Uncertificated Regular
Interest for any Distribution Date, one month’s interest at the related
Uncertificated Pass-Through Rate for such Distribution Date, accrued on the
Uncertificated Principal Balance or Uncertificated Notional Amount, as
applicable, immediately prior to such Distribution Date. Uncertificated Accrued
Interest for the Uncertificated Regular Interests shall accrue on the basis of a
360-day year consisting of twelve 30-day months. For purposes of calculating the
amount of Uncertificated Accrued Interest for the REMIC I Regular Interests for
any Distribution Date, any Prepayment Interest Shortfalls and Relief Act
Shortfalls (to the extent not covered by Compensating Interest Payments) shall
be allocated among each of the REMIC I Regular Interests, pro rata, based on,
and to the extent of, Uncertificated Accrued Interest, as calculated without
application of this sentence. For purposes of calculating the amount of
Uncertificated Accrued Interest for the REMIC II Regular Interests for any
Distribution Date, any Prepayment Interest Shortfalls and Relief Act Shortfalls
(to the extent not covered by Compensating Interest Payments) shall be allocated
among REMIC II Regular Interests to the same extent such amounts are allocated
to the related Class of Certificates.

Uncertificated Notional Amount: With respect to REMIC II Regular Interest I-X-1,
the aggregate principal balance of REMIC I Regular Interests LT1, LT2, LT3 and
LT4. With

 

37

 


--------------------------------------------------------------------------------



 

respect to REMIC II Regular Interest I-M-X, the aggregate principal balance of
REMIC I Regular Interests LT5, LT6, LT7 and LT8.

Uncertificated Pass-Through Rate: The Uncertificated REMIC I Pass-Through Rate
or the Uncertificated REMIC II Pass-Through Rate, as applicable.

Uncertificated Principal Balance: The principal amount of any Uncertificated
Regular Interest outstanding as of any date of determination. The Uncertificated
Principal Balance of each REMIC Regular Interest shall never be less than zero.

Uncertificated Regular Interests: The REMIC I Regular Interests, REMIC II
Regular Interest I-X-1 and REMIC II Regular Interest I-M-X.

Uncertificated REMIC I Pass-Through Rate: With respect to any Distribution Date
and: (A) (i) REMIC I Regular Interests LT1 and LT2, the Net Rate Cap, (ii) REMIC
I Regular Interest LT3, zero (0.00%), (iii) REMIC I Regular Interest LT4, twice
the Net Rate Cap; and (B) (i) REMIC I Regular Interests LT5 and LT6, the Net
Rate Cap, (ii) REMIC I Regular Interest LT7, zero (0.00%), and (iii) REMIC I
Regular Interest LT8, twice the Net Rate Cap.

Uncertificated REMIC II Pass-Through Rate: The Pass-Through Rate for REMIC II
Regular Interest I-X-1 or REMIC II Regular Interest I-M-X, as applicable.

Uninsured Cause: Any cause of damage to a Mortgaged Property or related REO
Property such that the complete restoration of such Mortgaged Property or
related REO Property is not fully reimbursable by the hazard insurance policies
required to be maintained pursuant the Servicing Agreement, without regard to
whether or not such policy is maintained.

United States Person: A citizen or resident of the United States, a corporation
or partnership (including an entity treated as a corporation or partnership for
federal income tax purposes) created or organized in, or under the laws of, the
United States or any state thereof or the District of Columbia (except, in the
case of a partnership, to the extent provided in regulations), provided that,
for purposes solely of the Class R Certificates, no partnership or other entity
treated as a partnership for United States federal income tax purposes shall be
treated as a United States Person unless all persons that own an interest in
such partnership either directly or through any entity that is not a corporation
for United States federal income tax purposes are United States Persons, or an
estate whose income is subject to United States federal income tax regardless of
its source, or a trust if a court within the United States is able to exercise
primary supervision over the administration of the trust and one or more such
United States Persons have the authority to control all substantial decisions of
the trust. To the extent prescribed in regulations by the Secretary of the
Treasury, which have not yet been issued, a trust which was in existence on
August 20, 1996 (other than a trust treated as owned by the grantor under
subpart E of part I of subchapter J of chapter 1 of the Code), and which was
treated as a United States person on August 20, 1996 may elect to continue to be
treated as a United States person notwithstanding the previous sentence.

 

38

 


--------------------------------------------------------------------------------



 

 

ARTICLE II

CONVEYANCE OF MORTGAGE LOANS;

ORIGINAL ISSUANCE OF CERTIFICATES

Section 2.01     Conveyance of Mortgage Loans to Trustee. (a) The Depositor
concurrently with the execution and delivery of this Agreement sells, transfers
and assigns to the Trust without recourse all its right, title and interest in
and to (i) the Mortgage Loans identified in the Mortgage Loan Schedule,
including all interest due and principal received with respect to the Mortgage
Loans after the Cut-off Date, but excluding any payments of interest due on or
prior to the Cut-off Date; (ii) such assets relating to the Mortgage Loans as
from time to time may be held by the Servicer in the Protected Account and the
Securities Administrator in the Distribution Account, (iii) any REO Property,
(iv) the Required Insurance Policies and any amounts paid or payable by the
insurer under any Insurance Policy (to the extent the mortgagee has a claim
thereto), (v) the Mortgage Loan Purchase Agreement to the extent provided in
Section 2.03(a), (vi) the rights with respect to the Servicing Agreement as
assigned to the Trustee on behalf of the Certificateholders herein, (vii) the
Class R Deposit, (viii) such assets as shall from time to time be credited or
are required by the terms of this Agreement to be credited to any of the
Accounts and (ix) any proceeds of the foregoing. Although it is the intent of
the parties to this Agreement that the conveyance of the Depositor’s right,
title and interest in and to the Mortgage Loans and other assets in the Trust
Fund pursuant to this Agreement shall constitute a purchase and sale and not a
loan, in the event that such conveyance is deemed to be a loan, it is the intent
of the parties to this Agreement that the Depositor shall be deemed to have
granted to the Trustee a first priority perfected security interest in all of
the Depositor’s right, title and interest in, to and under the Mortgage Loans
and other assets in the Trust Fund, and that this Agreement shall constitute a
security agreement under applicable law.

(b)          In connection with the above transfer and assignment, the Seller
hereby deposits with the Trustee or the Custodian, as its agent, with respect to
each Mortgage Loan:

(i)           the original Mortgage Note, endorsed without recourse (A) to the
order of the Trustee or (B) in blank, and in each case showing an unbroken chain
of endorsements from the originator thereof to the Person endorsing it to the
Trustee, or lost note affidavit together with a copy of the related Mortgage
Note,

(ii)          the original Mortgage and, if the related Mortgage Loan is a MOM
Loan, noting the presence of the MIN and language indicating that such Mortgage
Loan is a MOM Loan, which shall have been recorded (or if the original is not
available, a copy), with evidence of such recording indicated thereon (or if
clause (w) in the proviso below applies, shall be in recordable form),

(iii)        unless the Mortgage Loan is a MOM Loan, a certified copy of the
assignment (which may be in the form of a blanket assignment if permitted in the
jurisdiction in which the Mortgaged Property is located) to “Deutsche Bank
National Trust Company, as Trustee”, with evidence of recording with respect to
each Mortgage Loan or in blank (or if clause (w) in the proviso below applies or
for Mortgage Loans with respect to which the related Mortgaged Property is
located in a state other than Maryland, Tennessee, South Carolina,

 

39

 


--------------------------------------------------------------------------------



 

Mississippi and Florida, or an Opinion of Counsel has been provided as set forth
in this Section 2.01(b), shall be in recordable form),

(iv)         all intervening assignments of the Security Instrument, if
applicable and only to the extent available to the Depositor with evidence of
recording thereon,

(v)          the original or a copy of the policy or certificate of primary
mortgage guaranty insurance, to the extent available, if any,

(vi)         the original policy of title insurance or mortgagee’s certificate
of title insurance or commitment or binder for title insurance, and

(vii)      originals of all modification agreements, if applicable and
available.

 

 

provided, however, that in lieu of the foregoing, the Depositor may deliver the
following documents, under the circumstances set forth below: (w) in lieu of the
original Security Instrument, assignments to the Trustee or intervening
assignments thereof which have been delivered, are being delivered or will, upon
receipt of recording information relating to the Security Instrument required to
be included thereon, be delivered to recording offices for recording and have
not been returned to the Depositor in time to permit their delivery as specified
above, the Depositor may deliver a true copy thereof; (x) in lieu of the
Security Instrument, assignment to the Trustee or intervening assignments
thereof, if the applicable jurisdiction retains the originals of such documents
(as evidenced by a certification from the Depositor to such effect) the
Depositor may deliver photocopies of such documents containing an original
certification by the judicial or other governmental authority of the
jurisdiction where such documents were recorded; and (y) the Depositor shall not
be required to deliver intervening assignments or Mortgage Note endorsements
between the Seller and the Depositor, and between the Depositor and the Trustee;
and provided, further, however, that in the case of Mortgage Loans which have
been prepaid in full after the Cut-off Date and prior to the Closing Date, the
Depositor, in lieu of delivering the above documents, may deliver to the Trustee
or the Custodian, as its agent, a certification to such effect and shall deposit
all amounts paid in respect of such Mortgage Loans in the Distribution Account
on the Closing Date. The Depositor shall deliver such original documents
(including any original documents as to which certified copies had previously
been delivered) to the Trustee or the Custodian promptly after they are
received. The Depositor shall cause the Seller, at its expense, to cause each
assignment of the Security Instrument to the Trustee to be recorded not later
than 180 days after the Closing Date, unless (a) such recordation is not
required by the Rating Agencies or an Opinion of Counsel addressed to the
Trustee has been provided to the Trustee (with a copy to the Custodian) which
states that recordation of such Security Instrument is not required to protect
the interests of the Certificateholders in the related Mortgage Loans or (b)
MERS is identified on the Mortgage or on a properly recorded assignment of the
Mortgage as the mortgagee of record solely as nominee for the Seller and its
successor and assigns; provided, however, that each assignment shall be
submitted for recording by the Seller in the manner described above, at no
expense to the Trust or the Trustee or the Custodian upon the earliest to occur
of: (i) reasonable direction by the Holders of Certificates evidencing
Fractional Undivided Interests aggregating not less than 25% of the Trust,
(ii) the occurrence of an Event of Default, (iii) the occurrence of a
bankruptcy,

 

40

 


--------------------------------------------------------------------------------



 

insolvency or foreclosure relating to the Seller and (iv) the occurrence of a
servicing transfer as described in Section 8.02 hereof. Notwithstanding the
foregoing, if the Seller fails to pay the cost of recording the assignments,
such expense will be paid by the Securities Administrator from the Trust Fund.

(c)                         The Depositor hereby directs the Securities
Administrator to enter into and execute the Corridor Contract and Servicing
Agreement and make all representations and warranties contained therein and
perform all obligations of the Securities Administrator thereunder.  The
Securities Administrator hereby acknowledges receipt by it of the Corridor
Contract and Servicing Agreement.

 

Section 2.02      Acceptance of Mortgage Loans by Trustee. (a) The Trustee (on
behalf of the Trust) acknowledges the sale, transfer and assignment of the Trust
Fund to it by the Depositor and receipt of, subject to further review and the
exceptions which may be noted pursuant to the procedures described below, and
declares that it holds, the documents (or certified copies thereof) delivered to
it or the Custodian pursuant to Section 2.01, and declares that it will continue
to hold those documents and any amendments, replacements or supplements thereto
and all other assets of the Trust Fund delivered to it as Trustee in trust for
the use and benefit of all present and future Holders of the Certificates. On
the Closing Date, with respect to the Mortgage Loans, the Custodian shall
acknowledge with respect to each Mortgage Loan by delivery to the Depositor and
the Trustee of an Initial Certification receipt of the Mortgage File, but
without review of such Mortgage File, except to the extent necessary to confirm
that such Mortgage File contains the related Mortgage Note or lost note
affidavit. No later than 90 days after the Closing Date (or with respect to any
Substitute Mortgage Loan, within five Business Days after the receipt by the
Trustee or Custodian thereof), the Trustee agrees, for the benefit of the
Certificateholders, to review or cause to be reviewed by the Custodian on its
behalf (under the Custodial Agreement), each Mortgage File delivered to it and
to execute and deliver, or cause to be executed and delivered, to the Depositor
and the Trustee an Interim Certification. In conducting such review, the Trustee
or Custodian will ascertain whether all required documents under Section
2.01(b)(i) through (iii) and (vi) have been executed and received, and based on
the Mortgage Loan Schedule, whether those documents relate, determined on the
basis of the Mortgagor name, original principal balance and loan number, to the
Mortgage Loans it has received, as identified in the Mortgage Loan Schedule. In
performing any such review, the Trustee or the Custodian may conclusively rely
on the purported due execution and genuineness of any such document and on the
purported genuineness of any signature thereon. If the Trustee or the Custodian
finds any document constituting part of the Mortgage File has not been executed
or received, or to be unrelated, determined on the basis of the Mortgagor name,
original principal balance and loan number, to the Mortgage Loans identified in
Exhibit B, or does not conform with the review criteria set forth in this
Section 2.02 (a “Material Defect”), the Trustee or the Custodian, as its agent,
shall promptly notify the Seller. In accordance with the Mortgage Loan Purchase
Agreement, the Seller shall correct or cure any such defect within ninety (90)
days from the date of notice from the Trustee or the Custodian, as its agent, of
the defect and if the Seller fails to correct or cure the defect within such
period, and such defect materially and adversely affects the interests of the
Certificateholders in the related Mortgage Loan, the Trustee or the Custodian,
as its agent, shall enforce the Seller’s obligation pursuant to the Mortgage
Loan Purchase Agreement within 90 days from the Trustee’s or the Custodian’s
notification, to purchase such Mortgage Loan at the Repurchase Price; provided
that, if such defect would cause

 

41

 


--------------------------------------------------------------------------------



 

the Mortgage Loan to be other than a “qualified mortgage” as defined in
Section 860G(a)(3)(A) of the Code and Treasury Regulation Section
1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9), without reliance on the
provisions of Treasury Regulation Section 1.860G-2(a)(3) or Treasury Regulation
Section 1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan
to be treated as a "qualified mortgage" notwithstanding its failure to meet the
requirements of Section 860G(a)(3)(A) of the Code and Treasury Regulation
Section 1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9), any such cure or
repurchase must occur within 90 days from the date such breach was discovered;
provided, however, that if such defect relates solely to the inability of the
Seller to deliver the original Security Instrument or intervening assignments
thereof, or a certified copy because the originals of such documents, or a
certified copy have not been returned by the applicable jurisdiction, the Seller
shall not be required to purchase such Mortgage Loan if the Seller delivers such
original documents or certified copy promptly upon receipt, but in no event
later than 360 days after the Closing Date. The foregoing repurchase obligation
shall not apply in the event that the Seller cannot deliver such original or
copy of any document submitted for recording to the appropriate recording office
in the applicable jurisdiction because such document has not been returned by
such office; provided that the Seller shall instead deliver a recording receipt
of such recording office or, if such receipt is not available, a certificate
confirming that such documents have been accepted for recording, and delivery to
the Trustee or the Custodian shall be effected by the Seller within thirty days
of its receipt of the original recorded document.

(b)          No later than 180 days after the Closing Date (or with respect to
any Substitute Mortgage Loan, within five Business Days after the receipt by the
Trustee or the Custodian thereof), the Trustee or the Custodian will review, for
the benefit of the Certificateholders, the Mortgage Files delivered to it and
will execute and deliver or cause to be executed and delivered to the Depositor
and the Trustee a Final Certification. In conducting such review, the Trustee or
the Custodian will ascertain whether an original of each document required to be
recorded has been returned from the recording office with evidence of recording
thereon or a certified copy has been obtained from the recording office. If the
Trustee or the Custodian, as its agent, finds a Material Defect, the Trustee or
the Custodian shall promptly notify the Seller (provided, however, that with
respect to those documents described in Sections 2.01(b)(iv), (v) and (vii), the
Trustee’s and Custodian’s obligations shall extend only to the documents
actually delivered to the Trustee or the Custodian pursuant to such Sections).
In accordance with the Mortgage Loan Purchase Agreement, the Seller shall
correct or cure any such defect within 90 days from the date of notice from the
Trustee or the Custodian of the Material Defect and if the Seller is unable to
cure such defect within such period, and if such defect materially and adversely
affects the interests of the Certificateholders in the related Mortgage Loan,
the Trustee shall enforce the Seller’s obligation under the Mortgage Loan
Purchase Agreement to provide a Substitute Mortgage Loan (if within two years of
the Closing Date) or purchase such Mortgage Loan at the Repurchase Price;
provided, however, that if such defect would cause the Mortgage Loan to be other
than a “qualified mortgage” as defined in Section 860G(a)(3)(A) of the Code and
Treasury Regulation Section 1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9),
without reliance on the provisions of Treasury Regulation Section 1.860G-2(a)(3)
or Treasury Regulation Section 1.860G-2(f)(2) or any other provision that would
allow a Mortgage Loan to be treated as a "qualified mortgage" notwithstanding
its failure to meet the requirements of Section 860G(a)(3)(A) of the Code and
Treasury Regulation Section 1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9), any
such cure, repurchase or substitution must occur within 90 days from the date
such breach was discovered; provided, further, that if such defect relates
solely to the inability of the Seller to deliver the original Security
Instrument or intervening

 

42

 


--------------------------------------------------------------------------------



 

assignments thereof, or a certified copy, because the originals of such
documents or a certified copy, have not been returned by the applicable
jurisdiction, the Seller shall not be required to purchase such Mortgage Loan,
if the Seller delivers such original documents or certified copy promptly upon
receipt, but in no event later than 360 days after the Closing Date. The
foregoing repurchase obligation shall not apply in the event that the Seller
cannot deliver such original or copy of any document submitted for recording to
the appropriate recording office in the applicable jurisdiction because such
document has not been returned by such office; provided that the Seller shall
instead deliver a recording receipt of such recording office or, if such receipt
is not available, a certificate confirming that such documents have been
accepted for recording, and delivery to the Trustee or the Custodian shall be
effected by the Seller within thirty days of its receipt of the original
recorded document.

(c)          In the event that a Mortgage Loan is purchased by the Seller in
accordance with Sections 2.02(a) or (b) above, the Seller shall remit to the
Master Servicer the Repurchase Price for deposit in the Distribution Account and
the Seller shall provide to the Securities Administrator written notification
detailing the components of the Repurchase Price. Upon deposit of the Repurchase
Price in the Distribution Account, the Depositor shall notify the Trustee and
the Custodian (upon receipt of a Request for Release in the form of Exhibit D
attached hereto with respect to such Mortgage Loan certifying that the
Repurchase Price has been remitted to the Master Servicer for deposit in the
Distribution Account), shall release to the Seller the related Mortgage File and
the Trustee shall execute and deliver all instruments of transfer or assignment,
without recourse, representation or warranty, furnished to it by the Seller, as
are necessary to vest in the Seller title to and rights under the Mortgage Loan.
Such purchase shall be deemed to have occurred on the date on which the
Repurchase Price in available funds is received by the Securities Administrator.
The Master Servicer shall amend the Mortgage Loan Schedule, which was previously
delivered to it by the Depositor in a form agreed to between the Depositor and
the Master Servicer, to reflect such repurchase and shall promptly notify the
Trustee and the Rating Agencies of such amendment. The obligation of the Seller
to repurchase any Mortgage Loan as to which such a defect in a constituent
document exists shall be the sole remedy respecting such defect available to the
Certificateholders or to the Trustee on their behalf.

Section 2.03     Assignment of Interest in the Mortgage Loan Purchase Agreement.
(a) The Depositor hereby assigns to the Trustee, on behalf of Trust for the
benefit of the Certificateholders, all of its right, title and interest in the
Mortgage Loan Purchase Agreement, including but not limited to the Depositor’s
rights and obligations pursuant to the Servicing Agreement (noting that the
Seller has retained the right in the event of breach of the representations,
warranties and covenants, if any, with respect to the Mortgage Loans of the
Servicer under the Servicing Agreement to enforce the provisions thereof and to
seek all or any available remedies). The obligations of the Seller to substitute
or repurchase, as applicable, a Mortgage Loan shall be the Trustee’s and the
Certificateholders’ sole remedy for any breach thereof. At the request of the
Trustee, the Depositor shall take such actions as may be necessary to enforce
the above right, title and interest on behalf of the Trust and the
Certificateholders or shall execute such further documents as the Trustee may
reasonably require in order to enable the Trustee to carry out such enforcement.

 

43

 


--------------------------------------------------------------------------------



 

 

(b)          If the Depositor, the Master Servicer, or the Trustee discovers a
breach of any of the representations and warranties set forth in the Mortgage
Loan Purchase Agreement, which breach materially and adversely affects the value
of the interests of Certificateholders or the Trustee in the related Mortgage
Loan, the party discovering the breach shall give prompt written notice of the
breach to the other parties. The Seller, within 90 days of its discovery or
receipt of notice that such breach has occurred (whichever occurs earlier),
shall cure the breach in all material respects or, subject to the Mortgage Loan
Purchase Agreement or Section 2.04 of this Agreement, as applicable, shall
purchase the Mortgage Loan or any property acquired with respect thereto from
the Trust; provided, however, that if there is a breach of any representation
set forth in the Mortgage Loan Purchase Agreement or Section 2.04 of this
Agreement, as applicable, and the Mortgage Loan or the related property acquired
with respect thereto has been sold, then the Seller shall pay, in lieu of the
Repurchase Price, any excess of the Repurchase Price over the Net Liquidation
Proceeds received upon such sale. (If the Net Liquidation Proceeds exceed the
Repurchase Price, any excess shall be paid to the Seller to the extent not
required by law to be paid to the borrower.) Any such purchase by the Seller
shall be made by providing an amount equal to the Repurchase Price to the Master
Servicer for deposit in the Distribution Account and written notification
detailing the components of such Repurchase Price. The Depositor shall notify
the Trustee and submit to the Trustee or the Custodian a Request for Release
certifying that the Repurchase Price has been remitted to the Master Servicer
for deposit in the Distribution Account, and the Trustee shall release, or the
Custodian shall release, to the Seller the related Mortgage File and the Trustee
shall execute and deliver all instruments of transfer or assignment furnished to
it by the Seller, without recourse, representation or warranty as are necessary
to vest in the Seller title to and rights under the Mortgage Loan or any
property acquired with respect thereto. Such purchase shall be deemed to have
occurred on the date on which the Repurchase Price in available funds is
received by the Securities Administrator. The Master Servicer shall amend the
Mortgage Loan Schedule to reflect such repurchase and shall promptly notify the
Trustee and the Rating Agencies of such amendment. Enforcement of the obligation
of the Seller to purchase (or substitute a Substitute Mortgage Loan for) any
Mortgage Loan or any property acquired with respect thereto (or pay the
Repurchase Price as set forth in the above proviso) as to which a breach has
occurred and is continuing shall constitute the sole remedy respecting such
breach available to the Certificateholders or the Trustee on their behalf.

Section 2.04      Substitution of Mortgage Loans. Notwithstanding anything to
the contrary in this Agreement, in lieu of purchasing a Mortgage Loan pursuant
to the Mortgage Loan Purchase Agreement or Sections 2.02 or 2.03 of this
Agreement, the Seller may, no later than the date by which such purchase by the
Seller would otherwise be required, tender to the Trustee (on behalf of the
Trust) a Substitute Mortgage Loan accompanied by a certificate of an authorized
officer of the Seller that such Substitute Mortgage Loan conforms to the
requirements set forth in the definition of “Substitute Mortgage Loan” in the
Mortgage Loan Purchase Agreement or this Agreement, as applicable; provided,
however, that substitution pursuant to the Mortgage Loan Purchase Agreement or
Section 2.04 of this Agreement, as applicable, in lieu of purchase shall not be
permitted after the termination of the two-year period beginning on the Startup
Day; provided, further, that if the breach would cause the Mortgage Loan to be
other than a “qualified mortgage” as defined in Section 860G(a)(3)(A) of the
Code and Treasury Regulation Section 1.860G-2(a)(1), (2), (4), (5), (6), (7) and
(9), without reliance on the provisions of Treasury Regulation Section
1.860G-2(a)(3) or Treasury Regulation Section 1.860G-2(f)(2) or any other
provision that would allow a

 

44

 


--------------------------------------------------------------------------------



 

Mortgage Loan to be treated as a "qualified mortgage" notwithstanding its
failure to meet the requirements of Section 860G(a)(3)(A) of the Code and
Treasury Regulation Section 1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9), any
such cure or substitution must occur within 90 days from the date the breach was
discovered. The Trustee or the Custodian shall examine the Mortgage File for any
Substitute Mortgage Loan in the manner set forth in Section 2.02(a) and the
Trustee or the Custodian shall notify the Seller, in writing, within five
Business Days after receipt, whether or not the documents relating to the
Substitute Mortgage Loan satisfy the requirements of the fourth sentence of
Section 2.02(a). Within two Business Days after such notification, the Seller
shall provide to the Securities Administrator for deposit in the Distribution
Account the amount, if any, by which the Outstanding Principal Balance as of the
next preceding Due Date of the Mortgage Loan for which substitution is being
made, after giving effect to the Scheduled Principal due on such date, exceeds
the Outstanding Principal Balance as of such date of the Substitute Mortgage
Loan, after giving effect to Scheduled Principal due on such date, which amount
shall be treated for the purposes of this Agreement as if it were the payment by
the Seller of the Repurchase Price for the purchase of a Mortgage Loan by the
Seller. After such notification to the Seller and, if any such excess exists,
upon notice from the Securities Administrator to the Trustee of receipt of such
deposit, the Trustee shall accept such Substitute Mortgage Loan which shall
thereafter be deemed to be a Mortgage Loan hereunder. In the event of such a
substitution, accrued interest on the Substitute Mortgage Loan for the month in
which the substitution occurs and any Principal Prepayments made thereon during
such month shall be the property of the Trust Fund and accrued interest for such
month on the Mortgage Loan for which the substitution is made and any Principal
Prepayments made thereon during such month shall be the property of the Seller.
The Scheduled Principal on a Substitute Mortgage Loan due on the Due Date in the
month of substitution shall be the property of the Seller and the Scheduled
Principal on the Mortgage Loan for which the substitution is made due on such
Due Date shall be the property of the Trust Fund. Upon acceptance of the
Substitute Mortgage Loan (and delivery to the Trustee or the Custodian, as
applicable, of a Request for Release for such Mortgage Loan), the Trustee or the
Custodian shall release to the Seller the related Mortgage File related to any
Mortgage Loan released pursuant to the Mortgage Loan Purchase Agreement or
Section 2.04 of this Agreement, as applicable, and shall execute and deliver all
instruments of transfer or assignment, without recourse, representation or
warranty in form as provided to it as are necessary to vest in the Seller title
to and rights under any Mortgage Loan released pursuant to the Mortgage Loan
Purchase Agreement or Section 2.04 of this Agreement, as applicable. The Seller
shall deliver the documents related to the Substitute Mortgage Loan in
accordance with the provisions of the Mortgage Loan Purchase Agreement or
Sections 2.01(b) and 2.02(b) of this Agreement, as applicable, with the date of
acceptance of the Substitute Mortgage Loan deemed to be the Closing Date for
purposes of the time periods set forth in those Sections. The representations
and warranties set forth in the Mortgage Loan Purchase Agreement shall be deemed
to have been made by the Seller with respect to each Substitute Mortgage Loan as
of the date of acceptance of such Mortgage Loan by the Trustee (on behalf of the
Trust). The Master Servicer shall amend the Mortgage Loan Schedule to reflect
such substitution and shall provide a copy of such amended Mortgage Loan
Schedule to the Trustee, who shall then deliver such amended Mortgage Loan
Schedule to the Rating Agencies.

Section 2.05    Issuance of Certificates.

 

 

 

 

 

45

 


--------------------------------------------------------------------------------



 

 

(a)          The Trustee acknowledges the assignment to it (on behalf of the
Trust) of the Mortgage Loans and the other assets comprising the Trust Fund and,
concurrently therewith, the Securities Administrator has signed, and
countersigned and delivered to the Depositor, in exchange therefor, Certificates
in such authorized denominations representing such Fractional Undivided
Interests as the Depositor has requested. The Trustee agrees that it will hold
the Mortgage Loans, and the Securities Administrator agrees it will hold such
other assets, as may from time to time be delivered to it segregated on its
books in trust for the benefit of the Certificateholders.

(b)          The Depositor, concurrently with the execution and delivery hereof,
does hereby transfer, assign, set over and otherwise convey in trust to the
Trustee without recourse all the right, title and interest of the Depositor in
and to the REMIC I Regular Interests, and the other assets of REMIC II for the
benefit of the holders of the REMIC II Certificates. The Trustee acknowledges
receipt of the REMIC I Regular Interests (which are uncertificated) and the
other assets of REMIC II and declares that it holds and will hold the same in
trust for the exclusive use and benefit of the holders of the REMIC II
Certificates.

Section 2.06      Representations and Warranties Concerning the Depositor. The
Depositor hereby represents and warrants to the Trustee, the Master Servicer and
the Securities Administrator as follows:

(i)           the Depositor (a) is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and (b) is
qualified and in good standing as a foreign corporation to do business in each
jurisdiction where such qualification is necessary, except where the failure so
to qualify would not reasonably be expected to have a material adverse effect on
the Depositor’s business as presently conducted or on the Depositor’s ability to
enter into this Agreement and to consummate the transactions contemplated
hereby;

(ii)          the Depositor has full corporate power to own its property, to
carry on its business as presently conducted and to enter into and perform its
obligations under this Agreement;

(iii)        the execution and delivery by the Depositor of this Agreement have
been duly authorized by all necessary corporate action on the part of the
Depositor; and neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof, will conflict with or result in a breach of, or constitute a
default under, any of the provisions of any law, governmental rule, regulation,
judgment, decree or order binding on the Depositor or its properties or the
articles of incorporation or by-laws of the Depositor, except those conflicts,
breaches or defaults which would not reasonably be expected to have a material
adverse effect on the Depositor’s ability to enter into this Agreement and to
consummate the transactions contemplated hereby;

(iv)         the execution, delivery and performance by the Depositor of this
Agreement and the consummation of the transactions contemplated hereby do not
require the consent or approval of, the giving of notice to, the registration
with, or the taking of any other action in respect of, any state, federal or
other governmental authority or agency, except those

 

46

 


--------------------------------------------------------------------------------



 

consents, approvals, notices, registrations or other actions as have already
been obtained, given or made;

(v)          this Agreement has been duly executed and delivered by the
Depositor and, assuming due authorization, execution and delivery by the other
parties hereto, constitutes a valid and binding obligation of the Depositor
enforceable against it in accordance with its terms (subject to applicable
bankruptcy and insolvency laws and other similar laws affecting the enforcement
of the rights of creditors generally);

(vi)         there are no actions, suits or proceedings pending or, to the
knowledge of the Depositor, threatened against the Depositor, before or by any
court, administrative agency, arbitrator or governmental body (i) with respect
to any of the transactions contemplated by this Agreement or (ii) with respect
to any other matter which in the judgment of the Depositor will be determined
adversely to the Depositor and will if determined adversely to the Depositor
materially and adversely affect the Depositor’s ability to enter into this
Agreement or perform its obligations under this Agreement; and the Depositor is
not in default with respect to any order of any court, administrative agency,
arbitrator or governmental body so as to materially and adversely affect the
transactions contemplated by this Agreement; and

(vii)       immediately prior to the transfer and assignment to the Trust, each
Mortgage Note and each Mortgage were not subject to an assignment or pledge, and
the Depositor had good and marketable title to and was the sole owner thereof
and had full right to transfer and sell such Mortgage Loan to the Trustee free
and clear of any encumbrance, equity, lien, pledge, charge, claim or security
interest.

Section 2.07.

[Reserved].

 

 

Section 2.08.    Permitted Activities of the Trust. The permitted activities of
the Trust shall be limited to the foregoing:

(i)          to issue the Certificates pursuant to this Agreement and to sell
the Certificates;

 

 

 

(ii)        to pay the organizational, start-up and transactional expenses of
the Trust;

 

 

 

(iii)       to assign, grant, transfer, pledge and convey the Mortgage Loans
pursuant to this Agreement;

 

 

 

(iv)       to enter into and perform its obligations under this Agreement;

 

 

 

(v)        to engage in those activities, including entering into agreements,
that are necessary, suitable or convenient to accomplish the foregoing or are
incidental thereto or connected therewith; and

 

 

 

(vi)       subject to compliance with this Agreement, to engage in such other
activities as may be required in connection with conservation of the Trust Fund
and the making of distributions to the Certificateholders.

 

 

47

 


--------------------------------------------------------------------------------



 

 

 

 

 

 

                The Trust is hereby authorized to engage in the foregoing
activities. The Trust shall not engage in any activity other than in connection
with the foregoing or other than as required or authorized by the terms of this
Agreement.

ARTICLE III

ADMINISTRATION AND SERVICING OF MORTGAGE LOANS

Section 3.01      Master Servicer. The Master Servicer shall supervise, monitor
and oversee the obligation of the Servicer to service and administer their
respective Mortgage Loans in accordance with the terms of the Servicing
Agreement and shall have full power and authority to do any and all things which
it may deem necessary or desirable in connection with such master servicing and
administration. In performing its obligations hereunder, the Master Servicer
shall act in a manner consistent with Accepted Master Servicing Practices.
Furthermore, the Master Servicer shall oversee and consult with the Servicer as
necessary from time-to-time to carry out the Master Servicer’s obligations
hereunder, shall receive, review and evaluate all reports, information and other
data provided to the Master Servicer by the Servicer and shall cause the
Servicer to perform and observe the covenants, obligations and conditions to be
performed or observed by the Servicer under the Servicing Agreement. The Master
Servicer shall independently and separately monitor the Servicer’s servicing
activities with respect to each related Mortgage Loan, reconcile the results of
such monitoring with such information provided in the previous sentence on a
monthly basis and coordinate corrective adjustments to the Servicer’s and Master
Servicer’s records, and based on such reconciled and corrected information, the
Master Servicer shall provide such information to the Securities Administrator
as shall be necessary in order for it to prepare the statements specified in
Section 6.04, and prepare any other information and statements required to be
forwarded by the Master Servicer hereunder. The Master Servicer shall reconcile
the results of its Mortgage Loan monitoring with the actual remittances of the
Servicer as reported to the Master Servicer; provided, however, that the Master
Servicer will not be required to recompute the calculation of any Prepayment
Charge.

The Trustee shall furnish the Servicer and the Master Servicer with any powers
of attorney, in substantially the form attached hereto as Exhibit K, and other
documents in form as provided to it necessary or appropriate to enable the
Servicer and the Master Servicer to service and administer the Mortgage Loans
and REO Property. The Trustee shall have no liability for the use by the
Servicer or the Master Servicer of any such powers of attorney.

The Trustee shall provide access to the records and documentation in possession
of the Trustee regarding the Mortgage Loans and REO Property to the
Certificateholders, the FDIC, and the supervisory agents and examiners of the
FDIC, such access being afforded only upon reasonable prior written request and
during normal business hours at the office of the Trustee; provided, however,
that, unless otherwise required by law, the Trustee shall not be required to
provide access to such records and documentation if the provision thereof would
violate the legal right to privacy of any Mortgagor. The Trustee shall allow
representatives of the above entities to photocopy any of the records and
documentation and shall provide equipment for that purpose at a charge that
covers the Trustee’s actual costs.

 

48

 


--------------------------------------------------------------------------------



 

 

The Trustee shall execute and deliver to the Servicer and the Master Servicer
any court pleadings, requests for trustee’s sale or other documents necessary or
desirable to (i) the foreclosure or trustee’s sale with respect to a Mortgaged
Property; (ii) any legal action brought to obtain judgment against any Mortgagor
on the Mortgage Note or Security Instrument; (iii) obtain a deficiency judgment
against the Mortgagor; or (iv) enforce any other rights or remedies provided by
the Mortgage Note or Security Instrument or otherwise available at law or
equity.

Section 3.02      REMIC-Related Covenants. For as long as each 2005-AR1 REMIC
shall exist, the Securities Administrator shall act in accordance herewith to
assure continuing treatment of such 2005-AR1 REMIC as a REMIC, and the
Securities Administrator shall comply with any directions of the Depositor, the
Servicer or the Master Servicer to assure such continuing treatment. In
particular, the Securities Administrator shall not (a) sell or permit the sale
of all or any portion of the Mortgage Loans or of any investment of deposits in
an Account unless such sale is as a result of a repurchase of the Mortgage Loans
pursuant to this Agreement or the Trustee has received a REMIC Opinion addressed
to the Trustee prepared at the expense of the Trust Fund; and (b) other than
with respect to a substitution pursuant to the Mortgage Loan Purchase Agreement
or Section 2.04 of this Agreement, as applicable, accept any contribution to any
2005-AR1 REMIC after the Startup Day without receipt of a REMIC Opinion
addressed to the Trustee.

Section 3.03      Monitoring of Servicer. (a) The Master Servicer shall be
responsible for reporting to the Depositor the compliance by the Servicer with
its duties under the Servicing Agreement. In the review of the Servicer’s
activities, the Master Servicer may rely upon an officer’s certificate of the
Servicer (or similar document signed by an officer of the Servicer) with regard
to the Servicer’s compliance with the terms of the Servicing Agreement. In the
event that the Master Servicer, in its judgment, determines that the Servicer
should be terminated in accordance with the Servicing Agreement, or that a
notice should be sent pursuant to the Servicing Agreement with respect to the
occurrence of an event that, unless cured, would constitute grounds for such
termination, the Master Servicer shall notify the Depositor thereof and the
Master Servicer shall issue such notice or take such other action as it deems
appropriate.

(b)          The Master Servicer, for the benefit of the Trustee and the
Certificateholders, shall enforce the obligations of the Servicer under the
Servicing Agreement, and shall, in the event that the Servicer fails to perform
its obligations in accordance with the Servicing Agreement, subject to the
preceding paragraph, terminate the rights and obligations of the Servicer
thereunder and act as servicer of the Mortgage Loans or cause the Trustee to
enter into a new Servicing Agreement with a successor Servicer selected by the
Master Servicer; provided, however, it is understood and acknowledged by the
parties hereto that there will be a period of transition (not to exceed 90 days)
before the actual servicing functions can be fully transferred to such successor
Servicer. Such enforcement, including, without limitation, the legal prosecution
of claims, termination of Servicing Agreement and the pursuit of other
appropriate remedies, shall be in such form and carried out to such an extent
and at such time as the Master Servicer, in its good faith business judgment,
would require were it the owner of the Mortgage Loans. The Master Servicer shall
pay the costs of such enforcement at its own expense, provided that the Master
Servicer shall not be required to prosecute or defend any legal action except to
the extent that the Master Servicer shall have received reasonable indemnity for
its costs and expenses in pursuing such action.

 

49

 


--------------------------------------------------------------------------------



 

 

(c)          To the extent that the costs and expenses of the Master Servicer
related to any termination of the Servicer, appointment of a successor Servicer
or the transfer and assumption of servicing by the Master Servicer with respect
to the Servicing Agreement (including, without limitation, (i) all legal costs
and expenses and all due diligence costs and expenses associated with an
evaluation of the potential termination of the Servicer as a result of an event
of default by the Servicer and (ii) all costs and expenses associated with the
complete transfer of servicing, including, but not limited to, all servicing
files and all servicing data and the completion, correction or manipulation of
such servicing data as may be required by the successor servicer to correct any
errors or insufficiencies in the servicing data or otherwise to enable the
successor service to service the Mortgage Loans in accordance with the Servicing
Agreement) are not fully and timely reimbursed by the terminated Servicer, the
Master Servicer shall be entitled to reimbursement of such costs and expenses
from the Distribution Account.

(d)          The Master Servicer shall require the Servicer to comply with the
remittance requirements and other obligations set forth in the Servicing
Agreement.

(e)          If the Master Servicer acts as Servicer, it will not assume
liability for the representations and warranties of the Servicer, if any, that
it replaces.

Section 3.04      Fidelity Bond. The Master Servicer, at its expense, shall
maintain in effect a blanket fidelity bond and an errors and omissions insurance
policy, affording coverage with respect to all directors, officers, employees
and other Persons acting on such Master Servicer’s behalf, and covering errors
and omissions in the performance of the Master Servicer’s obligations hereunder.
The errors and omissions insurance policy and the fidelity bond shall be in such
form and amount generally acceptable for entities serving as master servicers or
trustees.

Section 3.05      Power to Act; Procedures. The Master Servicer shall master
service the Mortgage Loans and shall have full power and authority, subject to
the REMIC Provisions and the provisions of Article X hereof, to do any and all
things that it may deem necessary or desirable in connection with the master
servicing and administration of the Mortgage Loans, including but not limited to
the power and authority (i) to execute and deliver, on behalf of the
Certificateholders and the Trustee, customary consents or waivers and other
instruments and documents, (ii) to consent to transfers of any Mortgaged
Property and assumptions of the Mortgage Notes and related Mortgages, (iii) to
collect any Insurance Proceeds and Liquidation Proceeds, and (iv) to effectuate
foreclosure or other conversion of the ownership of the Mortgaged Property
securing any Mortgage Loan, in each case, in accordance with the provisions of
this Agreement and the Servicing Agreement, as applicable; provided, however,
that the Master Servicer shall not (and, consistent with its responsibilities
under Section 3.03, shall not permit the Servicer to) knowingly or intentionally
take any action, or fail to take (or fail to cause to be taken) any action
reasonably within its control and the scope of duties more specifically set
forth herein, that, under the REMIC Provisions, if taken or not taken, as the
case may be, would cause any 2005-AR1 REMIC to fail to qualify as a REMIC or
result in the imposition of a tax upon the Trust Fund (including but not limited
to the tax on prohibited transactions as defined in Section 860F(a)(2) of the
Code and the tax on contributions to a REMIC set forth in Section 860G(d) of the
Code) unless the Master Servicer has received an Opinion of Counsel (but not at
the expense of the Master Servicer) to the effect that the contemplated action
would not cause any 2005-AR1 REMIC to fail to qualify as a REMIC or

 

50

 


--------------------------------------------------------------------------------



 

result in the imposition of a tax upon any 2005-AR1 REMIC. The Trustee shall
furnish the Master Servicer, upon written request from a Servicing Officer, with
any powers of attorney in the form of Exhibit K empowering the Master Servicer
or the Servicer to execute and deliver instruments of satisfaction or
cancellation, or of partial or full release or discharge, and to foreclose upon
or otherwise liquidate Mortgaged Property, and to appeal, prosecute or defend in
any court action relating to the Mortgage Loans or the Mortgaged Property, in
accordance with the Servicing Agreement and this Agreement, and the Trustee
shall execute and deliver such other documents, as the Master Servicer may
request, to enable the Master Servicer to master service and administer the
Mortgage Loans and carry out its duties hereunder, in each case in accordance
with Accepted Master Servicing Practices (and the Trustee shall have no
liability for the use of any such powers of attorney by the Master Servicer or
the Servicer). If the Master Servicer or the Trustee has been advised that it is
likely that the laws of the state in which action is to be taken prohibit such
action if taken in the name of the Trustee or that the Trustee would be
adversely affected under the “doing business” or tax laws of such state if such
action is taken in its name, the Master Servicer shall join with the Trustee in
the appointment of a co-trustee pursuant to Section 9.11 hereof. In the
performance of its duties hereunder, the Master Servicer shall be an independent
contractor and shall not be deemed to be the agent of the Trustee.

Section 3.06      Due-on-Sale Clauses; Assumption Agreements. To the extent
provided in the Servicing Agreement, to the extent Mortgage Loans contain
enforceable due-on-sale clauses, the Master Servicer shall cause the Servicer to
enforce such clauses in accordance with the Servicing Agreement. If applicable
law prohibits the enforcement of a due-on-sale clause or such clause is
otherwise not enforced in accordance with the Servicing Agreement, and, as a
consequence, a Mortgage Loan is assumed, the original Mortgagor may be released
from liability in accordance with the Servicing Agreement.

Section 3.07     Release of Mortgage Files. (a) Upon becoming aware of the
payment in full of any Mortgage Loan, or the receipt by the Servicer of a
notification that payment in full has been escrowed in a manner customary for
such purposes for payment to Certificateholders on the next Distribution Date,
the Servicer will, if required under the Servicing Agreement (or if the Servicer
does not, the Master Servicer may), promptly furnish to the Custodian, on behalf
of the Trustee, a certification substantially in the form of Exhibit D hereto
signed by a Servicing Officer or in a mutually agreeable electronic format which
will, in lieu of a signature on its face, originate from a Servicing Officer
(which certification shall include a statement to the effect that all amounts
received in connection with such payment that are required to be deposited in
the Protected Account maintained by the Servicer pursuant to Section 4.01, or by
the Servicer pursuant to the Servicing Agreement, have been or will be so
deposited) and shall request that the Custodian, on behalf of the Trustee,
deliver to the Servicer the related Mortgage File. Upon receipt of such
certification and request, the Custodian, on behalf of the Trustee, and at the
expense of the Servicer, shall promptly release the related Mortgage File to the
Servicer and the Trustee and Custodian shall have no further responsibility with
regard to such Mortgage File. Upon any such payment in full, the Servicer is
authorized to give, as the mortgagee under the Mortgage that secured the
Mortgage Loan, an instrument of satisfaction (or assignment of mortgage without
recourse) regarding the Mortgaged Property subject to the Mortgage, which
instrument of satisfaction or assignment, as the case may be, shall be delivered
to the Person or Persons entitled thereto against receipt therefor of such
payment, it being understood and agreed

 

51

 


--------------------------------------------------------------------------------



 

that no expenses incurred in connection with such instrument of satisfaction or
assignment, as the case may be, shall be chargeable to the Protected Account.

(b)          From time to time and as appropriate for the servicing or
foreclosure of any Mortgage Loan and in accordance with the Servicing Agreement,
the Trustee shall execute such documents as shall be prepared and furnished to
the Trustee by the Servicer or the Master Servicer and as are necessary to the
prosecution of any such proceedings. The Custodian, on behalf of the Trustee,
shall, upon the request of the Servicer or the Master Servicer, and delivery to
the Custodian, on behalf of the Trustee, of a Request for Release signed by a
Servicing Officer substantially in the form of Exhibit D (or in a mutually
agreeable electronic format which will, in lieu of a signature on its face,
originate from a Servicing Officer), release the related Mortgage File held in
its possession or control to the Servicer or the Master Servicer, as applicable.
Such Request for Release shall obligate the Servicer or the Master Servicer to
return the Mortgage File to the Custodian on behalf of the Trustee, when the
need therefor by the Servicer or the Master Servicer no longer exists unless the
Mortgage Loan shall be liquidated, in which case, upon receipt of a certificate
of a Servicing Officer similar to that hereinabove specified, the Mortgage File
shall be released by the Custodian, on behalf of the Trustee, to the Servicer or
the Master Servicer.

Section 3.08     Documents, Records and Funds in Possession of Master Servicer
To Be Held for Trustee.

(a)          The Master Servicer shall transmit and the Servicer (to the extent
required by the Servicing Agreement) shall transmit to the Trustee or Custodian
such documents and instruments coming into the possession of the Master Servicer
or the Servicer from time to time as are required by the terms hereof, or in the
case of the Servicer, the Servicing Agreement, to be delivered to the Trustee or
Custodian. Any funds received by the Master Servicer or by the Servicer in
respect of any Mortgage Loan or which otherwise are collected by the Master
Servicer or by the Servicer as Liquidation Proceeds or Insurance Proceeds in
respect of any Mortgage Loan shall be held for the benefit of the Trustee and
the Certificateholders subject to the Master Servicer’s right to retain or
withdraw from the Distribution Account the Master Servicing Compensation and
other amounts provided in this Agreement, and to the right of the Servicer to
retain its Servicing Fee and other amounts as provided in the Servicing
Agreement. The Master Servicer shall, and (to the extent provided in the
Servicing Agreement) shall cause the Servicer to, provide access to information
and documentation regarding the Mortgage Loans to the Trustee, its agents and
accountants at any time upon reasonable request and during normal business
hours, and to Certificateholders that are savings and loan associations, banks
or insurance companies, the Office of Thrift Supervision, the FDIC and the
supervisory agents and examiners of such Office and Corporation or examiners of
any other federal or state banking or insurance regulatory authority if so
required by applicable regulations of the Office of Thrift Supervision or other
regulatory authority, such access to be afforded without charge but only upon
reasonable request in writing and during normal business hours at the offices of
the Master Servicer designated by it. In fulfilling such a request the Master
Servicer shall not be responsible for determining the sufficiency of such
information.

(b)          All Mortgage Files and funds collected or held by, or under the
control of, the Master Servicer, in respect of any Mortgage Loans, whether from
the collection of principal and

 

52

 


--------------------------------------------------------------------------------



 

interest payments or from Liquidation Proceeds or Insurance Proceeds, shall be
held by the Master Servicer for and on behalf of the Trustee and the
Certificateholders and shall be and remain the sole and exclusive property of
the Trust; provided, however, that the Master Servicer and the Servicer shall be
entitled to setoff against, and deduct from, any such funds any amounts that are
properly due and payable to the Master Servicer or the Servicer under this
Agreement or the Servicing Agreement.

Section 3.09    Standard Hazard Insurance and Flood Insurance Policies.

 

 

(a)          For each Mortgage Loan, the Master Servicer shall enforce any
obligation of the Servicer under the Servicing Agreement to maintain or cause to
be maintained standard fire and casualty insurance and, where applicable, flood
insurance, all in accordance with the provisions of the Servicing Agreement. It
is understood and agreed that such insurance shall be with insurers meeting the
eligibility requirements set forth in the Servicing Agreement and that no
earthquake or other additional insurance is to be required of any Mortgagor or
to be maintained on property acquired in respect of a defaulted loan, other than
pursuant to such applicable laws and regulations as shall at any time be in
force and as shall require such additional insurance.

(b)          Pursuant to Section 4.01 and 4.02, any amounts collected by the
Servicer or the Master Servicer, under any insurance policies (other than
amounts to be applied to the restoration or repair of the property subject to
the related Mortgage or released to the Mortgagor in accordance with the
Servicing Agreement) shall be deposited into the Distribution Account. Any cost
incurred by the Master Servicer or the Servicer in maintaining any such
insurance if the Mortgagor defaults in its obligation to do so shall be added to
the amount owing under the Mortgage Loan where the terms of the Mortgage Loan so
permit; provided, however, that the addition of any such cost shall not be taken
into account for purposes of calculating the distributions to be made to
Certificateholders and shall be recoverable by the Master Servicer or the
Servicer pursuant to Section 4.02 and 4.03.

Section 3.10      Presentment of Claims and Collection of Proceeds. The Master
Servicer shall (to the extent provided in the Servicing Agreement) cause the
Servicer to, prepare and present on behalf of the Trustee and the
Certificateholders all claims under the Insurance Policies and take such actions
(including the negotiation, settlement, compromise or enforcement of the
insured’s claim) as shall be necessary to realize recovery under such policies.
Any proceeds disbursed to the Master Servicer (or disbursed to the Servicer and
remitted to the Master Servicer) in respect of such policies, bonds or contracts
shall be promptly deposited in the Distribution Account upon receipt, except
that any amounts realized that are to be applied to the repair or restoration of
the related Mortgaged Property as a condition precedent to the presentation of
claims on the related Mortgage Loan to the insurer under any applicable
Insurance Policy need not be so deposited (or remitted).

Section 3.11    Maintenance of the Primary Mortgage Insurance Policies.

 

 

(a)          The Master Servicer shall not take, or permit the Servicer (to the
extent such action is prohibited under the Servicing Agreement) to take, any
action that would result in noncoverage under any applicable Primary Mortgage
Insurance Policy of any loss which, but for the actions of the Master Servicer
or the Servicer, would have been covered thereunder. The

 

53

 


--------------------------------------------------------------------------------



 

Master Servicer shall use its best reasonable efforts to cause the Servicer (to
the extent required under the Servicing Agreement) to keep in force and effect
(to the extent that the Mortgage Loan requires the Mortgagor to maintain such
insurance), primary mortgage insurance applicable to each Mortgage Loan in
accordance with the provisions of this Agreement and the Servicing Agreement, as
applicable. The Master Servicer shall not, and shall not permit the Servicer (to
the extent required under the Servicing Agreement) to, cancel or refuse to renew
any such Primary Mortgage Insurance Policy that is in effect at the date of the
initial issuance of the Mortgage Note and is required to be kept in force
hereunder except in accordance with the provisions of this Agreement and the
Servicing Agreement, as applicable.

(b)          The Master Servicer agrees to present, or to cause the Servicer (to
the extent required under the Servicing Agreement) to present, on behalf of the
Trustee and the Certificateholders, claims to the insurer under any Primary
Mortgage Insurance Policies and, in this regard, to take such reasonable action
as shall be necessary to permit recovery under any Primary Mortgage Insurance
Policies respecting defaulted Mortgage Loans.

Section 3.12      Trustee to Retain Possession of Certain Insurance Policies and
Documents.

The Trustee (or the Custodian, as directed by the Trustee), shall retain
possession and custody of the originals (to the extent available) of any Primary
Mortgage Insurance Policies, or certificate of insurance if applicable, and any
certificates of renewal as to the foregoing as may be issued from time to time
as contemplated by this Agreement. Until all amounts distributable in respect of
the Certificates have been distributed in full and the Master Servicer otherwise
has fulfilled its obligations under this Agreement, the Trustee (or its
Custodian, if any, as directed by the Trustee) shall also retain possession and
custody of each Mortgage File in accordance with and subject to the terms and
conditions of this Agreement. The Master Servicer shall promptly deliver or
cause to be delivered to the Trustee (or the Custodian, as directed by the
Trustee), upon the execution or receipt thereof the originals of any Primary
Mortgage Insurance Policies, any certificates of renewal, and such other
documents or instruments that constitute portions of the Mortgage File that come
into the possession of the Master Servicer from time to time.

Section 3.13     Realization Upon Defaulted Mortgage Loans. The Master Servicer
shall cause the Servicer (to the extent required under the Servicing Agreement)
to foreclose upon, repossess or otherwise comparably convert the ownership of
Mortgaged Properties securing such of the Mortgage Loans as come into and
continue in default and as to which no satisfactory arrangements can be made for
collection of delinquent payments, all in accordance with the Servicing
Agreement.

Section 3.14    Compensation for the Master Servicer.

 

 

The Master Servicer will be entitled to all income and gain realized from any
investment of funds in the Distribution Account, pursuant to Article IV, for the
performance of its activities hereunder. Servicing compensation in the form of
assumption fees, if any, late payment charges, as collected, if any, or
otherwise (but not including any prepayment premium or penalty) shall be
retained by the Servicer and shall not be deposited in the Protected Account.
The Master Servicer will be entitled to retain, as additional compensation, any
interest remitted by the

 

54

 


--------------------------------------------------------------------------------



 

Servicer in connection with a Principal Prepayment in full or otherwise in
excess of amounts required to be remitted to the Distribution Account (such
amounts together with the amounts specified in the first sentence of this
Section 3.14, the “Master Servicing Compensation”). The Master Servicer shall be
required to pay all expenses incurred by it in connection with its activities
hereunder and shall not be entitled to reimbursement therefor except as provided
in this Agreement.

Section 3.15    REO Property.

 

 

 

(a)          In the event the Trust Fund acquires ownership of any REO Property
in respect of any related Mortgage Loan, the deed or certificate of sale shall
be issued to the Trustee, or to its nominee, on behalf of the related
Certificateholders. The Master Servicer shall, to the extent provided in the
Servicing Agreement, cause the Servicer to sell, any REO Property as
expeditiously as possible and in accordance with the provisions of this
Agreement and the Servicing Agreement, as applicable. Pursuant to its efforts to
sell such REO Property, the Master Servicer shall cause the Servicer to protect
and conserve, such REO Property in the manner and to the extent required by the
Servicing Agreement, in accordance with the REMIC Provisions and in a manner
that does not result in a tax on “net income from foreclosure property” (unless
such result would maximize the Trust Fund’s after-tax return on such property)
or cause such REO Property to fail to qualify as “foreclosure property” within
the meaning of Section 860G(a)(8) of the Code.

(b)          The Master Servicer shall, to the extent required by the Servicing
Agreement, cause the Servicer to deposit all funds collected and received in
connection with the operation of any REO Property in the Protected Account.

(c)          The Master Servicer and the Servicer, upon the final disposition of
any REO Property, shall be entitled to reimbursement for any related
unreimbursed Monthly Advances and other unreimbursed advances as well as any
unpaid Servicing Fees from Liquidation Proceeds received in connection with the
final disposition of such REO Property; provided, that any such unreimbursed
Monthly Advances as well as any unpaid Servicing Fees may be reimbursed or paid,
as the case may be, prior to final disposition, out of any net rental income or
other net amounts derived from such REO Property.

(d)          To the extent provided in the Servicing Agreement, the Liquidation
Proceeds from the final disposition of the REO Property, net of any payment to
the Master Servicer and the Servicer as provided above shall be deposited in the
Protected Account on or prior to the Determination Date in the month following
receipt thereof and be remitted by wire transfer in immediately available funds
to the Master Servicer for deposit into the Distribution Account on the next
succeeding Servicer Remittance Date.

Section 3.16    Annual Officer’s Certificate as to Compliance.

 

 

(a)          The Master Servicer shall deliver to the Trustee and the Rating
Agencies on or before March 1 of each year, commencing on March 1, 2006, an
Officer’s Certificate, certifying that with respect to the period ending
December 31 of the prior year: (i) such Servicing Officer has reviewed the
activities of such Master Servicer during the preceding calendar year or portion
thereof and its performance under this Agreement, (ii) to the best of such
Servicing Officer’s knowledge, based on such review, such Master Servicer has
performed and fulfilled its duties, responsibilities and obligations under this
Agreement in all material respects throughout such

 

55

 


--------------------------------------------------------------------------------



year, or, if there has been a default in the fulfillment of any such duties,
responsibilities or obligations, specifying each such default known to such
Servicing Officer and the nature and status thereof, (iii) nothing has come to
the attention of such Servicing Officer to lead such Servicing Officer to
believe that the Servicer has failed to perform any of its duties,
responsibilities and obligations under the Servicing Agreement in all material
respects throughout such year, or, if there has been a material default in the
performance or fulfillment of any such duties, responsibilities or obligations,
specifying each such default known to such Servicing Officer and the nature and
status thereof.

(b)          Copies of such statements shall be provided to any
Certificateholder upon request, by the Master Servicer or by the Trustee at the
Master Servicer’s expense if the Master Servicer failed to provide such copies
(unless (i) the Master Servicer shall have failed to provide the Trustee with
such statement or (ii) the Trustee shall be unaware of the Master Servicer’s
failure to provide such statement).

Section 3.17     Annual Independent Accountant’s Servicing Report. If the Master
Servicer has, during the course of any fiscal year, directly serviced any of the
Mortgage Loans, then the Master Servicer at its expense shall cause a nationally
recognized firm of independent certified public accountants to furnish a
statement to the Trustee, the Rating Agencies and the Depositor on or before
March 1 of each year, commencing on March 1, 2006 to the effect that, with
respect to the most recently ended fiscal year, such firm has examined certain
records and documents relating to the Master Servicer’s performance of its
servicing obligations under this Agreement and pooling and servicing and trust
agreements in material respects similar to this Agreement and to each other and
that, on the basis of such examination conducted substantially in compliance
with the audit program for mortgages serviced for Freddie Mac or the Uniform
Single Attestation Program for Mortgage Bankers, such firm is of the opinion
that the Master Servicer’s activities have been conducted in compliance with
this Agreement, or that such examination has disclosed no material items of
noncompliance except for (i) such exceptions as such firm believes to be
immaterial, (ii) such other exceptions as are set forth in such statement and
(iii) such exceptions that the Uniform Single Attestation Program for Mortgage
Bankers or the Audit Program for Mortgages Serviced by Freddie Mac requires it
to report. Copies of such statements shall be provided to any Certificateholder
upon request by the Master Servicer, or by the Trustee at the expense of the
Master Servicer if the Master Servicer shall fail to provide such copies. If
such report discloses exceptions that are material, the Master Servicer shall
advise the Trustee whether such exceptions have been or are susceptible of cure,
and will take prompt action to do so.

Section 3.18      Reports Filed with Securities and Exchange Commission. Within
15 days after each Distribution Date, the Securities Administrator shall, in
accordance with industry standards, file with the Commission via the Electronic
Data Gathering and Retrieval System (“EDGAR”), a Form 8-K (or other comparable
form containing the same or comparable information or other information mutually
agreed upon) with a copy of the statement to the Certificateholders for such
Distribution Date as an exhibit thereto. Prior to January 30 of each year, the
Securities Administrator shall, in accordance with industry standards, file a
Form 15 Suspension Notice with respect to the Trust Fund, if applicable. Prior
to (i) March 15, 2006 and (ii) unless and until a Form 15 Suspension Notice
shall have been filed, prior to March 15 of each year thereafter, the Master
Servicer shall provide the Securities Administrator with a Master

 

56

 


--------------------------------------------------------------------------------



 

Servicer Certification, together with a copy of the annual independent
accountant’s servicing report and annual statement of compliance of the Servicer
required to be delivered pursuant to the Servicing Agreement, and, if
applicable, the annual independent accountant’s servicing report and annual
statement of compliance to be delivered by the Master Servicer pursuant to
Sections 3.16 and 3.17. Prior to (i) March 31, 2006, or such earlier filing date
as may be required by the Commission, and (ii) unless and until a Form 15
Suspension Notice shall have been filed, March 31 of each year thereafter, or
such earlier filing date as may be required by the Commission, the Securities
Administrator shall prepare and file a Form 10-K, in substance conforming to
industry standards, with respect to the Trust. Such Form 10-K shall include the
Master Servicer Certification and other documentation provided by the Master
Servicer pursuant to the second preceding sentence. The Depositor hereby grants
to the Securities Administrator a limited power of attorney to execute and file
each such document on behalf of the Depositor. Such power of attorney shall
continue until either the earlier of (i) receipt by the Securities Administrator
from the Depositor of written termination of such power of attorney and (ii) the
termination of the Trust Fund. The Depositor agrees to promptly furnish to the
Securities Administrator, from time to time upon request, such further
information, reports and financial statements within its control related to this
Agreement and the Mortgage Loans as the Securities Administrator reasonably
deems appropriate to prepare and file all necessary reports with the Commission.
The Securities Administrator shall have no responsibility to file any items
other than those specified in this Section 3.18; provided, however, the
Securities Administrator will cooperate with the Depositor in connection with
any additional filings with respect to the Trust Fund as the Depositor deems
necessary under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). Fees and expenses incurred by the Securities Administrator in connection
with this Section 3.18 shall not be reimbursable from the Trust Fund.

Section 3.19      The Company. On the Closing Date, the Company will receive
from the Depositor a payment of $5,000.

Section 3.20      UCC. The Depositor shall inform the Trustee in writing of any
Uniform Commercial Code financing statements that were filed on the Closing Date
in connection with the Trust with stamped recorded copies of such financing
statements to be delivered to the Trustee promptly upon receipt by the
Depositor. The Depositor shall file any financing statements or amendments
thereto required by any change in the Uniform Commercial Code.

Section 3.21    Optional Purchase of Defaulted Mortgage Loans.

 

 

(a)          With respect to any Mortgage Loan which as of the first day of a
Fiscal Quarter is delinquent in payment by 120 days or more or is an REO
Property, the Company shall have the right to purchase such Mortgage Loan from
the Trust at a price equal to the Repurchase Price; provided however (i) that
such Mortgage Loan is still 120 days or more delinquent or is an REO Property as
of the date of such purchase and (ii) this purchase option, if not theretofore
exercised, shall terminate on the date prior to the last day of the related
Fiscal Quarter. This purchase option, if not exercised, shall not be thereafter
reinstated unless the delinquency is cured and the Mortgage Loan thereafter
again becomes 120 days or more delinquent or becomes an REO Property, in which
case the option shall again become exercisable as of the first day of the
related Fiscal Quarter.

 

57

 


--------------------------------------------------------------------------------



 

 

(b)          If at any time the Company remits to the Master Servicer a payment
for deposit in the Distribution Account covering the amount of the Repurchase
Price for such a Mortgage Loan, and the Company provides to the Trustee a
certification signed by a Servicing Officer stating that the amount of such
payment has been deposited in the Distribution Account, then the Trustee shall
execute the assignment of such Mortgage Loan to the Company at the request of
the Company without recourse, representation or warranty and the Company shall
succeed to all of the Trustee’s right, title and interest in and to such
Mortgage Loan, and all security and documents relative thereto. Such assignment
shall be an assignment outright and not for security. The Company will thereupon
own such Mortgage, and all such security and documents, free of any further
obligation to the Trustee or the Certificateholders with respect thereto.

 

 

58

 


--------------------------------------------------------------------------------



 

 



ARTICLE IV

ACCOUNTS

Section 4.01      Protected Account. (a) The Master Servicer shall enforce the
obligation of the Servicer to establish and maintain a Protected Account in
accordance with the Servicing Agreement, with records to be kept with respect
thereto on a Mortgage Loan by Mortgage Loan basis, into which accounts shall be
deposited within 48 hours (or as of such other time specified in the Servicing
Agreement) of receipt, all collections of principal and interest on any Mortgage
Loan and with respect to any REO Property received by the Servicer, including
Principal Prepayments, Insurance Proceeds, Liquidation Proceeds and advances
made from the Servicer’s own funds (less servicing compensation as permitted by
the Servicing Agreement in the case of the Servicer) and all other amounts to be
deposited in the Protected Account. The Servicer is hereby authorized to make
withdrawals from and deposits to the related Protected Account for purposes
required or permitted by this Agreement. To the extent provided in the Servicing
Agreement, the Protected Account shall be held by a Designated Depository
Institution and segregated on the books of such institution in the name of the
Securities Administrator on behalf of the Trustee for the benefit of
Certificateholders.

(b)          To the extent provided in the Servicing Agreement, amounts on
deposit in a Protected Account may be invested in Permitted Investments in the
name of the Securities Administrator on behalf of the Trustee for the benefit of
Certificateholders and, except as provided in the preceding paragraph, not
commingled with any other funds. Such Permitted Investments shall mature, or
shall be subject to redemption or withdrawal, no later than the date on which
such funds are required to be withdrawn for deposit in the Distribution Account,
and shall be held until required for such deposit. The income earned from
Permitted Investments made pursuant to this Section 4.01 shall be paid to the
Servicer under the Servicing Agreement, and the risk of loss of moneys required
to be distributed to the Certificateholders resulting from such investments
shall be borne by and be the risk of the Servicer. The Servicer (to the extent
provided in the Servicing Agreement) shall deposit the amount of any such loss
in the Protected Account within two Business Days of receipt of notification of
such loss but not later than the second Business Day prior to the Distribution
Date on which the moneys so invested are required to be distributed to the
Certificateholders.

(c)          To the extent provided in the Servicing Agreement and subject to
this Article IV, on or before each Servicer Remittance Date, the Servicer shall
withdraw or shall cause to be withdrawn from the Protected Account and shall
immediately deposit or cause to be deposited in the Distribution Account amounts
representing the following collections and payments (other than with respect to
principal of or interest on the Mortgage Loans due on or before the Cut-off
Date):

(i)          Scheduled Payments on the Mortgage Loans received or any related
portion thereof advanced by the Servicer pursuant to the Servicing Agreement
which were due during or before the related Due Period, net of the amount
thereof comprising its Servicing Fee;

 

 

 

59

 


--------------------------------------------------------------------------------



 

 

 

(ii)        Full Principal Prepayments and any Liquidation Proceeds received by
the Servicer with respect to the Mortgage Loans in the related Prepayment Period
(or, in the case of Subsequent Recoveries, during the related Due Period), with
interest to the date of prepayment or liquidation, net of the amount thereof
comprising its Servicing Fee;

 

(iii)       Partial Principal Prepayments received by the Servicer for the
Mortgage Loans in the related Prepayment Period; and

 

(iv)       Any amount to be used as a Monthly Advance.

 

(d)          Withdrawals may be made from an Account only to make remittances as
provided in Section 4.01(c); to reimburse the Master Servicer or the Servicer
for Monthly Advances which have been recovered by subsequent collections from
the related Mortgagor; to remove amounts deposited in error; to remove fees,
charges or other such amounts deposited on a temporary basis; or to clear and
terminate the account at the termination of this Agreement in accordance with
Section 10.01. As provided in Sections 4.01(c) certain amounts otherwise due to
the Servicer may be retained by them and need not be deposited in the
Distribution Account.

Section 4.02    [Reserved].

 

 

 

 

 

Section 4.03    [Reserved].

 

 

 

 

 

Section 4.04      Distribution Account. (a) The Securities Administrator shall
establish and maintain in the name of the Securities Administrator on behalf of
the Trustee, for the benefit of the Certificateholders, the Distribution Account
as a segregated trust account or accounts. The Securities Administrator shall
deposit into the Distribution Account all amounts in respect to Available Funds
received by it from the Master Servicer or from EMC. The Securities
Administrator will promptly notify the Master Servicer in the event that the
Securities Adminstrator does not receive a remittance from the Servicer on any
Distribution Account Deposit Date.

(b)          All amounts deposited to the Distribution Account shall be held by
the Securities Administrator in the name of the Securities Administrator on
behalf of the Trustee in trust for the benefit of the Certificateholders in
accordance with the terms and provisions of this Agreement.

(c)          The Distribution Account shall constitute a trust account of the
Trust Fund segregated on the books of the Securities Administrator and held by
the Securities Administrator in trust in its Corporate Trust Office, and the
Distribution Account and the funds deposited therein shall not be subject to,
and shall be protected from, all claims, liens, and encumbrances of any
creditors or depositors of the Securities Administrator or the Master Servicer
(whether made directly, or indirectly through a liquidator or receiver of the
Securities Administrator or the Master Servicer). The Distribution Account shall
be an Eligible Account. The amount at any time credited to the Distribution
Account shall be (i) held in cash and fully insured by the FDIC to the maximum
coverage provided thereby or (ii) invested in the name of the Securities
Administrator on behalf of the Trustee, in such Permitted Investments selected
by the Securities Administrator or deposited in demand deposits with such
depository institutions as selected by

 

60

 


--------------------------------------------------------------------------------



 

the Securities Administrator, provided that time deposits of such depository
institutions would be a Permitted Investment. All Permitted Investments shall
mature or be subject to redemption or withdrawal on or before, and shall be held
until, the next succeeding Distribution Date if the obligor for such Permitted
Investment is the Securities Administrator or, if such obligor is any other
Person, the Business Day preceding such Distribution Date. All investment
earnings on amounts on deposit in the Distribution Account or benefit from funds
uninvested therein from time to time shall be for the account of the Master
Servicer. The Master Servicer shall be permitted to withdraw or receive
distribution of any and all investment earnings from the Distribution Account on
each Distribution Date. If there is any loss on a Permitted Investment or demand
deposit, the Master Servicer shall remit the amount of such loss to the
Securities Administrator for deposit in the Distribution Account. With respect
to the Distribution Account and the funds deposited therein, the Securities
Administrator shall take such action as may be necessary to ensure that the
Certificateholders shall be entitled to the priorities afforded to such a trust
account (in addition to a claim against the estate of the Trustee) as provided
by 12 U.S.C. § 92a(e), and applicable regulations pursuant thereto, if
applicable, or any applicable comparable state statute applicable to state
chartered banking corporations.

Section 4.05    Permitted Withdrawals and Transfers from the Distribution
Account. (a) The Securities Administrator will, from time to time on demand of
the Master Servicer, make or cause to be made such withdrawals or transfers from
the Distribution Account as the Master Servicer has designated for such transfer
or withdrawal pursuant to this Agreement and the Servicing Agreement or as the
Securities Administrator deems necessary for the following purposes:

(i)          to reimburse the Master Servicer or the Servicer for any Monthly
Advance of its own funds, the right of the Master Servicer or the Servicer to
reimbursement pursuant to this subclause (i) being limited to amounts received
on a particular Mortgage Loan (including, for this purpose, the Repurchase Price
therefor, Insurance Proceeds and Liquidation Proceeds) which represent late
payments or recoveries of the principal of or interest on such Mortgage Loan
with respect to which such Monthly Advance was made;

 

(ii)        to reimburse the Master Servicer or the Servicer from Insurance
Proceeds or Liquidation Proceeds relating to a particular Mortgage Loan for
amounts expended by the Master Servicer or the Servicer in good faith in
connection with the restoration of the related Mortgaged Property which was
damaged by an Uninsured Cause or in connection with the liquidation of such
Mortgage Loan;

 

(iii)       to reimburse the Master Servicer or the Servicer from Insurance
Proceeds relating to a particular Mortgage Loan for insured expenses incurred
with respect to such Mortgage Loan and to reimburse the Master Servicer or the
Servicer from Liquidation Proceeds from a particular Mortgage Loan for
Liquidation Expenses incurred with respect to such Mortgage Loan; provided that
the Master Servicer shall not be entitled to reimbursement for Liquidation
Expenses with respect to a Mortgage Loan to the extent that (i) any amounts with
respect to such Mortgage Loan were paid as Excess Liquidation Proceeds pursuant
to clause (xi) of this Section 4.05(a) to the Master Servicer; and (ii) such
Liquidation Expenses were not included in the computation of such Excess
Liquidation Proceeds;

 

 

 

61

 


--------------------------------------------------------------------------------



 

 

 

(iv)       to pay the Master Servicer or the Servicer, as appropriate, from
Liquidation Proceeds or Insurance Proceeds received in connection with the
liquidation of any Mortgage Loan, the amount which the Master Servicer or the
Servicer would have been entitled to receive under clause (ix) of this Section
4.05(a) as servicing compensation on account of each defaulted scheduled payment
on such Mortgage Loan if paid in a timely manner by the related Mortgagor;

 

(v)        to pay the Master Servicer or the Servicer from the Repurchase Price
for any Mortgage Loan, the amount which the Master Servicer or the Servicer
would have been entitled to receive under clause (ix) of this Section 4.05(a) as
servicing compensation;

 

(vi)       to reimburse the Master Servicer or the Servicer for advances of
funds (other than Monthly Advances) made with respect to the Mortgage Loans, and
the right to reimbursement pursuant to this clause being limited to amounts
received on the related Mortgage Loan (including, for this purpose, the
Repurchase Price therefor, Insurance Proceeds and Liquidation Proceeds) which
represent late recoveries of the payments for which such advances were made;

 

(vii)      to reimburse the Master Servicer or the Servicer for any Monthly
Advance or advance, after a Realized Loss has been allocated with respect to the
related Mortgage Loan if the Monthly Advance or advance has not been reimbursed
pursuant to clauses (i) and (vi);

 

(viii)    to pay the Master Servicer as set forth in Section 3.14;

 

(ix)       to reimburse the Master Servicer for expenses, costs and liabilities
incurred by and reimbursable to it pursuant to Sections 3.03, 7.04(c) and (d);

 

(x)        to pay to the Master Servicer, as additional servicing compensation,
any Excess Liquidation Proceeds to the extent not retained by the Servicer;

 

(xi)       to reimburse or pay the Servicer any such amounts as are due thereto
under the Servicing Agreement and have not been retained by or paid to the
Servicer, to the extent provided in the Servicing Agreement;

 

(xii)      to reimburse the Trustee, the Securities Administrator or the
Custodian for expenses, costs and liabilities incurred by or reimbursable to it
pursuant to this Agreement;

 

(xiii)    to remove amounts deposited in error; and

 

(xiv)     to clear and terminate the Distribution Account pursuant to
Section 10.01.

 

(b)          The Master Servicer shall keep and maintain separate accounting, on
a Mortgage Loan by Mortgage Loan basis and shall provide a copy to the
Securities Administrator, for the purpose of accounting for any reimbursement
from the Distribution Account pursuant to clauses

 

62

 


--------------------------------------------------------------------------------



 

(i) through (vi) and (viii) or with respect to any such amounts which would have
been covered by such clauses had the amounts not been retained by the Master
Servicer without being deposited in the Distribution Account under Section
4.02(b).

(c)          On each Distribution Date, the Securities Administrator shall
distribute the Available Funds to the extent on deposit in the Distribution
Account to the Holders of the Certificates in accordance with Section 6.01.

Section 4.06        Class A/B Reserve Fund. [TO BE CONFIRMED] (a) No later than
the Closing Date, the Paying Agent shall establish and maintain a segregated
trust account or sub-account of a trust account, which shall be titled “Class
A/B Reserve Fund, Wells Fargo Bank, National Association, as trustee for the
benefit of holders of Structured Asset Mortgage Investments II Inc., MortgageIT
Trust 2005-AR1, Mortgage Pass-Through Certificates, Series 2005-AR1” (the “Class
A/B Reserve Fund”). The Class A/B Reserve Fund shall be an Eligible Account or a
sub-account of an Eligible Account. On the Closing Date, the Depositor shall pay
to the Paying Agent an amount equal to $[________] which shall be deposited by
the Paying Agent into the Class A/B Reserve Fund. Pursuant to Section 6.01, for
each of the first three Distribution Dates, amounts on deposit in the Class A/B
Reserve Fund will be withdrawn from the Class A/B Reserve Fund, to the extent
available, and deposited into the Distribution Account for payment to the Class
I-A Certificates and the Class I-B Certificates to the extent that Accrued
Certificate Interest on such Classes of Certificates is reduced by application
of the Net Rate Cap on such Distribution Dates. The Class A/B Reserve Fund will
not be entitled to be replenished and will be closed when the amounts on deposit
have been reduced to zero. On the third Distribution Date, any remaining amounts
in the Class A/B Reserve Fund will be distributed to the Depositor or its
designee, and following such withdrawal the Class A/B Reserve Fund will be
closed.

(b)          The Paying Agent will invest funds deposited in the Class A/B
Reserve Fund as directed by the Depositor or its designee in writing in
Permitted Investments with a maturity date (i) no later than the Business Day
immediately preceding the date on which such funds are required to be withdrawn
from such account pursuant to this Agreement, if a Person other than the Paying
Agent or an Affiliate of the Paying Agent is the obligor for the Permitted
Investment, or (ii) no later than the date on which such funds are required to
be withdrawn from such account or sub account of a trust account pursuant to
this Agreement, if the Paying Agent or an affiliate of the Paying Agent is the
obligor for the Permitted Investment (or, if no written direction is received by
the Paying Agent from the Depositor, then funds in such account shall remain
uninvested). For federal income tax purposes, the Depositor shall be the owner
of the Class A/B Reserve Fund and shall report all items of income, deduction,
gain or loss arising therefrom. At no time will the Class A/B Reserve Fund be an
asset of any REMIC created hereunder. All income and gain realized from
investment of funds deposited in the Class A/B Reserve Fund, which investment
shall be made solely upon the written direction of the Depositor, shall be for
the sole and exclusive benefit of the Depositor and shall be remitted by the
Paying Agent to the Depositor within one Business Day from the closing of the
Class A/B Reserve Fund. The Depositor shall deposit in the Class A/B Reserve
Fund the amount of any net loss incurred in respect of any such Permitted
Investment immediately upon realization of such loss.

Section 4.07    [Reserved].

 

 

 

 

 

 

 

63

 


--------------------------------------------------------------------------------



 

 

Section 4.08 Corridor Contract Reserve Account. (a) The Securities Administrator
shall establish and maintain in its name on behalf of the Trustee, for the
benefit of the Class I-A, Class I-B-1 and Class I-B-2 Certificateholders of the
Class I-A, Class I-B-1 and Class I-B-2 Certificates, the Corridor Contract
Reserve Account as a segregated trust account or accounts.

(b)          All amounts deposited to the Corridor Contract Reserve Account
pursuant to Section 6.01(f) shall be held by the Securities Administrator in its
name on behalf of the Trustee, in trust for the benefit of the
Certificateholders of the Class I-A, Class I-B-1 and Class I-B-2 Certificates in
accordance with the terms and provisions of this Agreement. No other Class of
Certificates will be entitled to any payments under the Corridor Contracts.

(c)          The Corridor Contract Reserve Account is an “outside reserve fund”
within the meaning of Treasury Regulation '1.860G-2(h) and shall be an asset of
the Trust Fund but not an asset of any 2005-1 REMIC. The Securities
Administrator on behalf of the Trust shall be the nominal owner of the Corridor
Contract Reserve Account. Amounts in the Corridor Contract Reserve Account
shall, at the direction of the Depositor, be held either uninvested in a trust
or deposit account of the Securities Administrator with no liability for
interest or other compensation thereon or invested in Permitted Investments in
the name of the Securities Administrator on behalf of the Trustee as selected by
the Depositor that mature no later than the Business Day prior to the next
succeeding Distribution Date. Any losses on such investments shall be deposited
in the Corridor Contract Reserve Account by the Depositor out of its own funds
immediately as realized.

(d)          On each Distribution Date, the Securities Administrator shall
distribute amounts on deposit in the Corridor Contract Reserve Account to the
Holders of the Class I-A, Class I-B-1 and Class I-B-2 Certificates, as
applicable, no later than one Business Day prior to such Distribution Date in
accordance with Section 6.01(f).

Section 4.09        Class XP Reserve Account. (a) The Master Servicer shall
establish and maintain with itself a separate, segregated trust account, which
shall be an Eligible Account, titled “Reserve Account in the name of the
Securities Administrator on behalf of the Trustee for the benefit of holders of
Structured Asset Mortgage Investments II Inc., MortgageIT Trust 2005-AR1,
Mortgage Pass-Through Certificates, Series 2005-AR1, Class XP." Funds on deposit
in the Class XP Reserve Account shall be held in trust by the Securities
Administrator for the holder of the Class XP Certificates. The Class XP Reserve
Account will not represent an interest in any REMIC.

(b)          Any amount on deposit in the Class XP Reserve Account shall be held
uninvested. On the Business Day prior to each Distribution Date, the Securities
Administrator shall withdraw the amount then on deposit in the Class XP Reserve
Account and deposit such amount into the Distribution Account to be distributed
to the Holders of the Class XP Certificates in accordance with Section 6.01(h).
In addition, on the earlier of (x) the Business Day prior to the Distribution
Date on which all the assets of the Trust Fund are repurchased as described in
Section 10.01(a), and (y) the Business Day prior to the Distribution Date
occurring in November 2011, the Securities Administrator shall withdraw the
amount on deposit in the Class XP Reserve Account and deposit such amount into
the Distribution Account and pay such amount to the Class XP Certificates in
accordance with Section 6.01(h), and following such

 

64

 


--------------------------------------------------------------------------------



 

withdrawal the Class XP Reserve Account shall be closed.

 

 

65

 


--------------------------------------------------------------------------------



 

 

ARTICLE V

CERTIFICATES

Section 5.01    Certificates. (a) The Depository, the Depositor and the
Securities Administrator have entered into a Depository Agreement dated as of
the Closing Date (the “Depository Agreement”). Except for the Residual
Certificates, the Private Certificates and the Individual Certificates and as
provided in Section 5.01(b), the Certificates shall at all times remain
registered in the name of the Depository or its nominee and at all times:
(i) registration of such Certificates may not be transferred by the Securities
Administrator except to a successor to the Depository; (ii) ownership and
transfers of registration of such Certificates on the books of the Depository
shall be governed by applicable rules established by the Depository; (iii) the
Depository may collect its usual and customary fees, charges and expenses from
its Depository Participants; (iv) the Securities Administrator shall deal with
the Depository as representative of such Certificate Owners of the respective
Class of Certificates for purposes of exercising the rights of
Certificateholders under this Agreement, and requests and directions for and
votes of such representative shall not be deemed to be inconsistent if they are
made with respect to different Certificate Owners; and (v) the Trustee and the
Securities Administrator may rely and shall be fully protected in relying upon
information furnished by the Depository with respect to its Depository
Participants.

The Residual Certificates and the Private Certificates are initially Physical
Certificates. If at any time the Holders of all of the Certificates of one or
more such Classes request that the Securities Administrator cause such Class to
become Global Certificates, the Securities Administrator and the Depositor will
take such action as may be reasonably required to cause the Depository to accept
such Class or Classes for trading if it may legally be so traded.

All transfers by Certificate Owners of such respective Classes of Book-Entry
Certificates and any Global Certificates shall be made in accordance with the
procedures established by the Depository Participant or brokerage firm
representing such Certificate Owners. Each Depository Participant shall only
transfer Book-Entry Certificates of Certificate Owners it represents or of
brokerage firms for which it acts as agent in accordance with the Depository’s
normal procedures.

(b)          If (i)(A) the Depositor advises the Securities Administrator in
writing that the Depository is no longer willing or able to properly discharge
its responsibilities as Depository and (B) the Depositor is unable to locate a
qualified successor within 30 days or (ii) the Depositor at its option advises
the Securities Administrator in writing that it elects to terminate the
book-entry system through the Depository, the Securities Administrator shall
request that the Depository notify all Certificate Owners of the occurrence of
any such event and of the availability of definitive, fully registered
Certificates to Certificate Owners requesting the same. Upon surrender to the
Securities Administrator of the Certificates by the Depository, accompanied by
registration instructions from the Depository for registration, the Securities
Administrator shall issue the definitive Certificates.

In addition, if an Event of Default has occurred and is continuing, each
Certificate Owner materially adversely affected thereby may at its option
request a definitive Certificate evidencing such Certificate Owner’s interest in
the related Class of Certificates. In order to make such

 

66

 


--------------------------------------------------------------------------------



 

request, such Certificate Owner shall, subject to the rules and procedures of
the Depository, provide the Depository or the related Depository Participant
with directions for the Securities Administrator to exchange or cause the
exchange of the Certificate Owner’s interest in such Class of Certificates for
an equivalent interest in fully registered definitive form. Upon receipt by the
Securities Administrator of instructions from the Depository directing the
Securities Administrator to effect such exchange (such instructions to contain
information regarding the Class of Certificates and the Current Principal
Balance being exchanged, the Depository Participant account to be debited with
the decrease, the registered holder of and delivery instructions for the
definitive Certificate, and any other information reasonably required by the
Securities Administrator), (i) the Securities Administrator shall instruct the
Depository to reduce the related Depository Participant’s account by the
aggregate Current Principal Balance of the definitive Certificate, (ii) the
Securities Administrator shall execute and deliver, in accordance with the
registration and delivery instructions provided by the Depository, a Definitive
Certificate evidencing such Certificate Owner’s interest in such Class of
Certificates and (iii) the Securities Administrator shall execute a new
Book-Entry Certificate reflecting the reduction in the aggregate Current
Principal Balance of such Class of Certificates by the amount of the definitive
Certificates.

Neither the Depositor nor the Securities Administrator shall be liable for any
delay in the delivery of any instructions required pursuant to this Section
5.01(b) and may conclusively rely on, and shall be protected in relying on, such
instructions.

(c)          (i)  As provided herein, the REMIC Administrator will make an
election to treat the segregated pool of assets consisting of the Mortgage Loans
and certain other related assets subject to this Agreement as a REMIC for
federal income tax purposes, and such segregated pool of assets will be
designated as “REMIC I.” Component I of the Class R Certificates will represent
the sole Class of “residual interests” in REMIC I for purposes of the REMIC
Provisions (as defined herein) under federal income tax law. The following table
irrevocably sets forth the designation, pass-through rate (the “Uncertificated
Pass-Through Rate”) and initial Uncertificated Principal Balance for each of the
“regular interests” in REMIC I (the “REMIC I Regular Interests”). The “latest
possible maturity date” (determined solely for purposes of satisfying Treasury
regulation Section 1.860G-1(a)(4)(iii)) for each REMIC I Regular Interest shall
be the Maturity Date. None of the REMIC I Regular Interests will be
certificated.

Designation s

Uncertificated REMIC I Pass-Through Rate

 

Initial Uncertificated

Principal Balance

 

 

Latest Possible Maturity Date*

LT1

Variable(1)

$[___________]

November 25

LT2

Variable(1)

$[___________]

November 25

LT3

0.00%

$[___________]

November 25

LT4

Variable(1)

$[___________]

November 25

LT5

Variable(1)

$[___________]

November 25

LT6

Variable(1)

$[___________]

November 25

LT7

0.00%

$[___________]

November 25

LT8

Variable(1)

$[___________]

November 25

XP

(2)

$100

November 25

 

 

67

 


--------------------------------------------------------------------------------



 

 

 

 

 

 

 

*       The Distribution Date in the specified month, which is the month
following the month the latest maturing Mortgage Loan matures. For federal
income tax purposes, for each REMIC I Regeular Interest, the “latest possible
maturity date” shall be the Final Maturity Date.

(1) Calculated as provided in the definition of Uncertificated REMIC I
Pass-Through Rate.

(2) REMIC I Regular Interest XP will not bear interest.

(ii)          REMIC II will be evidenced by (x) the REMIC II Regular Interests
(designated below), which will be uncertificated and non-transferable and are
hereby designated as the “regular interests” in REMIC II and have the principal
balances and accrue interest at the Pass-Through Rates equal to those set forth
in this Section 5.01(c)(ii) and (y) an interest in the Class R Certificates
designated as Component II thereof, which is hereby designated as the single
“residual interest” in REMIC II. For federal income tax purposes, payment of any
Carryover Shortfall Amount to any Class of Certificates shall be treated as paid
outside of any REMIC formed under this Agreement and shall not be part of the
entitlement of the REMIC II Regular Interest related to the Class of
Certificates receiving such payment.

The Classes of the Certificates shall have the following designations, initial
principal amounts and Pass-Through Rates:

Designation

Initial Principal

Pass-Through Rate

I-A-1

$211,495,000

(1)

I-A-2

$105,748,000

(2)

I-A-3

$35,249,000

(3)

I-X-1

$0

(4)

I-M-X

$0

(5)

I-B-1

$11,239,000

(6)

I-B-2

$8,333,000

(7)

I-B-3

$5,813,000

(8)

I-B-4

$3,876,000

(9)

I-B-5

$3,294,000

(9)

I-B-6

$2,519,313

(9)

R

$100

(10)

XP

$100

(11)

 

 

 

——————————

(1)

The Class I-A-1 Certificates will bear interest at a Pass-Through Rate equal to
the least of (i) One-Month LIBOR plus the related Margin, (ii) 10.50% per annum
and (iii) the Net Rate Cap.

 

 

(2)

The Class I-A-2 Certificates will bear interest at a Pass-Through Rate equal to
the least of (i) One-Month LIBOR plus the related Margin, (ii) 10.50% per annum
and (iii) the Net Rate Cap.

 

 

(3)

The Class I-A-3 Certificates will bear interest at a Pass-Through Rate equal to
the least of (i) One-Month LIBOR plus the related Margin, (ii) 10.50% per annum
and (iii) the Net Rate Cap.

 

 

(4)

The Class I-X-1 Certificates will bear interest in an amount equal to the
excess, if any, of interest accruing for that Interest Accrual Period at the Net
Rate Cap on the Class I-X-1 Notional Amount, calculated on the basis of a year
of 360 days with twelve 30 day months, over the amount of Accrued Certificate
Interest on the Class I-A Certificates for the related Distribution Date,
without giving effect to any reduction for interest shortfalls on the Mortgage
Loans.

 

 

68

 


--------------------------------------------------------------------------------



 

 

 

 

 

For federal income tax purposes the combination of the foregoing rates,which
represents the rate for the entire REMIC II Regular Interest I-X-1 is expressed
as: a rate per annum equal to the percentage equivalent of a fraction, the
numerator of which is the sum of the amounts calculated pursuant to clauses (i)
through (iii) below, and the denominator of which is the aggregate principal
balance of REMIC I Regular Interests LT1, LT2, LT3 and LT4. For purposes of
calculating the Pass-Through Rate for the Class I-X-1 Certificates or REMIC II
Regular Interest I-X-1, the numerator is equal to the sum of the following
components:

(i)            the Uncertificated Pass-Through Rate for REMIC I Regular Interest
LT1 minus the related Marker Rate, applied to a notional amount equal to the
Uncertificated Principal Balance of REMIC I Regular Interest LT1;

(ii)           the Uncertificated Pass-Through Rate for REMIC I Regular Interest
LT2 minus the related Marker Rate, applied to a notional amount equal to the
Uncertificated Principal Balance of REMIC I Regular Interest LT2; and

(iii)          the Uncertificated Pass-Through Rate for REMIC I Regular Interest
LT4 minus twice the related Marker Rate, applied to a notional amount equal to
the Uncertificated Principal Balance of REMIC I Regular Interest LT4.

(5)

The Class I-M-X Certificates will bear interest in an amount equal to the
excess, if any, of interest accruing for that Interest Accrual Period at the Net
Rate Cap on the Class I-M-X Notional Amount, calculated on the basis of a year
of 360 days with twelve 30 day months, over the amount of Accrued Certificate
Interest on the Class I-B Certificates for the related Distribution Date,
without giving effect to any reduction for interest shortfalls on the Mortgage
Loans.

 

 

For federal income tax purposes the foregoing rate is expressed as a rate per
annum equal to the percentage equivalent of a fraction, the numerator of which
is the sum of the amounts calculated pursuant to clauses (i) through (iii)
below, and the denominator of which is the aggregate principal balance of
REMIC I Regular Interests LT5, LT6, LT7 and LT8. For purposes of calculating the
Pass-Through Rate for the Class I-M-X Certificates or REMIC II Regular Interest
I-M-X, the numerator is equal to the sum of the following components:

(i)            the Uncertificated Pass-Through Rate for REMIC I Regular Interest
LT5 minus the related Marker Rate, applied to a notional amount equal to the
Uncertificated Principal Balance of REMIC I Regular Interest LT5;

(ii)           the Uncertificated Pass-Through Rate for REMIC I Regular Interest
LT6 minus the related Marker Rate, applied to a notional amount equal to the
Uncertificated Principal Balance of REMIC I Regular Interest LT6; and

(iii)          the Uncertificated Pass-Through Rate for REMIC I Regular Interest
LT8 minus twice the related Marker Rate, applied to a notional amount equal to
the Uncertificated Principal Balance of REMIC I Regular Interest LT8.

(6)

The Class I-B-1 Certificates will bear interest at a Pass-Through Rate equal to
the least of (i) One-Month LIBOR plus the related Margin, (ii) 10.50% per annum
and (iii) the Net Rate Cap.

 

 

(7)

The Class I-B-2 Certificates will bear interest at a Pass-Through Rate equal to
the least of (i) One-Month LIBOR plus the related Margin, (ii) 10.50% per annum
and (iii) the Net Rate Cap.

 

 

(8)

The Class I-B-3 Certificates will bear interest at a Pass-Through Rate equal to
the least of (i) One-Month LIBOR plus the related Margin, (ii) 10.50% per annum
and (iii) the Net Rate Cap.

 

 

 

 

69

 


--------------------------------------------------------------------------------



 

 

 

(9)

The Class I-B-4, Class I-B-5 and Class I-B-6 Certificates will bear interest at
a Pass-Through Rate equal to the least of (i) One-Month LIBOR plus the related
Margin, (ii) 10.50% per annum and (iii) the Net Rate Cap.

 

 

(10)

The Class R Certificates will not bear interest.

 

 

(11)

The Class XP Certificates will not bear any interest. The Class XP Certificates
will be entitled to receive Prepayment Charges collected with respect to the
Prepayment Charge Loans.

 

 

(d)          Solely for purposes of Section 1.860G-1(a)(4)(iii) of the Treasury
regulations, the Distribution Date immediately following the maturity date for
the Mortgage Loan with the latest maturity date in the Trust Fund has been
designated as the “latest possible maturity date” for the REMIC I Regular
Interests, the REMIC II Regular Interests and the Certificates.

(e)          With respect to each Distribution Date, each Class of Certificates
shall accrue interest during the related Interest Accrual Period. With respect
to each Distribution Date and (i) each Class of Class X Certificates, interest
shall be calculated on the basis of a 360-day year comprised of twelve 30-day
months and (ii) each Class of Class I-A Certificates and Class I-B Certificates,
interest shall be calculated on the basis of a 360-day year and the actual
number of days elapsed, in each case, based upon the respective Pass-Through
Rate set forth, or determined as provided, above and the Current Principal
Amount of such Class applicable to such Distribution Date.

(f)           The Certificates shall be substantially in the forms set forth in
Exhibits A-1, A-2, A-3, A-4 and A-5. On original issuance, the Securities
Administrator shall sign, countersign and shall deliver them at the direction of
the Depositor. Pending the preparation of definitive Certificates of any Class,
the Securities Administrator may sign and countersign temporary Certificates
that are printed, lithographed or typewritten, in authorized denominations for
Certificates of such Class, substantially of the tenor of the definitive
Certificates in lieu of which they are issued and with such appropriate
insertions, omissions, substitutions and other variations as the officers or
authorized signatories executing such Certificates may determine, as evidenced
by their execution of such Certificates. If temporary Certificates are issued,
the Depositor will cause definitive Certificates to be prepared without
unreasonable delay. After the preparation of definitive Certificates, the
temporary Certificates shall be exchangeable for definitive Certificates upon
surrender of the temporary Certificates at the office of the Securities
Administrator, without charge to the Holder. Upon surrender for cancellation of
any one or more temporary Certificates, the Securities Administrator shall sign
and countersign and deliver in exchange therefor a like aggregate principal
amount, in authorized denominations for such Class, of definitive Certificates
of the same Class. Until so exchanged, such temporary Certificates shall in all
respects be entitled to the same benefits as definitive Certificates.

(g)          Each Class of Book-Entry Certificates will be registered as a
single Certificate of such Class held by a nominee of the Depository or the DTC
Custodian, and beneficial interests will be held by investors through the
book-entry facilities of the Depository in minimum denominations of, in the case
of the Offered Certificates (other than the Residual Certificates), $25,000 and
in each case increments of $1,000 in excess thereof, except that one Certificate
of

 

70

 


--------------------------------------------------------------------------------



 

each such Class may be issued in a different amount so that the sum of the
denominations of all outstanding Certificates of such Class shall equal the
Current Principal Amount of such Class on the Closing Date. On the Closing Date,
the Securities Administrator shall execute and countersign Physical Certificates
all in an aggregate principal amount that shall equal the Current Principal
Amount of such Class on the Closing Date. The Private Certificates shall be
issued in certificated fully-registered form in minimum dollar denominations of
$25,000 and integral multiples of $1,000 in excess thereof, except that one
Private Certificate of each Class may be issued in a different amount so that
the sum of the denominations of all outstanding Private Certificates of such
Class shall equal the Current Principal Amount of such Class on the Closing
Date. The Residual Certificates shall each be issued in certificated
fully-registered form in the denomination of $100. Each Class of Global
Certificates, if any, shall be issued in fully registered form in minimum dollar
denominations of $25,000 and integral multiples of $1,000 in excess thereof,
except that one Certificate of each Class may be in a different denomination so
that the sum of the denominations of all outstanding Certificates of such
Class shall equal the Current Principal Amount of such Class on the Closing
Date. On the Closing Date, the Securities Administrator shall execute and
countersign (i) in the case of each Class of Offered Certificates, the
Certificate in the entire Current Principal Amount of the respective Class and
(ii) in the case of each Class of Private Certificates, Individual Certificates
all in an aggregate principal amount that shall equal the Current Principal
Amount of each such respective Class on the Closing Date. The Certificates
referred to in clause (i) and if at any time there are to be Global
Certificates, the Global Certificates shall be delivered by the Depositor to the
Depository or pursuant to the Depository’s instructions, shall be delivered by
the Depositor on behalf of the Depository to and deposited with the DTC
Custodian. The Securities Administrator shall sign the Certificates by facsimile
or manual signature and countersign them by manual signature on behalf of the
Securities Administrator by one or more authorized signatories, each of whom
shall be Responsible Officers of the Securities Administrator or its agent. A
Certificate bearing the manual and facsimile signatures of individuals who were
the authorized signatories of the Securities Administrator or its agent at the
time of issuance shall bind the Securities Administrator, notwithstanding that
such individuals or any of them have ceased to hold such positions prior to the
delivery of such Certificate.

(h)          No Certificate shall be entitled to any benefit under this
Agreement, or be valid for any purpose, unless there appears on such Certificate
the manually executed countersignature of the Securities Administrator or its
agent, and such countersignature upon any Certificate shall be conclusive
evidence, and the only evidence, that such Certificate has been duly executed
and delivered hereunder. All Certificates issued on the Closing Date shall be
dated the Closing Date. All Certificates issued thereafter shall be dated the
date of their countersignature.

(i)           The Closing Date is hereby designated as the “startup” day of each
2005-AR1 REMIC within the meaning of Section 860G(a)(9) of the Code.

(j)           For federal income tax purposes, each 2005-AR1 REMIC shall have a
tax year that is a calendar year and shall report income on an accrual basis.

(k)          The Securities Administrator on behalf of the Trust shall cause
each 2005-AR1 REMIC to timely elect to be treated as a REMIC under Section 860D
of the Code. Any

 

71

 


--------------------------------------------------------------------------------



 

inconsistencies or ambiguities in this Agreement or in the administration of any
Trust established hereby shall be resolved in a manner that preserves the
validity of such elections.

(l)           The following legend shall be placed on the Residual Certificates,
whether upon original issuance or upon issuance of any other Certificate of any
such Class in exchange therefor or upon transfer thereof:

ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE MASTER SERVICER
AND THE SECURITIES ADMINISTRATOR THAT (1) SUCH TRANSFEREE IS NOT (A) THE UNITED
STATES, ANY STATE OR POLITICAL SUBDIVISION THEREOF, ANY POSSESSION OF THE UNITED
STATES, OR ANY AGENCY OR INSTRUMENTALITY OF ANY OF THE FOREGOING (OTHER THAN AN
INSTRUMENTALITY WHICH IS A CORPORATION IF ALL OF ITS ACTIVITIES ARE SUBJECT TO
TAX AND EXCEPT FOR FREDDIE MAC, A MAJORITY OF ITS BOARD OF DIRECTORS IS NOT
SELECTED BY SUCH GOVERNMENTAL UNIT), (B) A FOREIGN GOVERNMENT, ANY INTERNATIONAL
ORGANIZATION, OR ANY AGENCY OR INSTRUMENTALITY OF EITHER OF THE FOREGOING, (C)
ANY ORGANIZATION (OTHER THAN CERTAIN FARMERS’ COOPERATIVES DESCRIBED IN SECTION
521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE
UNLESS SUCH ORGANIZATION IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF THE
CODE (INCLUDING THE TAX IMPOSED BY SECTION 511 OF THE CODE ON UNRELATED BUSINESS
TAXABLE INCOME), (D) RURAL ELECTRIC AND TELEPHONE COOPERATIVES DESCRIBED IN
SECTION 1381(a)(2)(C) OF THE CODE, (E) AN ELECTING LARGE PARTNERSHIP UNDER
SECTION 775(a) OF THE CODE (ANY SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES
(A), (B), (C), (D) OR (E) BEING HEREIN REFERRED TO AS A “DISQUALIFIED
ORGANIZATION”), OR (F) AN AGENT OF A DISQUALIFIED ORGANIZATION, (2) NO PURPOSE
OF SUCH TRANSFER IS TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH
TRANSFEREE SATISFIES CERTAIN ADDITIONAL CONDITIONS RELATING TO THE FINANCIAL
CONDITION OF THE PROPOSED TRANSFEREE. NOTWITHSTANDING THE REGISTRATION IN THE
CERTIFICATE REGISTER OR ANY TRANSFER, SALE OR OTHER DISPOSITION OF THIS
CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED
ORGANIZATION, SUCH REGISTRATION SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR
EFFECT WHATSOEVER AND SUCH PERSON SHALL NOT BE DEEMED TO BE A CERTIFICATEHOLDER
FOR ANY PURPOSE HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF
DISTRIBUTIONS ON THIS CERTIFICATE. EACH HOLDER OF THIS CERTIFICATE BY ACCEPTANCE
OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED TO THE PROVISIONS OF THIS
PARAGRAPH.

Section 5.02      Registration of Transfer and Exchange of Certificates. (a) The
Securities Administrator shall maintain at its Corporate Trust Office a
Certificate Register in which, subject

 

72

 


--------------------------------------------------------------------------------



 

to such reasonable regulations as it may prescribe, the Securities Administrator
shall provide for the registration of Certificates and of transfers and
exchanges of Certificates as herein provided.

(b)          Subject to Section 5.01(a) and, in the case of any Global
Certificate or Physical Certificate upon the satisfaction of the conditions set
forth below, upon surrender for registration of transfer of any Certificate at
any office or agency of the Securities Administrator maintained for such
purpose, the Securities Administrator shall sign, countersign and shall deliver,
in the name of the designated transferee or transferees, a new Certificate of a
like Class and aggregate Fractional Undivided Interest, but bearing a different
number.

(c)          By acceptance of a Private Certificate or a Residual Certificate,
whether upon original issuance or subsequent transfer, each holder of such
Certificate acknowledges the restrictions on the transfer of such Certificate
set forth in the Securities Legend and agrees that it will transfer such a
Certificate only as provided herein. In addition to the provisions of Section
5.02(h), the following restrictions shall apply with respect to the transfer and
registration of transfer of an Private Certificate or a Residual Certificate to
a transferee that takes delivery in the form of an Individual Certificate:

(i)           The Securities Administrator shall register the transfer of an
Individual Certificate if the requested transfer is being made to a transferee
who has provided the Securities Administrator with a Rule 144A Certificate or
comparable evidence as to its QIB status.

(ii)          The Securities Administrator shall register the transfer of any
Individual Certificate if (x) the transferor has advised the Securities
Administrator in writing that the Certificate is being transferred to an
Institutional Accredited Investor along with facts surrounding the transfer as
set forth in Exhibit F-1 hereto; and (y) prior to the transfer the transferee
furnishes to the Securities Administrator an Investment Letter (and the
Securities Administrator shall be fully protected in so doing), provided that,
if based upon an Opinion of Counsel addressed to the Securities Administrator to
the effect that the delivery of (x) and (y) above are not sufficient to confirm
that the proposed transfer is being made pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the Securities Act
and other applicable laws, the Securities Administrator shall as a condition of
the registration of any such transfer require the transferor to furnish such
other certifications, legal opinions or other information prior to registering
the transfer of an Individual Certificate as shall be set forth in such Opinion
of Counsel.

(d)          So long as a Global Certificate of such Class is outstanding and is
held by or on behalf of the Depository, transfers of beneficial interests in
such Global Certificate, or transfers by holders of Individual Certificates of
such Class to transferees that take delivery in the form of beneficial interests
in the Global Certificate, may be made only in accordance with Section 5.02(h),
the rules of the Depository and the following:

(i)           In the case of a beneficial interest in the Global Certificate
being transferred to an Institutional Accredited Investor, such transferee shall
be required to take delivery in the form of an Individual Certificate or
Certificates and the Securities Administrator shall register such transfer only
upon compliance with the provisions of Section 5.02(c)(ii).

 

73

 


--------------------------------------------------------------------------------



 

 

(ii)          In the case of a beneficial interest in a Class of Global
Certificates being transferred to a transferee that takes delivery in the form
of an Individual Certificate or Certificates of such Class, except as set forth
in clause (i) above, the Securities Administrator shall register such transfer
only upon compliance with the provisions of Section 5.02(c)(i).

(iii)        In the case of an Individual Certificate of a Class being
transferred to a transferee that takes delivery in the form of a beneficial
interest in a Global Certificate of such Class, the Securities Administrator
shall register such transfer if the transferee has provided the Securities
Administrator with a Rule 144A Certificate or comparable evidence as to its QIB
status.

(iv)         No restrictions shall apply with respect to the transfer or
registration of transfer of a beneficial interest in the Global Certificate of a
Class to a transferee that takes delivery in the form of a beneficial interest
in the Global Certificate of such Class; provided that each such transferee
shall be deemed to have made such representations and warranties contained in
the Rule 144A Certificate as are sufficient to establish that it is a QIB.

(e)          Subject to Section 5.02(h), an exchange of a beneficial interest in
a Global Certificate of a Class for an Individual Certificate or Certificates of
such Class, an exchange of an Individual Certificate or Certificates of a
Class for a beneficial interest in the Global Certificate of such Class and an
exchange of an Individual Certificate or Certificates of a Class for another
Individual Certificate or Certificates of such Class (in each case, whether or
not such exchange is made in anticipation of subsequent transfer, and, in the
case of the Global Certificate of such Class, so long as such Certificate is
outstanding and is held by or on behalf of the Depository) may be made only in
accordance with Section 5.02(h), the rules of the Depository and the following:

(i)           A holder of a beneficial interest in a Global Certificate of a
Class may at any time exchange such beneficial interest for an Individual
Certificate or Certificates of such Class.

(ii)          A holder of an Individual Certificate or Certificates of a
Class may exchange such Certificate or Certificates for a beneficial interest in
the Global Certificate of such Class if such holder furnishes to the Securities
Administrator a Rule 144A Certificate or comparable evidence as to its QIB
status.

(iii)        A holder of an Individual Certificate of a Class may exchange such
Certificate for an equal aggregate principal amount of Individual Certificates
of such Class in different authorized denominations without any certification.

(f)           (i)         Upon acceptance for exchange or transfer of an
Individual Certificate of a Class for a beneficial interest in a Global
Certificate of such Class as provided herein, the Securities Administrator shall
cancel such Individual Certificate and shall (or shall request the Depository
to) endorse on the schedule affixed to the applicable Global Certificate (or on
a continuation of such schedule affixed to the Global Certificate and made a
part thereof) or otherwise make in its books and records an appropriate notation
evidencing the date of such

 

74

 


--------------------------------------------------------------------------------



 

exchange or transfer and an increase in the certificate balance of the Global
Certificate equal to the certificate balance of such Individual Certificate
exchanged or transferred therefor.

(ii)          Upon acceptance for exchange or transfer of a beneficial interest
in a Global Certificate of a Class for an Individual Certificate of such
Class as provided herein, the Securities Administrator shall (or shall request
the Depository to) endorse on the schedule affixed to such Global Certificate
(or on a continuation of such schedule affixed to such Global Certificate and
made a part thereof) or otherwise make in its books and records an appropriate
notation evidencing the date of such exchange or transfer and a decrease in the
certificate balance of such Global Certificate equal to the certificate balance
of such Individual Certificate issued in exchange therefor or upon transfer
thereof.

(g)          The Securities Legend shall be placed on any Individual Certificate
issued in exchange for or upon transfer of another Individual Certificate or of
a beneficial interest in a Global Certificate.

(h)          Subject to the restrictions on transfer and exchange set forth in
this Section 5.02, the holder of any Individual Certificate may transfer or
exchange the same in whole or in part (in an initial certificate balance equal
to the minimum authorized denomination set forth in Section 5.01(g) or any
integral multiple of $1.00 in excess thereof) by surrendering such Certificate
at the Corporate Trust Office of the Securities Administrator, or at the office
of any transfer agent, together with an executed instrument of assignment and
transfer satisfactory in form and substance to the Securities Administrator in
the case of transfer and a written request for exchange in the case of exchange.
The holder of a beneficial interest in a Global Certificate may, subject to the
rules and procedures of the Depository, cause the Depository (or its nominee) to
notify the Securities Administrator in writing of a request for transfer or
exchange of such beneficial interest for an Individual Certificate or
Certificates. Following a proper request for transfer or exchange, the
Securities Administrator shall, within five Business Days of such request made
at the Corporate Trust Office of the Securities Administrator, sign, countersign
and deliver at the Corporate Trust Office of the Securities Administrator, to
the transferee (in the case of transfer) or holder (in the case of exchange) or
send by first class mail at the risk of the transferee (in the case of transfer)
or holder (in the case of exchange) to such address as the transferee or holder,
as applicable, may request, an Individual Certificate or Certificates, as the
case may require, for a like aggregate Fractional Undivided Interest and in such
authorized denomination or denominations as may be requested. The presentation
for transfer or exchange of any Individual Certificate shall not be valid unless
made at the Corporate Trust Office of the Securities Administrator by the
registered holder in person, or by a duly authorized attorney-in-fact.

(i)           At the option of the Certificateholders, Certificates may be
exchanged for other Certificates of authorized denominations of a like Class and
aggregate Fractional Undivided Interest, upon surrender of the Certificates to
be exchanged at the Corporate Trust Office of the Securities Administrator;
provided, however, that no Certificate may be exchanged for new Certificates
unless the original Fractional Undivided Interest represented by each such new
Certificate (i) is at least equal to the minimum authorized denomination or
(ii) is acceptable to the Depositor as indicated to the Securities Administrator
in writing. Whenever any Certificates are so surrendered for exchange, the
Securities Administrator shall sign and countersign and the

 

75

 


--------------------------------------------------------------------------------



 

Securities Administrator shall deliver the Certificates which the
Certificateholder making the exchange is entitled to receive.

(j)           If the Securities Administrator so requires, every Certificate
presented or surrendered for transfer or exchange shall be duly endorsed by, or
be accompanied by a written instrument of transfer, with a signature guarantee,
in form satisfactory to the Securities Administrator, duly executed by the
holder thereof or his or her attorney duly authorized in writing.

(k)          No service charge shall be made for any transfer or exchange of
Certificates, but the Securities Administrator may require payment of a sum
sufficient to cover any tax or governmental charge that may be imposed in
connection with any transfer or exchange of Certificates.

(l)           The Securities Administrator shall cancel all Certificates
surrendered for transfer or exchange but shall retain such Certificates in
accordance with its standard retention policy or for such further time as is
required by the record retention requirements of the Securities Exchange Act of
1934, as amended, and thereafter may destroy such Certificates.

Section 5.03      Mutilated, Destroyed, Lost or Stolen Certificates. (a) If
(i) any mutilated Certificate is surrendered to the Securities Administrator, or
the Securities Administrator receives evidence to its satisfaction of the
destruction, loss or theft of any Certificate, and (ii) there is delivered to
the Securities Administrator such security or indemnity as it may require to
save it harmless, and (iii) the Securities Administrator has not received notice
that such Certificate has been acquired by a third Person, the Securities
Administrator shall sign, countersign and deliver, in exchange for or in lieu of
any such mutilated, destroyed, lost or stolen Certificate, a new Certificate of
like tenor and Fractional Undivided Interest but in each case bearing a
different number. The mutilated, destroyed, lost or stolen Certificate shall
thereupon be canceled of record by the Securities Administrator and shall be of
no further effect and evidence no rights.

(b)          Upon the issuance of any new Certificate under this Section 5.03,
the Securities Administrator may require the payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in relation
thereto and any other expenses (including the fees and expenses of the
Securities Administrator) connected therewith. Any duplicate Certificate issued
pursuant to this Section 5.03 shall constitute complete and indefeasible
evidence of ownership in the Trust Fund, as if originally issued, whether or not
the lost, stolen or destroyed Certificate shall be found at any time.

Section 5.04     Persons Deemed Owners. Prior to due presentation of a
Certificate for registration of transfer, the Depositor, the Securities
Administrator and any agent of the Depositor or the Securities Administrator may
treat the Person in whose name any Certificate is registered as the owner of
such Certificate for the purpose of receiving distributions pursuant to
Section 6.01 and for all other purposes whatsoever. Neither the Depositor, the
Securities Administrator nor any agent of the Depositor or the Securities
Administrator shall be affected by notice to the contrary. No Certificate shall
be deemed duly presented for a transfer effective on any Record Date unless the
Certificate to be transferred is presented no later than the close of business
on the third Business Day preceding such Record Date.

Section 5.05      Transfer Restrictions on Residual Certificates. (a) Residual
Certificates, or interests therein, may not be transferred without the prior
express written consent of the Tax Matters Person and the Seller, which cannot
be unreasonably withheld. As a prerequisite to such consent, the proposed
transferee must provide the Tax Matters Person, the Seller and the Securities
Administrator with an affidavit that the proposed transferee is a Permitted
Transferee (and, unless the Tax Matters Person and the Seller consent to the
transfer to a person who is not a U.S. Person, an affidavit that it is a U.S.
Person) as provided in Section 5.05(b).

(b)          No transfer, sale or other disposition of a Residual Certificate
(including a beneficial interest therein) may be made unless, prior to the
transfer, sale or other disposition of a Residual Certificate, the proposed
transferee (including the initial purchasers thereof) delivers to the Tax
Matters Person, the Securities Administrator and the Depositor an affidavit in
the form attached hereto as Exhibit E stating, among other things, that as of
the date of such transfer (i) such transferee is a Permitted Transferee and that
(ii) such transferee is not acquiring such

Residual Certificate for the account of any person who is not a Permitted
Transferee. The Tax Matters Person shall not consent to a transfer of a Residual
Certificate if it has actual knowledge that any statement made in the affidavit
issued pursuant to the preceding sentence is not true. Notwithstanding any
transfer, sale or other disposition of a Residual Certificate to any Person who
is not a Permitted Transferee, such transfer, sale or other disposition shall be
deemed to be of no legal force or effect whatsoever and such Person shall not be
deemed to be a Holder of a Residual Certificate for any purpose hereunder,
including, but not limited to, the receipt of distributions thereon. If any
purported transfer shall be in violation of the provisions of this Section
5.05(b), then the prior Holder thereof shall, upon discovery that the transfer
of such Residual Certificate was not in fact permitted by this Section 5.05(b),
be restored to all rights as a Holder thereof retroactive to the date of the
purported transfer. None of the Securities Administrator, the Tax Matters Person
or the Depositor shall be under any liability to any Person for any registration
or transfer of a Residual Certificate that is not permitted by this Section
5.05(b) or for making payments due on such Residual Certificate to the purported
Holder thereof or taking any other action with respect to such purported Holder
under the provisions of this Agreement so long as the written affidavit referred
to above was received with respect to such transfer, and the Tax Matters Person,
the Securities Administrator and the Depositor, as applicable, had no knowledge
that it was untrue. The prior Holder shall be entitled to recover from any
purported Holder of a Residual Certificate that was in fact not a permitted
transferee under this Section 5.05(b) at the time it became a Holder all
payments made on such Residual Certificate. Each Holder of a Residual
Certificate, by acceptance thereof, shall be deemed for all purposes to have
consented to the provisions of this Section 5.05(b) and to any amendment of this
Agreement deemed necessary (whether as a result of new legislation or otherwise)
by counsel of the Tax Matters Person or the Depositor to ensure that the
Residual Certificates are not transferred to any Person who is not a Permitted
Transferee and that any transfer of such Residual Certificates will not cause
the imposition of a tax upon the Trust or cause any REMIC to fail to qualify as
a REMIC.

(c)          Unless the Tax Matters Person shall have consented in writing
(which consent may be withheld in the Tax Matters Person’s sole discretion), the
Residual Certificates (including a beneficial interest therein) may not be
purchased by or transferred to any person who is not a United States Person.

(d)          By accepting a Residual Certificate, the purchaser thereof agrees
to be a Tax Matters Person if it is the Holder of the largest percentage
interest of such Certificate, and appoints the Securities Administrator to act
as its agent with respect to all matters concerning the tax obligations of the
Trust.

Section 5.06      Restrictions on Transferability of Certificates. (a) No offer,
sale, transfer or other disposition (including pledge) of any Certificate shall
be made by any Holder thereof unless registered under the Securities Act, or an
exemption from the registration requirements of the Securities Act and any
applicable state securities or “Blue Sky” laws is available and the prospective
transferee (other than the Depositor) of such Certificate signs and delivers to
the Securities Administrator an Investment Letter, if the transferee is an
Institutional Accredited Investor, in the form set forth as Exhibit F-l hereto,
or a Rule 144A Certificate, if the transferee is a QIB, in the form set forth as
Exhibit F-2 hereto. Notwithstanding the provisions of the immediately preceding
sentence, no restrictions shall apply with respect to the transfer or

 

76

 


--------------------------------------------------------------------------------



 

registration of transfer of a beneficial interest in any Certificate that is a
Global Certificate of a Class to a transferee that takes delivery in the form of
a beneficial interest in the Global Certificate of such Class provided that each
such transferee shall be deemed to have made such representations and warranties
contained in the Rule 144A Certificate as are sufficient to establish that it is
a QIB. In the case of a proposed transfer of any Certificate to a transferee
other than a QIB, the Securities Administrator may require an Opinion of Counsel
addressed to the Securities Administrator that such transaction is exempt from
the registration requirements of the Securities Act. The cost of such opinion
shall not be an expense of the Securities Administrator or the Trust Fund.

(b)        The Private Certificates shall each bear a Securities Legend.

 

 

 

Section 5.07     ERISA Restrictions. (a) Subject to the provisions of subsection
(b), no Residual Certificates or Private Certificates may be acquired directly
or indirectly by, or on behalf of, an employee benefit plan or other retirement
arrangement that is subject to Title I of ERISA or Section 4975 of the Code (a
“Plan”), or by a person using “plan assets” of a Plan, unless the proposed
transferee provides the Securities Administrator, with an Opinion of Counsel
addressed to the Master Servicer and the Securities Administrator (upon which
they may rely) that is satisfactory to the Securities Administrator, which
opinion will not be at the expense of the Master Servicer, the Securities
Administrator or the Trustee, that the purchase of such Certificates by or on
behalf of such Plan is permissible under applicable law, will not constitute or
result in a nonexempt prohibited transaction under ERISA or Section 4975 of the
Code and will not subject the Depositor, the Master Servicer, the Securities
Administrator or the Trustee to any obligation in addition to those undertaken
in the Agreement.

(b)          Unless such Person has provided an Opinion of Counsel in accordance
with Section 5.07(a), any Person acquiring an interest in a Global Certificate
which is a Private Certificate, by acquisition of such Certificate, shall be
deemed to have represented to the Securities Administrator, and any Person
acquiring an interest in a Private Certificate in definitive form shall
represent in writing to the Securities Administrator, that it is not acquiring
an interest in such Certificate directly or indirectly by, or on behalf of, or
with “plan assets” of a Plan.

(c)          Each beneficial owner of a Class I-B-1, Class I-B-2 or Class I-B-3
Certificate or any interest therein shall be deemed to have represented, by
virtue of its acquisition or holding of that certificate or any interest therein
shall be deemed to have represented, by virtue of its acquisition or holding of
that certificate or interest therein, that either (i) such Certificate is rated
at least “BBB-” or its equivalent by Fitch, S&P or Moody’s, (ii) such beneficial
owner is not a Plan or investing with “plan assets” of any Plan, or (iii) (1) it
is an insurance company, (2) the source of funds used to acquire or hold the
certificate or interest therein is an “insurance company general account,” as
such term is defined in Prohibited Transaction Class Exemption (“PTCE”) 95-60,
and (3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

(d)          Neither the Master Servicer nor the Securities Administrator will
be required to monitor, determine or inquire as to compliance with the transfer
restrictions with respect to the Global Certificates. Any attempted or purported
transfer of any Certificate in violation of the provisions of Section s (a), (b)
or (c) above shall be void ab initio and such Certificate shall be

 

77

 


--------------------------------------------------------------------------------



 

considered to have been held continuously by the prior permitted
Certificateholder. Any transferor of any Certificate in violation of such
provisions, shall indemnify and hold harmless the Securities Administrator, the
Master Servicer and the Trustee from and against any and all liabilities,
claims, costs or expenses incurred by the Securities Administrator, the Master
Servicer and the Trustee as a result of such attempted or purported transfer.
The Securities Administrator shall have no liability for transfer of any such
Global Certificates in or through book-entry facilities of any Depository or
between or among Depository Participants or Certificate Owners made in violation
of the transfer restrictions set forth herein.

Section 5.08     Rule 144A Information. For so long as any Private Certificates
are outstanding, (1) the Seller will provide or cause to be provided to any
holder of such Private Certificates and any prospective purchaser thereof
designated by such a holder, upon the request of such holder or prospective
purchaser, the information required to be provided to such holder or prospective
purchaser by Rule 144A(d)(4) under the Securities Act; and (2) the Seller shall
update such information from time to time in order to prevent such information
from becoming false and misleading and will take such other actions as are
necessary to ensure that the safe harbor exemption from the registration
requirements of the Securities Act under Rule 144A is and will be available for
resales of such Private Certificates conducted in accordance with Rule 144A.

 

ARTICLE VI

PAYMENTS TO CERTIFICATEHOLDERS

Section 6.01      Distributions on the Certificates. (a) Interest and principal
(as applicable) on the Certificates (other than the Class R Certificates and the
Class XP Certificates) will be distributed monthly on each Distribution Date,
commencing in December 2005, in an amount equal to the Available Funds on
deposit in the Distribution Account for such Distribution Date. In addition, on
the Distribution Date occurring in December 2005, the Class R Deposit will be
distributed to the Holder of the Class R Certificates in reduction of the
Current Principal Amount thereof. On each Distribution Date, the Available Funds
on deposit in the Distribution Account shall be distributed as follows:

(A)         on each Distribution Date, the Available Funds will be distributed
to the Senior Certificates as follows:

first, to the Class I-A Certificates and Class I-X-1 Certificates, the Accrued
Certificate Interest on each such Class for such Distribution Date, and with
respect to the Class I-A Certificates and the first three Distribution Dates,
including amounts withdrawn from the Class A/B Reserve Fund, pro rata, based on
the Accrued Certificate Interest owed to each such Class;

second, to the Class I-A Certificates, any Carryover Shortfall Amounts due to
such Class I-A Certificates (in accordance with clause (D) below) to the extent
such amount was deducted from

 

78

 


--------------------------------------------------------------------------------



 

the Accrued Certificate Interest on the Class I-X-1 Certificates for such
Distribution Date;

third, to the Class I-A Certificates and the Class I-X-1 Certificates, any
Accrued Certificate Interest thereon remaining undistributed from previous
Distribution Dates, pro rata, based on the undistributed Accrued Certificate
Interest owed to each Class, to the extent of remaining Available Funds; and

fourth, to the extent of remaining Available Funds, the Senior Optimal Principal
Amount for such Distribution Date, sequentially to: (i) the Class I-A
Certificates, on a pro rata basis, based on the Current Principal Amount of each
such Class, in reduction of their Current Principal Amounts, until each such
Class has been reduced to zero, and then to (ii) the Class I-X-1 Certificates,
in reduction of its Current Principal Amount, until such amount has been reduced
to zero.

(B)         On each Distribution Date on or prior to a Cross-Over Date, an
amount equal to the sum of any remaining Available Funds after the distributions
in clause (A) above, as applicable, and, with respect to the Class I-B
Certificates, including amounts withdrawn from the Class A/B Reserve Fund, will
be distributed sequentially, in the following order: to the Class I-M-X, Class
I-B-1, Class I-B-2, Class I-B-3, Class I-B-4, Class I-B-5 and Class I-B-6
Certificates, in each case up to an amount equal to and in the following order:
(a) the Accrued Certificate Interest thereon for such Distribution Date, (b)
except in the case of the Class I-M-X Certificates, the Carryover Shortfall
Amount due such Class or Classes of Certificates (in accordance with clause (D)
below) to the extent such amount was deducted from the Accrued Certificate
Interest on the Class I-M-X Certificates for such Distribution Date (or the
Class I-X-1 Certificates with respect to the initial Distribution Date only),
(c) any Accrued Certificate Interest thereon remaining undistributed from
previous Distribution Dates and (d) first to the Class I-M-X Certificates, until
such Class has been paid to zero, and then to the remaining Subordinate
Certificates, sequentially, as described herein, such Class’s Allocable Share
for such Distribution Date, in each case, to the extent of remaining Available
Funds.

(C)         If, after distributions have been made pursuant to priorities first,
second and third of paragraph (A) above, the remaining Available Funds is less
than the Senior Optimal Principal Amount, the Senior Optimal Principal Amount
shall be reduced by that amount, and the remaining Available Funds will be
distributed as principal among the Classes of Senior Certificates on a pro rata
basis in accordance with their respective Current Principal Amounts.

 

79

 


--------------------------------------------------------------------------------



 

 

(D)         Carryover Shortfall Amounts will be paid (including from amounts in
the Class A/B Reserve Fund as described herein) to Holders of the Class I-A
Certificates, pro rata, based on unpaid Carryover Shortfall Amounts and with
respect to the initial Distribution Date, and then, with respect to the initial
Distribution Date only, to the Class I-B-1 Certificates and the Class I-B-2
Certificates, in each case, to the extent of the amounts deducted from the
Accrued Certificate Interest on the Class I-X-1 Certificates. Carryover
Shortfall Amounts will be paid (including from amounts in the Class A/B Reserve
Fund as described herein) to Holders of the Class I-B Certificates,
sequentially, in the order of priority described above in paragraph (B), to the
extent of the amounts deducted from the Accrued Certificate Interest on the
Class I-M-X Certificates.

(E)          On each Distribution Date, any Available Funds remaining after
payment of interest and principal to the Classes of Certificates entitled
thereto, will be distributed to the Class R Certificates; provided that if on
any Distribution Date there are any Available Funds remaining after payment of
interest and principal to a Class or Classes of Certificates entitled thereto,
such amounts will be distributed to the other Classes of Senior Certificates,
pro rata, based upon their Current Principal Amounts, until all amounts due to
all Classes of Senior Certificates have been paid in full, before any Available
Funds are distributed in accordance with this clause to the Class R
Certificates.

(b)          No Accrued Certificate Interest will be payable with respect to any
Class of Certificates after the Distribution Date on which the Current Principal
Amount of such Certificate has been reduced to zero.

(c)          If on any Distribution Date the Available Funds for the Senior
Certificates is less than the Accrued Certificate Interest on the Senior
Certificates for such Distribution Date prior to reduction for Net Interest
Shortfalls and the interest portion of Realized Losses, the shortfall will be
allocated to the holders of the Senior Certificates on a pro rata basis in
accordance with the amount of Accrued Certificate Interest for that Distribution
Date absent such shortfalls. In addition, the amount of any interest shortfalls
will constitute unpaid Accrued Certificate Interest and will be distributable to
holders of the Certificates of the related Classes entitled to such amounts on
subsequent Distribution Dates, to the extent of the applicable Available Funds
after current interest distributions as required herein. Any such amounts so
carried forward will not bear interest. Shortfalls in interest payments will not
be offset by a reduction in the servicing compensation of the Master Servicer or
otherwise, except to the extent of applicable Compensating Interest Payments.

(d)          The expenses and fees of the Trust shall be paid by each of the
2005-AR1 REMICs, to the extent that such expenses relate to the assets of each
of such respective 2005-AR1 REMICs, and all other expenses and fees of the Trust
shall be paid pro rata by each of the 2005-AR1 REMICs.

 

80

 


--------------------------------------------------------------------------------



 

 

(e)          On any Distribution Date, the Senior Percentage of the Net Deferred
Interest will be allocated, on a pro rata basis, in accordance with the amount
of interest accrued on such Class at its Pass-Through Rate for the Interest
Accrual Period for such Distribution Date. The remainder of the Net Deferred
Interest will be allocated to the Class I-B Certificate, on a pro rata basis, in
accordance with the amount of interest that accrued on such Class at its
Pass-Through Rate for the Interest Accrual Period related to that Distribution
Date.

(f)           On each Distribution Date, the Class I-A Corridor Contract Payment
Amount with respect to such Distribution Date shall be distributed in the
following order of priority, in each case to the extent of amounts available:

(A)         to pay any Accrued Certificate Interest for the Class I-A
Certificates for such Distribution Date, to the extent not covered by Available
Funds for such Distribution Date;

(B)       from any remaining amounts, to pay any Carryover Shortfall Amount for
the Class I-A Certificates, to the extent not covered by amounts otherwise
payable to the Class I-X-1 Certificates on such Distribution Date; and

(C)         third, for deposit into the Corridor Contract Reserve Account, any
remaining amount.

(g)          On each Distribution Date, the Class I-B Corridor Contract Payment
Amount with respect to such Distribution Date shall be distributed in the
following order of priority, in each case to the extent of amounts available:

(A)         to pay any Accrued Certificate Interest for the Class I-B-1
Certificates and the Class I-B-2 Certificates for such Distribution Date, to the
extent not covered by Available Funds for such Distribution Date;

(B)       from any remaining amounts, to pay any Carryover Shortfall Amount for
the Class I-B-1 Certificates and the Class I-B-2 Certificates, to the extent not
covered by amounts otherwise payable to the Class I-M-X Certificates on such
Distribution Date or the Class I-X-1 Certificates on the initial Distribution
Date; and

(C)         third, for deposit into the Cap Reserve Account, any remaining
amount.

(h)          On each Distribution Date, all amounts transferred from the Class
XP Reserve Account representing Prepayment Charges in respect of the Prepayment
Charge Loans received during the related Prepayment Period will be withdrawn
from the Distribution Account and distributed by the Securities Administrator to
the Holders of the Class XP Certificates and shall not be available for
distribution to the Holders of any other Class of Certificates.

Section 6.02      Allocation of Losses and Subsequent Recoveries. (a) On or
prior to each Determination Date, the Master Servicer shall determine the amount
of any Realized Loss in

 

81

 


--------------------------------------------------------------------------------



 

respect of each Mortgage Loan that occurred during the immediately preceding
calendar month, based on information provided by the Servicer.

(b)          With respect to any Certificates any Distribution Date, the
principal portion of each Realized Loss on a Mortgage Loan shall be allocated as
follows:

first, to the Class I-B-6 Certificates until the Current Principal Amount
thereof has been reduced to zero;

second, to the Class I-B-5 Certificates until the Current Principal Amount
thereof has been reduced to zero;

third, to the Class I-B-4 Certificates until the Current Principal Amount
thereof has been reduced to zero;

fourth, to the Class I-B-3 Certificates until the Current Principal Amount
thereof has been reduced to zero;

fifth, to the Class I-B-2 Certificates until the Current Principal Amount
thereof has been reduced to zero;

sixth, to the Class I-B-1 Certificates until the Current Principal Amount
thereof has been reduced to zero;

seventh, to the Class I-M-X Certificates until the Current Principal Amount
thereof has been reduced to zero; and

eighth, to the Senior Certificates as described in Section 6.02(d) hereof.

(c)          Notwithstanding the foregoing clause (b), no such allocation of any
Realized Loss shall be made on a Distribution Date to any Class of Certificates
to the extent that such allocation would result in the reduction of the
aggregate Current Principal Amounts of all Certificates as of such Distribution
Date, after giving effect to all distributions and prior allocations of Realized
Losses on the Mortgage Loans on such date, to an amount less than the aggregate
Scheduled Principal Balance of all of the Mortgage Loans as of the first day of
the month of such Distribution Date (such limitation, the “Loss Allocation
Limitation”).

(d)          The principal portion of any Realized Losses allocated to a
Class of Certificates shall be allocated among the Certificates of such Class in
proportion to their respective Current Principal Amounts. The principal portion
of any allocation of Realized Losses on the Mortgage Loans allocated to the
Senior Certificates will be allocated on any Distribution Date concurrently and
pro rata, to (i) the Class I-X-1 Certificates until the Current Principal Amount
thereof has been reduced to zero and (ii) the Class I-A-3, Class I-A-2 and Class
I-A-1 Certificates, sequentially in that order, until the Current Principal
Amounts of each such Class has been reduced to zero.

 

82

 


--------------------------------------------------------------------------------



 

 

(e)          Realized Losses shall be allocated on the Distribution Date in the
month following the month in which such loss was incurred and, in the case of
the principal portion thereof, after giving effect to distributions made on such
Distribution Date.

(f)           On each Distribution Date, the Securities Administrator shall
determine the Subordinate Certificate Writedown Amount. Any Subordinate
Certificate Writedown Amount shall effect a corresponding reduction in the
Current Principal Amount of the Subordinate Certificates in the reverse order of
their numerical Class designations.

(g)          The applicable Senior Percentage of Net Interest Shortfalls will be
allocated among the Senior Certificates in proportion to the amount of Accrued
Certificate Interest that would have been allocated thereto in the absence of
such shortfalls. The applicable Subordinate Percentage of Net Interest Shortfall
will be allocated among the Subordinate Certificates sequentially to the Class
I-B Certificates, beginning with the Class I-B Certificates with the highest
numerical designation, and then to the Class I-M-X Certificates, in proportion
to the amount of Accrued Certificate Interest that would have been allocated
thereto in the absence of such shortfalls. The interest portion of any Realized
Losses with respect to the Mortgage Loans occurring on or prior to the
Cross-Over Date will be allocated to the Subordinate Certificates in inverse
order of their numerical Class designations. Following the Cross-Over Date, the
interest portion of Realized Losses on the Mortgage Loans will be allocated to
the Senior Certificates on a pro rata basis in proportion to the amount of
Accrued Certificate Interest that would have been allocated thereto in the
absence of such Realized Losses.

(h)                        In addition, in the event that the Master Servicer
receives any Subsequent Recoveries from the Servicer, the Master Servicer shall
deposit such funds into the Distribution Account pursuant to Section
4.01(c)(ii). If, after taking into account such Subsequent Recoveries, the
amount of a Realized Loss is reduced, the amount of such Subsequent Recoveries
will be applied to increase the Current Principal Amount of the Class of
Subordinate Certificates with the highest payment priority to which Realized
Losses have been allocated, but not by more than the amount of Realized Losses
previously allocated to that Class of Subordinate Certificates pursuant to this
Section 6.02. The amount of any remaining Subsequent Recoveries will be applied
to sequentially increase the Current Principal Amount of the Subordinate
Certificates, beginning with the Class of Subordinate Certificates with the next
highest payment priority, up to the amount of such Realized Losses previously
allocated to such Class or Classes of Certificates pursuant to this Section
6.02. Holders of such Certificates will not be entitled to any payments in
respect of current interest on the amount of such increases for any Interest
Accrual Period preceding the Distribution Date on which such increase occurs.
Any such increases shall be applied to the Current Principal Amount of each
Subordinate Certificate of such Class in accordance with its respective
Fractional Undivided Interest.

Section 6.03      Payments. (a) On each Distribution Date, other than the final
Distribution Date, the Securities Administrator shall distribute to each
Certificateholder of record as of the immediately preceding Record Date the
Certificateholder’s pro rata share of its Class (based on the aggregate
Fractional Undivided Interest represented by such Holder’s Certificates) of all
amounts required to be distributed on such Distribution Date to such Class. The
Securities Administrator shall calculate the amount to be distributed to each
Class and, based on such amounts, the Securities Administrator shall determine
the amount to be distributed to each

 

83

 


--------------------------------------------------------------------------------



 

Certificateholder. The Securities Administrator’s calculations of payments shall
be based solely on information provided to the Securities Administrator by the
Master Servicer. The Securities Administrator shall not be required to confirm,
verify or recompute any such information but shall be entitled to rely
conclusively on such information.

(b)          Payment of the above amounts to each Certificateholder shall be
made (i) by check mailed to each Certificateholder entitled thereto at the
address appearing in the Certificate Register or (ii) upon receipt by the
Securities Administrator on or before the fifth Business Day preceding the
Record Date of written instructions from a Certificateholder by wire transfer to
a United States dollar account maintained by the payee at any United States
depository institution with appropriate facilities for receiving such a wire
transfer; provided, however, that the final payment in respect of each Class of
Certificates will be made only upon presentation and surrender of such
respective Certificates at the office or agency of the Securities Administrator
specified in the notice to Certificateholders of such final payment.

Section 6.04    Statements to Certificateholders. (a) On each Distribution Date,
concurrently with each distribution to Certificateholders, the Securities
Administrator shall make available to the parties hereto and each
Certificateholder via the Securities Administrator’s internet website as set
forth below, the following information, expressed with respect to clauses
(i) through (vii) in the aggregate and as a Fractional Undivided Interest
representing an initial Current Principal Amount of $1,000, or in the case of
the Residual Certificates, an initial Current Principal Amount of $100:

(i)          the Current Principal Amount and/or Notional Amount of each
Class of Certificates immediately prior to such Distribution Date;

 

(ii)        the amount of the distribution allocable to principal on each
applicable Class of Certificates;

 

(iii)       the aggregate amount of interest accrued at the related Pass-Through
Rate with respect to each Class during the related Interest Accrual Period;

 

(iv)       the Net Interest Shortfall and any other adjustments to interest at
the related Pass-Through Rate necessary to account for any difference between
interest accrued and aggregate interest distributed with respect to each
Class of Certificates;

 

(v)        the amount of the distribution allocable to interest on each Class of
Certificates for such Distribution Date;

 

(vi)       the Pass-Through Rates for each Class of Certificates with respect to
such Distribution Date;

 

(vii)      the Current Principal Amount and/or Notional Amount of each Class of
Certificates after such Distribution Date;

 

 

 

84

 


--------------------------------------------------------------------------------



 

 

 

(viii)    the amount of any Monthly Advances, Compensating Interest Payments and
outstanding unreimbursed advances by the Master Servicer or the Servicer
included in such distribution;

 

(ix)       the aggregate amount of any Realized Losses (listed separately for
each category of Realized Loss) during the related Prepayment Period and
cumulatively since the Cut-off Date and the amount and source (separately
identified) of any distribution in respect thereof included in such
distribution;

 

(x)        with respect to each Mortgage Loan which incurred a Realized Loss
during the related Prepayment Period, (i) the loan number, (ii) the Scheduled
Principal Balance of such Mortgage Loan as of the Cut-off Date, (ii) the
Scheduled Principal Balance of such Mortgage Loan as of the beginning of the
related Due Period, (iii) the Net Liquidation Proceeds with respect to such
Mortgage Loan and (iv) the amount of the Realized Loss with respect to such
Mortgage Loan;

 

(xi)       the amount of Scheduled Principal and Principal Prepayments,
(including but separately identifying the principal amount of Principal
Prepayments, Insurance Proceeds, the purchase price in connection with the
purchase of Mortgage Loans, cash deposits in connection with substitutions of
Mortgage Loans and Net Liquidation Proceeds) and the number and principal
balance of Mortgage Loans purchased or substituted for during the relevant
period and cumulatively since the Cut-off Date;

 

(xii)      the number of Mortgage Loans (excluding REO Property) remaining in
the Trust Fund as of the end of the related Prepayment Period;

 

(xiii)    information regarding any Mortgage Loan delinquencies as of the end of
the related Prepayment Period, including the aggregate number and aggregate
Outstanding Principal Balance of Mortgage Loans (a) delinquent 30 to 59 days on
a contractual basis, (b) delinquent 60 to 89 days on a contractual basis, and
(c) delinquent 90 or more days on a contractual basis, in each case as of the
close of business on the last Business Day of the immediately preceding month;

 

(xiv)     the number of Mortgage Loans in the foreclosure process as of the end
of the related Due Period and the aggregate Outstanding Principal Balance of
such Mortgage Loans;

 

(xv)      the number and aggregate Outstanding Principal Balance of all Mortgage
Loans as to which the Mortgaged Property was REO Property as of the end of the
related Due Period;

 

(xvi)     the book value (the sum of (A) the Outstanding Principal Balance of
such Mortgage Loan, (B) accrued interest through the date of foreclosure and (C)
foreclosure expenses) of any REO Property; provided that, in the event that such
information is not available to the Securities Administrator on the Distribution
Date, such information shall be furnished promptly after it becomes available;

 

 

85

 


--------------------------------------------------------------------------------



 

 

 

 

(xvii)   the amount of Net Deferred Interest and Realized Losses allocated to
each Class of Certificates since the prior Distribution Date and in the
aggregate for all prior Distribution Dates;

 

(xviii)  the amount withdrawn from the Class A/B Reserve Fund (with respect to
the first three distribution dates only), on that Distribution Date;

 

(xix)     the Average Loss Severity Percentage; and

 

(xx)      the Senior Percentage, Senior Prepayment Percentage, Subordinate
Percentage and Subordinate Prepayment Percentage, in each case, for such
Distribution Date.

 

The information set forth above shall be calculated or reported, as the case may
be, by the Securities Administrator, based solely on, and to the extent of,
information provided to the Securities Administrator by the Master Servicer. The
Securities Administrator may conclusively rely on such information and shall not
be required to confirm, verify or recalculate any such information.

The Securities Administrator may make available each month, to any interested
party, the monthly statement to Certificateholders via the Securities
Administrator’s website initially located at “www.ctslink.com.” Assistance in
using the website can be obtained by calling the Securities Administrator’s
customer service desk at (301) 815-6600. Parties that are unable to use the
above distribution option are entitled to have a paper copy mailed to them via
first class mail by calling the Securities Administrator’s customer service desk
and indicating such. The Securities Administrator shall have the right to change
the way such reports are distributed in order to make such distribution more
convenient and/or more accessible to the parties, and the Securities
Administrator shall provide timely and adequate notification to all parties
regarding any such change.

(b)          Within a reasonable period of time after the end of the preceding
calendar year beginning in 2006, the Securities Administrator will, upon
request, furnish a report to each Holder of the Certificates of record at any
time during the prior calendar year as to the aggregate of amounts reported
pursuant to subclauses (a)(ii) and (a)(v) above with respect to the
Certificates, plus information with respect to the amount of servicing
compensation and such other customary information as the Securities
Administrator may determine to be necessary and/or to be required by the
Internal Revenue Service or by a federal or state law or rules or regulations to
enable such Holders to prepare their tax returns for such calendar year. Such
obligations shall be deemed to have been satisfied to the extent that
substantially comparable information shall be provided by the Securities
Administrator pursuant to the requirements of the Code.

Section 6.05      Monthly Advances. If the interest portion of the Scheduled
Payment on a Mortgage Loan that was due on a related Due Date is delinquent
other than as a result of application of the Relief Act and for which the
Servicer was required to make an advance

 

86

 


--------------------------------------------------------------------------------



 

pursuant to the Servicing Agreement exceeds the amount deposited in the
Distribution Account which will be used for an advance with respect to such
Mortgage Loan, the Master Servicer will deposit in the Distribution Account not
later than the Distribution Account Deposit Date immediately preceding the
related Distribution Date an amount equal to such deficiency, net of the
Servicing Fee for such Mortgage Loan, except to the extent the Master Servicer
determines any such advance to be a Nonrecoverable Advance. Subject to the
foregoing, the Master Servicer shall continue to make such advances through the
date that the Servicer is required to do so under the Servicing Agreement. If
the Master Servicer deems an advance to be a Nonrecoverable Advance, on the
Distribution Account Deposit Date, the Master Servicer shall present an
Officer’s Certificate to the Securities Administrator (except in the case where
the Master Servicer and the Securities Administrator are the same entity, and in
such case no such Officer's Certificate is required) (i) stating that the Master
Servicer elects not to make a Monthly Advance in a stated amount and
(ii) detailing the reason it deems the advance to be a Nonrecoverable Advance.

Section 6.06      Compensating Interest Payments. The Master Servicer shall
deposit in the Distribution Account not later than each Distribution Account
Deposit Date an amount equal to the lesser of (i) the sum of the aggregate
amounts required to be paid by the Servicer under the Servicing Agreement with
respect to subclauses (a) and (b) of the definition of Interest Shortfall with
respect to the Mortgage Loans for the related Distribution Date, and not so paid
by the Servicer and (ii) the Master Servicer Compensation for such Distribution
Date (such amount, the “Compensating Interest Payment”). The Master Servicer
shall not be entitled to any reimbursement of any Compensating Interest Payment.

Section 6.07      Distributions on REMIC I Regular Interests and REMIC II
Regular Interests

(a)          On each Distribution Date, the Securities Administrator shall be
deemed to distribute to the Trustee as the holder of the REMIC I Regular
Interests, the following to the extent of the Available Funds reduced by
distributions made to the Class R Certificateholders pursuant to Section
6.01(a): those portions of the REMIC I Distribution Amount not designated to
Component I of the Class R Certificate, in the amounts and in accordance with
the priorities set forth in the definition of REMIC I Distribution Amount.

(b)          On each Distribution Date the Securities Administrator shall be
deemed to distribute from REMIC II, in the priority set forth in Sections
6.01(a), to the Holders of each Class of Certificates (other than the Class R
Certificates) the amounts distributable thereon with respect to their interests
in REMIC II.

(c)          Notwithstanding the deemed distributions on the REMIC I Regular
Interests and REMIC II Regular Interests described in this Section 6.07,
distributions of funds from the Certificate Account shall be made only in
accordance with Section 6.01.

 

87

 


--------------------------------------------------------------------------------



 

 



ARTICLE VII

THE MASTER SERVICER

Section 7.01     Liabilities of the Master Servicer. The Master Servicer shall
be liable in accordance herewith only to the extent of the obligations
specifically imposed upon and undertaken by it herein.

Section 7.02    Merger or Consolidation of the Master Servicer.

 

 

 

(a)          The Master Servicer will keep in full force and effect its
existence, rights and franchises as a corporation under the laws of the state of
its incorporation, and will obtain and preserve its qualification to do business
as a foreign corporation in each jurisdiction in which such qualification is or
shall be necessary to protect the validity and enforceability of this Agreement,
the Certificates or any of the Mortgage Loans and to perform its duties under
this Agreement.

(b)          Any Person into which the Master Servicer may be merged or
consolidated, or any corporation resulting from any merger or consolidation to
which the Master Servicer shall be a party, or any Person succeeding to the
business of the Master Servicer, shall be the successor of the Master Servicer
hereunder, without the execution or filing of any paper or further act on the
part of any of the parties hereto, anything herein to the contrary
notwithstanding.

Section 7.03     Indemnification of the Trustee and the Master Servicer. (a) The
Master Servicer agrees to indemnify the Indemnified Persons for, and to hold
them harmless against, any loss, liability or expense (including reasonable
legal fees and disbursements of counsel) incurred on their part that may be
sustained in connection with, arising out of, or relating to, any claim or legal
action (including any pending or threatened claim or legal action) relating to
this Agreement, the Servicing Agreement or the Certificates or the powers of
attorney delivered by the Trustee hereunder (i) related to the Master Servicer’s
failure to perform its duties in compliance with this Agreement (except as any
such loss, liability or expense shall be otherwise reimbursable pursuant to this
Agreement) or (ii) incurred by reason of the Master Servicer’s willful
misfeasance, bad faith or gross negligence in the performance of duties
hereunder or by reason of reckless disregard of obligations and duties
hereunder, provided, in each case, that with respect to any such claim or legal
action (or pending or threatened claim or legal action), the Trustee shall have
given the Master Servicer and the Depositor written notice thereof promptly
after the Trustee shall have with respect to such claim or legal action
knowledge thereof. The Trustee’s failure to give any such notice shall not
affect the Trustee’s right to indemnification hereunder, except to the extent
the Master Servicer is materially prejudiced by such failure to give notice.
This indemnity shall survive the resignation or removal of the Trustee, Master
Servicer or the Securities Administrator and the termination of this Agreement.

(a)          The Depositor will indemnify any Indemnified Person for any loss,
liability or expense of any Indemnified Person not otherwise covered by the
Master Servicer’s indemnification pursuant to Section 7.03(a).

 

88

 


--------------------------------------------------------------------------------



 

 

Section 7.04      Limitations on Liability of the Master Servicer and Others.
Subject to the obligation of the Master Servicer to indemnify the Indemnified
Persons pursuant to Section 7.03:

(a)          Neither the Master Servicer nor any of the directors, officers,
employees or agents of the Master Servicer shall be under any liability to the
Indemnified Persons, the Depositor, the Trust Fund or the Certificateholders for
taking any action or for refraining from taking any action in good faith
pursuant to this Agreement, or for errors in judgment; provided, however, that
this provision shall not protect the Master Servicer or any such Person against
any breach of warranties or representations made herein or any liability which
would otherwise be imposed by reason of such Person’s willful misfeasance, bad
faith or gross negligence in the performance of duties or by reason of reckless
disregard of obligations and duties hereunder.

(b)          The Master Servicer and any director, officer, employee or agent of
the Master Servicer may rely in good faith on any document of any kind prima
facie properly executed and submitted by any Person respecting any matters
arising hereunder.

(c)          The Master Servicer, the Custodian and any director, officer,
employee or agent of the Master Servicer or the Custodian shall be indemnified
by the Trust and held harmless thereby against any loss, liability or expense
(including reasonable legal fees and disbursements of counsel) incurred on their
part that may be sustained in connection with, arising out of, or related to,
any claim or legal action (including any pending or threatened claim or legal
action) relating to this Agreement, the Certificates, the Custodial Agreement or
the Servicing Agreement (except to the extent that the Master Servicer is
indemnified by the Servicer thereunder), other than (i) any such loss, liability
or expense related to the Master Servicer’s failure to perform its duties in
compliance with this Agreement (except as any such loss, liability or expense
shall be otherwise reimbursable pursuant to this Agreement), or to the
Custodian’s failure to perform its duties under the Custodial Agreement,
respectively, or (ii) any such loss, liability or expense incurred by reason of
the Master Servicer’s or the Custodian’s willful misfeasance, bad faith or gross
negligence in the performance of duties hereunder or under the Custodial
Agreement, as applicable, or by reason of reckless disregard of obligations and
duties hereunder or under the Custodial Agreement, as applicable.

(d)          The Master Servicer shall not be under any obligation to appear in,
prosecute or defend any legal action that is not incidental to its duties under
this Agreement and that in its opinion may involve it in any expense or
liability; provided, however, the Master Servicer may in its discretion
undertake any such action which it may deem necessary or desirable with respect
to this Agreement and the rights and duties of the parties hereto and the
interests of the Certificateholders hereunder. In such event, the legal expenses
and costs of such action and any liability resulting therefrom shall be
expenses, costs and liabilities of the Trust Fund, and the Master Servicer shall
be entitled to be reimbursed therefor out of the Distribution Account as
provided by Section 4.04. Nothing in this Section 7.04(d) shall affect the
Master Servicer’s obligation to supervise, or to take such actions as are
necessary to ensure, the servicing and administration of the Mortgage Loans
pursuant to Section 3.01(a).

(e)          In taking or recommending any course of action pursuant to this
Agreement, unless specifically required to do so pursuant to this Agreement, the
Master Servicer shall not be required to investigate or make recommendations
concerning potential liabilities which the Trust

 

89

 


--------------------------------------------------------------------------------



 

might incur as a result of such course of action by reason of the condition of
the Mortgaged Properties but shall give notice to the Trustee if it has notice
of such potential liabilities.

(f)           The Master Servicer shall not be liable for any acts or omissions
of the Servicer, except as otherwise expressly provided herein.

Section 7.05     Master Servicer Not to Resign. Except as provided in
Section 7.07, the Master Servicer shall not resign from the obligations and
duties hereby imposed on it except upon a determination that any such duties
hereunder are no longer permissible under applicable law and such
impermissibility cannot be cured. Any such determination permitting the
resignation of the Master Servicer shall be evidenced by an Opinion of
Independent Counsel addressed to the Trustee to such effect delivered to the
Trustee. No such resignation by the Master Servicer shall become effective until
the Company or the Trustee as successor Master Servicer or another successor to
the Master Servicer reasonably satisfactory to the Trustee shall have assumed
the responsibilities and obligations of the Master Servicer in accordance with
Section 8.02 hereof. The Trustee shall notify the Rating Agencies upon notice of
the resignation of the Master Servicer.

Section 7.06     Successor Master Servicer. In connection with the appointment
of any successor master servicer or the assumption of the duties of the Master
Servicer, the Company or the Trustee may make such arrangements for the
compensation of such successor master servicer out of payments on the Mortgage
Loans as the Company or the Trustee and such successor master servicer shall
agree. If the successor master servicer does not agree that such market value is
a fair price, such successor master servicer shall obtain two quotations of
market value from third parties actively engaged in the servicing of
single-family mortgage loans. Notwithstanding the foregoing, the compensation
payable to a successor master servicer may not exceed the compensation which the
Master Servicer would have been entitled to retain if the Master Servicer had
continued to act as Master Servicer hereunder.

Section 7.07      Sale and Assignment of Master Servicing. The Master Servicer
may sell and assign its rights and delegate its duties and obligations in its
entirety as Master Servicer under this Agreement and the Company may terminate
the Master Servicer without cause and select a new Master Servicer; provided,
however, that: (i) the purchaser or transferee accepting such assignment and
delegation (a) shall be a Person which shall be qualified to service mortgage
loans for Fannie Mae or Freddie Mac; (b) shall have a net worth of not less than
$10,000,000 (unless otherwise approved by each Rating Agency pursuant to clause
(ii) below); and (c) shall execute and deliver to the Trustee an agreement, in
form and substance reasonably satisfactory to the Trustee, which contains an
assumption by such Person of the due and punctual performance and observance of
each covenant and condition to be performed or observed by it as master servicer
under this Agreement, any custodial agreement from and after the effective date
of such agreement; (ii) each Rating Agency shall be given prior written notice
of the identity of the proposed successor to the Master Servicer and each Rating
Agency’s rating of the Certificates in effect immediately prior to such
assignment, sale and delegation will not be downgraded, qualified or withdrawn
as a result of such assignment, sale and delegation, as evidenced by a letter to
such effect delivered to the Master Servicer and the Trustee; (iii) the Master
Servicer assigning and selling the master servicing shall deliver to the Trustee
an Officer’s Certificate and an Opinion of Independent Counsel addressed to the
Trustee, each

 

90

 


--------------------------------------------------------------------------------



 

stating that all conditions precedent to such action under this Agreement have
been completed and such action is permitted by and complies with the terms of
this Agreement; and (iv) in the event the Master Servicer is terminated without
cause by the Company, the Company shall pay the terminated Master Servicer a
termination fee equal to 0.25% of the aggregate Scheduled Principal Balance of
the Mortgage Loans at the time the master servicing of the Mortgage Loans is
transferred to the successor Master Servicer. No such assignment or delegation
shall affect any rights or liability of the Master Servicer arising prior to the
effective date thereof.

 

ARTICLE VIII



 

91

 


--------------------------------------------------------------------------------



 

 

DEFAULT

Section 8.01     Events of Default. “Event of Default,” wherever used herein,
means any one of the following events (whatever the reason for such Event of
Default and whether it shall be voluntary or involuntary or be effected by
operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body) and
only with respect to the defaulting Master Servicer:

(i)           The Master Servicer fails to cause to be deposited in the
Distribution Account any amount so required to be deposited pursuant to this
Agreement (other than a Monthly Advance), and such failure continues unremedied
for a period of three Business Days after the date upon which written notice of
such failure, requiring the same to be remedied, shall have been given to the
Master Servicer; or

(ii)          The Master Servicer fails to observe or perform in any material
respect any other material covenants and agreements set forth in this Agreement
to be performed by it, which covenants and agreements materially affect the
rights of Certificateholders, and such failure continues unremedied for a period
of 60 days after the date on which written notice of such failure, properly
requiring the same to be remedied, shall have been given to the Master Servicer
by the Trustee or to the Master Servicer and the Trustee by the Holders of
Certificates evidencing Fractional Undivided Interests aggregating not less than
25% of the Trust Fund; or

(iii)        There is entered against the Master Servicer a decree or order by a
court or agency or supervisory authority having jurisdiction in the premises for
the appointment of a conservator, receiver or liquidator in any insolvency,
readjustment of debt, marshaling of assets and liabilities or similar
proceedings, or for the winding up or liquidation of its affairs, and the
continuance of any such decree or order is unstayed and in effect for a period
of 60 consecutive days, or an involuntary case is commenced against the Master
Servicer under any applicable insolvency or reorganization statute and the
petition is not dismissed within 60 days after the commencement of the case; or

(iv)         The Master Servicer consents to the appointment of a conservator or
receiver or liquidator in any insolvency, readjustment of debt, marshaling of
assets and liabilities or similar proceedings of or relating to the Master
Servicer or substantially all of its property; or the Master Servicer admits in
writing its inability to pay its debts generally as they become due, files a
petition to take advantage of any applicable insolvency or reorganization
statute, makes an assignment for the benefit of its creditors, or voluntarily
suspends payment of its obligations;

(v)          The Master Servicer assigns or delegates its duties or rights under
this Agreement in contravention of the provisions permitting such assignment or
delegation under Sections 7.05 or 7.07; or

(vi)         The Master Servicer fails to cause to be deposited in the
Distribution Account any Monthly Advance (other than a Nonrecoverable Advance)
by 5:00 p.m. New York City time on the Distribution Account Deposit Date.

 

92

 


--------------------------------------------------------------------------------



 

 

In each and every such case, so long as such Event of Default with respect to
the Master Servicer shall not have been remedied, either the Trustee or the
Holders of Certificates evidencing Fractional Undivided Interests aggregating
not less than 51% of the principal of the Trust Fund, by notice in writing to
the Master Servicer (and to the Trustee if given by such Certificateholders),
with a copy to the Rating Agencies, and with the consent of the Company, may
terminate all of the rights and obligations (but not the liabilities) of the
Master Servicer under this Agreement and in and to the Mortgage Loans and/or the
REO Property serviced by the Master Servicer and the proceeds thereof. Upon the
receipt by the Master Servicer of the written notice, all authority and power of
the Master Servicer under this Agreement, whether with respect to the
Certificates, the Mortgage Loans, REO Property or under any other related
agreements (but only to the extent that such other agreements relate to the
Mortgage Loans or related REO Property) shall, subject to Section 8.02,
automatically and without further action pass to and be vested in the Trustee as
successor Master Servicer pursuant to this Section 8.01; and, without
limitation, the Trustee is hereby authorized and empowered to execute and
deliver, on behalf of the Master Servicer as attorney-in-fact or otherwise, any
and all documents and other instruments and to do or accomplish all other acts
or things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement or assignment of
the Mortgage Loans and related documents, or otherwise. The Master Servicer
agrees to cooperate with the Trustee in effecting the termination of the Master
Servicer’s rights and obligations hereunder, including, without limitation, the
transfer to the Trustee of (i) the property and amounts which are then or should
be part of the Trust or which thereafter become part of the Trust; and
(ii) originals or copies of all documents of the Master Servicer reasonably
requested by the Trustee to enable it to assume the Master Servicer’s duties
thereunder. In addition to any other amounts which are then, or, notwithstanding
the termination of its activities under this Agreement, may become payable to
the Master Servicer under this Agreement, the Master Servicer shall be entitled
to receive, out of any amount received on account of a Mortgage Loan or related
REO Property, that portion of such payments which it would have received as
reimbursement under this Agreement if notice of termination had not been given.
The termination of the rights and obligations of the Master Servicer shall not
affect any obligations incurred by the Master Servicer prior to such
termination.

Notwithstanding the foregoing, if an Event of Default described in clause
(vi) of this Section 8.01 shall occur (as notified in writing to the Trustee),
the Trustee shall, by notice in writing to the Master Servicer, which may be
delivered by telecopy, immediately terminate all of the rights and obligations
of the Master Servicer thereafter arising under this Agreement, but without
prejudice to any rights it may have as a Certificateholder or to reimbursement
of Monthly Advances and other advances of its own funds, and the Trustee as
successor Master Servicer shall act as provided in Section 8.02 to carry out the
duties of the Master Servicer, including the obligation to make any Monthly
Advance the nonpayment of which was an Event of Default described in clause
(vi) of this Section 8.01. Any such action taken by the Trustee or other
successor Master Servicer must be prior to the distribution on the relevant
Distribution Date.

Section 8.02     Trustee to Act; Appointment of Successor. (a) Upon the receipt
by the Master Servicer of a notice of termination pursuant to Section 8.01 or an
Opinion of Independent Counsel pursuant to Section 7.05 to the effect that the
Master Servicer is legally unable to act or to delegate its duties to a Person
which is legally able to act, the Trustee shall automatically

 

93

 


--------------------------------------------------------------------------------



 

become the successor in all respects to the Master Servicer in its capacity
under this Agreement and the transactions set forth or provided for herein and
shall thereafter be subject to all the responsibilities, duties, liabilities and
limitations on liabilities relating thereto placed on the Master Servicer by the
terms and provisions hereof; provided, however, that the Company shall have the
right to either (a) immediately assume the duties of the Master Servicer or (b)
within 30 days select a successor Master Servicer; provided further, however,
that the Trustee or any other successor shall have no obligation whatsoever with
respect to any liability incurred by the Master Servicer at or prior to the time
of termination. As compensation therefor, but subject to Section 7.06, the
Trustee shall be entitled to compensation which the Master Servicer would have
been entitled to retain if the Master Servicer had continued to act hereunder,
except for those amounts due the Master Servicer as reimbursement permitted
under this Agreement for advances previously made or expenses previously
incurred. Notwithstanding the above, the Trustee may, if it shall be unwilling
so to act, or shall, if it is legally unable so to act, appoint or petition a
court of competent jurisdiction to appoint, any established housing and home
finance institution which is a Fannie Mae- or Freddie Mac-approved servicer, and
with respect to a successor to the Master Servicer only, having a net worth of
not less than $10,000,000, as the successor to the Master Servicer hereunder in
the assumption of all or any part of the responsibilities, duties or liabilities
of the Master Servicer hereunder; provided, that the Trustee shall be provided
with a letter from each Rating Agency that the ratings, if any, on each of the
Certificates will not be lowered as a result of the selection of the successor
to the Master Servicer. Pending appointment of another successor to the Master
Servicer hereunder, the Trustee shall act in such capacity as hereinabove
provided. In connection with such appointment and assumption, the Trustee may
make such arrangements for the compensation of such successor out of payments on
the Mortgage Loans as it and such successor shall agree; provided, however, that
the provisions of Section 7.06 shall apply, the compensation shall not be in
excess of that which the Master Servicer would have been entitled to if the
Master Servicer had continued to act hereunder, and that such successor shall
undertake and assume the obligations of the Trustee to pay compensation to any
third Person acting as an agent or independent contractor in the performance of
master servicing responsibilities hereunder. The Trustee and such successor
shall take such action, consistent with this Agreement, as shall be necessary to
effectuate any such succession.

(b)      If the Trustee shall succeed to any duties of the Master Servicer
respecting the Mortgage Loans as provided herein, it shall do so in a separate
capacity and not in its capacity as Trustee and, accordingly, the provisions of
Article IX shall be inapplicable to the Trustee in its duties as the successor
to the Master Servicer in the servicing of the Mortgage Loans (although such
provisions shall continue to apply to the Trustee in its capacity as Trustee);
the provisions of Article VII, however, shall apply to it in its capacity as
successor master servicer.

Section 8.03      Notification to Certificateholders. Upon any termination or
appointment of a successor to the Master Servicer, the Trustee shall give prompt
written notice thereof to the Securities Administrator, who shall give prompt
written notice thereof to the Certificateholders at their respective addresses
appearing in the Certificate Register and to the Rating Agencies.

Section 8.04      Waiver of Defaults. The Trustee shall transmit by mail to the
Securities Administrator, who shall give prompt written notice thereof to all
Certificateholders, within 60 days after the occurrence of any Event of Default
of which a Responsible Officer of the Trustee

 

94

 


--------------------------------------------------------------------------------



 

has actual knowledge, unless such Event of Default shall have been cured, notice
of each such Event of Default. The Holders of Certificates evidencing Fractional
Undivided Interests aggregating not less than 51% of the Trust Fund may, on
behalf of all Certificateholders, waive any default by the Master Servicer in
the performance of its obligations hereunder and the consequences thereof,
except a default in the making of or the causing to be made any required
distribution on the Certificates, which default may only be waived by Holders of
Certificates evidencing Fractional Undivided Interests aggregating 100% of the
Trust Fund. Upon any such waiver of a past default, such default shall be deemed
to cease to exist, and any Event of Default arising therefrom shall be deemed to
have been timely remedied for every purpose of this Agreement. No such waiver
shall extend to any subsequent or other default or impair any right consequent
thereon except to the extent expressly so waived. The Securities Administrator
shall give notice of any such waiver to the Trustee, who shall then give such
notice to the Rating Agencies.

Section 8.05    List of Certificateholders. Upon written request of three or
more Certificateholders of record, for purposes of communicating with other
Certificateholders with respect to their rights under this Agreement, the
Securities Administrator will afford such Certificateholders access during
business hours to the most recent list of Certificateholders held by the
Securities Administrator.

 

95

 


--------------------------------------------------------------------------------



 

ARTICLE IX

CONCERNING THE TRUSTEE AND THE SECURITIES ADMINISTRATOR

Section 9.01    Duties of Trustee and Securities Administrator.

 

 

 

(a)          The Trustee, prior to the occurrence of an Event of Default and
after the curing or waiver of all Events of Default which may have occurred, and
the Securities Administrator each undertake to perform such duties and only such
duties as are specifically set forth in this Agreement as duties of the Trustee
and the Securities Administrator, respectively. If an Event of Default has
occurred and has not been cured or waived, the Trustee shall exercise such of
the rights and powers vested in it by this Agreement, and subject to
Section 8.02(b) use the same degree of care and skill in their exercise, as a
prudent person would exercise under the circumstances in the conduct of his own
affairs.

(b)          Upon receipt of all resolutions, certificates, statements,
opinions, reports, documents, orders or other instruments which are specifically
required to be furnished to the Trustee and the Securities Administrator
pursuant to any provision of this Agreement, the Trustee and the Securities
Administrator, respectively, shall examine them to determine whether on their
face they are in the form required by this Agreement; provided, however, that
neither the Trustee nor the Securities Administrator shall be responsible for
the accuracy or content of any resolution, certificate, statement, opinion,
report, document, order or other instrument furnished hereunder; provided,
further, that neither the Trustee nor the Securities Administrator shall be
responsible for the accuracy or verification of any calculation provided to it
pursuant to this Agreement.

(c)          On each Distribution Date, the Securities Administrator shall make
monthly distributions and the final distribution to the Certificateholders from
funds in the Distribution Account as provided in Sections 6.01 and 10.01 herein
based solely on the report of the Securities Administrator.

(d)          No provision of this Agreement shall be construed to relieve the
Trustee or the Securities Administrator from liability for its own negligent
action, its own negligent failure to act or its own willful misconduct;
provided, however, that:

(i)           Prior to the occurrence of an Event of Default, and after the
curing or waiver of all such Events of Default which may have occurred, the
duties and obligations of the Trustee and the Securities Administrator shall be
determined solely by the express provisions of this Agreement, neither the
Trustee nor the Securities Administrator shall be liable except for the
performance of their respective duties and obligations as are specifically set
forth in this Agreement, no implied covenants or obligations shall be read into
this Agreement against the Trustee or the Securities Administrator and, in the
absence of bad faith on the part of the Trustee or the Securities Administrator,
respectively, the Trustee or the Securities Administrator, respectively, may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon any certificates or opinions furnished to the
Trustee or the Securities Administrator, respectively, and conforming to the
requirements of this Agreement;

 

96

 


--------------------------------------------------------------------------------



 

 

(ii)          Neither the Trustee nor the Securities Administrator shall be
liable in its individual capacity for an error of judgment made in good faith by
a Responsible Officer or Responsible Officers of the Trustee or an officer of
the Securities Administrator, respectively, unless it shall be proved that the
Trustee or the Securities Administrator, respectively, was negligent in
ascertaining the pertinent facts;

(iii)         Neither the Trustee nor the Securities Administrator shall be
liable with respect to any action taken, suffered or omitted to be taken by it
in good faith in accordance with the directions of the Holders of Certificates
evidencing Fractional Undivided Interests aggregating not less than 25% of the
Trust Fund, if such action or non-action relates to the time, method and place
of conducting any proceeding for any remedy available to the Trustee or the
Securities Administrator, respectively, or exercising any trust or other power
conferred upon the Trustee or the Securities Administrator, respectively, under
this Agreement;

(iv)         The Trustee shall not be required to take notice or be deemed to
have notice or knowledge of any default or Event of Default unless a Responsible
Officer of the Trustee’s Corporate Trust Office shall have actual knowledge
thereof or received written notice. In the absence of such notice, the Trustee
may conclusively assume there is no such default or Event of Default;

(v)          The Trustee shall not in any way be liable by reason of any
insufficiency in any Account held by or in the name of Trustee;

(vi)         The Securities Administrator shall not in any way be liable by
reason of any insufficiency in any Account held by the Securities Administrator
or any Account held in the name of the Trustee unless it is determined by a
court of competent jurisdiction that the Securities Administrator’s gross
negligence or willful misconduct was the primary cause of such insufficiency
(except to the extent that the Securities Administrator is obligor and has
defaulted thereon);

(vii)       Anything in this Agreement to the contrary notwithstanding, in no
event shall the Trustee or the Securities Administrator be liable for special,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Trustee or the Securities
Administrator, respectively, has been advised of the likelihood of such loss or
damage and regardless of the form of action;

(viii)      None of the Securities Administrator, the Master Servicer, the
Depositor, the Company, the Custodian, the Counterparty, the Servicer, the
Subservicer or the Trustee shall be responsible for the acts or omissions of the
other, it being understood that this Agreement shall not be construed to render
them partners, joint venturers or agents of one another and

(ix)         Neither the Trustee nor the Securities Administrator shall be
required to expend or risk its own funds or otherwise incur financial liability
in the performance of any of its duties hereunder, or in the exercise of any of
its rights or powers, if there is reasonable ground for believing that the
repayment of such funds or indemnity satisfactory to it against such risk or
liability is not reasonably assured to it, and none of the provisions contained
in this Agreement shall in any event require the Trustee or the Securities
Administrator to perform, or be

 

97

 


--------------------------------------------------------------------------------



 

responsible for the manner of performance of, any of the obligations of the
Master Servicer under this Agreement, except during such time, if any, as the
Trustee shall be the successor to, and be vested with the rights, duties, powers
and privileges of, the Master Servicer in accordance with the terms of this
Agreement.

(e)          All funds received by the Master Servicer and the Securities
Administrator and required to be deposited in the Distribution Account pursuant
to this Agreement will be promptly so deposited by the Master Servicer or the
Securities Administrator, as applicable.

(f)           Except for those actions that the Trustee or the Securities
Administrator is required to take hereunder, neither the Trustee nor the
Securities Administrator shall have any obligation or liability to take any
action or to refrain from taking any action hereunder in the absence of written
direction as provided hereunder.

(g)          In order to comply with its duties under the USA Patriot Act of
2001, the Trustee shall obtain and verify certain information and documentation
from the other parties to this Agreement including, but not limited to, each
such party's name, address, and other identifying information.

Section 9.02     Certain Matters Affecting the Trustee and the Securities
Administrator. Except as otherwise provided in Section 9.01:

(a)          The Trustee and the Securities Administrator may rely and shall be
protected in acting or refraining from acting in reliance on any resolution,
certificate of the Securities Administrator (with respect to the Trustee only),
the Depositor, the Master Servicer or the Servicer, certificate of auditors or
any other certificate, statement, instrument, opinion, report, notice, request,
consent, order, appraisal, bond or other paper or document believed by it to be
genuine and to have been signed or presented by the proper party or parties;

(b)          The Trustee and the Securities Administrator may consult with
counsel and any advice of such counsel or any Opinion of Counsel shall be full
and complete authorization and protection with respect to any action taken or
suffered or omitted by it hereunder in good faith and in accordance with such
advice or Opinion of Counsel;

(c)          Neither the Trustee nor the Securities Administrator shall be under
any obligation to exercise any of the trusts or powers vested in it by this
Agreement, other than its obligation to give notices pursuant to this Agreement,
or to institute, conduct or defend any litigation hereunder or in relation
hereto at the request, order or direction of any of the Certificateholders
pursuant to the provisions of this Agreement, unless such Certificateholders
shall have offered to the Trustee security or indemnity satisfactory to it
against the costs, expenses and liabilities which may be incurred therein or
thereby.

(d)          Nothing contained herein shall, however, relieve the Trustee of the
obligation, upon the occurrence of an Event of Default of which a Responsible
Officer of the Trustee has actual knowledge (which has not been cured or
waived), to exercise such of the rights and powers vested in it by this
Agreement, and to use the same degree of care and skill in their exercise, as a
prudent person would exercise under the circumstances in the conduct of his own
affairs;

 

98

 


--------------------------------------------------------------------------------



 

 

(e)          Prior to the occurrence of an Event of Default hereunder and after
the curing or waiver of all Events of Default which may have occurred, neither
the Trustee nor the Securities Administrator shall be liable in its individual
capacity for any action taken, suffered or omitted by it in good faith and
believed by it to be authorized or within the discretion or rights or powers
conferred upon it by this Agreement;

(f)           Neither the Trustee nor the Securities Administrator shall be
bound to make any investigation into the facts or matters stated in any
resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, approval, bond or other paper or document, unless
requested in writing to do so by Holders of Certificates evidencing Fractional
Undivided Interests aggregating not less than 25% of the Trust Fund and provided
that the payment within a reasonable time to the Trustee or the Securities
Administrator, as applicable, of the costs, expenses or liabilities likely to be
incurred by it in the making of such investigation is, in the opinion of the
Trustee or the Securities Administrator, as applicable, reasonably assured to
the Trustee or the Securities Administrator, as applicable, by the security
afforded to it by the terms of this Agreement. The Trustee or the Securities
Administrator may require reasonable indemnity satisfactory to it against such
expense or liability as a condition to taking any such action. The reasonable
expense of every such examination shall be paid by the Certificateholders
requesting the investigation;

(g)          The Trustee and the Securities Administrator may execute any of the
trusts or powers hereunder or perform any duties hereunder either directly or
through Affiliates, agents or attorneys; provided, however, that the Trustee may
not appoint any agent (other than the Custodian) to perform its custodial
functions with respect to the Mortgage Files. Neither the Trustee nor the
Securities Administrator shall be liable or responsible for the misconduct or
negligence of any of the Trustee’s or the Securities Administrator’s agents or
attorneys or a custodian or paying agent appointed hereunder by the Trustee or
the Securities Administrator with due care and, when required, with the consent
of the Master Servicer;

(h)          Should the Trustee or the Securities Administrator deem the nature
of any action required on its part, other than a payment or transfer by the
Securities Administrator under Section 4.01(b) or Section 4.02, to be unclear,
the Trustee or the Securities Administrator, respectively, may require prior to
such action that it be provided by the Depositor with reasonable further
instructions;

(i)           The right of the Trustee or the Securities Administrator to
perform any discretionary act enumerated in this Agreement shall not be
construed as a duty, and neither the Trustee nor the Securities Administrator
shall be accountable for other than its negligence or willful misconduct in the
performance of any such act;

(j)           Neither the Trustee nor the Securities Administrator shall be
required to give any bond or surety with respect to the execution of the trust
created hereby or the powers granted hereunder, except as provided in Section
9.07; and

(k)          None of the Trustee, the Master Servicer nor the Securities
Administrator shall have any duty to conduct any affirmative investigation as to
the occurrence of any condition requiring the repurchase of any Mortgage Loan by
the Seller pursuant to this Agreement or the

 

99

 


--------------------------------------------------------------------------------



 

Mortgage Loan Purchase Agreement, or the eligibility of any Mortgage Loan for
purposes of this Agreement.

Section 9.03      Trustee and Securities Administrator Not Liable for
Certificates, Custodial Agreement, Corridor Contract or Mortgage Loans. The
recitals contained herein and in the Certificates (other than the signature and
countersignature of the Securities Administrator on the Certificates) shall be
taken as the statements of the Depositor, and neither the Trustee nor the
Securities Administrator shall have any responsibility for their correctness.
Neither the Trustee nor the Securities Administrator makes any representation as
to the validity or sufficiency of the Certificates (other than with respect to
the Securities Administrator only, the signature and countersignature of the
Securities Administrator on the Certificates), the Custodial Agreement, the
Corridor Contracts or of any Mortgage Loan except as expressly provided in
Sections 2.02 and 2.05 hereof; provided, however, that the foregoing shall not
relieve the Trustee of the obligation to review the Mortgage Files pursuant to
Sections 2.02 and 2.04. The Securities Administrator’s signature and
countersignature (or countersignature of its agent) on the Certificates shall be
solely in its capacity as Securities Administrator and shall not constitute the
Certificates an obligation of the Securities Administrator in any other
capacity. Neither the Trustee nor the Securities Administrator shall be
accountable for the use or application by the Depositor of any of the
Certificates or of the proceeds of such Certificates, or for the use or
application of any funds paid to the Depositor with respect to the Mortgage
Loans. Neither the Trustee nor, subject to the provisions of Section 2.05, the
Securities Administrator shall be responsible for the legality or validity of
this Agreement, the Custodial Agreement, the Servicing Agreement, the Corridor
Contracts or any document or instrument relating to this Agreement, the validity
of the execution of this Agreement or of any supplement hereto or instrument of
further assurance, or the validity, priority, perfection or sufficiency of the
security for the Certificates issued hereunder or intended to be issued
hereunder. Neither the Trustee nor the Securities Administrator shall at any
time have any responsibility or liability for or with respect to the legality,
validity and enforceability of any Mortgage or any Mortgage Loan, or the
perfection and priority of any Mortgage or the maintenance of any such
perfection and priority, or for or with respect to the sufficiency of the Trust
Fund or its ability to generate the payments to be distributed to
Certificateholders, under this Agreement. Neither the Trustee nor the Securities
Administrator shall have any responsibility for filing any financing or
continuation statement in any public office at any time or to otherwise perfect
or maintain the perfection of any security interest or lien granted to it
hereunder or to record this Agreement.

Section 9.04      Trustee and Securities Administrator May Own Certificates. The
Trustee and the Securities Administrator in their individual capacities or in
any capacity other than as Trustee or Securities Administrator hereunder may
become the owner or pledgee of any Certificates with the same rights it would
have if it were not the Trustee or the Securities Administrator, as applicable,
and may otherwise deal with the parties hereto.

Section 9.05      Trustee’s and Securities Administrator’s Fees and Expenses.
The fees and expenses of the Trustee and the Securities Administrator shall be
paid in accordance with a side letter agreement between the Trustee and the
Master Servicer. In addition, the Trustee and the Securities Administrator will
be entitled to recover from the Distribution Account all reasonable
out-of-pocket expenses, disbursements and advances and the expenses of the
Trustee and the Securities Administrator, respectively, in connection with any
Event of Default, any breach of

 

100

 


--------------------------------------------------------------------------------



 

this Agreement or any claim or legal action (including any pending or threatened
claim or legal action) incurred or made by or against the Trustee or the
Securities Administrator, respectively, or in the administration of the trusts
hereunder (including the reasonable compensation, expenses and disbursements of
its counsel) except any such expense, disbursement or advance as may arise from
its negligence or intentional misconduct or which is the responsibility of the
Certificateholders. If funds in the Distribution Account are insufficient
therefor, the Trustee and the Securities Administrator shall recover such
expenses from the Depositor. Such compensation and reimbursement obligation
shall not be limited by any provision of law in regard to the compensation of a
trustee of an express trust.

Section 9.06     Eligibility Requirements for Trustee and Securities
Administrator. The Trustee and any successor Trustee and the Securities
Administrator and any successor Securities Administrator shall during the entire
duration of this Agreement be a state bank or trust company or a national
banking association organized and doing business under the laws of such state or
the United States of America, authorized under such laws to exercise corporate
trust powers, having a combined capital and surplus and undivided profits of at
least $40,000,000 or, in the case of a successor Trustee, $50,000,000, subject
to supervision or examination by federal or state authority and, in the case of
the Trustee, rated "A-1" or higher by S&P with respect to their short-term
rating, rated “BBB” or higher by S&P with respect to their long-term rating and
rated “BBB” or higher by S&P and “Baa2” or higher by Moody’s with respect to any
outstanding long-term unsecured unsubordinated debt, and, in the case of a
successor Trustee or successor Securities Administrator other than pursuant to
Section 9.10, rated in one of the two highest long-term debt categories of, or
otherwise acceptable to, each of the Rating Agencies. If the Trustee publishes
reports of condition at least annually, pursuant to law or to the requirements
of the aforesaid supervising or examining authority, then for the purposes of
this Section 9.06 the combined capital and surplus of such corporation shall be
deemed to be its total equity capital (combined capital and surplus) as set
forth in its most recent report of condition so published. In case at any time
the Trustee or the Securities Administrator shall cease to be eligible in
accordance with the provisions of this Section 9.06, the Trustee or the
Securities Administrator shall resign immediately in the manner and with the
effect specified in Section 9.08.

Section 9.07     Insurance. The Trustee and the Securities Administrator, at
their own expense, shall at all times maintain and keep in full force and
effect: (i) fidelity insurance, (ii) theft of documents insurance and
(iii) forgery insurance (which may be collectively satisfied by a “Financial
Institution Bond” and/or a “Bankers’ Blanket Bond”). All such insurance shall be
in amounts, with standard coverage and subject to deductibles, as are customary
for insurance typically maintained by banks or their affiliates which act as
custodians for investor-owned mortgage pools. A certificate of an officer of the
Trustee or the Securities Administrator as to the Trustee’s or the Securities
Administrator’s, respectively, compliance with this Section 9.07 shall be
furnished to any Certificateholder upon reasonable written request.

Section 9.08    Resignation and Removal of the Trustee and Securities
Administrator.

 

 

(a)           The Trustee and the Securities Administrator may at any time
resign and be discharged from the Trust hereby created by giving written notice
thereof to the Depositor and the Master Servicer, with a copy to the Rating
Agencies. Upon receiving such notice of resignation, the Depositor shall
promptly appoint a successor Trustee or successor Securities

 

101

 


--------------------------------------------------------------------------------



 

Administrator, as applicable, by written instrument, in triplicate, one copy of
which instrument shall be delivered to each of the resigning Trustee or
Securities Administrator, as applicable, the successor Trustee or Securities
Administrator, as applicable. If no successor Trustee or Securities
Administrator shall have been so appointed and have accepted appointment within
30 days after the giving of such notice of resignation, the resigning Trustee or
Securities Administrator may petition any court of competent jurisdiction for
the appointment of a successor Trustee or Securities Administrator.

(b)          If at any time the Trustee or the Securities Administrator shall
cease to be eligible in accordance with the provisions of Section 9.06 and shall
fail to resign after written request therefor by the Depositor or if at any time
the Trustee or the Securities Administrator shall become incapable of acting, or
shall be adjudged a bankrupt or insolvent, or a receiver of the Trustee or the
Securities Administrator, as applicable, or of its property shall be appointed,
or any public officer shall take charge or control of the Trustee or the
Securities Administrator, as applicable, or of its property or affairs for the
purpose of rehabilitation, conservation or liquidation, then the Depositor shall
promptly remove the Trustee, or shall be entitled to remove the Securities
Administrator, as applicable, and appoint a successor Trustee or Securities
Administrator, as applicable, by written instrument, in triplicate, one copy of
which instrument shall be delivered to each of the Trustee or Securities
Administrator, as applicable, so removed, and the successor Trustee or
Securities Administrator, as applicable.

(c)          The Holders of Certificates evidencing Fractional Undivided
Interests aggregating not less than 51% of the Trust Fund may at any time remove
the Trustee or the Securities Administrator and appoint a successor Trustee or
Securities Administrator by written instrument or instruments, in quintuplicate,
signed by such Holders or their attorneys-in-fact duly authorized, one complete
set of which instruments shall be delivered to the Depositor, the Master
Servicer, the Securities Administrator (if the Trustee is removed), the Trustee
(if the Securities Administrator is removed), and the Trustee or Securities
Administrator so removed and the successor so appointed. In the event that the
Trustee or Securities Administrator is removed by the Holders of Certificates in
accordance with this Section 9.08(c), the Holders of such Certificates shall be
responsible for paying any compensation payable hereunder to a successor Trustee
or successor Securities Administrator, in excess of the amount paid hereunder to
the predecessor Trustee or predecessor Securities Administrator, as applicable.

(d)          No resignation or removal of the Trustee or the Securities
Administrator and appointment of a successor Trustee or Securities Administrator
pursuant to any of the provisions of this Section 9.08 shall become effective
except upon appointment of and acceptance of such appointment by the successor
Trustee or Securities Administrator as provided in Section 9.09.

Section 9.09    Successor Trustee and Successor Securities Administrator.

 

 

(a)          Any successor Trustee or Securities Administrator appointed as
provided in Section 9.08 shall execute, acknowledge and deliver to the Depositor
and to its predecessor Trustee or Securities Administrator an instrument
accepting such appointment hereunder. The resignation or removal of the
predecessor Trustee or Securities Administrator shall then become effective and
such successor Trustee or Securities Administrator, without any further act,
deed or conveyance, shall become fully vested with all the rights, powers,
duties and obligations of its

 

102

 


--------------------------------------------------------------------------------



 

predecessor hereunder, with like effect as if originally named as Trustee or
Securities Administrator herein. The predecessor Trustee or Securities
Administrator shall, after its receipt of payment in full of its outstanding
fees and expenses promptly deliver to the successor Trustee or Securities
Administrator, as applicable, all assets and records of the Trust held by it
hereunder, and the Depositor and the predecessor Trustee or Securities
Administrator, as applicable, shall execute and deliver such instruments and do
such other things as may reasonably be required for more fully and certainly
vesting and confirming in the successor Trustee or Securities Administrator, as
applicable, all such rights, powers, duties and obligations.

(b)          No successor Trustee or Securities Administrator shall accept
appointment as provided in this Section 9.09 unless at the time of such
acceptance such successor Trustee or Securities Administrator shall be eligible
under the provisions of Section 9.06.

(c)          Upon acceptance of appointment by a successor Trustee or Securities
Administrator as provided in this Section 9.09, the successor Trustee or
Securities Administrator shall mail notice of the succession of such Trustee or
Securities Administrator hereunder to all Certificateholders at their addresses
as shown in the Certificate Register and to the Rating Agencies. The Company
shall pay the cost of any mailing by the successor Trustee or Securities
Administrator.

Section 9.10      Merger or Consolidation of Trustee or Securities
Administrator. Any state bank or trust company or national banking association
into which the Trustee or the Securities Administrator may be merged or
converted or with which it may be consolidated or any state bank or trust
company or national banking association resulting from any merger, conversion or
consolidation to which the Trustee or the Securities Administrator,
respectively, shall be a party, or any state bank or trust company or national
banking association succeeding to all or substantially all of the corporate
trust business of the Trustee or the Securities Administrator, respectively,
shall be the successor of the Trustee or the Securities Administrator,
respectively, hereunder, provided such state bank or trust company or national
banking association shall be eligible under the provisions of Section 9.06. Such
succession shall be valid without the execution, delivery of notice or filing of
any paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.

Section 9.11    Appointment of Co-Trustee or Separate Trustee.

 

 

 

(a)          Notwithstanding any other provisions hereof, at any time, for the
purpose of meeting any legal requirements of any jurisdiction in which any part
of the Trust or property constituting the same may at the time be located, the
Depositor and the Trustee acting jointly shall have the power and shall execute
and deliver all instruments to appoint one or more Persons approved by the
Trustee and the Depositor to act as co-trustee or co-trustees, jointly with the
Trustee, or separate trustee or separate trustees, of all or any part of the
Trust, and to vest in such Person or Persons, in such capacity, such title to
the Trust, or any part thereof, and, subject to the other provisions of this
Section 9.11, such powers, duties, obligations, rights and trusts as the
Depositor and the Trustee may consider necessary or desirable.

 

103

 


--------------------------------------------------------------------------------



 

 

(b)          If the Depositor shall not have joined in such appointment within
15 days after the receipt by it of a written request so to do, the Trustee shall
have the power to make such appointment without the Depositor.

(c)          No co-trustee or separate trustee hereunder shall be required to
meet the terms of eligibility as a successor Trustee under Section 9.06
hereunder and no notice to Certificateholders of the appointment of
co-trustee(s) or separate trustee(s) shall be required under Section 9.08
hereof.

(d)          In the case of any appointment of a co-trustee or separate trustee
pursuant to this Section 9.11, all rights, powers, duties and obligations
conferred or imposed upon the Trustee and required to be conferred on such
co-trustee shall be conferred or imposed upon and exercised or performed by the
Trustee and such separate trustee or co-trustee jointly, except to the extent
that under any law of any jurisdiction in which any particular act or acts are
to be performed (whether as Trustee hereunder or as successor to the Master
Servicer hereunder), the Trustee shall be incompetent or unqualified to perform
such act or acts, in which event such rights, powers, duties and obligations
(including the holding of title to the Trust or any portion thereof in any such
jurisdiction) shall be exercised and performed by such separate trustee or
co-trustee at the direction of the Trustee.

(e)          Any notice, request or other writing given to the Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article IX. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Trustee or separately, as
may be provided therein, subject to all the provisions of this Agreement,
specifically including every provision of this Agreement relating to the conduct
of, affecting the liability of, or affording protection to, the Trustee. Every
such instrument shall be filed with the Trustee.

(f)           To the extent not prohibited by law, any separate trustee or
co-trustee may, at any time, request the Trustee, its agent or attorney-in-fact,
with full power and authority, to do any lawful act under or with respect to
this Agreement on its behalf and in its name. If any separate trustee or
co-trustee shall die, become incapable of acting, resign or be removed, all of
its estates, properties rights, remedies and trusts shall vest in and be
exercised by the Trustee, to the extent permitted by law, without the
appointment of a new or successor Trustee.

(g)          No trustee under this Agreement shall be personally liable by
reason of any act or omission of another trustee under this Agreement. The
Depositor and the Trustee acting jointly may at any time accept the resignation
of or remove any separate trustee or co-trustee.

Section 9.12     Federal Information Returns and Reports to Certificateholders;
REMIC Administration.

(a)          For federal income tax purposes, the taxable year of each 2005-AR1
REMIC shall be a calendar year and the Securities Administrator shall maintain
or cause the maintenance of the books of each such 2005-AR1 REMIC on the accrual
method of accounting.

 

104

 


--------------------------------------------------------------------------------



 

 

(b)          The Securities Administrator shall prepare and file or cause to be
filed with the Internal Revenue Service, and the Trustee shall upon the written
instruction of the Securities Administrator sign, Federal tax information
returns or elections required to be made hereunder with respect to each 2005-AR1
REMIC, the Trust Fund, if applicable, and the Certificates containing such
information and at the times and in the manner as may be required by the Code or
applicable Treasury regulations, and the Securities Administrator shall furnish
to each Holder of Certificates at any time during the calendar year for which
such returns or reports are made such statements or information at the times and
in the manner as may be required thereby, including, without limitation, reports
relating to mortgaged property that is abandoned or foreclosed, receipt of
mortgage interests in kind in a trade or business, a cancellation of
indebtedness, interest, original issue discount and market discount or premium
(using a constant prepayment assumption of 25% CPR). The Securities
Administrator will apply for an Employee Identification Number from the IRS
under Form SS-4 or any other acceptable method for all tax entities. In
connection with the foregoing, the Securities Administrator shall timely prepare
and file, and the Trustee shall upon the written instruction of the Securities
Administrator sign, IRS Form 8811, which shall provide the name and address of
the person who can be contacted to obtain information required to be reported to
the holders of regular interests in each 2005-AR1 REMIC (the “REMIC Reporting
Agent”). The Securities Administrator shall make elections to treat each
2005-AR1 REMIC as a REMIC (which elections shall apply to the taxable period
ending December 31, 2005 and each calendar year thereafter) in such manner as
the Code or applicable Treasury regulations may prescribe, and as described by
the Securities Administrator. The Trustee shall upon the written instruction of
the Securities Administrator sign all tax information returns filed pursuant to
this Section and any other returns as may be required by the Code. The Holder of
the largest percentage interest in the Class R Certificates is hereby designated
as the “Tax Matters Person” (within the meaning of Treas. Reg. §§1.860F-4(d))
for each 2005-AR1 REMIC. The Securities Administrator is hereby designated and
appointed as the agent of each such Tax Matters Person. Any Holder of a Residual
Certificate will by acceptance thereof appoint the Securities Administrator as
agent and attorney-in-fact for the purpose of acting as Tax Matters Person for
each 2005-AR1 REMIC during such time as the Securities Administrator does not
own any such Residual Certificate. In the event that the Code or applicable
Treasury regulations prohibit the Trustee from signing tax or information
returns or other statements, or the Securities Administrator from acting as
agent for the Tax Matters Person, the Securities Administrator shall take
whatever action that in its sole good faith judgment is necessary for the proper
filing of such information returns or for the provision of a tax matters person,
including designation of the Holder of the largest percentage interest in a
Residual Certificate to sign such returns or act as tax matters person. Each
Holder of a Residual Certificate shall be bound by this Section.

(c)          The Securities Administrator shall provide upon request and receipt
of reasonable compensation, such information as required in
Section 860D(a)(6)(B) of the Code to the Internal Revenue Service, to any Person
purporting to transfer a Residual Certificate to a Person other than a
transferee permitted by Section 5.05(b), and to any regulated investment
company, real estate investment trust, common trust fund, partnership, trust,
estate, organization described in Section 1381 of the Code, or nominee holding
an interest in a pass-through entity described in Section 860E(e)(6) of the
Code, any record holder of which is not a transferee permitted by
Section 5.05(b) (or which is deemed by statute to be an entity with a
disqualified member).

 

105

 


--------------------------------------------------------------------------------



 

 

(d)          The Securities Administrator shall prepare and file or cause to be
filed, and the Trustee shall upon the written instruction of the Securities
Administrator sign, any state income tax returns required under Applicable State
Law with respect to each REMIC or the Trust Fund.

(e)          Notwithstanding any other provision of this Agreement, the
Securities Administrator shall comply with all federal withholding requirements
respecting payments to Certificateholders of interest or original issue discount
on the Mortgage Loans, that the Securities Administrator reasonably believes are
applicable under the Code. The consent of Certificateholders shall not be
required for such withholding. In the event the Securities Administrator
withholds any amount from interest or original issue discount payments or
advances thereof to any Certificateholder pursuant to federal withholding
requirements, the Securities Administrator shall, together with its monthly
report to such Certificateholders, indicate such amount withheld.

(f)           The Securities Administrator agrees to indemnify the Trust Fund
and the Depositor for any taxes and costs including, without limitation, any
reasonable attorneys fees imposed on or incurred by the Trust Fund, the
Depositor or the Master Servicer, as a result of a breach of the Securities
Administrator’s covenants set forth in this Section 9.12.

 

 

106

 


--------------------------------------------------------------------------------



 

 



ARTICLE X

TERMINATION

Section 10.01  Termination Upon Repurchase or Liquidation of the Mortgage Loans.

 

 

 

(a)          Subject to Section 10.02, the respective obligations and
responsibilities of the Depositor, the Trustee, the Master Servicer and the
Securities Administrator created hereby, other than the obligation of the
Securities Administrator to make payments to Certificateholders as hereinafter
set forth shall terminate upon:

(i)           the repurchase at the option of the Servicer or its designee, or
the Master Servicer, of all of the Mortgage Loans and all related REO Property
remaining in the Trust at a price (the “Termination Purchase Price”) equal to
the sum of, without duplication, (a) 100% of the Outstanding Principal Balance
of each Mortgage Loan (other than a Mortgage Loan related to REO Property) as of
the date of repurchase, net of the principal portion of any unreimbursed Monthly
Advances on the Mortgage Loans unpaid to, but not including, the first day of
the month of repurchase, (b) the appraised value of any related REO Property,
less the good faith estimate of the Depositor of liquidation expenses to be
incurred in connection with its disposal thereof (but not more than the
Outstanding Principal Balance of the related Mortgage Loan, together with
interest at the applicable Mortgage Interest Rate accrued on that balance but
unpaid to, but not including, the first day of the month of repurchase), such
appraisal to be calculated by an appraiser selected by the Depositor and at the
expense of the Depositor, (c) unreimbursed out-of pocket costs of the Master
Servicer, including unreimbursed servicing advances and the interest portion of
any unreimbursed Monthly Advances, made on the Mortgage Loans prior to the
exercise of such repurchase right, (d) any costs and damages incurred by the
Trust in connection with any violation of any predatory or abusive lending laws
with respect to a Mortgage Loan, and (e) any unreimbursed costs and expenses of
the Trustee, the Master Servicer, the Custodian and the Securities Administrator
payable pursuant to Section 9.05 or Section 7.04(c);

(ii)          the later of the making of the final payment or other liquidation,
or any advance with respect thereto, of the last Mortgage Loan, remaining in the
Trust Fund or the disposition of all property acquired with respect to any
Mortgage Loan; provided, however, that in the event that an advance has been
made, but not yet recovered, at the time of such termination, the Person having
made such advance shall be entitled to receive, notwithstanding such
termination, any payments received subsequent thereto with respect to which such
advance was made; or

(iii)        the payment to the Certificateholders of all amounts required to be
paid to them pursuant to this Agreement.

[Auction Procedures / Reserve Account for Exhibit C Loans to be discussed.]

Such designee of the Servicer, if it is not an affiliate of the Servicer, shall
be deemed to represent that one of the following will be true and correct: (i)
the exercise of the optional termination right set forth in Section 10.01(a)(i)
shall not result in a non-exempt prohibited transaction under ERISA or Section
4975 of the Code or (ii) such designee is (A) not a party in interest with
respect to any Plan and (B) is not a "benefit plan investor" (other than a

 

107

 


--------------------------------------------------------------------------------



 

plan sponsored or maintained by such designee, provided that no assets of such
plan are invested or deemed to be invested in the Certificates). If the holder
of the option is unable to exercise such option by reason of the preceding
sentence, then the Servicer may exercise such option.

(b)          In no event, however, shall the Trust created hereby continue
beyond the expiration of 21 years from the death of the last survivor of the
descendants of Joseph P. Kennedy, the late Ambassador of the United States to
the Court of St. James’s, living on the date of this Agreement.

(c)          (i) The right of the Servicer or its designee, or the Master
Servicer, to repurchase all the assets of the Trust Fund described in Section
10.01(a)(i) above shall be exercisable only if (i) the Scheduled Principal
Balance of the Mortgage Loans at the time of any such repurchase is less than
10%, in the case of the Servicer, or 1%, in the case of the Master Servicer, of
the Cut-off Date Balance or (ii) the Depositor, based upon an Opinion of Counsel
addressed to the Depositor, the Trustee and the Securities Administrator has
determined that the REMIC status of any 2005-AR1 REMIC has been lost or that a
substantial risk exists that such REMIC status will be lost for the then-current
taxable year. At any time thereafter, in the case of (i) or (ii) above, the
Depositor may elect to terminate any 2005-AR1 REMIC at any time, and upon such
election, the Depositor or its designee, shall purchase in accordance with
Section 10.01(a)(i) above all the assets of the Trust Fund.

(d)          The Securities Administrator shall give notice of any termination
to the Certificateholders, with a copy to the Master Servicer, the Trustee and
the Rating Agencies, upon which the Certificateholders shall surrender their
Certificates to the Securities Administrator for payment of the final
distribution and cancellation. Such notice shall be given by letter, mailed not
earlier than the 15th day and not later than the 25th day of the month next
preceding the month of such final distribution, and shall specify (i) the
Distribution Date upon which final payment of the Certificates will be made upon
presentation and surrender of the Certificates at the Corporate Trust Office of
the Securities Administrator therein designated, (ii) the amount of any such
final payment and (iii) that the Record Date otherwise applicable to such
Distribution Date is not applicable, payments being made only upon presentation
and surrender of the Certificates at the Corporate Trust Office of the
Securities Administrator therein specified.

(e)          If the option of the Servicer or its designee, or the Master
Servicer, to repurchase or cause the repurchase of all Mortgage Loans and the
related assets of the Trust Fund described in Section 10.01(a)(i) above is
exercised, Servicer or its designee, or the Master Servicer, as applicable,
shall deliver to the Securities Administrator for deposit in the Distribution
Account, by the Business Day prior to the applicable Distribution Date, an
amount equal to the Termination Purchase Price. Upon presentation and surrender
of the Certificates by the Certificateholders, the Securities Administrator
shall distribute to the Certificateholders from amounts then on deposit in the
Distribution Account an amount determined as follows: with respect to each
Certificate (other than the Class R Certificates and the Class XP Certificates),
the outstanding Current Principal Amount, plus with respect to each Certificate
(other than the Class R Certificates and the Class XP Certificates), one month’s
interest thereon at the applicable Pass-Through Rate; and with respect to the
Class R Certificates and the Class XP Certificates, the percentage interest
evidenced thereby multiplied by the difference, if any, between the above
described repurchase price and the aggregate amount to be distributed to the
Holders of the

 

108

 


--------------------------------------------------------------------------------



 

Certificates (other than the Class R Certificates and the Class XP
Certificates). If the proceeds with respect to the Mortgage Loans are not
sufficient to pay all of the Certificates in full (other than the Class R
Certificates and the Class XP Certificates), any such deficiency will be
allocated first, to the Class I-B Certificates, in inverse order of their
numerical designation, second, to the Class I-M-X Certificates, and then to the
Senior Certificates, on a pro rata basis. Upon deposit of the required
repurchase price (as notified to the Trustee) and following such final
Distribution Date, the Trustee or the Custodian shall release promptly to the
Servicer or its designee, or the Master Servicer, as applicable, the Mortgage
Files for the remaining applicable Mortgage Loans, and the Accounts with respect
thereto shall terminate, subject to the Securities Administrator’s obligation to
hold any amounts payable to the Certificateholders in trust without interest
pending final distributions pursuant to Section 10.01(g). Any other amounts
remaining in the Accounts will belong to the Depositor.

(f)           Upon the presentation and surrender of the Certificates, the
Securities Administrator shall distribute to the remaining Certificateholders,
in accordance with their respective interests, all distributable amounts
remaining in the Distribution Account. Upon deposit by the Master Servicer of
such distributable amounts (as notified to the Trustee), and following such
final Distribution Date, the Trustee shall release promptly to the Depositor or
its designee the Mortgage Files for the remaining Mortgage Loans, and the
Distribution Account shall terminate, subject to the Securities Administrator’s
obligation to hold any amounts payable to the Certificateholders in trust
without interest pending final distributions pursuant to this Section 10.01(f).

(g)          If not all of the Certificateholders shall surrender their
Certificates for cancellation within six months after the time specified in the
above-mentioned written notice, the Securities Administrator shall give a second
written notice to the remaining Certificateholders to surrender their
Certificates for cancellation and receive the final distribution with respect
thereto. If within six months after the second notice, not all the Certificates
shall have been surrendered for cancellation, the Securities Administrator may
take appropriate steps, or appoint any agent to take appropriate steps, to
contact the remaining Certificateholders concerning surrender of their
Certificates, and the cost thereof shall be paid out of the funds and other
assets which remain subject to this Agreement.

Section 10.02   Additional Termination Requirements. (a) If the option of the
Depositor to repurchase all the Mortgage Loans under Section 10.01(a)(i) above
is exercised, the Trust Fund and each 2005-AR1 REMIC shall be terminated in
accordance with the following additional requirements, unless the Securities
Administrator and the Trustee has been furnished with an Opinion of Counsel
addressed to the Securities Administrator and the Trustee to the effect that the
failure of the Trust to comply with the requirements of this Section 10.02 will
not (i) result in the imposition of taxes on “prohibited transactions” as
defined in Section 860F of the Code on each 2005-AR1 REMIC or (ii) cause any
2005-AR1 REMIC to fail to qualify as a 2005-AR1 REMIC at any time that any
Regular Certificates are outstanding:

(i)           within 90 days prior to the final Distribution Date, at the
written direction of Depositor, the Securities Administrator, as agent for the
respective Tax Matters Persons, shall adopt a plan of complete liquidation of
each 2005-AR1 REMIC in the case of a termination under Section 10.01(a)(i). Such
plan, which shall be provided to the

 

109

 


--------------------------------------------------------------------------------



 

Securities Administrator by Depositor, shall meet the requirements of a
“qualified liquidation” under Section 860F of the Code and any regulations
thereunder.

(ii)          the Depositor shall notify the Trustee and the Securities
Administrator at the commencement of such 90-day liquidation period and, at or
prior to the time of making of the final payment on the Certificates, the
Trustee shall, as directed, sell or otherwise dispose of all of the remaining
assets of the Trust Fund in accordance with the terms hereof; and

(iii)         at or after the time of adoption of such a plan of complete
liquidation of any 2005-AR1 REMIC and at or prior to the final Distribution
Date, the Trustee shall sell for cash all of the assets of the Trust to or at
the direction of the Depositor, and each 2005-AR1 REMIC, shall terminate at such
time.

(b)          By their acceptance of the Residual Certificates, the Holders
thereof hereby (i) agree to adopt such a plan of complete liquidation of the
related 2005-AR1 REMIC upon the written request of the Depositor, and to take
such action in connection therewith as may be reasonably requested by the
Depositor and (ii) appoint the Depositor as their attorney-in-fact, with full
power of substitution, for purposes of adopting such a plan of complete
liquidation. The Securities Administrator on behalf of the Trustee shall adopt
such plan of liquidation by filing the appropriate statement on the final tax
return of each 2005-AR1 REMIC. Upon complete liquidation or final distribution
of all of the assets of the Trust Fund, the Trust Fund and each 2005-AR1 REMIC
shall terminate.

 

110

 


--------------------------------------------------------------------------------



 

 



ARTICLE XI

MISCELLANEOUS PROVISIONS

Section 11.01   Intent of Parties. The parties intend that each 2005-AR1 REMIC
shall be treated as a REMIC for federal income tax purposes and that the
provisions of this Agreement should be construed in furtherance of this intent.
Notwithstanding any other express or implied agreement to the contrary, the
Seller, the Master Servicer, the Securities Administrator, the Depositor, the
Trustee, each recipient of the related Prospectus Supplement and, by its
acceptance thereof, each holder of a Certificate, agrees and acknowledges that
each party hereto has agreed that each of them and their employees,
representatives and other agents may disclose, immediately upon commencement of
discussions, to any and all persons the tax treatment and tax structure of the
Certificates and the 2005-AR1 REMICs, the transactions described herein and all
materials of any kind (including opinions and other tax analyses) that are
provided to any of them relating to such tax treatment and tax structure except
where confidentiality is reasonably necessary to comply with the securities laws
of any applicable jurisdiction. For purposes of this paragraph, the terms “tax
treatment” and “tax structure” have the meanings set forth in Treasury
Regulation Sections 1.6011-4(c), 301.6111-2(c) and 301.6112-1(d).

Section 11.02  Amendment.

 

 

 

 

 

 

 

(a)          This Agreement may be amended from time to time by the Company, the
Depositor, the Master Servicer, the Securities Administrator and the Trustee,
without notice to or the consent of any of the Certificateholders, to (i) cure
any ambiguity, (ii) correct or supplement any provisions herein that may be
defective or inconsistent with any other provisions herein, (iii) conform any
provisions herein to the provisions in the Prospectus, (iv) comply with any
changes in the Code or (v) make any other provisions with respect to matters or
questions arising under this Agreement which shall not be inconsistent with the
provisions of this Agreement; provided, however, that with respect to clauses
(iv) and (v) of this Section 11.02(a), such action shall not, as evidenced by an
Opinion of Independent Counsel, addressed to the Trustee, adversely affect in
any material respect the interests of any Certificateholder.

(b)          This Agreement may also be amended from time to time by the
Company, the Master Servicer, the Depositor, the Securities Administrator and
the Trustee, with the consent of the Holders of Certificates evidencing
Fractional Undivided Interests aggregating not less than 51% of the Trust Fund
or of the applicable Class or Classes, if such amendment affects only such
Class or Classes, for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Agreement or of modifying in
any manner the rights of the Certificateholders; provided, however, that no such
amendment shall (i) reduce in any manner the amount of, or delay the timing of,
payments received on Mortgage Loans which are required to be distributed on any
Certificate without the consent of the Holder of such Certificate, (ii) reduce
the aforesaid percentage of Certificates the Holders of which are required to
consent to any such amendment, without the consent of the Holders of all
Certificates then outstanding, or (iii) cause any 2005-AR1 REMIC to fail to
qualify as a REMIC for federal income tax purposes, as evidenced by an Opinion
of Independent Counsel addressed to the Trustee which shall be provided to the
Trustee other than at the Trustee’s expense. Notwithstanding any other provision
of this Agreement, for purposes of the giving or

 

111

 


--------------------------------------------------------------------------------



 

withholding of consents pursuant to this Section 11.02(b), Certificates
registered in the name of or held for the benefit of the Depositor, the
Securities Administrator, the Master Servicer, or the Trustee or any Affiliate
thereof shall be entitled to vote their Fractional Undivided Interests with
respect to matters affecting such Certificates.

(c)          Promptly after the execution of any such amendment, the Securities
Administrator shall furnish a copy of such amendment or written notification of
the substance of such amendment to each Certificateholder and the Trustee, and
the Trustee shall then provide a copy of such amendment or notice to the Rating
Agencies.

(d)          In the case of an amendment under Section 11.02(b) above, it shall
not be necessary for the Certificateholders to approve the particular form of
such an amendment. Rather, it shall be sufficient if the Certificateholders
approve the substance of the amendment. The manner of obtaining such consents
and of evidencing the authorization of the execution thereof by
Certificateholders shall be subject to such reasonable regulations as the
Securities Administrator may prescribe.

(e)          Prior to the execution of any amendment to this Agreement, the
Trustee and the Securities Administrator shall be entitled to receive and rely
upon an Opinion of Counsel addressed to the Trustee and the Securities
Administrator stating that the execution of such amendment is authorized or
permitted by this Agreement. The Trustee and the Securities Administrator may,
but shall not be obligated to, enter into any such amendment which affects the
Trustee’s or the Securities Administrator’s own respective rights, duties or
immunities under this Agreement.

(f)           Notwithstanding the foregoing, no amendment shall be made to the
Agreement which shall change the permitted activities of the Trust as described
in Section 2.08 hereof.

Section 11.03    Recordation of Agreement. To the extent permitted by applicable
law, this Agreement is subject to recordation in all appropriate public offices
for real property records in all the counties or other comparable jurisdictions
in which any or all of the Mortgaged Properties are situated, and in any other
appropriate public recording office or elsewhere. The Depositor shall effect
such recordation, at the expense of the Trust upon the request in writing of a
Certificateholder, but only if such direction is accompanied by an Opinion of
Counsel (provided at the expense of the Certificateholder requesting
recordation) to the effect that such recordation would materially and
beneficially affect the interests of the Certificateholders or is required by
law.

Section 11.04  Limitation on Rights of Certificateholders.

 

 

 

(a)          The death or incapacity of any Certificateholder shall not
terminate this Agreement or the Trust, nor entitle such Certificateholder’s
legal representatives or heirs to claim an accounting or to take any action or
proceeding in any court for a partition or winding up of the Trust, nor
otherwise affect the rights, obligations and liabilities of the parties hereto
or any of them.

 

112

 


--------------------------------------------------------------------------------



 

 

(b)          Except as expressly provided in this Agreement, no
Certificateholders shall have any right to vote or in any manner otherwise
control the operation and management of the Trust, or the obligations of the
parties hereto, nor shall anything herein set forth, or contained in the terms
of the Certificates, be construed so as to establish the Certificateholders from
time to time as partners or members of an association; nor shall any
Certificateholders be under any liability to any third Person by reason of any
action taken by the parties to this Agreement pursuant to any provision hereof.

(c)          No Certificateholder shall have any right by virtue of any
provision of this Agreement to institute any suit, action or proceeding in
equity or at law upon, under or with respect to this Agreement against the
Depositor, the Securities Administrator, the Master Servicer or any successor to
any such parties unless (i) such Certificateholder previously shall have given
to the Securities Administrator a written notice of a continuing default, as
herein provided, (ii) the Holders of Certificates evidencing Fractional
Undivided Interests aggregating not less than 51% of the Trust Fund shall have
made written request upon the Trustee to institute such action, suit or
proceeding in its own name as Trustee hereunder and shall have offered to the
Trustee such indemnity as it may require against the costs and expenses and
liabilities to be incurred therein or thereby, and (iii) the Trustee, for 60
days after its receipt of such notice, request and offer of indemnity, shall
have neglected or refused to institute any such action, suit or proceeding.

(d)          No one or more Certificateholders shall have any right by virtue of
any provision of this Agreement to affect the rights of any other
Certificateholders or to obtain or seek to obtain priority or preference over
any other such Certificateholder, or to enforce any right under this Agreement,
except in the manner herein provided and for the equal, ratable and common
benefit of all Certificateholders. For the protection and enforcement of the
provisions of this Section 11.04, each and every Certificateholder and the
Trustee shall be entitled to such relief as can be given either at law or in
equity.

Section 11.05  Acts of Certificateholders.

 

 

 

 

 

 

 

(a)          Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Agreement to be given or taken by
Certificateholders may be embodied in and evidenced by one or more instruments
of substantially similar tenor signed by such Certificateholders in person or by
an agent duly appointed in writing. Except as herein otherwise expressly
provided, such action shall become effective when such instrument or instruments
are delivered to the Securities Administrator and, where it is expressly
required, to the Depositor. Proof of execution of any such instrument or of a
writing appointing any such agent shall be sufficient for any purpose of this
Agreement and conclusive in favor of the Securities Administrator and the
Depositor, if made in the manner provided in this Section 11.05.

(b)          The fact and date of the execution by any Person of any such
instrument or writing may be proved by the affidavit of a witness of such
execution or by a certificate of a notary public or other officer authorized by
law to take acknowledgments of deeds, certifying that the individual signing
such instrument or writing acknowledged to him the execution thereof. Where such
execution is by a signer acting in a capacity other than his or her individual
capacity, such certificate or affidavit shall also constitute sufficient proof
of his or her authority.

 

113

 


--------------------------------------------------------------------------------



 

The fact and date of the execution of any such instrument or writing, or the
authority of the individual executing the same, may also be proved in any other
manner which the Securities Administrator deems sufficient.

(c)          The ownership of Certificates (notwithstanding any notation of
ownership or other writing on such Certificates, except an endorsement in
accordance with Section 5.02 made on a Certificate presented in accordance with
Section 5.04) shall be proved by the Certificate Register, and neither the
Trustee, the Securities Administrator, the Depositor, the Master Servicer nor
any successor to any such parties shall be affected by any notice to the
contrary.

(d)          Any request, demand, authorization, direction, notice, consent,
waiver or other action of the holder of any Certificate shall bind every future
holder of the same Certificate and the holder of every Certificate issued upon
the registration of transfer or exchange thereof, if applicable, or in lieu
thereof with respect to anything done, omitted or suffered to be done by the
Trustee, the Securities Administrator, the Depositor, the Master Servicer or any
successor to any such party in reliance thereon, whether or not notation of such
action is made upon such Certificates.

(e)          In determining whether the Holders of the requisite percentage of
Certificates evidencing Fractional Undivided Interests have given any request,
demand, authorization, direction, notice, consent or waiver hereunder,
Certificates owned by the Trustee, the Securities Administrator, the Depositor,
the Master Servicer or any Affiliate thereof shall be disregarded, except as
otherwise provided in Section 11.02(b) and except that, in determining whether
the Securities Administrator shall be protected in relying upon any such
request, demand, authorization, direction, notice, consent or waiver, only
Certificates of which a Responsible Officer of the Securities Administrator has
actual knowledge to be so owned shall be so disregarded. Certificates which have
been pledged in good faith to the Trustee, the Securities Administrator, the
Depositor, the Master Servicer or any Affiliate thereof may be regarded as
outstanding if the pledgor establishes to the satisfaction of the Securities
Administrator the pledgor’s right to act with respect to such Certificates and
that the pledgor is not an Affiliate of the Trustee, the Securities
Administrator, the Depositor, or the Master Servicer, as the case may be.

Section 11.06  Governing Law. THIS AGREEMENT AND THE CERTIFICATES SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE
TO ITS CONFLICT OF LAWS RULES (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW, WHICH THE PARTIES HERETO EXPRESSLY RELY UPON IN THE CHOICE OF
SUCH LAW AS THE GOVERNING LAW HEREUNDER) AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

Section 11.07   Notices. All demands and notices hereunder shall be in writing
and shall be deemed given when delivered at (including delivery by facsimile) or
mailed by registered mail, return receipt requested, postage prepaid, or by
recognized overnight courier, to (i) in the case of the Depositor, 383 Madison
Avenue, New York, New York 10179, Attention: Vice President-Servicing,
telecopier number: (212) 272-5591, or to such other address as may

 

114

 


--------------------------------------------------------------------------------



 

hereafter be furnished to the other parties hereto in writing; (ii) in the case
of the Trustee, at its Corporate Trust Office, or such other address as may
hereafter be furnished to the other parties hereto in writing; (iii) in the case
of the Company, 383 Madison Avenue, New York, New York 10179, Attention: Vice
President-Servicing, telecopier number: (212) 272-5591, or to such other address
as may hereafter be furnished to the other parties hereto in writing; (iv) in
the case of the Master Servicer or Securities Administrator, Wells Fargo Bank,
National Association, P.O. Box 98, Columbia Maryland 21046 (or, in the case of
overnight deliveries, 9062 Old Annapolis Road, Columbia, Maryland 21045)
(Attention: Corporate Trust Services – MortgageIT 2005-AR1), facsimile no.:
(410) 715-2380, or such other address as may hereafter be furnished to the other
parties hereto in writing; or (v) in the case of the Rating Agencies, Moody’s
Investors Service, Inc., 99 Church Street, New York, New York 10007 and Standard
& Poor’s, a division of The McGraw-Hill Companies, Inc., 55 Water Street, New
York, New York 10041. Any notice delivered to the Depositor, the Master
Servicer, the Securities Administrator or the Trustee under this Agreement shall
be effective only upon receipt. Any notice required or permitted to be mailed to
a Certificateholder, unless otherwise provided herein, shall be given by
first-class mail, postage prepaid, at the address of such Certificateholder as
shown in the Certificate Register. Any notice so mailed within the time
prescribed in this Agreement shall be conclusively presumed to have been duly
given when mailed, whether or not the Certificateholder receives such notice.

Section 11.08  Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severed from the remaining covenants, agreements, provisions or
terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Certificates
or the rights of the holders thereof.

Section 11.09  Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the respective successors and assigns
of the parties hereto.

Section 11.10   Article and Section Headings. The article and section headings
herein are for convenience of reference only, and shall not limit or otherwise
affect the meaning hereof.

Section 11.11  Counterparts. This Agreement may be executed in two or more
counterparts each of which when so executed and delivered shall be an original
but all of which together shall constitute one and the same instrument.

Section 11.12    Notice to Rating Agencies. The article and section headings
herein are for convenience of reference only, and shall not limited or otherwise
affect the meaning hereof. The Securities Administrator shall promptly provide
notice to each Rating Agency with respect to each of the following of which a
Responsible Officer of the Securities Administrator has actual knowledge:

1.

Any material change or amendment to this Agreement or the Servicing Agreement;

 

 

2.

The occurrence of any Event of Default that has not been cured;

 

 

 

 

115

 


--------------------------------------------------------------------------------



 

 

 

3.

The resignation or termination of the Master Servicer, the Trustee or the
Securities Administrator;

 

 

4.

The repurchase or substitution of any Mortgage Loans;

 

 

5.

The final payment to Certificateholders; and

 

 

6.

Any change in the location of the Distribution Account.

 

 

 

 

 

116

 

 

 

 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Depositor, the Trustee, the Master Servicer and the
Securities Administrator have caused their names to be signed hereto by their
respective officers thereunto duly authorized as of the day and year first above
written.

STRUCTURED ASSET MORTGAGE INVESTMENTS II INC., as Depositor

 

 

By: /s/ Baron Silverstein    
Name: Baron Silverstein         
Title: Senior Managing Director

 

 

DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee

 

 

By: /s/ Barbara Campbell                   
Name: Barbara Campbell       
Title: Vice President

 

By: /s/ Brent Hoyler                 
Name: Brent Hoyler
Title: Associate

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Master Servicer

 

 

By: /s/ Sandra Whalen                         
Name: Sandra Whalen             
Title: Vice President

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Securities Administrator

 

 

By: /s/ Sandra Whalen          
Name: Sandra Whalen
Title: Vice President

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

MORTGAGEIT, INC.

 

 

By: /s/ Robert Gula                   
Name: Robert A. Gula
Title: Chief Financial Officer

 

Accepted and Agreed as to
Sections 2.01, 2.02, 2.03, 2.04, 2.07 and 9.09(c)
in its capacity as Seller

 

 

MORTGAGEIT, INC.

 

 

By: /s/ Glenn Mouridy          

Name: Glenn J. Mouridy
Title: Executive Vice President

 



 


--------------------------------------------------------------------------------



 

 

 

STATE OF NEW YORK

)

 

 

) ss.:

 

COUNTY OF NEW YORK

)

 

 

On the 21st day of November, 2005 before me, a notary public in and for said
State, personally appeared Baron Silverstein, known to me to be a Vice President
of Structured Asset Mortgage Investments II Inc., the corporation that executed
the within instrument, and also known to me to be the person who executed it on
behalf of said corporation, and acknowledged to me that such corporation
executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

/s/ Michelle Sterling                                    
Notary Public

[Notarial Seal]

 

 


--------------------------------------------------------------------------------



 

 



STATE OF CALIFORNIA

)

 

 

) ss.:

 

COUNTY OF ORANGE

)

 

 

On the 16th day of November, 2005 before me, a notary public in and for said
State, personally appeared Barbara Campbell, known to me to be a Vice President
of Deutsche Bank National Trust Company, the entity that executed the within
instrument, and also known to me to be the person who executed it on behalf of
said entity, and acknowledged to me that such entity executed the within
instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the

day and year in this certificate first above written.

/s/ Amy Lynn Stoddard                              
Notary Public

[Notarial Seal]

 

 


--------------------------------------------------------------------------------



 

 



STATE OF CALIFORNIA

)

 

 

) ss.:

 

COUNTY OF ORANGE

)

 

 

On the 16th day of November, 2005 before me, a notary public in and for said
State, personally appeared Brent Hoyler, known to me to be a Associate of
Deutsche Bank National Trust Company, the entity that executed the within
instrument, and also known to me to be the person who executed it on behalf of
said entity, and acknowledged to me that such entity executed the within
instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the

day and year in this certificate first above written.

/s/ Amy Lynn Stoddard                              
Notary Public

[Notarial Seal]

 

 


--------------------------------------------------------------------------------



 

 



STATE OF NEW YORK

)

 

 

) ss.:

 

COUNTY OF NEW YORK

)

 

 

On the 18th day of November, 2005, before me, a notary public in and for said
State, personally appeared Sandra Whalen, known to me to be an Vice President of
Wells Fargo Bank, National Association, the entity that executed the within
instrument, and also known to me to be the person who executed it on behalf of
said entity, and acknowledged to me that such entity executed the within
instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the

day and year in this certificate first above written.

/s/ Janet M. Jolley                                       
Notary Public

[Notarial Seal]

 

 


--------------------------------------------------------------------------------



 

 



STATE OF NEW YORK

)

 

 

) ss.:

 

COUNTY OF NEW YORK

)

 

 

On the 18th day of November, 2005 before me, a notary public in and for said
State, personally appeared Robert A. Gula, known to me to be Chief Financial
Officer of MortgageIT, Inc., the corporation that executed the within
instrument, and also known to me to be the person who executed it on behalf of
said corporation, and acknowledged to me that such corporation executed the
within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

/s/ Mary Doherty                                         
Notary Public

[Notarial Seal]

 

 


--------------------------------------------------------------------------------



 

 



STATE OF NEW YORK

)

 

 

) ss.:

 

COUNTY OF NEW YORK

)

 

 

On the 18th day of November, 2005 before me, a notary public in and for said
State, personally appeared Glenn J. Mouridy, known to me to be Executive Vice
President of MortgageIT, Inc., the corporation that executed the within
instrument, and also known to me to be the person who executed it on behalf of
said corporation, and acknowledged to me that such corporation executed the
within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

/s/ Mary Doherty                                         
Notary Public

[Notarial Seal]

 

 

 

 

 

 


--------------------------------------------------------------------------------



EXHIBIT A-1

FORM OF CLASS I-A CERTIFICATE

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).

THE CURRENT PRINCIPAL AMOUNT OF THIS CERTIFICATE WILL BE DECREASED BY THE
PRINCIPAL PAYMENTS HEREON AND REALIZED LOSSES ALLOCATED HERETO AND INCREASED TO
THE EXTENT OF NET DEFERRED INTEREST ALLOCATED HERETO AS SET FORTH IN THE
AGREEMENT. ACCORDINGLY, FOLLOWING THE INITIAL ISSUANCE OF THE CERTIFICATES, THE
CURRENT PRINCIPAL AMOUNT OF THIS CERTIFICATE WILL BE DIFFERENT FROM THE
DENOMINATION SHOWN BELOW. ANYONE ACQUIRING THIS CERTIFICATE MAY ASCERTAIN ITS
CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE SECURITIES ADMINISTRATOR NAMED
HEREIN.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE SELLER OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY AND ANY PAYMENT IS MADE TO CEDE &
CO., ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

 

 


--------------------------------------------------------------------------------



 

 



Certificate No. 1

Adjustable Pass-Through Rate

 

 

Class I-A Senior

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:

November 1, 2005

Aggregate Initial Current Principal Amount of this Certificate as of the Cut-off
Date:

$___________

 

 

First Distribution Date:

December 25, 2005

Initial Current Principal Amount of this Certificate as of the Cut-off Date:
$____________

 

 

Master Servicer:

Wells Fargo Bank, National Association

CUSIP: _____________

 

Servicer:

MortgageIT, Inc.

 

 

Assumed Final Distribution Date:

November 25, 2035

 

 

 

MORTGAGEIT TRUST 2005-AR1

MORTGAGE PASS-THROUGH CERTIFICATE

SERIES 2005-AR1

evidencing a fractional undivided interest in the distributions allocable to the
Class I-A Certificates with respect to a Trust Fund consisting primarily of a
pool of adjustable interest rate mortgage loans secured by first liens on
one-to-four family residential properties (the “Mortgage Loans”) and sold by
STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. ("SAMI II"), the Master Servicer, the Securities
Administrator, the Servicer or the Trustee referred to below or any of their
affiliates or any other person. Neither this Certificate nor the underlying
Mortgage Loans are guaranteed or insured by any governmental entity or by SAMI
II, the Master

 


--------------------------------------------------------------------------------



 

Servicer or the Trustee or any of their affiliates or any other person. None of
SAMI II, the Master Servicer or any of their affiliates will have any obligation
with respect to any certificate or other obligation secured by or payable from
payments on the Certificates.

This certifies that Cede & Co. is the registered owner of the Fractional
Undivided Interest evidenced hereby in the beneficial ownership interest of
Certificates of the same Class as this Certificate in a trust (the “Trust Fund”)
primarily consisting of the Mortgage Loans sold by SAMI II. The Mortgage Loans
were sold by MortgageIT, Inc. (“MIT”) to SAMI II. MIT will act as servicer of
the Mortgage Loans (the “Servicer,” which term includes any successors thereto
under the Agreement referred to below). The Trust Fund was created pursuant to
the Pooling and Servicing Agreement dated as of the Cut-off Date specified above
(the “Agreement”), among SAMI II, as depositor (the “Seller”), the Master
Servicer, Wells Fargo, as securities administrator (the "Securities
Administrator") MIT and Deutsche Bank National Trust Company, as trustee (the
“Trustee”), a summary of certain of the pertinent provisions of which is set
forth hereafter. To the extent not defined herein, capitalized terms used herein
shall have the meaning ascribed to them in the Agreement. This Certificate is
issued under and is subject to the terms, provisions and conditions of the
Agreement, to which Agreement the Holder of this Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

Interest on this Certificate will accrue during the period from and including
the preceding Distribution Date (as hereinafter defined) (or in the case of the
first Distribution Date, from the Closing Date) to and including the day prior
to the current Distribution Date on the Current Principal Amount hereof at a per
annum rate equal to the Pass-Through Rate set forth in the Agreement. The
Securities Administrator will distribute on the 25th day of each month, or, if
such 25th day is not a Business Day, the immediately following Business Day
(each, a “Distribution Date”), commencing on the first Distribution Date
specified above, to the Person in whose name this Certificate is registered at
the close of business on the Business Day immediately preceding the related
Distribution Date so long as such Certificate remains in book-entry form (and
otherwise, the close of business on the last Business Day of the month
immediately preceding the month of such Distribution Date), an amount equal to
the product of the Fractional Undivided Interest evidenced by this Certificate
and the amount (of interest, if any) required to be distributed to the Holders
of Certificates of the same Class as this Certificate. The Assumed Final
Distribution Date is the Distribution Date in the month following the latest
scheduled maturity date of any Mortgage Loan and is not likely to be the date on
which the Current Principal Amount of this Class of Certificates will be reduced
to zero.

Distributions on this Certificate will be made by the Securities Administrator
by check mailed to the address of the Person entitled thereto as such name and
address shall appear on the Certificate Register or, if such Person so requests
by notifying the Securities Administrator in writing as specified in the
Agreement, by wire transfer. Notwithstanding the above, the final distribution
on this Certificate will be made after due notice by the Securities
Administrator of the pendency of such distribution and only upon presentation
and surrender of this Certificate at the office or agency appointed by the
Securities Administrator for that purpose and designated in such notice. The
initial Current Principal Amount of this Certificate is set forth above. The
Current Principal Amount hereof will be reduced to the extent of distributions
allocable to principal hereon and Realized Losses allocated hereto and will be
increased to the extent of Net Deferred Interest allocated thereto, in each
case, as set forth in the Agreement.

 

 


--------------------------------------------------------------------------------



 

 

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that neither the
Securities Administrator nor the Trustee is liable to the Certificateholders for
any amount payable under this Certificate or the Agreement or, except as
expressly provided in the Agreement, subject to any liability under the
Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Securities Administrator.

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and of the Servicing Agreement and the modification of the
rights and obligations of the Seller, the Master Servicer, the Securities
Administrator and the Trustee and the rights of the Certificateholders under the
Agreement from time to time by the Seller, the Master Servicer, the Securities
Administrator and the Trustee, and (ii) the amendment thereof and of the
Servicing Agreement by the Master Servicer and the Trustee with the consent of
the Holders of Certificates, evidencing Fractional Undivided Interests
aggregating not less than 51% of the Trust Fund (or in certain cases, Holders of
Certificates of affected Classes evidencing such percentage of the Fractional
Undivided Interests thereof). Any such consent by the Holder of this Certificate
shall be conclusive and binding on such Holder and upon all future Holders of
this Certificate and of any Certificate issued upon the transfer hereof or in
lieu hereof whether or not notation of such consent is made upon this
Certificate. The Agreement also permits the amendment thereof and of the
Servicing Agreement in certain limited circumstances, without the consent of the
Holders of any of the Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable with the Securities
Administrator upon surrender of this Certificate for registration of transfer at
the offices or agencies maintained by the Securities Administrator for such
purposes, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Securities Administrator duly executed by the Holder
hereof or such Holder’s attorney duly authorized in writing, and thereupon one
or more new Certificates in authorized denominations representing a like
aggregate Fractional Undivided Interest will be issued to the designated
transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Securities Administrator may require payment
of a sum sufficient to cover any tax or other governmental charge payable in
connection therewith. The Seller, the Master Servicer, the Trustee, the
Securities Administrator and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none

 


--------------------------------------------------------------------------------



 

of the Seller, the Master Servicer, the Trustee, the Securities Administrator or
any such agent shall be affected by notice to the contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made by the Servicer or its
designee or the Master Servicer only if (i) the Scheduled Principal Balance of
the Mortgage Loans at the time of any such repurchase is less than 10%, in the
case of the Servicer, or 1%, in the case of the Master Servicer, of the Cut-off
Date Balance or (ii) the Depositor, based upon an Opinion of Counsel addressed
to the Depositor and the Trustee has determined that the REMIC status of any
REMIC under the Agreement has been lost or that a substantial risk exists that
such REMIC status will be lost for the then-current taxable year. The exercise
of such right will effect the early retirement of the Certificates. In no event,
however, will the Trust Fund created by the Agreement continue beyond the
expiration of 21 years after the death of certain persons identified in the
Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Securities Administrator by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement, or be valid for any purpose.

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.

Dated: November 21, 2005

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

not in its individual capacity but solely as Securities Administrator

 

By:                                                                 

 

Authorized Signatory

CERTIFICATE OF AUTHENTICATION

This is one of the Class I-A Certificates referred to in the within-mentioned
Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION
Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Securities Administrator

By:                                                                  

Authorized Signatory

 

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

 

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by  __________________, the assignee named above,
or ________________________, as its agent.

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-2

FORM OF CLASS I-X CERTIFICATE

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986 (THE “CODE”).

THE CURRENT PRINCIPAL AMOUNT OF THIS CERTIFICATE WILL BE DECREASED BY THE
PRINCIPAL PAYMENTS HEREON AND REALIZED LOSSES ALLOCATED HERETO AND INCREASED TO
THE EXTENT OF NET DEFERRED INTEREST ALLOCATED HERETO AS SET FORTH IN THE
AGREEMENT. ACCORDINGLY, FOLLOWING THE INITIAL ISSUANCE OF THE CERTIFICATES, THE
NOTIONAL AMOUNT AND CURRENT PRINCIPAL AMOUNT OF THIS CERTIFICATE WILL BE
DIFFERENT FROM THE DENOMINATION SHOWN BELOW. ANYONE ACQUIRING THIS CERTIFICATE
MAY ASCERTAIN ITS NOTIONAL AMOUNT AND CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE
SECURITIES ADMINISTRATOR NAMED HEREIN.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE SELLER OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY AND ANY PAYMENT IS MADE TO CEDE &
CO., ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

EACH BENEFICIAL OWNER OF A CLASS I-X CERTIFICATE OR ANY INTEREST THEREIN SHALL
BE DEEMED TO HAVE REPRESENTED, BY VIRTUE OF ITS ACQUISITION OR HOLDING OF THAT
CERTIFICATE OR INTEREST THEREIN, THAT EITHER (I) SUCH CERTIFICATE IS RATED AT
LEAST "BBB-" OR ITS EQUIVALENT BY FITCH, S&P AND MOODY'S, (II) IT IS NOT A PLAN
OR INVESTING WITH “PLAN ASSETS”?OF ANY PLAN, (III) (1) IT IS AN INSURANCE
COMPANY, (2) THE SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE CERTIFICATE OR
INTEREST THEREIN IS AN "INSURANCE COMPANY GENERAL ACCOUNT," AS SUCH TERM IS
DEFINED IN PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60, AND (3) THE
CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.

 

 


--------------------------------------------------------------------------------



 

 



Certificate No.1

Adjustable Pass-Through Rate

 

 

Class I-X Senior

Aggregate Initial Notional Amount of the Certificates as of the Cut-off Date:

$__________

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:

November 1, 2005

Initial Notional Amount of the Certificates as of the Cut-off Date:

$__________

 

 

First Distribution Date:

December 25, 2005

Initial Current Principal Amount of this Certificate as of the Cut-off Date: $0

 

 

Master Servicer:

Wells Fargo Bank, National Association

CUSIP: ___________

 

Servicer:

MortgageIT, Inc.

 

 

Assumed Final Distribution Date:

November 25, 2035

 

 

 

MORTGAGEIT TRUST 2005-AR1

MORTGAGE PASS-THROUGH CERTIFICATE

SERIES 2005-AR1

evidencing a fractional undivided interest in the distributions allocable to the
Class I-X Certificates with respect to a Trust Fund consisting primarily of a
pool of adjustable interest rate mortgage loans secured by first liens on
one-to-four family residential properties (the “Mortgage Loans”) and sold by
STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. ("SAMI

 


--------------------------------------------------------------------------------



 

II"), the Master Servicer, the Securities Administrator, the Servicer or the
Trustee referred to below or any of their affiliates or any other person.
Neither this Certificate nor the underlying Mortgage Loans are guaranteed or
insured by any governmental entity or by SAMI II, the Master Servicer or the
Trustee or any of their affiliates or any other person. None of SAMI II, the
Master Servicer or any of their affiliates will have any obligation with respect
to any certificate or other obligation secured by or payable from payments on
the Certificates.

This certifies that Cede & Co. is the registered owner of the Fractional
Undivided Interest evidenced hereby in the beneficial ownership interest of
Certificates of the same Class as this Certificate in a trust (the “Trust Fund”)
primarily consisting of the Mortgage Loans sold by SAMI II. The Mortgage Loans
were sold by MortgageIT, Inc. (“MIT”) to SAMI II. MIT will act as servicer of
the Mortgage Loans (the “Servicer,” which term includes any successors thereto
under the Agreement referred to below). The Trust Fund was created pursuant to
the Pooling and Servicing Agreement dated as of the Cut-off Date specified above
(the “Agreement”), among SAMI II, as depositor (the “Seller”), the Master
Servicer, Wells Fargo, as securities administrator (the "Securities
Administrator"), MIT and Deutsche Bank National Trust Company, as trustee (the
“Trustee”), a summary of certain of the pertinent provisions of which is set
forth hereafter. To the extent not defined herein, capitalized terms used herein
shall have the meaning ascribed to them in the Agreement. This Certificate is
issued under and is subject to the terms, provisions and conditions of the
Agreement, to which Agreement the Holder of this Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

Interest on this Certificate will accrue during the period from and including
the preceding Distribution Date (as hereinafter defined) (or in the case of the
first Distribution Date, from the Closing Date) to and including the day prior
to the current Distribution Date on the Current Principal Amount hereof at a per
annum rate equal to the Pass-Through Rate set forth in the Agreement. The
Securities Administrator will distribute on the 25th day of each month, or, if
such 25th day is not a Business Day, the immediately following Business Day
(each, a “Distribution Date”), commencing on the first Distribution Date
specified above, to the Person in whose name this Certificate is registered at
the close of business on the Business Day immediately preceding the related
Distribution Date so long as such Certificate remains in book-entry form (and
otherwise, the close of business on the last Business Day of the month
immediately preceding the month of such Distribution Date), an amount equal to
the product of the Fractional Undivided Interest evidenced by this Certificate
and the amount required to be distributed to the Holders of Certificates of the
same Class as this Certificate. The Assumed Final Distribution Date is the
Distribution Date in the month following the latest scheduled maturity date of
any Mortgage Loan and is not likely to be the date on which the Notional Amount
or Current Principal Amount of this Class of Certificates will be reduced to
zero.

Distributions on this Certificate will be made by the Securities Administrator
by check mailed to the address of the Person entitled thereto as such name and
address shall appear on the Certificate Register or, if such Person so requests
by notifying the Securities Administrator in writing as specified in the
Agreement, by wire transfer. Notwithstanding the above, the final distribution
on this Certificate will be made after due notice by the Securities
Administrator of the pendency of such distribution and only upon presentation
and surrender of this Certificate at the office or agency appointed by the
Securities Administrator for that purpose and designated in such notice. Each of
the initial Notional Amount of this Certificate and the Current Principal Amount
of this Certificate is set forth above. The Current Principal Amount of

 


--------------------------------------------------------------------------------



 

this Certificate will be reduced to the extent of distributions allocable to
principal hereon and any Realized Losses allocable hereto. In the event that
interest accrued on the Notional Amount of this Certificate is reduced as a
result of the allocation of Net Deferred Interest on the related Mortgage Loans,
as described in the Agreement, the Current Principal Amount of this Certificate
will increase by the amount of such reduction.

Each beneficial owner of a Class I-X Certificate or any interest therein shall
be deemed to have represented, by virtue of its acquisition or holding of that
Certificate or interest therein, that either (i) such Certificate is rated at
least "BBB-" or its equivalent by Fitch, S&P and Moody's, (ii) it is not a Plan
or investing with "plan assets" of any Plan ,(iii)(1) it is an insurance
company, (2) the source of funds used to acquire or hold the Certificate or
interest therein is an “insurance company general account,” as such term is
defined in Prohibited Transaction Class Exemption (“PTCE”) 95-60, and (3) the
conditions in Sections I and III of PTCE 95-60 have been satisfied.

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that neither the
Securities Administrator nor the Trustee is liable to the Certificateholders for
any amount payable under this Certificate or the Agreement or, except as
expressly provided in the Agreement, subject to any liability under the
Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Securities Administrator.

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and of the Servicing Agreement and the modification of the
rights and obligations of the Seller, the Master Servicer, the Securities
Administrator and the Trustee and the rights of the Certificateholders under the
Agreement from time to time by MIT, the Seller, the Master Servicer, the
Securities Administrator and the Trustee, and (ii) the amendment thereof and of
the Servicing Agreement by the Master Servicer and the Trustee with the consent
of the Holders of Certificates, evidencing Fractional Undivided Interests
aggregating not less than 51% of the Trust Fund (or in certain cases, Holders of
Certificates of affected Classes evidencing such percentage of the Fractional
Undivided Interests thereof). Any such consent by the Holder of this Certificate
shall be conclusive and binding on such Holder and upon all future Holders of
this Certificate and of any Certificate issued upon the transfer hereof or in
lieu hereof whether or not notation of such consent is made upon this
Certificate. The Agreement also permits the amendment thereof and of the
Servicing Agreement in certain limited circumstances, without the consent of the
Holders of any of the Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable with the Securities
Administrator upon surrender of this Certificate for registration of transfer at
the offices or agencies maintained by the Securities Administrator for such
purposes, duly endorsed by, or accompanied by a written instrument of

 


--------------------------------------------------------------------------------



 

transfer in form satisfactory to the Securities Administrator duly executed by
the Holder hereof or such Holder’s attorney duly authorized in writing, and
thereupon one or more new Certificates in authorized denominations representing
a like aggregate Fractional Undivided Interest will be issued to the designated
transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Securities Administrator may require payment
of a sum sufficient to cover any tax or other governmental charge payable in
connection therewith. The Seller, the Master Servicer, the Trustee, the
Securities Administrator and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Seller, the Master Servicer, the Trustee, the Securities
Administrator or any such agent shall be affected by notice to the contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only if (i) the Scheduled
Principal Balance of the Mortgage Loans at the time of any such repurchase is
less than 10%, in the case of the Servicer, or 1%, in the case of the Master
Servicer, of the Cut-off Date Balance or (ii) the Depositor, based upon an
Opinion of Counsel addressed to the Depositor and the Trustee has determined
that the REMIC status of any REMIC under the Agreement has been lost or that a
substantial risk exists that such REMIC status will be lost for the then-current
taxable year. The exercise of such right will effect the early retirement of the
Certificates. In no event, however, will the Trust Fund created by the Agreement
continue beyond the expiration of 21 years after the death of certain persons
identified in the Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Securities Administrator by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement, or be valid for any purpose.

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.

Dated: November 21, 2005

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Not in its individual capacity but solely as Securities Administrator

 

By:                                                             

 

Authorized Signatory

CERTIFICATE OF AUTHENTICATION

This is one of the Class I-X-1 Certificates referred to in the within-mentioned
Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Securities Administrator

By:                                                                  

Authorized Signatory

 

 

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

 

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by  __________________, the assignee named above,
or ________________________, as its agent.

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-3

FORM OF CLASS I-M-X CERTIFICATE

THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS A CERTIFICATES
AND THE CLASS I-X-1 CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED
BELOW).

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).

THE CURRENT PRINCIPAL AMOUNT OF THIS CERTIFICATE WILL BE DECREASED BY THE
PRINCIPAL PAYMENTS HEREON AND REALIZED LOSSES ALLOCATED HERETO AND INCREASED TO
THE EXTENT OF NET DEFERRED INTEREST ALLOCATED HERETO AS SET FORTH IN THE
AGREEMENT. ACCORDINGLY, FOLLOWING THE INITIAL ISSUANCE OF THE CERTIFICATES, THE
NOTIONAL AMOUNT AND THE CURRENT PRINCIPAL AMOUNT OF THIS CERTIFICATE WILL BE
DIFFERENT FROM THE DENOMINATION SHOWN BELOW. ANYONE ACQUIRING THIS CERTIFICATE
MAY ASCERTAIN ITS NOTIONAL AMOUNT AND CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE
SECURITIES ADMINISTRATOR NAMED HEREIN.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE SELLER OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY AND ANY PAYMENT IS MADE TO CEDE &
CO., ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

EACH BENEFICIAL OWNER OF A CLASS I-M-X CERTIFICATE OR ANY INTEREST THEREIN SHALL
BE DEEMED TO HAVE REPRESENTED, BY VIRTUE OF ITS ACQUISITION OR HOLDING OF THAT
CERTIFICATE OR INTEREST THEREIN, THAT EITHER (I) SUCH CERTIFICATE IS RATED AT
LEAST "BBB-" OR ITS EQUIVALENT BY FITCH, S&P AND MOODY'S, (II) IT IS NOT A PLAN
OR INVESTING WITH “PLAN ASSETS”? OF ANY PLAN, (III) (1) IT IS AN INSURANCE
COMPANY, (2) THE SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE CERTIFICATE OR
INTEREST THEREIN IS AN "INSURANCE COMPANY GENERAL ACCOUNT," AS SUCH TERM IS
DEFINED IN PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60, AND (3) THE
CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.

 

 


--------------------------------------------------------------------------------



 

 



Certificate No.1

Adjustable Pass-Through Rate

 

 

Class I-M-X Subordinate

Aggregate Initial Notional Amount of the Certificates as of the Cut-off Date:

$__________

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:

November 1, 2005

Initial Notional Amount of the Certificates as of the Cut-off Date:

$__________

 

 

First Distribution Date:

December 25, 2005

Initial Current Principal Amount of this Certificate as of the Cut-off Date: $0

 

 

Master Servicer:

Wells Fargo Bank, National Association

CUSIP: ___________

 

Servicer:

MortgageIT, Inc.

 

 

Assumed Final Distribution Date:

November 25, 2035

 

 

 

MORTGAGEIT TRUST 2005-AR1

MORTGAGE PASS-THROUGH CERTIFICATE

SERIES 2005-AR1

evidencing a fractional undivided interest in the distributions allocable to the
Class I-M-X Certificates with respect to a Trust Fund consisting primarily of a
pool of adjustable interest rate mortgage loans secured by first liens on
one-to-four family residential properties (the “Mortgage Loans”) and sold by
STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. ("SAMI

 


--------------------------------------------------------------------------------



 

II"), the Master Servicer, the Securities Administrator, the Servicer or the
Trustee referred to below or any of their affiliates or any other person.
Neither this Certificate nor the underlying Mortgage Loans are guaranteed or
insured by any governmental entity or by SAMI II, the Master Servicer or the
Trustee or any of their affiliates or any other person. None of SAMI II, the
Master Servicer or any of their affiliates will have any obligation with respect
to any certificate or other obligation secured by or payable from payments on
the Certificates.

This certifies that Cede & Co. is the registered owner of the Fractional
Undivided Interest evidenced hereby in the beneficial ownership interest of
Certificates of the same Class as this Certificate in a trust (the “Trust Fund”)
primarily consisting of the Mortgage Loans sold by SAMI II. The Mortgage Loans
were sold by MortgageIT, Inc. (“MIT”) to SAMI II. MIT will act as servicer of
the Mortgage Loans (the “Servicer,” which term includes any successors thereto
under the Agreement referred to below). The Trust Fund was created pursuant to
the Pooling and Servicing Agreement dated as of the Cut-off Date specified above
(the “Agreement”), among SAMI II, as depositor (the “Seller”), the Master
Servicer, Wells Fargo, as securities administrator (the "Securities
Administrator"), MIT and Deutsche Bank National Trust Company, as trustee (the
“Trustee”), a summary of certain of the pertinent provisions of which is set
forth hereafter. To the extent not defined herein, capitalized terms used herein
shall have the meaning ascribed to them in the Agreement. This Certificate is
issued under and is subject to the terms, provisions and conditions of the
Agreement, to which Agreement the Holder of this Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

Interest on this Certificate will accrue during the period from and including
the preceding Distribution Date (as hereinafter defined) (or in the case of the
first Distribution Date, from the Closing Date) to and including the day prior
to the current Distribution Date on the Current Principal Amount hereof at a per
annum rate equal to the Pass-Through Rate set forth in the Agreement. The
Securities Administrator will distribute on the 25th day of each month, or, if
such 25th day is not a Business Day, the immediately following Business Day
(each, a “Distribution Date”), commencing on the first Distribution Date
specified above, to the Person in whose name this Certificate is registered at
the close of business on the Business Day immediately preceding the related
Distribution Date so long as such Certificate remains in book-entry form (and
otherwise, the close of business on the last Business Day of the month
immediately preceding the month of such Distribution Date), an amount equal to
the product of the Fractional Undivided Interest evidenced by this Certificate
and the amount required to be distributed to the Holders of Certificates of the
same Class as this Certificate. The Assumed Final Distribution Date is the
Distribution Date in the month following the latest scheduled maturity date of
any Mortgage Loan and is not likely to be the date on which the Notional Amount
or Current Principal Amount of this Class of Certificates will be reduced to
zero.

Distributions on this Certificate will be made by the Securities Administrator
by check mailed to the address of the Person entitled thereto as such name and
address shall appear on the Certificate Register or, if such Person so requests
by notifying the Securities Administrator in writing as specified in the
Agreement, by wire transfer. Notwithstanding the above, the final distribution
on this Certificate will be made after due notice by the Securities
Administrator of the pendency of such distribution and only upon presentation
and surrender of this Certificate at the office or agency appointed by the
Securities Administrator for that purpose and designated in such notice. Each of
the initial Notional Amount of this Certificate and the Current Principal Amount
of this Certificate is set forth above. The Current Principal Amount of

 


--------------------------------------------------------------------------------



 

this Certificate will be reduced to the extent of distributions allocable to
principal hereon and any Realized Losses allocable hereto. In the event that
interest accrued on the Notional Amount of this Certificate is reduced as a
result of the allocation of Net Deferred Interest on the related Mortgage Loans,
as described in the Agreement, the Current Principal Amount of this Certificate
will increase by the amount of such reduction.

Each beneficial owner of a Class I-M-X Certificate or any interest therein shall
be deemed to have represented, by virtue of its acquisition or holding of that
Certificate or interest therein, that either (i) such Certificate is rated at
least "BBB-" or its equivalent by Fitch, S&P and Moody's, (ii) it is not a Plan
or investing with "plan assets" of any Plan ,(iii)(1) it is an insurance
company, (2) the source of funds used to acquire or hold the Certificate or
interest therein is an “insurance company general account,” as such term is
defined in Prohibited Transaction Class Exemption (“PTCE”) 95-60, and (3) the
conditions in Sections I and III of PTCE 95-60 have been satisfied.

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that neither the
Securities Administrator nor the Trustee is liable to the Certificateholders for
any amount payable under this Certificate or the Agreement or, except as
expressly provided in the Agreement, subject to any liability under the
Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Securities Administrator.

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and of the Servicing Agreement and the modification of the
rights and obligations of the Seller, the Master Servicer, the Securities
Administrator and the Trustee and the rights of the Certificateholders under the
Agreement from time to time by MIT, the Seller, the Master Servicer, the
Securities Administrator and the Trustee, and (ii) the amendment thereof and of
the Servicing Agreement by the Master Servicer and the Trustee with the consent
of the Holders of Certificates, evidencing Fractional Undivided Interests
aggregating not less than 51% of the Trust Fund (or in certain cases, Holders of
Certificates of affected Classes evidencing such percentage of the Fractional
Undivided Interests thereof). Any such consent by the Holder of this Certificate
shall be conclusive and binding on such Holder and upon all future Holders of
this Certificate and of any Certificate issued upon the transfer hereof or in
lieu hereof whether or not notation of such consent is made upon this
Certificate. The Agreement also permits the amendment thereof and of the
Servicing Agreement in certain limited circumstances, without the consent of the
Holders of any of the Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable with the Securities
Administrator upon surrender of this Certificate for registration of transfer at
the offices or agencies maintained by the Securities Administrator for such
purposes, duly endorsed by, or accompanied by a written instrument of

 


--------------------------------------------------------------------------------



 

transfer in form satisfactory to the Securities Administrator duly executed by
the Holder hereof or such Holder’s attorney duly authorized in writing, and
thereupon one or more new Certificates in authorized denominations representing
a like aggregate Fractional Undivided Interest will be issued to the designated
transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Securities Administrator may require payment
of a sum sufficient to cover any tax or other governmental charge payable in
connection therewith. The Seller, the Master Servicer, the Trustee, the
Securities Administrator and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Seller, the Master Servicer, the Trustee, the Securities
Administrator or any such agent shall be affected by notice to the contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only if (i) the Scheduled
Principal Balance of the Mortgage Loans at the time of any such repurchase is
less than 10%, in the case of the Servicer, or 1%, in the case of the Master
Servicer, of the Cut-off Date Balance or (ii) the Depositor, based upon an
Opinion of Counsel addressed to the Depositor and the Trustee has determined
that the REMIC status of any REMIC under the Agreement has been lost or that a
substantial risk exists that such REMIC status will be lost for the then-current
taxable year. The exercise of such right will effect the early retirement of the
Certificates. In no event, however, will the Trust Fund created by the Agreement
continue beyond the expiration of 21 years after the death of certain persons
identified in the Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Securities Administrator by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement, or be valid for any purpose.

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.

Dated: November 21, 2005

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

not in its individual capacity but solely as Securities Administrator

 

By:                                                             

 

Authorized Signatory

CERTIFICATE OF AUTHENTICATION

This is one of the Class I-M-X Certificates referred to in the within-mentioned
Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Securities Administrator

By:                                                                  

Authorized Signatory

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

 

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by  __________________, the assignee named above,
or ________________________, as its agent.

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-4

FORM OF CLASS I-B-[1][2][3] CERTIFICATE

THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS I-A, THE CLASS
I-X-1 AND THE CLASS I-M-X CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED
BELOW).

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).

THE CURRENT PRINCIPAL AMOUNT OF THIS CERTIFICATE WILL BE DECREASED BY THE
PRINCIPAL PAYMENTS HEREON AND REALIZED LOSSES ALLOCATED HERETO AND INCREASED TO
THE EXTENT OF NET DEFERRED INTEREST ALLOCATED HERETO AS SET FORTH IN THE
AGREEMENT. ACCORDINGLY, FOLLOWING THE INITIAL ISSUANCE OF THE CERTIFICATES, THE
CURRENT PRINCIPAL AMOUNT OF THIS CERTIFICATE WILL BE DIFFERENT FROM THE
DENOMINATION SHOWN BELOW. ANYONE ACQUIRING THIS CERTIFICATE MAY ASCERTAIN ITS
CURRENT PRINCIPAL AMOUNT BY INQUIRY OF THE SECURITIES ADMINISTRATOR NAMED
HEREIN.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY TO THE SELLER OR ITS AGENT FOR REGISTRATION OF
TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE
NAME OF CEDE & CO. OR SUCH OTHER NAME AS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY AND ANY PAYMENT IS MADE TO CEDE &
CO., ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

EACH BENEFICIAL OWNER OF A CLASS I-B-[1][2][3] CERTIFICATE OR ANY INTEREST
THEREIN SHALL BE DEEMED TO HAVE REPRESENTED, BY VIRTUE OF ITS ACQUISITION OR
HOLDING OF THAT CERTIFICATE OR INTEREST THEREIN, THAT EITHER (I) SUCH
CERTIFICATE IS RATED AT LEAST "BBB-" OR ITS EQUIVALENT BY FITCH, S&P AND
MOODY'S, (II) IT IS NOT A PLAN OR INVESTING WITH “PLAN ASSETS”? OF ANY PLAN,
(III) (1) IT IS AN INSURANCE COMPANY, (2) THE SOURCE OF FUNDS USED TO ACQUIRE OR
HOLD THE CERTIFICATE OR INTEREST THEREIN IS AN "INSURANCE COMPANY GENERAL
ACCOUNT," AS SUCH TERM IS DEFINED IN PROHIBITED TRANSACTION CLASS EXEMPTION
(“PTCE”) 95-60, AND (3) THE CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE
BEEN SATISFIED.

 

 


--------------------------------------------------------------------------------



 

 



Certificate No.1

Adjustable Pass-Through Rate

 

 

Class I-B-[1][2][3] Subordinate

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:

November 1, 2005

Aggregate Initial Current Principal Amount of this Certificate as of the Cut-off
Date:

$______________

 

 

First Distribution Date:

December 25, 2005

Initial Current Principal Amount of this Certificate as of the Cut-off Date:
$_____________

 

 

Master Servicer:

Wells Fargo Bank, National Association

CUSIP: ___________

 

Servicer:

MortgageIT, Inc.

 

 

Assumed Final Distribution Date:

November 25, 2035

 

 

 

MORTGAGEIT TRUST 2005-AR1

MORTGAGE PASS-THROUGH CERTIFICATE

SERIES 2005-AR1

evidencing a fractional undivided interest in the distributions allocable to the
Class I-B-[1][2][3] Certificates with respect to a Trust Fund consisting
primarily of a pool of adjustable interest rate mortgage loans secured by first
liens on one-to-four family residential properties (the “Mortgage Loans”) and
sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. ("SAMI II"), the Master Servicer, the Securities
Administrator, the Servicer or the Trustee referred to

 


--------------------------------------------------------------------------------



 

below or any of their affiliates or any other person. Neither this Certificate
nor the underlying Mortgage Loans are guaranteed or insured by any governmental
entity or by SAMI II, the Master Servicer or the Trustee or any of their
affiliates or any other person. None of SAMI II, the Master Servicer or any of
their affiliates will have any obligation with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

This certifies that Cede & Co. is the registered owner of the Fractional
Undivided Interest evidenced hereby in the beneficial ownership interest of
Certificates of the same Class as this Certificate in a trust (the “Trust Fund”)
primarily consisting of the Mortgage Loans sold by SAMI II. The Mortgage Loans
were sold by MortgageIT, Inc. (“MIT”) to SAMI II. MIT will act as servicer of
the Mortgage Loans (the “Servicer,” which term includes any successors thereto
under the Agreement referred to below). The Trust Fund was created pursuant to
the Pooling and Servicing Agreement dated as of the Cut-off Date specified above
(the “Agreement”), among SAMI II, as depositor (the “Seller”), the Master
Servicer, Wells Fargo, as securities administrator (the "Securities
Administrator"), MIT and Deutsche Bank National Trust Company, as trustee (the
“Trustee”), a summary of certain of the pertinent provisions of which is set
forth hereafter. To the extent not defined herein, capitalized terms used herein
shall have the meaning ascribed to them in the Agreement. This Certificate is
issued under and is subject to the terms, provisions and conditions of the
Agreement, to which Agreement the Holder of this Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

Interest on this Certificate will accrue during the period from and including
the preceding Distribution Date (as hereinafter defined) (or in the case of the
first Distribution Date, from the Closing Date) to and including the day prior
to the current Distribution Date on the Current Principal Amount hereof at a per
annum rate equal to the Pass-Through Rate set forth in the Agreement. The
Securities Administrator will distribute on the 25th day of each month, or, if
such 25th day is not a Business Day, the immediately following Business Day
(each, a “Distribution Date”), commencing on the first Distribution Date
specified above, to the Person in whose name this Certificate is registered at
the close of business on the Business Day immediately preceding the related
Distribution Date so long as such Certificate remains in book-entry form (and
otherwise, the close of business on the last Business Day of the month
immediately preceding the month of such Distribution Date), an amount equal to
the product of the Fractional Undivided Interest evidenced by this Certificate
and the amount required to be distributed to the Holders of Certificates of the
same Class as this Certificate. The Assumed Final Distribution Date is the
Distribution Date in the month following the latest scheduled maturity date of
any Mortgage Loan and is not likely to be the date on which the Current
Principal Amount of this Class of Certificates will be reduced to zero.

Distributions on this Certificate will be made by the Securities Administrator
by check mailed to the address of the Person entitled thereto as such name and
address shall appear on the Certificate Register or, if such Person so requests
by notifying the Securities Administrator in writing as specified in the
Agreement, by wire transfer. Notwithstanding the above, the final distribution
on this Certificate will be made after due notice by the Securities
Administrator of the pendency of such distribution and only upon presentation
and surrender of this Certificate at the office or agency appointed by the
Securities Administrator for that purpose and designated in such notice. The
initial Current Principal Amount of this Certificate is set forth above. The
Current Principal Amount hereof will be reduced to the extent of distributions
allocable to principal hereon and any Realized Losses allocable hereto and
Realized Losses

 


--------------------------------------------------------------------------------



 

allocated hereto and will be increased to the extent of Net Deferred Interest
allocated thereto, in each case, as set forth in the Agreement.

Each beneficial owner of a Class I-B-[1][2][3] Certificate or any interest
therein shall be deemed to have represented, by virtue of its acquisition or
holding of that Certificate or interest therein, that either (i) such
Certificate is rated at least "BBB-" or its equivalent by Fitch, S&P and
Moody's, (ii) it is not a Plan or investing with "plan assets" of any Plan
,(iii)(1) it is an insurance company, (2) the source of funds used to acquire or
hold the Certificate or interest therein is an “insurance company general
account,” as such term is defined in Prohibited Transaction Class Exemption
(“PTCE”) 95-60, and (3) the conditions in Sections I and III of PTCE 95-60 have
been satisfied.

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that neither the
Securities Administrator nor the Trustee is liable to the Certificateholders for
any amount payable under this Certificate or the Agreement or, except as
expressly provided in the Agreement, subject to any liability under the
Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Securities Administrator.

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and of the Servicing Agreement and the modification of the
rights and obligations of the Seller, the Master Servicer, the Securities
Administrator and the Trustee and the rights of the Certificateholders under the
Agreement from time to time by MIT, the Seller, the Master Servicer, the
Securities Administrator and the Trustee, and (ii) the amendment thereof and of
the Servicing Agreement by the Master Servicer and the Trustee with the consent
of the Holders of Certificates, evidencing Fractional Undivided Interests
aggregating not less than 51% of the Trust Fund (or in certain cases, Holders of
Certificates of affected Classes evidencing such percentage of the Fractional
Undivided Interests thereof). Any such consent by the Holder of this Certificate
shall be conclusive and binding on such Holder and upon all future Holders of
this Certificate and of any Certificate issued upon the transfer hereof or in
lieu hereof whether or not notation of such consent is made upon this
Certificate. The Agreement also permits the amendment thereof and of the
Servicing Agreement in certain limited circumstances, without the consent of the
Holders of any of the Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable with the Securities
Administrator upon surrender of this Certificate for registration of transfer at
the offices or agencies maintained by the Securities Administrator for such
purposes, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Securities Administrator duly executed by the Holder
hereof or such Holder’s attorney duly authorized in writing, and thereupon one
or more new Certificates

 


--------------------------------------------------------------------------------



 

in authorized denominations representing a like aggregate Fractional Undivided
Interest will be issued to the designated transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Securities Administrator may require payment
of a sum sufficient to cover any tax or other governmental charge payable in
connection therewith. The Seller, the Master Servicer, the Trustee, the
Securities Administrator and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Seller, the Master Servicer, the Trustee, the Securities
Administrator or any such agent shall be affected by notice to the contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only if (i) the Scheduled
Principal Balance of the Mortgage Loans at the time of any such repurchase is
less than 10%, in the case of the Servicer, or 1%, in the case of the Master
Servicer, of the Cut-off Date Balance or (ii) the Depositor, based upon an
Opinion of Counsel addressed to the Depositor and the Trustee has determined
that the REMIC status of any REMIC under the Agreement has been lost or that a
substantial risk exists that such REMIC status will be lost for the then-current
taxable year. The exercise of such right will effect the early retirement of the
Certificates. In no event, however, will the Trust Fund created by the Agreement
continue beyond the expiration of 21 years after the death of certain persons
identified in the Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Securities Administrator by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement, or be valid for any purpose.

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.

Dated: November 21, 2005

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

not in its individual capacity but solely as Securities Administrator

 

By:                                                                    

 

Authorized Signatory

CERTIFICATE OF AUTHENTICATION

This is one of the Class I-B-[1][2][3] Certificates referred to in the
within-mentioned Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Securities Administrator

By:                                                                      

Authorized Signatory

 

 

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

 

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by       __________________, the assignee named
above, or ________________________, as its agent.

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-5

 

FORM OF CLASS R CERTIFICATE

THIS CERTIFICATE MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED STATES PERSON
OR A DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “RESIDUAL
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).

THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES
LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE, AGREES THAT THIS
CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND ONLY (1)
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT
THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE,
THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED FORM TO AN “INSTITUTIONAL ACCREDITED INVESTOR”
WITHIN THE MEANING THEREOF IN RULE 501(a)(1), (2), (3) or (7) OF REGULATION D
UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY OWNERS COME WITHIN SUCH
PARAGRAPHS PURCHASING NOT FOR DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER SUBSTANTIALLY IN THE FORM
PROVIDED IN THE AGREEMENT AND (B) THE RECEIPT BY THE TRUSTEE OF SUCH OTHER
EVIDENCE ACCEPTABLE TO THE TRUSTEE THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER
IS IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS OR IN EACH
CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND
ANY OTHER APPLICABLE JURISDICTION.

THIS CERTIFICATE MAY NOT BE ACQUIRED DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF,
AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT (A "PLAN") THAT IS
SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED, AND/OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE "CODE"), OR BY A PERSON USING "PLAN ASSETS" OF A PLAN, UNLESS THE PROPOSED
TRANSFEREE PROVIDES THE TRUSTEE WITH AN

 


--------------------------------------------------------------------------------



 

OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE AND THE SERVICER AND ON WHICH
THEY MAY RELY WHICH IS SATISFACTORY TO THE TRUSTEE THAT THE PURCHASE OF THIS
CERTIFICATE IS PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT
IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED, OR SECTION 4975 OF THE CODE
AND WILL NOT SUBJECT THE SERVICER OR THE TRUSTEE TO ANY OBLIGATION OR LIABILITY
IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE SERVICER AND THE
TRUSTEE THAT (1) SUCH TRANSFEREE IS NOT (A) THE UNITED STATES, ANY STATE OR
POLITICAL SUBDIVISION THEREOF, ANY POSSESSION OF THE UNITED STATES, OR ANY
AGENCY OR INSTRUMENTALITY OF ANY OF THE FOREGOING (OTHER THAN AN INSTRUMENTALITY
WHICH IS A CORPORATION IF ALL OF ITS ACTIVITIES ARE SUBJECT TO TAX AND EXCEPT
FOR FREDDIE MAC, A MAJORITY OF ITS BOARD OF DIRECTORS IS NOT SELECTED BY SUCH
GOVERNMENTAL UNIT), (B) A FOREIGN GOVERNMENT, ANY INTERNATIONAL ORGANIZATION, OR
ANY AGENCY OR INSTRUMENTALITY OF EITHER OF THE FOREGOING, (C) ANY ORGANIZATION
(OTHER THAN CERTAIN FARMERS’ COOPERATIVES DESCRIBED IN SECTION 521 OF THE CODE)
WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE UNLESS SUCH
ORGANIZATION IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF THE CODE (INCLUDING
THE TAX IMPOSED BY SECTION 511 OF THE CODE ON UNRELATED BUSINESS TAXABLE
INCOME), (D) RURAL ELECTRIC AND TELEPHONE COOPERATIVES DESCRIBED IN SECTION
1381(a)(2)(C) OF THE CODE, (E) AN ELECTING LARGE PARTNERSHIP UNDER SECTION
775(a) OF THE CODE (ANY SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES (A), (B),
(C), (D) OR (E) BEING HEREIN REFERRED TO AS A “DISQUALIFIED ORGANIZATION”), OR
(F) AN AGENT OF A DISQUALIFIED ORGANIZATION, (2) NO PURPOSE OF SUCH TRANSFER IS
TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE SATISFIES
CERTAIN ADDITIONAL CONDITIONS RELATING TO THE FINANCIAL CONDITION OF THE
PROPOSED TRANSFEREE. NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE
REGISTER OR ANY TRANSFER, SALE OR OTHER DISPOSITION OF THIS CERTIFICATE TO A
DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED ORGANIZATION, SUCH
REGISTRATION SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT WHATSOEVER AND
SUCH PERSON SHALL NOT BE DEEMED TO BE A CERTIFICATEHOLDER FOR ANY PURPOSE
HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS ON THIS
CERTIFICATE.

 

 


--------------------------------------------------------------------------------



 

 



Certificate No.1

Percentage Interest: 100%

 

 

Class R

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:

November 1, 2005

Aggregate Initial Current Principal Amount of this Certificate as of the Cut-off
Date:

$_______

 

 

First Distribution Date:

December 25, 2005

Initial Current Principal Amount of this Certificate as of the Cut-off Date:

$_______

 

 

Master Servicer:

Wells Fargo Bank, National Association

CUSIP: ___________

 

Servicer:

MortgageIT, Inc.

 

 

Assumed Final Distribution Date:

November 25, 2035

 

 

 

MORTGAGEIT TRUST 2005-AR1

MORTGAGE PASS-THROUGH CERTIFICATE

SERIES 2005-AR1

evidencing a fractional undivided interest in the distributions allocable to the
Class R Certificates with respect to a Trust Fund consisting primarily of a pool
of adjustable interest rate mortgage loans secured by first liens on one-to-four
family residential properties (the “Mortgage Loans”) and sold by STRUCTURED
ASSET MORTGAGE INVESTMENTS II INC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. ("SAMI II"), the Master Servicer, the Securities
Administrator, the Servicer or the Trustee referred to

 


--------------------------------------------------------------------------------



 

below or any of their affiliates or any other person. Neither this Certificate
nor the underlying Mortgage Loans are guaranteed or insured by any governmental
entity or by SAMI II, the Master Servicer or the Trustee or any of their
affiliates or any other person. None of SAMI II, the Master Servicer or any of
their affiliates will have any obligation with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

This certifies that Bear, Stearns Securities Corp. is the registered owner of
the Fractional Undivided Interest evidenced hereby in the beneficial ownership
interest of Certificates of the same Class as this Certificate in a trust (the
“Trust Fund”) primarily consisting of the Mortgage Loans sold by SAMI II. The
Mortgage Loans were sold by MortgageIT, Inc. (“MIT”) to SAMI II. MIT will act as
servicer of the Mortgage Loans (the “Servicer,” which term includes any
successors thereto under the Agreement referred to below). The Trust Fund was
created pursuant to the Pooling and Servicing Agreement dated as of the Cut-off
Date specified above (the “Agreement”), among SAMI II, as depositor (the
“Seller”), the Master Servicer, Wells Fargo, as securities administrator (the
"Securities Administrator"), MIT and Deutsche Bank National Trust Company, as
trustee (the “Trustee”), a summary of certain of the pertinent provisions of
which is set forth hereafter. To the extent not defined herein, capitalized
terms used herein shall have the meaning ascribed to them in the Agreement. This
Certificate is issued under and is subject to the terms, provisions and
conditions of the Agreement, to which Agreement the Holder of this Certificate
by virtue of its acceptance hereof assents and by which such Holder is bound.

Each Holder of this Certificate will be deemed to have agreed to be bound by the
restrictions set forth in the Agreement to the effect that (i) each person
holding or acquiring any ownership interest in this Certificate must be a United
States Person and a Permitted Transferee, (ii) the transfer of any ownership
interest in this Certificate will be conditioned upon the delivery to the
Securities Administrator of, among other things, an affidavit to the effect that
it is a United States Person and Permitted Transferee, (iii) any attempted or
purported transfer of any ownership interest in this Certificate in violation of
such restrictions will be absolutely null and void and will vest no rights in
the purported transferee, and (iv) if any person other than a United States
Person and a Permitted Transferee acquires any ownership interest in this
Certificate in violation of such restrictions, then the Seller will have the
right, in its sole discretion and without notice to the Holder of this
Certificate, to sell this Certificate to a purchaser selected by the Seller,
which purchaser may be the Seller, or any affiliate of the Seller, on such terms
and conditions as the Seller may choose.

The Securities Administrator will distribute on the 25th day of each month, or,
if such 25th day is not a Business Day, the immediately following Business Day
(each, a “Distribution Date”), commencing on the first Distribution Date
specified above, to the Person in whose name this Certificate is registered at
the close of business on the last Business Day of the month immediately
preceding the month of the related Distribution Date, an amount equal to the
product of the Fractional Undivided Interest evidenced by this Certificate and
the balances required to be distributed to the Holders of Certificates of the
same Class as this Certificate. The Assumed Final Distribution Date is the
Distribution Date in the month following the latest scheduled maturity date of
any Mortgage Loan.

Distributions on this Certificate will be made by the Securities Administrator
by check mailed to the address of the Person entitled thereto as such name and
address shall appear

 


--------------------------------------------------------------------------------



 

on the Certificate Register or, if such Person so requests by notifying the
Securities Administrator in writing as specified in the Agreement, by wire
transfer. Notwithstanding the above, the final distribution on this Certificate
will be made after due notice by the Securities Administrator of the pendency of
such distribution and only upon presentation and surrender of this Certificate
at the office or agency appointed by the Securities Administrator for that
purpose and designated in such notice.

No transfer of this Certificate shall be made unless the transfer is made
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “1933 Act”), and an effective registration or
qualification under applicable state securities laws, or is made in a
transaction that does not require such registration or qualification. In the
event that such a transfer of this Certificate is to be made without
registration or qualification, the Trustee shall require receipt of (i) if such
transfer is purportedly being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a transferee that is an “Institutional Accredited Investor” within
the meaning of Rule 501(a)(1), (2), (3) or (7) of Regulation D under the 1933
Act, written certifications from the Holder of the Certificate desiring to
effect the transfer, and from such Holder’s prospective transferee,
substantially in the forms attached to the Agreement as Exhibit F-1 or F-2, as
applicable, and (ii) if requested by the Securities Administrator, an Opinion of
Counsel satisfactory to it that such transfer may be made without such
registration or qualification (which Opinion of Counsel shall not be an expense
of the Trust Fund or of the Seller, the Trustee, the Securities Administrator or
the Master Servicer in their respective capacities as such), together with
copies of the written certification(s) of the Holder of the Certificate desiring
to effect the transfer and/or such Holder’s prospective transferee upon which
such Opinion of Counsel is based. None of the Seller, the Securities
Administrator or the Trustee is obligated to register or qualify the Class of
Certificates specified on the face hereof under the 1933 Act or any other
securities law or to take any action not otherwise required under the Agreement
to permit the transfer of such Certificates without registration or
qualification. Any Holder desiring to effect a transfer of this Certificate
shall be required to indemnify the Trustee, the Securities Administrator, the
Seller, the Seller and the Master Servicer against any liability that may result
if the transfer is not so exempt or is not made in accordance with such federal
and state laws.

No transfer of this Class R Certificate will be made unless the Trustee and the
Securities Administrator have received either (i) opinion of counsel for the
benefit of the Trustee, Master Servicer and the Securities Administrator and
which they may rely which is satisfactory to the Securities Administrator that
the purchase of this certificate is permissible under local law, will not
constitute or result in a non-exempt prohibited transaction under Section 406 of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
Section 4975 of the Internal Revenue Code, as amended (the “Code”) and will not
subject the Master Servicer, the Trustee or the Securities Administrator to any
obligation or liability in addition to those undertaken in the Agreement or (ii)
a representation letter stating that the transferee is not acquiring directly or
indirectly by, or on behalf of, an employee benefit plan or other retirement
arrangement (a "Plan") that is subject to Title I of ERISA, and/or Section 4975
of the Code, or by a person using "plan assets" of a Plan.

 

 


--------------------------------------------------------------------------------



 

 

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that neither the
Securities Administrator nor the Trustee is liable to the Certificateholders for
any amount payable under this Certificate or the Agreement or, except as
expressly provided in the Agreement, subject to any liability under the
Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Securities Administrator.

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and of the Servicing Agreement and the modification of the
rights and obligations of the Seller, the Master Servicer, the Securities
Administrator and the Trustee and the rights of the Certificateholders under the
Agreement from time to time by MIT, the Seller, the Master Servicer, the
Securities Administrator and the Trustee, and (ii) the amendment thereof and of
the Servicing Agreement by the Master Servicer and the Trustee with the consent
of the Holders of Certificates, evidencing Fractional Undivided Interests
aggregating not less than 51% of the Trust Fund (or in certain cases, Holders of
Certificates of affected Classes evidencing such percentage of the Fractional
Undivided Interests thereof). Any such consent by the Holder of this Certificate
shall be conclusive and binding on such Holder and upon all future Holders of
this Certificate and of any Certificate issued upon the transfer hereof or in
lieu hereof whether or not notation of such consent is made upon this
Certificate. The Agreement also permits the amendment thereof and of the
Servicing Agreement in certain limited circumstances, without the consent of the
Holders of any of the Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable with the Securities
Administrator upon surrender of this Certificate for registration of transfer at
the offices or agencies maintained by the Securities Administrator for such
purposes, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Securities Administrator duly executed by the Holder
hereof or such Holder’s attorney duly authorized in writing, and thereupon one
or more new Certificates in authorized denominations representing a like
aggregate Fractional Undivided Interest will be issued to the designated
transferee.

 

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Securities Administrator may require payment
of a sum sufficient to cover any tax or other governmental charge payable in
connection therewith. The Seller, the Master Servicer, the Trustee, the
Securities Administrator and any agent of any of them may treat the

 


--------------------------------------------------------------------------------



 

Person in whose name this Certificate is registered as the owner hereof for all
purposes, and none of the Seller, the Master Servicer, the Trustee, the
Securities Administrator or any such agent shall be affected by notice to the
contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only if (i) the Scheduled
Principal Balance of the Mortgage Loans at the time of any such repurchase is
less than 10%, in the case of the Servicer, or 1%, in the case of the Master
Servicer, of the Cut-off Date Balance or (ii) the Depositor, based upon an
Opinion of Counsel addressed to the Depositor and the Trustee has determined
that the REMIC status of any REMIC under the Agreement has been lost or that a
substantial risk exists that such REMIC status will be lost for the then-current
taxable year. The exercise of such right will effect the early retirement of the
Certificates. In no event, however, will the Trust Fund created by the Agreement
continue beyond the expiration of 21 years after the death of certain persons
identified in the Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Securities Administrator by manual signature, this Certificate shall not be
entitled to any benefit under the Agreement, or be valid for any purpose.

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.

Dated: November 21, 2005

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

not in its individual capacity but solely as Securities Administrator

 

By:                                                                   

 

Authorized Signatory

CERTIFICATE OF AUTHENTICATION

This is one of the Class R Certificates referred to in the within-mentioned
Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION

Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Securities Administrator

By:                                                                       

Authorized Signatory

 

 

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

 

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by       __________________, the assignee named
above, or ________________________, as its agent.

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-6

 

FORM OF CLASS I-B-[4][5][6] CERTIFICATE

THIS CERTIFICATE IS SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS I-A, CLASS
I-X, CLASS I-M-X, CLASS I-B-1, CLASS I-B-2 AND CLASS I-B-3 CERTIFICATES AS
DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES, THIS CERTIFICATE IS A “REGULAR
INTEREST” IN A “REAL ESTATE MORTGAGE INVESTMENT CONDUIT,” AS THOSE TERMS ARE
DEFINED, RESPECTIVELY, IN SECTIONS 860G AND 860D OF THE INTERNAL REVENUE CODE OF
1986 (THE “CODE”).

THE CURRENT PRINCIPAL AMOUNT OF THIS CERTIFICATE WILL BE DECREASED BY THE
PRINCIPAL PAYMENTS AND REALIZED LOSSES HEREON AND INCREASED TO THE EXTENT OF NET
DEFERRED INTEREST ALLOCATED THERETO AS SET FORTH IN THE AGREEMENT. ACCORDINGLY,
FOLLOWING THE INITIAL ISSUANCE OF THE CERTIFICATES, THE CURRENT PRINCIPAL AMOUNT
OF THIS CERTIFICATE WILL BE DIFFERENT FROM THE DENOMINATION SHOWN BELOW. ANYONE
ACQUIRING THIS CERTIFICATE MAY ASCERTAIN ITS CURRENT PRINCIPAL AMOUNT BY INQUIRY
OF THE SECURITIES ADMINISTRATOR NAMED HEREIN.

THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES
LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE, AGREES THAT THIS
CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND ONLY (1)
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT
THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE,
THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED FORM TO AN “INSTITUTIONAL ACCREDITED INVESTOR”
WITHIN THE MEANING THEREOF IN RULE 501(a)(1), (2), (3) or (7) OF REGULATION D
UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY OWNERS COME WITHIN SUCH
PARAGRAPHS PURCHASING NOT FOR DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE SECURITIES ADMINISTRATOR OF A LETTER
SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT AND (B) THE RECEIPT BY THE
SECURITIES ADMINISTRATOR OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE
WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE
WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION.

 

THIS CERTIFICATE MAY NOT BE ACQUIRED DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF,
AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT (A "PLAN") THAT IS
SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED, AND/OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE "CODE"), OR BY A PERSON USING "PLAN ASSETS" OF A PLAN, UNLESS THE PROPOSED
TRANSFEREE PROVIDES THE SECURITIES ADMINISTRATOR WITH AN OPINION OF COUNSEL FOR
THE BENEFIT OF THE TRUSTEE, MASTER SERVICER AND THE SECURITIES ADMINISTRATOR AND
ON WHICH THEY MAY RELY WHICH IS SATISFACTORY TO THE SECURITIES ADMINISTRATOR
THAT THE PURCHASE OF THIS CERTIFICATE IS PERMISSIBLE UNDER APPLICABLE LAW, WILL
NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION
406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED, OR
SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE MASTER SERVICER, THE TRUSTEE
OR THE SECURITIES ADMINISTRATOR TO ANY OBLIGATION OR LIABILITY IN ADDITION TO
THOSE UNDERTAKEN IN THE AGREEMENT.

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

Certificate No.1

Adjustable Pass-Through Rate

 

 

Class I-B-[4][5][6] Crossed Subordinate

 

 

 

Date of Pooling and Servicing Agreement and Cut-off Date:

November 1, 2005

Aggregate Initial Current Principal Amount of this Certificate as of the Cut-off
Date:

$__________

 

 

First Distribution Date:

December 25, 2005

Initial Current Principal Amount of this Certificate as of the Cut-off Date:

$__________

 

 

Master Servicer:

Wells Fargo Bank, National Association

CUSIP: ___________

 

Servicer:

MortgageIT, Inc.

 

 

Assumed Final Distribution Date:

November 25, 2035

 

 

 

MORTGAGEIT TRUST 2005-AR1

MORTGAGE PASS-THROUGH CERTIFICATE

SERIES 2005-AR1

evidencing a fractional undivided interest in the distributions allocable to the
Class I-B-[4][5][6] Certificates with respect to a Trust Fund consisting
primarily of a pool of adjustable interest rate mortgage loans secured by first
liens on one-to-four family residential properties (the “Mortgage Loans”) and
sold by STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. (“SAMI II”), the Servicer or the Trustee referred to below
or any of their affiliates or any other person. Neither this Certificate nor the
underlying Mortgage Loans are guaranteed or insured by any

 


--------------------------------------------------------------------------------



 

governmental entity or by SAMI II, the Servicer or the Trustee or any of their
affiliates or any other person. None of SAMI II, the Servicer or any of their
affiliates will have any obligation with respect to any certificate or other
obligation secured by or payable from payments on the Certificates.

This certifies that Bear, Stearns Securities Corp. is the registered owner of
the Fractional Undivided Interest evidenced hereby in the beneficial ownership
interest of Certificates of the same Class as this Certificate in a trust (the
“Trust Fund”) primarily consisting of the Mortgage Loans sold by SAMI II. The
Mortgage Loans were sold by MortgageIT, Inc. (“MIT”) to SAMI II. MIT will act as
servicer of the Mortgage Loans (the “Servicer,” which term includes any
successors thereto under the Agreement referred to below). The Trust Fund was
created pursuant to the Pooling and Servicing Agreement dated as of the Cut-off
Date specified above (the “Agreement”), among SAMI II, as depositor (the
“Seller”), MIT and Deutsche Bank National Trust Company, as trustee (the
“Trustee”), a summary of certain of the pertinent provisions of which is set
forth hereafter. To the extent not defined herein, capitalized terms used herein
shall have the meaning ascribed to them in the Agreement. This Certificate is
issued under and is subject to the terms, provisions and conditions of the
Agreement, to which Agreement the Holder of this Certificate by virtue of its
acceptance hereof assents and by which such Holder is bound.

Interest on this Certificate will accrue during the period from and including
the preceding Distribution Date (as hereinafter defined) (or in the case of the
first Distribution Date, from the Closing Date) to and including the day prior
to the current Distribution Date on the Current Principal Amount hereof at a per
annum rate equal to the Pass-Through Rate set forth in the Agreement. The
Securities Administrator will distribute on the 25th day of each month, or, if
such 25th day is not a Business Day, the immediately following Business Day
(each, a “Distribution Date”), commencing on the first Distribution Date
specified above, to the Person in whose name this Certificate is registered at
the close of business on the last Business Day of the month immediately
preceding the month of the related Distribution Date, an amount equal to the
product of the Fractional Undivided Interest evidenced by this Certificate and
the balance required to be distributed to the Holders of Certificates of the
same Class as this Certificate. The Assumed Final Distribution Date is the
Distribution Date in the month following the latest scheduled maturity date of
any Mortgage Loan and is not likely to be the date on which the Current
Principal Amount of this Class of Certificates will be reduced to zero.

Distributions on this Certificate will be made by the Securities Administrator
by check mailed to the address of the Person entitled thereto as such name and
address shall appear on the Certificate Register or, if such Person so requests
by notifying the Securities Administrator in writing as specified in the
Agreement, by wire transfer. Notwithstanding the above, the final distribution
on this Certificate will be made after due notice by the Securities
Administrator of the pendency of such distribution and only upon presentation
and surrender of this Certificate at the office or agency appointed by the
Securities Administrator for that purpose and designated in such notice. The
initial Current Principal Amount of this Certificate is set forth above. The
Current Principal Amount hereof will be reduced to the extent of distributions
allocable to principal hereon and Realized Losses allocated hereto and will be
increased to the extent of Net Deferred Interest allocated thereto, in each
case, as set forth in the Agreement.

No transfer of this Certificate shall be made unless the transfer is made
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “1933

 


--------------------------------------------------------------------------------



 

Act”), and an effective registration or qualification under applicable state
securities laws, or is made in a transaction that does not require such
registration or qualification. In the event that such a transfer of this
Certificate is to be made without registration or qualification, the Trustee
shall require receipt of (i) if such transfer is purportedly being made (a) in
reliance upon Rule 144A under the 1933 Act or (b) to a transferee that is an
“Institutional Accredited Investor” within the meaning of Rule 501(a)(1), (2),
(3) or (7) of Regulation D under the 1933 Act, written certifications from the
Holder of the Certificate desiring to effect the transfer, and from such
Holder’s prospective transferee, substantially in the forms attached to the
Agreement as Exhibit F-1 or F-2, as applicable, and (ii) if requested by the
Securities Administrator, an Opinion of Counsel satisfactory to it that such
transfer may be made without such registration or qualification (which Opinion
of Counsel shall not be an expense of the Trust Fund or of the Seller, the
Trustee, the Securities Administrator or the Master Servicer in their respective
capacities as such), together with copies of the written certification(s) of the
Holder of the Certificate desiring to effect the transfer and/or such Holder’s
prospective transferee upon which such Opinion of Counsel is based. None of the
Seller, the Securities Administrator or the Trustee is obligated to register or
qualify the Class of Certificates specified on the face hereof under the 1933
Act or any other securities law or to take any action not otherwise required
under the Agreement to permit the transfer of such Certificates without
registration or qualification. Any Holder desiring to effect a transfer of this
Certificate shall be required to indemnify the Trustee, the Securities
Administrator, the Seller, the Seller and the Master Servicer against any
liability that may result if the transfer is not so exempt or is not made in
accordance with such federal and state laws.

No transfer of this Class I-B-[4][5][6] Certificate will be made unless the
Trustee and the Securities Administrator have received either (i) opinion of
counsel for the benefit of the Trustee, Master Servicer and the Securities
Administrator and which they may rely which is satisfactory to the Securities
Administrator that the purchase of this certificate is permissible under local
law, will not constitute or result in a non-exempt prohibited transaction under
Section 406 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and Section 4975 of the Internal Revenue Code, as amended (the
“Code”) and will not subject the Master Servicer, the Trustee or the Securities
Administrator to any obligation or liability in addition to those undertaken in
the Agreement or (ii) a representation letter stating that the transferee is not
acquiring directly or indirectly by, or on behalf of, an employee benefit plan
or other retirement arrangement (a "Plan") that is subject to Title I of ERISA,
and/or Section 4975 of the Code, or by a person using "plan assets" of a Plan.

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that neither the
Securities Administrator nor the Trustee is liable to the Certificateholders for
any amount payable under this Certificate or the Agreement or, except as
expressly provided in the Agreement, subject to any liability under the
Agreement.

 

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Securities Administrator.

 

 


--------------------------------------------------------------------------------



 

 

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and of the Servicing Agreement and the modification of the
rights and obligations of the Seller, the Master Servicer, the Securities
Administrator and the Trustee and the rights of the Certificateholders under the
Agreement from time to time by MortgageIT, Inc., the Seller, the Master
Servicer, the Securities Administrator and the Trustee, and (ii) the amendment
thereof and of the Servicing Agreement by the Master Servicer and the Trustee
with the consent of the Holders of Certificates, evidencing Fractional Undivided
Interests aggregating not less than 51% of the Trust Fund (or in certain cases,
Holders of Certificates of affected Classes evidencing such percentage of the
Fractional Undivided Interests thereof). Any such consent by the Holder of this
Certificate shall be conclusive and binding on such Holder and upon all future
Holders of this Certificate and of any Certificate issued upon the transfer
hereof or in lieu hereof whether or not notation of such consent is made upon
this Certificate. The Agreement also permits the amendment thereof and of the
Servicing Agreement in certain limited circumstances, without the consent of the
Holders of any of the Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable with the Securities
Administrator upon surrender of this Certificate for registration of transfer at
the offices or agencies maintained by the Securities Administrator for such
purposes, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Securities Administrator duly executed by the Holder
hereof or such Holder’s attorney duly authorized in writing, and thereupon one
or more new Certificates in authorized denominations representing a like
aggregate Fractional Undivided Interest will be issued to the designated
transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Securities Administrator may require payment
of a sum sufficient to cover any tax or other governmental charge payable in
connection therewith. The Seller, the Master Servicer, the Trustee, the
Securities Administrator and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Seller, the Master Servicer, the Trustee, the Securities
Administrator or any such agent shall be affected by notice to the contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only if (i) the Scheduled
Principal Balance of the Mortgage Loans at the time of any such repurchase is
less than 10%, in the case of the Servicer, or 1%, in the case of the Master
Servicer, of the Cut-off Date Balance or (ii) the Depositor, based upon an
Opinion of

 


--------------------------------------------------------------------------------



 

Counsel addressed to the Depositor and the Trustee has determined that the REMIC
status of any REMIC under the Agreement has been lost or that a substantial risk
exists that such REMIC status will be lost for the then-current taxable year.
The exercise of such right will effect the early retirement of the Certificates.
In no event, however, will the Trust Fund created by the Agreement continue
beyond the expiration of 21 years after the death of certain persons identified
in the Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Trustee by manual signature, this Certificate shall not be entitled to any
benefit under the Agreement, or be valid for any purpose.

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.

Dated: November 21, 2005

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Not in its individual capacity but solely as Trustee

 

By:                                                                 

 

Authorized Signatory

CERTIFICATE OF AUTHENTICATION

This is one of the Class I-B-[4][5][6] Certificates referred to in the
within-mentioned Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION
Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Securities Administrator

By:                                                                      

Authorized Signatory

 

 

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

 

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by       __________________, the assignee named
above, or ________________________, as its agent.

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A-7

 

FORM OF CLASS XP CERTIFICATE

THIS CERTIFICATE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES
LAWS. THE HOLDER HEREOF, BY PURCHASING THIS CERTIFICATE, AGREES THAT THIS
CERTIFICATE MAY BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN
COMPLIANCE WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS AND ONLY (1)
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT
THE HOLDER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF RULE 144A (A “QIB”), PURCHASING FOR ITS OWN ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE,
THAT THE REOFFER, RESALE, PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN CERTIFICATED FORM TO AN “INSTITUTIONAL ACCREDITED INVESTOR”
WITHIN THE MEANING THEREOF IN RULE 501(a)(1), (2), (3) or (7) OF REGULATION D
UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF THE EQUITY OWNERS COME WITHIN SUCH
PARAGRAPHS PURCHASING NOT FOR DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT,
SUBJECT TO (A) THE RECEIPT BY THE SECURITIES ADMINISTRATOR OF A LETTER
SUBSTANTIALLY IN THE FORM PROVIDED IN THE AGREEMENT AND (B) THE RECEIPT BY THE
SECURITIES ADMINISTRATOR OF SUCH OTHER EVIDENCE ACCEPTABLE TO THE SECURITIES
ADMINISTRATOR THAT SUCH REOFFER, RESALE, PLEDGE OR TRANSFER IS IN COMPLIANCE
WITH THE SECURITIES ACT AND OTHER APPLICABLE LAWS OR IN EACH CASE IN ACCORDANCE
WITH ALL APPLICABLE SECURITIES LAWS OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION.

THIS CERTIFICATE MAY NOT BE ACQUIRED DIRECTLY OR INDIRECTLY BY, OR ON BEHALF OF,
AN EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT (A "PLAN") THAT IS
SUBJECT TO TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED, AND/OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE "CODE"), OR BY A PERSON USING "PLAN ASSETS" OF A PLAN, UNLESS THE PROPOSED
TRANSFEREE PROVIDES THE SECURITIES ADMINISTRATOR WITH AN OPINION OF COUNSEL FOR
THE BENEFIT OF THE TRUSTEE, MASTER SERVICER AND THE SECURITIES ADMINISTRATOR AND
ON WHICH THEY MAY RELY WHICH IS SATISFACTORY TO THE SECURITIES ADMINISTRATOR
THAT THE PURCHASE OF THIS CERTIFICATE IS PERMISSIBLE UNDER APPLICABLE LAW, WILL
NOT CONSTITUTE OR RESULT IN A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION
406 OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED, OR
SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE MASTER SERVICER, THE TRUSTEE
OR THE SECURITIES ADMINISTRATOR TO ANY OBLIGATION OR LIABILITY IN ADDITION TO
THOSE UNDERTAKEN IN THE AGREEMENT.

 

 


--------------------------------------------------------------------------------



 

 



Certificate No.1

Aggregate Initial Notional Amount of the Class XP Certificates as of the Cut-off
Date:

$100

 

 

Class XP Certificate

 

 

 

Date of Pooling and Servicing Agreement

and Cut-off Date:

November 1, 2005

Percentage Interest of this Certificate:

100%

 

 

First Distribution Date:

December 25, 2005

CUSIP: ___________

 

 

Master Servicer:

Wells Fargo Bank, National Association

 

 

 

Servicer:

MortgageIT, Inc.

 

 

Assumed Final Distribution Date:

November 25, 2035

 

 

 

MORTGAGEIT TRUST 2005-AR1

MORTGAGE PASS-THROUGH CERTIFICATE

SERIES 2005-AR1

evidencing a fractional undivided interest in the distributions allocable to the
Class XP Certificates with respect to a Trust Fund consisting primarily of a
pool of adjustable interest rate mortgage loans secured by first liens on
one-to-four family residential properties (the “Mortgage Loans”) and sold by
STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

This Certificate is payable solely from the assets of the Trust Fund, and does
not represent an obligation of or interest in Structured Asset Mortgage
Investments II Inc. ("SAMI II"), the Master Servicer, the Securities
Administrator, the Servicer or the Trustee referred to below or any of their
affiliates or any other person. Neither this Certificate nor the underlying

 


--------------------------------------------------------------------------------



 

Mortgage Loans are guaranteed or insured by any governmental entity or by SAMI
II, the Master Servicer or the Trustee or any of their affiliates or any other
person. None of SAMI II, the Master Servicer or any of their affiliates will
have any obligation with respect to any certificate or other obligation secured
by or payable from payments on the Certificates.

This certifies that Bear, Stearns Securities Corp. is the registered owner of
the Fractional Undivided Interest evidenced hereby in the beneficial ownership
interest of Certificates of the same Class as this Certificate in a trust (the
“Trust Fund”) primarily consisting of the Mortgage Loans sold by SAMI II. The
Mortgage Loans were sold by MortgageIT, Inc. (“MIT”) to SAMI II. MIT will act as
servicer of the Mortgage Loans (the “Servicer,” which term includes any
successors thereto under the Agreement referred to below). The Trust Fund was
created pursuant to the Pooling and Servicing Agreement dated as of the Cut-off
Date specified above (the “Agreement”), among SAMI II, as depositor (the
“Seller”), the Master Servicer, Wells Fargo, as securities administrator (the
"Securities Administrator"), MIT and Deutsche Bank National Trust Company, as
trustee (the “Trustee”), a summary of certain of the pertinent provisions of
which is set forth hereafter. To the extent not defined herein, capitalized
terms used herein shall have the meaning ascribed to them in the Agreement. This
Certificate is issued under and is subject to the terms, provisions and
conditions of the Agreement, to which Agreement the Holder of this Certificate
by virtue of its acceptance hereof assents and by which such Holder is bound.

The Securities Administrator will distribute on the 25th day of each month, or,
if such 25th day is not a Business Day, the immediately following Business Day
(each, a “Distribution Date”), commencing on the first Distribution Date
specified above, to the Person in whose name this Certificate is registered at
the close of business on the last Business Day of the month immediately
preceding the month of the related Distribution Date, an amount equal to the
product of the Fractional Undivided Interest evidenced by this Certificate and
the balance required to be distributed to the Holders of Certificates of the
same Class as this Certificate. The Assumed Final Distribution Date is the
Distribution Date in the month following the latest scheduled maturity date of
any Mortgage Loan and is not likely to be the date on which the Current
Principal Amount of this Class of Certificates will be reduced to zero.

Distributions on this Certificate will be made by the Securities Administrator
by check mailed to the address of the Person entitled thereto as such name and
address shall appear on the Certificate Register or, if such Person so requests
by notifying the Securities Administrator in writing as specified in the
Agreement, by wire transfer. Notwithstanding the above, the final distribution
on this Certificate will be made after due notice by the Securities
Administrator of the pendency of such distribution and only upon presentation
and surrender of this Certificate at the office or agency appointed by the
Securities Administrator for that purpose and designated in such notice. The
initial Current Principal Amount of this Certificate is set forth above. The
Current Principal Amount hereof will be reduced to the extent of distributions
allocable to principal hereon.

No transfer of this Certificate shall be made unless the transfer is made
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “1933 Act”), and an effective registration or
qualification under applicable state securities laws, or is made in a
transaction that does not require such registration or qualification. In the
event that such a transfer of this Certificate is to be made without
registration or qualification, the Trustee shall require receipt of (i) if such
transfer is purportedly being made (a) in reliance upon Rule

 


--------------------------------------------------------------------------------



 

144A under the 1933 Act or (b) to a transferee that is an “Institutional
Accredited Investor” within the meaning of Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the 1933 Act, written certifications from the Holder of the
Certificate desiring to effect the transfer, and from such Holder’s prospective
transferee, substantially in the forms attached to the Agreement as Exhibit F-1
or F-2, as applicable, and (ii) if requested by the Securities Administrator, an
Opinion of Counsel satisfactory to it that such transfer may be made without
such registration or qualification (which Opinion of Counsel shall not be an
expense of the Trust Fund or of the Seller, the Trustee, the Securities
Administrator or the Master Servicer in their respective capacities as such),
together with copies of the written certification(s) of the Holder of the
Certificate desiring to effect the transfer and/or such Holder’s prospective
transferee upon which such Opinion of Counsel is based. None of the Seller, the
Securities Administrator or the Trustee is obligated to register or qualify the
Class of Certificates specified on the face hereof under the 1933 Act or any
other securities law or to take any action not otherwise required under the
Agreement to permit the transfer of such Certificates without registration or
qualification. Any Holder desiring to effect a transfer of this Certificate
shall be required to indemnify the Trustee, the Securities Administrator, the
Seller, the Seller and the Master Servicer against any liability that may result
if the transfer is not so exempt or is not made in accordance with such federal
and state laws.

No transfer of this Class XP Certificate will be made unless the Trustee and the
Securities Administrator have received either (i) opinion of counsel for the
benefit of the Trustee, Master Servicer and the Securities Administrator and
which they may rely which is satisfactory to the Securities Administrator that
the purchase of this certificate is permissible under local law, will not
constitute or result in a non-exempt prohibited transaction under Section 406 of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
Section 4975 of the Internal Revenue Code, as amended (the “Code”) and will not
subject the Master Servicer, the Trustee or the Securities Administrator to any
obligation or liability in addition to those undertaken in the Agreement or (ii)
a representation letter stating that the transferee is not acquiring directly or
indirectly by, or on behalf of, an employee benefit plan or other retirement
arrangement (a "Plan") that is subject to Title I of ERISA, and/or Section 4975
of the Code, or by a person using "plan assets" of a Plan.

 

This Certificate is one of a duly authorized issue of Certificates designated as
set forth on the face hereof (the “Certificates”). The Certificates, in the
aggregate, evidence the entire beneficial ownership interest in the Trust Fund
formed pursuant to the Agreement.

The Certificateholder, by its acceptance of this Certificate, agrees that it
will look solely to the Trust Fund for payment hereunder and that neither the
Securities Administrator nor the Trustee is liable to the Certificateholders for
any amount payable under this Certificate or the Agreement or, except as
expressly provided in the Agreement, subject to any liability under the
Agreement.

This Certificate does not purport to summarize the Agreement and reference is
made to the Agreement for the interests, rights and limitations of rights,
benefits, obligations and duties evidenced hereby, and the rights, duties and
immunities of the Securities Administrator.

The Agreement permits, with certain exceptions therein provided: (i) the
amendment thereof and of the Servicing Agreement and the modification of the
rights and obligations of the Seller, the Master Servicer, the Securities
Administrator and the Trustee and the rights of the Certificateholders under the
Agreement from time to time by MortgageIT, Inc.,

 


--------------------------------------------------------------------------------



 

the Seller, the Master Servicer, the Securities Administrator and the Trustee,
and (ii) the amendment thereof and of the Servicing Agreement by the Master
Servicer and the Trustee with the consent of the Holders of Certificates,
evidencing Fractional Undivided Interests aggregating not less than 51% of the
Trust Fund (or in certain cases, Holders of Certificates of affected Classes
evidencing such percentage of the Fractional Undivided Interests thereof). Any
such consent by the Holder of this Certificate shall be conclusive and binding
on such Holder and upon all future Holders of this Certificate and of any
Certificate issued upon the transfer hereof or in lieu hereof whether or not
notation of such consent is made upon this Certificate. The Agreement also
permits the amendment thereof and of the Servicing Agreement in certain limited
circumstances, without the consent of the Holders of any of the Certificates.

As provided in the Agreement and subject to certain limitations therein set
forth, the transfer of this Certificate is registrable with the Securities
Administrator upon surrender of this Certificate for registration of transfer at
the offices or agencies maintained by the Securities Administrator for such
purposes, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Securities Administrator duly executed by the Holder
hereof or such Holder’s attorney duly authorized in writing, and thereupon one
or more new Certificates in authorized denominations representing a like
aggregate Fractional Undivided Interest will be issued to the designated
transferee.

The Certificates are issuable only as registered Certificates without coupons in
the Classes and denominations specified in the Agreement. As provided in the
Agreement and subject to certain limitations therein set forth, this Certificate
is exchangeable for one or more new Certificates evidencing the same Class and
in the same aggregate Fractional Undivided Interest, as requested by the Holder
surrendering the same.

No service charge will be made to the Certificateholders for any such
registration of transfer, but the Securities Administrator may require payment
of a sum sufficient to cover any tax or other governmental charge payable in
connection therewith. The Seller, the Master Servicer, the Trustee, the
Securities Administrator and any agent of any of them may treat the Person in
whose name this Certificate is registered as the owner hereof for all purposes,
and none of the Seller, the Master Servicer, the Trustee, the Securities
Administrator or any such agent shall be affected by notice to the contrary.

The obligations created by the Agreement and the Trust Fund created thereby
(other than the obligations to make payments to Certificateholders with respect
to the termination of the Agreement) shall terminate upon the earlier of (i) the
later of (A) the maturity or other liquidation (or Advance with respect thereto)
of the last Mortgage Loan remaining in the Trust Fund and disposition of all
property acquired upon foreclosure or deed in lieu of foreclosure of any
Mortgage Loan and (B) the remittance of all funds due under the Agreement, or
(ii) the optional repurchase by the party named in the Agreement of all the
Mortgage Loans and other assets of the Trust Fund in accordance with the terms
of the Agreement. Such optional repurchase may be made only if (i) the Scheduled
Principal Balance of the Mortgage Loans at the time of any such repurchase is
less than 10%, in the case of the Servicer, or 1%, in the case of the Master
Servicer, of the Cut-off Date Balance or (ii) the Depositor, based upon an
Opinion of Counsel addressed to the Depositor and the Trustee has determined
that the REMIC status of any REMIC under the Agreement has been lost or that a
substantial risk exists that such REMIC status will be lost for the then-current
taxable year. The exercise of such right will effect the early retirement of the
Certificates. In no event, however, will the Trust Fund created by the

 


--------------------------------------------------------------------------------



 

Agreement continue beyond the expiration of 21 years after the death of certain
persons identified in the Agreement.

Unless this Certificate has been countersigned by an authorized signatory of the
Trustee by manual signature, this Certificate shall not be entitled to any
benefit under the Agreement, or be valid for any purpose.

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Securities Administrator has caused this Certificate to
be duly executed.

Dated: November 21, 2005

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

Not in its individual capacity but solely as Securities Administrator

 

By:                                                                    

 

Authorized Signatory

CERTIFICATE OF AUTHENTICATION

This is one of the Class XP Certificates referred to in the within-mentioned
Agreement.

WELLS FARGO BANK, NATIONAL ASSOCIATION
Authorized signatory of Wells Fargo Bank, National Association, not in its
individual capacity but solely as Securities Administrator

By:                                                                     

Authorized Signatory

 

 

 


--------------------------------------------------------------------------------



 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto __________________________________ (Please print or typewrite name and
address including postal zip code of assignee) a Fractional Undivided Interest
evidenced by the within Mortgage Pass-Through Certificate and hereby authorizes
the transfer of registration of such interest to assignee on the Certificate
Register of the Trust Fund.

I (We) further direct the Certificate Registrar to issue a new Certificate of a
like denomination and Class, to the above named assignee and deliver such
Certificate to the following address:

Dated:

Signature by or on behalf of assignor

Signature Guaranteed

 

DISTRIBUTION INSTRUCTIONS

The assignee should include the following for purposes of distribution:

Distributions shall be made, by wire transfer or otherwise, in immediately
available funds to _________________________________ for the account of
_________________________ account number _____________, or, if mailed by check,
to ______________________________. Applicable statements should be mailed to
_____________________________________________.

This information is provided by       __________________, the assignee named
above, or ________________________, as its agent.

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT B

MORTGAGE LOAN SCHEDULE

[On File With Trustee]

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT C

[Closing Date Substitute Loans]

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT D

REQUEST FOR RELEASE OF DOCUMENTS

To:

Deutsche Bank National Trust Company

 

1761 E. St. Andrew Place

 

Santa Ana, California 92705

RE:

Pooling and Servicing Agreement, dated as of November 1, 2005 among Structured
Asset Mortgage Investments II Inc., as depositor, Deutsche Bank National Trust
Company, as trustee and MortgageIT, Inc., as servicer and seller, issuing
MortgageIT Trust 2005-AR1, Mortgage Pass-Through Certificates, Series 2005-AR1

In connection with the administration of the Mortgage Loans held by you pursuant
to the above-captioned Pooling and Servicing Agreement, we request the release,
and hereby acknowledge receipt, of the Mortgage File for the Mortgage Loan
described below, for the reason indicated.

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

Reason for Requesting Documents (check one):

_____

1.

Mortgage Paid in Full and proceeds have been deposited into the Custodial
Account

_____

2.

Foreclosure

 

_____

3.

Substitution

 

_____

4.

Other Liquidation

 

_____

5.

Nonliquidation

Reason:

_____

6.

California Mortgage Loan paid in full

 

By:                                                 

(authorized signer)

Issuer:

Address:

Date:

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT E

FORM OF TRANSFER AFFIDAVIT

Affidavit pursuant to Section 860E(e)(4) of the Internal Revenue Code of 1986,
as amended, and for other purposes

STATE OF

 

 

)

 

 

 

 

 

)ss:

 

 

COUNTY OF

 

 

)

 

 

[NAME OF OFFICER], being first duly sworn, deposes and says:

1.            That he is [Title of Officer] of [Name of Investor] (record or
beneficial owner of the G MortgageIT Trust 2005-AR1, Mortgage Pass-Through
Certificates, Series 2005-AR1, Class R Certificates) (the “Class R
Certificates”) (the A Owner@), a [savings institution] [corporation] duly
organized and existing under the laws of [the State of _____] [the United
States], on behalf of which he makes this affidavit.

 

2.            That the Owner (i) is not and will not be as of [Closing
Date][date of purchase] a “disqualified organization” within the meaning of
Section 860E(e)(5) of the Internal Revenue Code of 1986, as amended (the “Code”)
or an “electing large partnership” within the meaning of Section 775 of the
Code, (ii) will endeavor to remain other than a disqualified organization and an
electing large partnership for so long as it retains its ownership in the Class
R Certificates and (iii) is acquiring the Class R Certificates for its own
account or for the account of another Owner from which it has received an
affidavit and agreement in substantially the same form as this affidavit and
agreement. (For this purpose, a “disqualified organization” means an electing
large partnership under Section 775 of the Code, the United States, any state or
political subdivision thereof, any agency or instrumentality of any of the
foregoing (other than an instrumentality all of the activities of which are
subject to tax and, except for the Federal Home Loan Mortgage Corporation, a
majority of whose board of directors is not selected by any such governmental
entity) or any foreign government, international organization or any agency or
instrumentality of such foreign government or organization, any rural electric
or telephone cooperative, or any organization (other than certain farmers’
cooperatives) that is generally exempt from federal income tax unless such
organization is subject to the tax on unrelated business taxable income).

 

3.            That the Owner is aware (i) of the tax that would be imposed on
transfers of Class R Certificates to disqualified organizations or electing
large partnerships under the Code, that applies to all transfers of Class R
Certificates after March 31, 1988; (ii) that such tax would be on the transferor
(or, with respect to transfers to electing large partnerships, on each such
partnership), or, if such transfer is through an agent (which person includes a
broker, nominee or middleman) for a disqualified organization, on the agent;
(iii) that the person (other than with respect to transfers to electing large
partnerships) otherwise liable for the tax shall be relieved of liability for
the tax if the transferee furnishes to such person an affidavit that the
transferee is not a disqualified organization and, at the time of transfer, such
person does not have actual knowledge that the affidavit is false; and (iv) that
the Class R Certificates may be “noneconomic residual interests” within the
meaning of Treasury regulations promulgated pursuant to the Code and that the
transferor of a noneconomic residual interest will remain liable for any taxes
due

 


--------------------------------------------------------------------------------



 

with respect to the income on such residual interest, unless no significant
purpose of the transfer was to impede the assessment or collection of tax.

 

4.            That the Owner is aware of the tax imposed on a “pass-through
entity” holding Class R Certificates if either the pass-through entity is an
electing large partnership under Section 775 of the Code or if at any time
during the taxable year of the pass-through entity a disqualified organization
is the record holder of an interest in such entity. (For this purpose, a “pass
through entity” includes a regulated investment company, a real estate
investment trust or common trust fund, a partnership, trust or estate, and
certain cooperatives.)

5.            That the Owner is aware that the Trustee will not register the
transfer of any Class R Certificates unless the transferee, or the transferee’s
agent, delivers to it an affidavit and agreement, among other things, in
substantially the same form as this affidavit and agreement. The Owner expressly
agrees that it will not consummate any such transfer if it knows or believes
that any of the representations contained in such affidavit and agreement are
false.

6.            That the Owner has reviewed the restrictions set forth on the face
of the Class R Certificates and the provisions of Section 5.05 of the Pooling
and Servicing Agreement under which the Class R Certificates were issued. The
Owner expressly agrees to be bound by and to comply with such restrictions and
provisions.

7.            That the Owner consents to any additional restrictions or
arrangements that shall be deemed necessary upon advice of counsel to constitute
a reasonable arrangement to ensure that the Class R Certificates will only be
owned, directly or indirectly, by an Owner that is not a disqualified
organization.

 

8.

The Owner’s Taxpayer Identification Number is # _______________.

9.            This affidavit and agreement relates only to the Class R
Certificates held by the Owner and not to any other holder of the Class R
Certificates. The Owner understands that the liabilities described herein relate
only to the Class R Certificates.

10.          That no purpose of the Owner relating to the transfer of any of the
Class R Certificates by the Owner is or will be to impede the assessment or
collection of any tax; in making this representation, the Owner warrants that
the Owner is familiar with (i) Treasury Regulation Section 1.860E-1 (c) and
recent amendments thereto, effective as of August 19, 2002, and (ii) the
preamble describing the adoption of the amendments to such regulation, which is
attached hereto as Exhibit 1.

11.          That the Owner has no present knowledge or expectation that it will
be unable to pay any United States taxes owed by it so long as any of the
Certificates remain outstanding. In this regard, the Owner hereby represents to
and for the benefit of the person from whom it acquired the Class R Certificates
that the Owner intends to pay taxes associated with holding such Class R
Certificates as they become due, fully understanding that it may incur tax
liabilities in excess of any cash flows generated by the Class R Certificates.

 

 

 

 

 


--------------------------------------------------------------------------------



12.        That the Owner has no present knowledge or expectation that it will
become insolvent or subject to a bankruptcy proceeding for so long as any of the
Class R Certificates remain outstanding.

 

13.        The Owner is a citizen or resident of the United States, a
corporation, partnership or other entity created or organized in, or under the
laws of, the United States or any political subdivision thereof, or an estate or
trust whose income from sources without the United States is includable in gross
income for United States federal income tax purposes regardless of its
connection with the conduct of a trade or business within the United States.

 

14.        The Owner hereby agrees that it will not cause income from the Class
R Certificates to be attributable to a foreign permanent establishment or fixed
base (within the meaning of an applicable income tax treaty) of the Owner or
another United States taxpayer.

 

15.        (a)         The Purchaser hereby certifies, represents and warrants
to, and covenants with the Company and the Trustee that the following statements
in (1) or (2) are accurate:

 

(1)        The Certificates (i) are not being acquired by, and will not be
transferred to, any employee benefit plan within the meaning of section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) or
other retirement arrangement, including individual retirement accounts and
annuities, Keogh plans and bank collective investment funds and insurance
company general or separate accounts in which such plans, accounts or
arrangements are invested, that is subject to Section 406 of ERISA or
Section 4975 of the Internal Revenue Code of 1986 (the “Code”) (any of the
foregoing, a “Plan”), (ii) are not being acquired with “plan assets” of a Plan
within the meaning of the Department of Labor (“DOL”) regulation, 29 C.F.R. ?
2510.3-101 or otherwise under ERISA, and (iii) will not be transferred to any
entity that is deemed to be investing plan assets within the meaning of the DOL
regulation, 29 C.F.R. ? 2510.3-101 or otherwise under ERISA;

 

(2)         The purchase of Certificates is permissible under applicable law,
will not constitute or result in any prohibited transaction under ERISA or
Section 4975 of the Code, will not subject the Company or the Trustee to any
obligation in addition to those undertaken in the Pooling and Servicing
Agreement and, with respect to each source of funds (“Source”) being used by the
Purchaser to acquire the Certificates, each of the following statements is
accurate: (a) the Purchaser is an insurance company; (b) the Source is assets of
the Purchaser’s “general account;” (c) the conditions set forth in Prohibited
Transaction Class Exemption (“PTCE”) 95-60 issued by the DOL have been satisfied
and the purchase, holding and transfer of Certificates by or on behalf of the
Purchaser are exempt under PTCE 95-60; and (d) the balance of reserves and
liabilities for such general account contracts held by or on behalf of any Plan
does not exceed 10% of the total reserves and liabilities of such general
account plus surplus as of the date hereof (for purposes of this clause, all
Plans maintained by the same employer (or affiliate thereof) or employee
organization are deemed to be a single Plan) in connection with its purchase and
holding of such Certificates; or

 

(b)         The Owner will provide the Trustee and the Company with an opinion
of counsel acceptable to and in form and substance satisfactory to the Trustee
and the Company to

 


--------------------------------------------------------------------------------



 

the effect that the purchase of Certificates is permissible under applicable
law, will not constitute or result in any non-exempt prohibited transaction
under ERISA or Section 4975 of the Code and will not subject the Trustee or the
Company to any obligation or liability (including obligations or liabilities
under ERISA or Section 4975 of the Code) in addition to those undertaken in the
Pooling and Servicing Agreement.

 

In addition, the Owner hereby certifies, represents and warrants to, and
covenants with, the Company and the Trustee that the Owner will not transfer
such Certificates to any Plan or person unless either such Plan or person meets
the requirements set forth in either (a) or (b) above.

 

Capitalized terms used but not defined herein shall have the meanings assigned
in the Pooling and Servicing Agreement.

 

IN WITNESS WHEREOF, the Investor has caused this instrument to be executed on
its behalf, pursuant to authority of its Board of Directors, by its [Title of
Officer] this ____ day of _________, 20__.


[NAME OF INVESTOR]

By:                                                    

[Name of Officer]

[Title of Officer]

[Address of Investor for receipt of distributions]

Address of Investor for receipt of tax information:

 

 



 


--------------------------------------------------------------------------------



 

 

Personally appeared before me the above-named [Name of Officer], known or proved
to me to be the same person who executed the foregoing instrument and to be the
[Title of Officer] of the Investor, and acknowledged to me that he executed the
same as his free act and deed and the free act and deed of the Investor.

 

 

Subscribed and sworn before me this ___ day of _________, 20___.

 

NOTARY PUBLIC

 

COUNTY OF

 

STATE OF

 

My commission expires the ___ day of ___________________, 20___.

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT F-1

 

FORM OF INVESTMENT LETTER (NON-RULE 144A)

 

______________,200___

 

Structured Asset Mortgage Investments II Inc.

383 Madison Avenue

New York, New York 10179

 

Deutsche Bank National Trust Company

1761 E. St. Andrew Place

Santa Ana, California 92705

 

Attention: MortgageIT Trust 2005-AR1

 

Re:

MortgageIT Trust 2005-AR1

 

Mortgage Pass-Through Certificates, Series 2005-AR1

 

Ladies and Gentlemen:

 

______________ (the “Purchaser”) intends to purchase from ______________ (the
“Seller”) $_________ initial Current Principal Amount of Mortgage Pass-Through
Certificates, Series 2005-AR, Class _____ (the “Certificates”), issued pursuant
to the Pooling and Servicing Agreement (the “Pooling and Servicing Agreement”),
dated as of November 1, 2005 among Structured Asset Mortgage Investments II
Inc., as depositor (the “Seller”), MortgageIT, Inc., as servicer and seller and
Deutsche Bank National Trust Company, as trustee (the “Trustee”). All terms used
herein and not otherwise defined shall have the meanings set forth in the
Pooling and Servicing Agreement. The Purchaser hereby certifies, represents and
warrants to, and covenants with, the Seller and the Trustee that:

 

1.          The Purchaser understands that (a) the Certificates have not been
and will not be registered or qualified under the Securities Act of 1933, as
amended (the “Act”) or any state securities law, (b) the Seller is not required
to so register or qualify the Certificates, (c) the Certificates may be resold
only if registered and qualified pursuant to the provisions of the Act or any
state securities law, or if an exemption from such registration and
qualification is available, (d) the Pooling and Servicing Agreement contains
restrictions regarding the transfer of the Certificates and (e) the Certificates
will bear a legend to the foregoing effect.

 

2.          The Purchaser is acquiring the Certificates for its own account for
investment only and not with a view to or for sale in connection with any
distribution thereof in any manner that would violate the Act or any applicable
state securities laws.

3.          The Purchaser is (a) a substantial, sophisticated institutional
investor having such knowledge and experience in financial and business

 


--------------------------------------------------------------------------------



 

matters, and, in particular, in such matters related to securities similar to
the Certificates, such that it is capable of evaluating the merits and risks of
investment in the Certificates, (b) able to bear the economic risks of such an
investment and (c) an “accredited investor” within the meaning of Rule 501 (a)
promulgated pursuant to the Act.

 

4.          The Purchaser has been furnished with, and has had an opportunity to
review (a) a copy of the Pooling and Servicing Agreement and (b) such other
information concerning the Certificates, the Mortgage Loans and the Seller as
has been requested by the Purchaser from the Seller or the Seller and is
relevant to the Purchaser’s decision to purchase the Certificates. The Purchaser
has had any questions arising from such review answered by the Seller or the
Seller to the satisfaction of the Purchaser.

 

5.          The Purchaser has not and will not nor has it authorized or will it
authorize any person to (a) offer, pledge, sell, dispose of or otherwise
transfer any Certificate, any interest in any Certificate or any other similar
security to any person in any manner, (b) solicit any offer to buy or to accept
a pledge, disposition of other transfer of any Certificate, any interest in any
Certificate or any other similar security from any person in any manner, (c)
otherwise approach or negotiate with respect to any Certificate, any interest in
any Certificate or any other similar security with any person in any manner, (d)
make any general solicitation by means of general advertising or in any other
manner or (e) take any other action, that (as to any of (a) through (e) above)
would constitute a distribution of any Certificate under the Act, that would
render the disposition of any Certificate a violation of Section 5 of the Act or
any state securities law, or that would require registration or qualification
pursuant thereto. The Purchaser will not sell or otherwise transfer any of the
Certificates, except in compliance with the provisions of the Pooling and
Servicing Agreement.

 

6.          The Purchaser (if the Certificate is not rated at least “BBB-” or
its equivalent by Fitch, S&P or Moody’s):

 

(a)     is not an employee benefit or other plan subject to the prohibited
transaction provisions of the Employee Retirement Income Security Act of 1974,
as amended ("ERISA"), or Section 4975 of the Internal Revenue Code of 1986, as
amended (a "Plan"), or any other person (including an investment manager, a
named fiduciary or a trustee of any Plan) acting, directly or indirectly, on
behalf of or purchasing any Certificate with "plan assets" of any Plan within
the meaning of the Department of Labor ("DOL") regulation at 29 C.F.R.
§2510.3-101; or

 

(b) is an insurance company, the source of funds to be used by it to purchase
the Certificates is an “insurance company general account” (within the meaning
of DOL Prohibited Transaction Class Exemption (“PTCE”) 95-60), and the purchase
is being made in reliance upon the availability of the exemptive relief afforded
under Sections I and III of PTCE 95-60.]

 

 


--------------------------------------------------------------------------------



 

 



 

In addition, the Purchaser hereby certifies, represents and warrants to, and
covenants with, the Company and the Trustee that the Purchaser will not transfer
such Certificates to any Plan or person unless such Plan or person meets the
requirements set forth in either 6(a) or (b) above.

 

 

Very truly yours,

[PURCHASER]

 

 

 

By:                                                                    

Name:

Title:

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT F-2

 

[FORM OF RULE 144A INVESTMENT REPRESENTATION]

 

Description of Rule 144A Securities, including numbers:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The undersigned seller, as registered holder (the “Seller”), intends to transfer
the Rule 144A Securities described above to the undersigned buyer (the “Buyer”).

 

In connection with such transfer and in accordance with the agreements pursuant
to which the Rule 144A Securities were issued, the Seller hereby certifies the
following facts: Neither the Seller nor anyone acting on its behalf has offered,
transferred, pledged, sold or otherwise disposed of the Rule 144A Securities,
any interest in the Rule 144A Securities or any other similar security to, or
solicited any offer to buy or accept a transfer, pledge or other disposition of
the Rule 144A Securities, any interest in the Rule 144A Securities or any other
similar security from, or otherwise approached or negotiated with respect to the
Rule 144A Securities, any interest in the Rule 144A Securities or any other
similar security with, any person in any manner, or made any general
solicitation by means of general advertising or in any other manner, or taken
any other action, that would constitute a distribution of the Rule 144A
Securities under the Securities Act of 1933, as amended (the “1933 Act”), or
that would render the disposition of the Rule 144A Securities a violation of
Section 5 of the 1933 Act or require registration pursuant thereto, and that the
Seller has not offered the Rule 144A Securities to any person other than the
Buyer or another “qualified institutional buyer” as defined in Rule 144A under
the 1933 Act.

 

The Buyer warrants and represents to, and covenants with, the Seller, the
Trustee and the Servicer (as defined to the Pooling and Servicing Agreement,
dated as of November 1, 2005 (the “Agreement”), among the Company, MortgageIT,
Inc. and Deutsche Bank National Trust Company, as trustee (the “Trustee”)) as
follows:

 

The Buyer understands that the Rule 144A Securities have not been registered
under the 1933 Act or the securities laws of any state.

 

The Buyer considers itself a substantial, sophisticated institutional investor
having such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of investment in the Rule 144A
Securities.

 

The Buyer has been furnished with all information regarding the Rule 144A
Securities that it

 


--------------------------------------------------------------------------------



 

has requested from the Seller, the Trustee or the Servicer.

 

Neither the Buyer nor anyone acting on its behalf has offered, transferred,
pledged, sold or otherwise disposed of the Rule 144A Securities, any interest in
the Rule 144A Securities or any other similar security to, or solicited any
offer to buy or accept a transfer, pledge or other disposition of the Rule 144A
Securities, any interest in the Rule 144A Securities or any other similar
security from, or otherwise approached or negotiated with respect to the Rule
144A Securities, any interest in the Rule 144A Securities or any other similar
security with, any person in any manner, or made any general solicitation by
means of general advertising or in any other manner, or taken any other action,
that would constitute a distribution of the Rule 144A Securities under the 1933
Act or that would render the disposition of the Rule 144A Securities a violation
of Section 5 of the 1933 Act or require registration pursuant thereto, nor will
it act, nor has it authorized or will it authorize any person to act, in such
manner with respect to the Rule 144A Securities.

 

The Buyer is a “qualified institutional buyer” as that term is defined in Rule
144A under the 1933 Act and has completed either of the forms of certification
to that effect attached hereto as Annex 1 or Annex 2. The Buyer is aware that
the sale to it is being made in reliance on Rule 144A. The Buyer is acquiring
the Rule 144A Securities for its own account or the accounts of other qualified
institutional buyers, understands that such Rule 144A Securities may be resold,
pledged or transferred only (i) to a person reasonably believed to be a
qualified institutional buyer that purchases for its own account or for the
account of a qualified institutional buyer to whom notice is given that the
resale, pledge or transfer is being made in reliance on Rule 144A, or (ii)
pursuant to another exemption from registration under the 1933 Act.

 

[3.         The Buyer (if the Rule 144A Securities are not rated at least “BBB-”
or its equivalent by Fitch, S&P or Moody’s):

 

is not an employee benefit or other plan subject to the prohibited transaction
provisions of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or Section 4975 of the Internal Revenue Code of 1986, as amended (a
“Plan”), or any other person (including an investment manager, a named fiduciary
or a trustee of any Plan) acting, directly or indirectly, on behalf of or
purchasing any Certificate with “plan assets” of any Plan within the meaning of
the Department of Labor (“DOL”) regulation at 29 C.F.R. § 2510.3-101; or

 

is an insurance company, the source of funds to be used by it to purchase the
Certificates is an “insurance company general account” (within the meaning of
DOL Prohibited Transaction Class Exemption (“PTCE”) 95-60), and the purchase is
being made in reliance upon the availability of the exemptive relief afforded
under Sections I and III of PTCE 95-60.]

 

4.          This document may be executed in one or more counterparts and by the
different parties hereto on separate counterparts, each of which, when so
executed, shall be deemed to be an original; such counterparts, together, shall
constitute one and the same document.

 

IN WITNESS WHEREOF, each of the parties has executed this document as of the
date set forth below.

 

 


--------------------------------------------------------------------------------



 

 

 

 

 

                                                                           
Print Name of Seller

                                                                           
Print Name of Buyer

By:                                                                     
Name:
Title:

By:                                                                     
Name:
Title:

Taxpayer Identification

Taxpayer Identification:

No.                                                                     

No.                                                                     

Date:                                                                 

Date:                                                                 

 

 

 


--------------------------------------------------------------------------------



 

 

ANNEX 1 TO EXHIBIT F

 

QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

 

[For Buyers Other Than Registered Investment Companies]

 

The undersigned hereby certifies as follows in connection with the Rule 144A
Investment Representation to which this Certification is attached:

 

As indicated below, the undersigned is the President, Chief Financial Officer,
Senior Vice President or other executive officer of the Buyer.

 

In connection with purchases by the Buyer, the Buyer is a “qualified
institutional buyer” as that term is defined in Rule 144A under the Securities
Act of 1933 (“Rule 144A”) because (i) the Buyer owned and/or invested on a
discretionary basis $                                              in securities
(except for the excluded securities referred to below) as of the end of the
Buyer’s most recent fiscal year (such balance being calculated in accordance
with Rule 144A) and (ii) the Buyer satisfies the criteria in the category marked
below.

 

Corporation, etc. The Buyer is a corporation (other than a bank, savings and
loan association or similar institution), Massachusetts or similar business
trust, partnership, or charitable organization described in Section 501(c)(3) of
the Internal Revenue Code.

 

Bank. The Buyer (a) is a national bank or banking institution organized under
the laws of any State, territory or the District of Columbia, the business of
which is substantially confined to banking and is supervised by the State or
territorial banking commission or similar official or is a foreign bank or
equivalent institution, and (b) has an audited net worth of at least $25,000,000
as demonstrated in its latest annual financial statements, a copy of which is
attached hereto.

 

Savings and Loan. The Buyer (a) is a savings and loan association, building and
loan association, cooperative bank, homestead association or similar
institution, which is supervised and examined by a State or Federal authority
having supervision over any such institutions or is a foreign savings and loan
association or equivalent institution and (b) has an audited net worth of at
least $25,000,000 as demonstrated in its latest annual financial statements.

 

Broker-Dealer. The Buyer is a dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934.

 

Insurance Company. The Buyer is an insurance company whose primary and
predominant business activity is the writing of insurance or the reinsuring of
risks underwritten by insurance companies and which is subject to supervision by
the insurance commissioner or a similar official or agency of a State or
territory or the District of Columbia.

 

 


--------------------------------------------------------------------------------



 

 

State or Local Plan. The Buyer is a plan established and maintained by a State,
its political subdivisions, or any agency or instrumentality of the State or its
political subdivisions, for the benefit of its employees.

 

ERISA Plan. The Buyer is an employee benefit plan within the meaning of Title I
of the Employee Retirement Income Security Act of 1974.

 

Investment Adviser. The Buyer is an investment adviser registered under the
Investment Advisers Act of 1940.

 

SBIC. The Buyer is a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958.

 

Business Development Company. The Buyer is a business development company as
defined in Section 202(a)(22) of the Investment Advisers Act of 1940.

 

Trust Fund. The Buyer is a trust fund whose trustee is a bank or trust company
and whose participants are exclusively (a) plans established and maintained by a
State, its political subdivisions, or any agency or instrumentality of the State
or its political subdivisions, for the benefit of its employees, or (b) employee
benefit plans within the meaning of Title I of the Employee Retirement Income
Security Act of 1974, but is not a trust fund that includes as participants
individual retirement accounts or H.R. 10 plans.

 

The term “securities” as used herein does not include (i) securities of issuers
that are affiliated with the Buyer, (ii) securities that are part of an unsold
allotment to or subscription by the Buyer, if the Buyer is a dealer, (iii) bank
deposit notes and certificates of deposit, (iv) loan participations, (v)
repurchase agreements, (vi) securities owned but subject to a repurchase
agreement and (vii) currency, interest rate and commodity swaps.

 

For purposes of determining the aggregate balance of securities owned and/or
invested on a discretionary basis by the Buyer, the Buyer used the cost of such
securities to the Buyer and did not include any of the securities referred to in
the preceding paragraph. Further, in determining such aggregate balance, the
Buyer may have included securities owned by subsidiaries of the Buyer, but only
if such subsidiaries are consolidated with the Buyer in its financial statements
prepared in accordance with generally accepted accounting principles and if the
investments of such subsidiaries are managed under the Buyer’s direction.
However, such securities were not included if the Buyer is a majority-owned,
consolidated subsidiary of another enterprise and the Buyer is not itself a
reporting company under the Securities Exchange Act of 1934.

 

 


--------------------------------------------------------------------------------



 

 

The Buyer acknowledges that it is familiar with Rule 144A and understands that
the seller to it and other parties related to the Certificates are relying and
will continue to rely on the statements made herein because one or more sales to
the Buyer may be in reliance on Rule 144A.

 

 

 

 

Will the Buyer be purchasing the Rule 144A

Yes

No

Securities only for the Buyer’s own account?

                If the answer to the foregoing question is “no”, the Buyer
agrees that, in connection with any purchase of securities sold to the Buyer for
the account of a third party (including any separate account) in reliance on
Rule 144A, the Buyer will only purchase for the account of a third party that at
the time is a “qualified institutional buyer” within the meaning of Rule 144A.
In addition, the Buyer agrees that the Buyer will not purchase securities for a
third party unless the Buyer has obtained a current representation letter from
such third party or taken other appropriate steps contemplated by Rule 144A to
conclude that such third party independently meets the definition of “qualified
institutional buyer” set forth in Rule 144A.

 

The Buyer will notify each of the parties to which this certification is made of
any changes in the information and conclusions herein. Until such notice is
given, the Buyer’s purchase of Rule 144A Securities will constitute a
reaffirmation of this certification as of the date of such purchase.


                                          
                                       
Print Name of Buyer

 

By:                                                                             
     Name:
     Title:

 

Date:                                                                          

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT G

 

FORM OF CUSTODIAL AGREEMENT

 

THIS CUSTODIAL AGREEMENT (as amended and supplemented from time to time, the
“Agreement”), dated as of November 21, 2005, by and among DEUTSCHE BANK NATIONAL
TRUST COMPANY, not individually but solely as trustee under the Pooling and
Servicing Agreement defined below (including its successors under the Pooling
and Servicing Agreement defined below, the “Trustee”), STRUCTURED ASSET MORTGAGE
INVESTMENTS II INC., as company (together with any successor in interest, the
“Company”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as master servicer and
securities administrator (together with any successor in interest or successor
under the Pooling and Servicing Agreement referred to below, the “Master
Servicer”) and DEUTSCHE BANK NATIONAL TRUST COMPANY, as custodian (together with
any successor in interest or any successor appointed hereunder, the
“Custodian”).

 

WITNESSETH THAT:

 

WHEREAS, the Company, MortgageIT, Inc., the Master Servicer and the Trustee have
entered into a Pooling and Servicing Agreement, dated as of November 1, 2005,
relating to the issuance of MortgageIT Trust 2005-AR1, Mortgage Pass-Through
Certificates, Series 2005-AR1 (as in effect on the date of this agreement and as
amended and supplemented from time to time, the "Pooling and Servicing
Agreement"); and

 

WHEREAS, the Custodian has agreed to act as agent for the Trustee for the
purposes of receiving and holding certain documents and other instruments
delivered by the Company or the Master Servicer under the Pooling and Servicing
Agreement and the Servicer under the Servicing Agreement, all upon the terms and
conditions and subject to the limitations hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, the Trustee, the Company, the Master Servicer
and the Custodian hereby agree as follows:

 

ARTICLE I.

DEFINITIONS

 

Capitalized terms used in this Agreement and not defined herein shall have the
meanings assigned in the Pooling and Servicing Agreement, unless otherwise
required by the context herein.

 

ARTICLE II.

CUSTODY OF MORTGAGE DOCUMENTS

 

Section 2.1.      Custodian to Act as Agent: Acceptance of Mortgage Files. The
Custodian, as the duly appointed agent of the Trustee for these purposes,
acknowledges (subject to any exceptions noted in the Initial Certification
referred to in Section 2.3(a)) receipt of the

 


--------------------------------------------------------------------------------



 

Mortgage Files relating to the Mortgage Loans identified on the schedule
attached hereto (the “Mortgage Files”) and declares that it holds and will hold
such Mortgage Files as agent for the Trustee, in trust, for the use and benefit
of all present and future Certificateholders.

 

Section 2.2.      Recordation of Assignments. If any Mortgage File includes one
or more assignments of Mortgage to the Trustee in a state which is specifically
excluded from the Opinion of Counsel delivered by the Seller to the Trustee
(with a copy to the Custodian) pursuant to the provisions of Section 2.01 of the
Pooling and Servicing Agreement, each such assignment shall be delivered by the
Custodian to the Company for the purpose of recording it in the appropriate
public office for real property records, and the Company, at no expense to the
Custodian, shall promptly cause to be recorded in the appropriate public office
for real property records each such assignment of Mortgage and, upon receipt
thereof from such public office, shall return each such assignment of Mortgage
to the Custodian.

 

 

Section 2.3.

Review of Mortgage Files.

 

(1)         On or prior to the Closing Date, in accordance with Section 2.02 of
the Pooling and Servicing Agreement, the Custodian shall deliver to the Trustee
an Initial Certification in the form annexed hereto as Exhibit One evidencing
receipt (subject to any exceptions noted therein) of a Mortgage File for each of
the Mortgage Loans listed on the Schedule attached hereto (the A Mortgage Loan
Schedule@).

 

(2)         Within 90 days of the Closing Date, the Custodian agrees, for the
benefit of Certificateholders, to review, in accordance with the provisions of
Section 2.02 of the Pooling and Servicing Agreement, each such document, and
shall deliver to the Seller and the Trustee an Interim Certification in the form
annexed hereto as Exhibit Two to the effect that all such documents have been
executed and received and that such documents relate to the Mortgage Loans
identified on the Mortgage Loan Schedule, except for any exceptions listed on
Schedule A attached to such Interim Certification. The Custodian shall be under
no duty or obligation to inspect, review or examine said documents, instruments,
certificates or other papers to determine that the same are genuine,
enforceable, or appropriate for the represented purpose or that they have
actually been recorded or that they are other than what they purport to be on
their face.

 

(3)         Not later than 180 days after the Closing Date, the Custodian shall
review the Mortgage Files as provided in Section 2.02 of the Pooling and
Servicing Agreement and deliver to the Seller and the Trustee a Final
Certification in the form annexed hereto as Exhibit Three evidencing the
completeness of the Mortgage Files.

 

(4)         In reviewing the Mortgage Files as provided herein and in the
Pooling and Servicing Agreement, the Custodian shall make no representation as
to and shall not be responsible to verify (i) the validity, legality,
enforceability, due authorization, recordability, sufficiency or genuineness of
any of the documents included in any Mortgage File or (ii) the collectibility,
insurability, effectiveness or suitability of any of the documents in any
Mortgage File.

 

 

Upon receipt of written request from the Trustee, the Custodian shall as soon as

 

 


--------------------------------------------------------------------------------



 

practicable supply the Trustee with a list of all of the documents relating to
the Mortgage Loans missing from the Mortgage Files.

 

Section 2.4.      Notification of Breaches of Representations and Warranties.
Upon discovery by the Custodian of a breach of any representation or warranty
made by the Company as set forth in the Pooling and Servicing Agreement with
respect to a Mortgage Loan relating to a Mortgage File, the Custodian shall give
prompt written notice to the Company, the Servicer and the Trustee.

 

Section 2.5.      Custodian to Cooperate: Release of Mortgage Files. Upon
receipt of notice from the Trustee that the Mortgage Loan Seller has repurchased
a Mortgage Loan pursuant to Article II of the Pooling and Servicing Agreement,
and a Request for Release certifying that the purchase price therefore has been
deposited in the Master Servicer Collection Account or the Distribution Account,
then the Custodian agrees to promptly release to the Mortgage Loan Seller the
related Mortgage File.

 

Upon the Custodian=s receipt of a request for release (a A Request for Release@)
substantially in the form of Exhibit D to the Pooling and Servicing Agreement
signed by a Servicing Officer of the Servicer stating that it has received
payment in full of a Mortgage Loan or that payment in full will be escrowed in a
manner customary for such purposes, the Custodian agrees promptly to release to
the Servicer the related Mortgage File. The Company shall deliver to the
Custodian and the Custodian agrees to accept the Mortgage Note and other
documents constituting the Mortgage File with respect to any Substitute Mortgage
Loan.

 

From time to time as is appropriate for the servicing or foreclosure of any
Mortgage Loan, including, for this purpose, collection under any Primary
Mortgage Insurance Policy, the Servicer shall deliver to the Custodian a Request
for Release signed by a Servicing Officer requesting that possession of all of
the Mortgage File be released to the Servicer and certifying as to the reason
for such release and that such release will not invalidate any insurance
coverage provided in respect of the Mortgage Loan under any of the Insurance
Policies. Upon receipt of the foregoing, the Custodian shall deliver the
Mortgage File to the Servicer. The Servicer shall cause each Mortgage File or
any document therein so released to be returned to the Custodian when the need
therefore by the Servicer no longer exists, unless (i) the Mortgage Loan has
been liquidated and the Liquidation Proceeds relating to the Mortgage Loan have
been deposited in the Distribution Account or (ii) the Mortgage File or such
document has been delivered to an attorney, or to a public trustee or other
public official as required by law, for purposes of initiating or pursuing legal
action or other proceedings for the foreclosure of the Mortgaged Property either
judicially or non-judicially, and the Servicer has delivered to the Custodian a
certificate of a Servicing Officer certifying as to the name and address of the
Person to which such Mortgage File or such document was delivered and the
purpose or purposes of such delivery.

 

At any time that the Servicer is required to deliver to the Custodian a Request
for Release, the Servicer shall deliver two copies of the Request for Release if
delivered in hard copy or the Servicer may furnish such Request for Release
electronically to the Custodian, in which event the Servicing Officer
transmitting the same shall be deemed to have signed the

 


--------------------------------------------------------------------------------



 

Request for Release. In connection with any Request for Release of a Mortgage
File because of a repurchase of a Mortgage Loan, such Request for Release shall
be accompanied by an assignment of mortgage, without recourse, representation or
warranty from the Trustee to the Mortgage Loan Seller and the related Mortgage
Note shall be endorsed without recourse, representation or warranty by the
Trustee (unless such Mortgage Note was a MERS Loan and not endorsed to the
Trustee) and be returned to the Mortgage Loan Seller. In connection with any
Request for Release of a Mortgage File because of the payment in full of a
Mortgage Loan, such Request for Release shall be accompanied by a certificate of
satisfaction or other similar instrument to be executed by or on behalf of the
Trustee and returned to the Servicer.

 

Section 2.6.    Assumption Agreements. In the event that any assumption
agreement, substitution of liability agreement or sale of servicing agreement is
entered into with respect to any Mortgage Loan subject to this Agreement in
accordance with the terms and provisions of the Pooling and Servicing Agreement,
the Master Servicer, to the extent provided in the Servicing Agreement, shall
cause the Servicer to notify the Custodian that such assumption or substitution
agreement has been completed by forwarding to the Custodian the original of such
assumption or substitution agreement, which shall be added to the related
Mortgage File and, for all purposes, shall be considered a part of such Mortgage
File to the same extent as all other documents and instruments constituting
parts thereof.

 

ARTICLE III.

CONCERNING THE CUSTODIAN

 

Section 3.1.     Custodian as Bailee and Agent of the Trustee. With respect to
each Mortgage Note, Mortgage and other documents constituting each Mortgage File
which are delivered to the Custodian, the Custodian is exclusively the bailee
and agent of the Trustee and has no instructions to hold any Mortgage Note or
Mortgage for the benefit of any person other than the Trustee and the
Certificateholders and undertakes to perform such duties and only such duties as
are specifically set forth in this Agreement. Except upon compliance with the
provisions of Section 2.5 of this Agreement, no Mortgage Note, Mortgage or
Mortgage File shall be delivered by the Custodian to the Company, the Servicer
or the Master Servicer or otherwise released from the possession of the
Custodian.

 

 

Section 3.2.

Reserved.

 

Section 3.3.      Custodian May Own Certificates. The Custodian in its
individual or any other capacity may become the owner or pledgee of Certificates
with the same rights it would have if it were not Custodian.

 

Section 3.4.   Master Servicer to Pay Custodian's Fees and Expenses;
Indemnification. The Custodian and its directors, affiliates, officers, agents
and employees shall be indemnified by the Trust and held harmless against any
and all liabilities, obligations, losses, damages, suits, costs and expenses
that may be imposed on, incurred by, or asserted against it or them in any way
arising out of this Custodial Agreement or any action taken or not taken by then
hereunder, unless such liabilities, obligations, losses, damages, suits, costs
and expenses were imposed on, incurred by, or asserted against the Custodian
because a breach by the Custodian of its obligations hereunder, which breach was
caused by negligence, lack of

 


--------------------------------------------------------------------------------



 

good faith or willful misconduct on the part of the Custodian or any of its
directors, affiliates, officers, agents and employees. The right to indemnity
under this Section 3.4 shall survive the termination of this Agreement or the
earlier resignation or removal of the Custodian.

 

Section 3.5.     Custodian May Resign; Trustee May Remove Custodian. The
Custodian may resign from the obligations and duties hereby imposed upon it as
such obligations and duties relate to its acting as Custodian of the Mortgage
Loans. Upon receiving such notice of resignation, the Trustee shall either take
custody of the Mortgage Files itself and give prompt notice thereof to the
Company, the Master Servicer and the Custodian, or promptly appoint a successor
Custodian by written instrument, in duplicate, one copy of which instrument
shall be delivered to the resigning Custodian and one copy to the successor
Custodian. If the Trustee shall not have taken custody of the Mortgage Files and
no successor Custodian shall have been so appointed and have accepted
appointment within 30 days after the giving of such notice of resignation, the
resigning Custodian may petition any court of competent jurisdiction for the
appointment of a successor Custodian.

 

The Trustee may remove the Custodian at any time with the consent of the Master
Servicer. In such event, the Trustee shall appoint, or petition a court of
competent jurisdiction to appoint, a successor Custodian hereunder. Any
successor Custodian shall be a depository institution subject to supervision or
examination by federal or state authority, shall be able to satisfy the other
requirements contained in Section 3.7 and shall be unaffiliated with the
Servicer or the Company.

 

Any resignation or removal of the Custodian and appointment of a successor
Custodian pursuant to any of the provisions of this Section 3.5 shall become
effective upon acceptance of appointment by the successor Custodian. The Trustee
shall give prompt notice to the Company and the Master Servicer of the
appointment of any successor Custodian. No successor Custodian shall be
appointed by the Trustee without the prior approval of the Company and the
Master Servicer.

 

Section 3.6.      Merger or Consolidation of Custodian. Any Person into which
the Custodian may be merged or converted or with which it may be consolidated,
or any Person resulting from any merger, conversion or consolidation to which
the Custodian shall be a party, or any Person succeeding to the business of the
Custodian, shall be the successor of the Custodian hereunder, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding.

 

Section 3.7.     Representations of the Custodian. The Custodian hereby
represents that it is a depository institution subject to supervision or
examination by a federal or state authority, has a combined capital and surplus
of at least $15,000,000 and is qualified to do business in the jurisdictions in
which it will hold any Mortgage File.

 

 

Section 3.8.

Rights of the Custodian.

 

 

(1)         The Custodian shall be under no duty or obligation to inspect,
review or examine the Mortgage Files to determine that the contents thereof are
appropriate for the

 


--------------------------------------------------------------------------------



 

represented purpose or that they have been actually recorded or that they are
other than what they purport to be on their face.

 

(2)         The Custodian shall not be responsible for preparing or filing any
reports or returns relating to federal, state or local income taxes with respect
to this Agreement, other than for the Custodian’s compensation or for
reimbursement of its expenses.

 

(3)         The Custodian shall not be responsible or liable for, and makes no
representation or warranty with respect to, the validity, adequacy, perfection
or priority or any lien upon or security interest in any Mortgage File.

 

(4)         Any other provision of this Agreement to the contrary
notwithstanding, the Custodian shall have no notice, and shall not be bound by
any of the terms and conditions of any other document or agreement executed or
delivered in connection with, or intended to control any part of, the
transactions anticipated by or referred to in this Agreement unless the
Custodian is a signatory party to that document or agreement.

 

(5)         The duties and obligations of the Custodian shall only be such as
are expressly set forth in this Agreement or as set forth in a written amendment
to this Agreement executed by the parties hereto or their successors and
assigns. In the event that any provision of this Agreement implies or requires
that action or forbearance be taken by a party, but is silent as to which party
has the duty to act or refrain from acting, the parties agree that the Custodian
shall not be the party required to take the action or refrain from acting. In no
event shall the Custodian have any responsibility to ascertain or take action
except as expressly provided herein.

 

(6)         The Custodian may consult with counsel selected by the Custodian
with regard to legal questions arising out of or in connection with this
Agreement, and the written opinion of such counsel shall be full and complete
authorization and protection in respect of any action reasonably taken, omitted
or suffered by the Custodian in good faith and in accordance therewith.

 

(7)         No provision of this Agreement shall require the Custodian to expend
or risk its own funds, to take any legal action hereunder or to otherwise incur
any financial liability in the performance of any of its duties hereunder or in
the exercise of any of its rights and powers, if, in its sole judgment, it shall
believe that repayment of such funds or indemnity reasonably satisfactory to it
against such risk or liability is not assured to it.

 

(8)         The Custodian will be regarded as making no representations and
having no responsibilities (except as expressly set forth herein) as to the
validity, sufficiency, value, genuineness, ownership or transferability of any
of the Mortgage Loans, and will not be required to and will not make any
representations as to the validity, value or genuineness of Mortgage Loans.

 

(9)         The Custodian may rely on and shall be protected in acting in good
faith upon any certificate, instrument, opinion, notice, magnetic tape, letter,
telegram or other document, or any security, delivered to it and in good faith
believed by it to be genuine and to

 


--------------------------------------------------------------------------------



 

have been signed by the proper party or parties; but in the case of any request,
instruction, document or certificate which by any provision hereof is
specifically required to be furnished to the Custodian, the Custodian shall be
under a duty to examine the same to determine whether or not it conforms prima
facie to the requirements of this Custodial Agreement. The Custodian may rely on
and shall be protected in acting in good faith upon the written instructions of
the Indenture trustee, the Master Servicer and the Servicer.

 

(10)      The Custodian shall not be liable for any error of judgment, or for
any act done or step taken or omitted by it, in good faith, or for any mistake
of fact or law, or for anything that it may do or refrain from doing in
connection therewith, except in the case of negligent performance or omission.

 

(11)      The Custodian shall have no obligation to verify the receipt of any
such documents the existence of which was not made known in writing to the
Custodian.

 

(12)      The Custodian shall have no obligation to determine whether the
recordation of any document is necessary.

 

In no event shall the Custodian or its directors, affiliates, officers, agents,
and employees be held liable for any special, indirect or consequential damages
resulting from any action taken or omitted to be taken by it or them hereunder
or in connection herewith even if advised of the possibility of such damages

 

ARTICLE IV.

MISCELLANEOUS PROVISIONS

 

Section 4.1.     Notices. All notices, requests, consents and demands and other
communications required under this Agreement or pursuant to any other instrument
or document delivered hereunder shall be in writing and, unless otherwise
specifically provided, may be delivered personally, by telegram or telex, or by
registered or certified mail, postage prepaid, return receipt requested, at the
addresses specified on the signature page hereof (unless changed by the
particular party whose address is stated herein by similar notice in writing),
in which case the notice will be deemed delivered when received.

 

Section 4.2.      Amendments. No modification or amendment of or supplement to
this Agreement shall be valid or effective unless the same is in writing and
signed by all parties hereto; provided, however, an Opinion of Counsel is
provided to the Trustee, at the expense of the requesting party, that such
modification, amendment or supplement has no adverse effect on the Noteholders.
Neither the Company, the Master Servicer nor the Trustee shall enter into any
amendment hereof except as permitted by the Pooling and Servicing Agreement. The
Trustee shall give prompt notice to the Custodian of any amendment or supplement
to the Pooling and Servicing Agreement and furnish the Custodian with written
copies thereof.

 

Section 4.3.   GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED A CONTRACT MADE
UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND

 


--------------------------------------------------------------------------------



 

GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

Section 4.4.      Recordation of Agreement. To the extent permitted by
applicable law, this Agreement is subject to recordation in all appropriate
public offices for real property records in all the counties or other comparable
jurisdictions in which any or all of the properties subject to the Mortgages are
situated, and in any other appropriate public recording office or elsewhere,
such recordation to be effected by the Company and at the Trust's expense, but
only upon direction accompanied by an Opinion of Counsel reasonably satisfactory
to the Company to the effect that the failure to effect such recordation is
likely to materially and adversely affect the interests of the
Certificateholders.

 

For the purpose of facilitating the recordation of this Agreement as herein
provided and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and such counterparts shall constitute but one and the same
instrument.

 

Section 4.5.      Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Certificates
or the rights of the holders thereof.

 

Section 4.6.      Additional Terms Regarding Trustee. The Trustee shall have
only such duties and obligations under this Agreement as are expressly set forth
herein, and no implied duties on its part shall be read into this Agreement. In
entering into and acting under this Agreement, the Trustee shall be entitled to
all of the rights, immunities, indemnities and other protections set forth in
Article IX of the Pooling and Servicing Agreement.

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written.

 

Address:

1761 E. St. Andrew Place

Santa Ana, California 92705
Attention: Trust Administration - MG05A1

 

DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee

By:                                                                       

Name:

Title:

Address:

383 Madison Avenue

New York, New York 10179

STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

By:                                                                       

Name: Baron Silverstein

Title:   Vice President

 

Address:

9062 Old Annapolis

Columbia, Maryland 21045

Attention: MortgageIT Trust 2005-AR1

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Master Servicer

 

By:                                                                       

Name:

Title:

 

Address:

1761 E. St. Andrew Place

Santa Ana, California 92705
Attention: Trust Administration - MG05A1

 

DEUTSCHE BANK NATIONAL TRUST COMPANY, as Custodian

 

By:                                                                       

Name:

Title:

 

By:                                                                       

Name:

Title:

 

 

 


--------------------------------------------------------------------------------



 

 



STATE OF CALIFORNIA

)

 

 

 

)ss.:

 

 

COUNTY OF ORANGE

)

 

 

On the  __th day of November, 2005, before me, a notary public in and for said
State, personally appeared _______________, known to me to be a
_________________of Deutsche Bank National Trust Company, a national banking
association that executed the within instrument, and also known to me to be the
person who executed it on behalf of said association and acknowledged to me that
such association executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

____________________________________

Notary Public

[SEAL]

 

 


--------------------------------------------------------------------------------



 

 



STATE OF TEXAS

)

 

 

 

)ss.:

 

 

COUNTY OF __________

)

 

 

 

On the __th day of November, 2005, before me, a notary public in and for said
State, personally appeared __________________, known to me to be a/an
_____________________ of Deutsche Bank National Trust Company, a national
banking association that executed the within instrument, and also known to me to
be the person who executed it on behalf of said national banking association,
and acknowledged to me that such national banking association executed the
within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

____________________________________

Notary Public

[SEAL]

 

 


--------------------------------------------------------------------------------



 

 



STATE OF NEW YORK

)

 

 

 

)ss.:

 

 

COUNTY OF NEW YORK

)

 

 

 

On the __th day of November, 2005, before me, a notary public in and for said
State, personally appeared Baron Silverstein, known to me to be a Vice President
of Structured Asset Mortgage Investments II Inc., one of the corporations that
executed the within instrument, and also known to me to be the person who
executed it on behalf of said corporation, and acknowledged to me that such
corporation executed the within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

____________________________________

Notary Public

[Notarial Seal]

 

 


--------------------------------------------------------------------------------



 

 



STATE OF NEW YORK

)

 

 

 

)ss.:

 

 

COUNTY OF NEW YORK

)

 

 

 

On the ___ day of November, 2005, before me, a notary public in and for said
State, personally appeared __________________, known to me to be a/an
_____________________ of Wells Fargo Bank, National Association, a national
banking association that executed the within instrument, and also known to me to
be the person who executed it on behalf of said national banking association,
and acknowledged to me that such national banking association executed the
within instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year in this certificate first above written.

____________________________________

Notary Public

[Notarial Seal]

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT ONE

FORM OF CUSTODIAN INITIAL CERTIFICATION

__, 20__

Deutsche Bank National Trust Company

1761 E. St. Andrew Place

Santa Ana, California 92705

Structured Asset Mortgage Investments II Inc.

383 Madison Avenue

New York, New York 10179

Attention: Structured Asset Mortgage Investments II Inc.

MortgageIT Trust 2005-AR1, Mortgage Pass-Through Certificates, Series 2005-AR1

Re:

Custodial Agreement, dated as of November 21, 2005, by and among Deutsche Bank
National Trust Company, Structured Asset Mortgage Investments II Inc. and Wells
Fargo Bank, National Association relating to MortgageIT Trust 2005-AR1, Mortgage
Pass-Through Certificates, Series 2005-AR1

 

 

Ladies and Gentlemen:

In accordance with Section 2.3 of the above-captioned Custodial Agreement, and
subject to Section 2.02 of the Pooling and Servicing Agreement, the undersigned,
as Custodian, hereby certifies that it has received a Mortgage File (which
contains an original Mortgage Note or lost note affidavit) to the extent
required in Section 2.01 of the Pooling and Servicing Agreement with respect to
each Mortgage Loan listed in the Mortgage Loan Schedule, with any exceptions
listed on Schedule A attached hereto. The Custodian has made no independent
examination of any documents contained in each Mortgage File beyond the review
specifically required in the Custodial Agreement. The Custodian makes no
representations as to: (i) the validity, legality, enforceability, due
authorization, recordability, sufficiency or genuineness of any of the documents
contained in each Mortgage File of any of the Mortgage Loans identified on the
Mortgage Loan Schedule, or (ii) the collectability, perfection, priority,
insurability, effectiveness or suitability of any such documents.
Notwithstanding anything herein to the contrary, the Custodian has made no
determination and makes no representations as to whether (i) any endorsement is
sufficient to transfer all right, title and interest of the party so endorsing
in and to the Mortgage Note or other document or (ii) any assignment is in
recordable form or sufficient to effect the assignment of and transfer to the
assignee thereof, under the Mortgage to which the assignment relates.

Capitalized words and phrases used herein shall have the respective meanings
assigned to them in the above-captioned Custodial Agreement.

 

 

DEUTSCHE BANK NATIONAL TRUST COMPANY

By: _______________________________

Name:

Title:

 



 


--------------------------------------------------------------------------------



 

 

EXHIBIT TWO

FORM OF CUSTODIAN INTERIM CERTIFICATION

_________, 20__

Deutsche Bank National Trust Company

1761 E. St. Andrew Place

Santa Ana, California 92705

Structured Asset Mortgage Investments II Inc.

383 Madison Avenue

New York, New York 10179

Attention: Structured Asset Mortgage Investments II Inc.

MortgageIT Trust 2005-AR1, Mortgage Pass-Through Certificates, Series 2005-AR1

Re:

Custodial Agreement, dated as of November 21, 2005, by and among Deutsche Bank
National Trust Company, Structured Asset Mortgage Investments II Inc. and Wells
Fargo Bank, National Association relating to MortgageIT Trust 2005-AR1, Mortgage
Pass-Through Certificates, Series 2005-AR1

 

Ladies and Gentlemen:

In accordance with Section 2.3 of the above-captioned Custodial Agreement, the
undersigned, as Custodian, hereby certifies that it has received a Mortgage File
to the extent required pursuant to Section 2.01 of the Pooling and Servicing
Agreement with respect to each Mortgage Loan listed in the Mortgage Loan
Schedule, and it has reviewed the Mortgage File and the Mortgage Loan Schedule
and has determined that: all required documents have been executed and received
and that such documents related to the Mortgage Loans identified on the Mortgage
Loan Schedule, with any exceptions listed on Schedule A attached hereto. The
Custodian has made no independent examination of any documents contained in each
Mortgage File beyond the review specifically required in the Custodial
Agreement. The Custodian makes no representations as to: (i) the validity,
legality, enforceability, due authorization, recordability, sufficiency or
genuineness of any of the documents contained in each Mortgage File of any of
the Mortgage Loans identified on the Mortgage Loan Schedule, or (ii) the
collectability, perfection, priority, insurability, effectiveness or suitability
of any such documents. Notwithstanding anything herein to the contrary, the
Custodian has made no determination and makes no representations as to whether
(i) any endorsement is sufficient to transfer all right, title and interest of
the party so endorsing in and to the Mortgage Note or other document or (ii) any
assignment is in recordable form or sufficient to effect the assignment of and
transfer to the assignee thereof, under the Mortgage to which the assignment
relates.

Capitalized words and phrases used herein shall have the respective meanings
assigned to them in the above-captioned Custodial Agreement.

 

 

DEUTSCHE BANK NATIONAL TRUST COMPANY

By:                                                                             

Name:                                                                        

Title:                                                                          

 



 


--------------------------------------------------------------------------------



 

 

EXHIBIT THREE

FORM OF CUSTODIAN FINAL CERTIFICATION

__________, 20__

Deutsche Bank National Trust Company

1761 E. St. Andrew Place

Santa Ana, California 92705

Structured Asset Mortgage Investments II Inc.

383 Madison Avenue

New York, New York 10179

Attention: Structured Asset Mortgage Investments II Inc.

MortgageIT Trust 2005-AR1, Mortgage Pass-Through Certificates, Series 2005-AR1

Re:

Custodial Agreement, dated as of November 21, 2005, by and among Deutsche Bank
National Trust Company, Structured Asset Mortgage Investments II Inc. and Wells
Fargo Bank, National Association relating to MortgageIT Trust 2005-AR1, Mortgage
Pass-Through Certificates, Series 2005-AR1

 

Ladies and Gentlemen:

In accordance with Section 2.3 of the above-captioned Custodial Agreement and
subject to Section 2.02(b) of the Pooling and Servicing Agreement, the
undersigned, as Custodian, hereby certifies that, subject to any exceptions
listed on Schedule A attached hereto, it has received a Mortgage File with
respect to each Mortgage Loan listed in the Mortgage Loan Schedule containing
with respect to each such Mortgage Loan:

(i)     The original Mortgage Note, endorsed without recourse (A) to the order
of the Trustee or (B) in the case of a Mortgage Loan in the MERS System, in
blank, and in each case showing an unbroken chain of endorsements from the
originator thereof to the Person endorsing it in blank or to the Trustee or a
lost note affidavit together with a copy of the related Mortgage Note;

(ii)    the original Mortgage and, if the related Mortgage Loan is a MOM Loan,
noting the presence of the MIN and language indicating that such Mortgage Loan
is a MOM Loan, which shall have been recorded (or if the original is not
available, a copy), with evidence of such recording indicated thereon;

(iii)   unless the Mortgage Loan is a MOM Loan, a certified copy of the
assignment (which may be in the form of a blanket assignment if permitted in the
jurisdiction in which the Mortgaged Property is located) in blank or to
"Deutsche Bank National Trust

 


--------------------------------------------------------------------------------



 

Company, as Trustee@, with evidence of recording with respect to each Mortgage
Loan in the name of the Trustee thereon;

(iv)   all intervening assignments of the Security Instrument, if applicable and
only to the extent available to the Seller with evidence of recording thereon;

(v)    the original or a copy of the policy or certificate of primary mortgage
guaranty insurance, to the extent available, if any,

(vi)   the original policy of title insurance or mortgagee=s certificate of
title insurance or commitment or binder for title insurance, and

(vii)   originals of all modification agreements, if applicable and available.

The Custodian has made no independent examination of any documents contained in
each Mortgage File beyond the review specifically required in the Custodial
Agreement. The Custodian makes no representations as to: (i) the validity,
legality, enforceability, due authorization, recordability, sufficiency or
genuineness of any of the documents contained in each Mortgage File of any of
the Mortgage Loans identified on the Mortgage Loan Schedule, or (ii) the
collectability, perfection, priority, insurability, effectiveness or suitability
of any such documents. Notwithstanding anything herein to the contrary, the
Custodian has made no determination and makes no representations as to whether
(i) any endorsement is sufficient to transfer all right, title and interest of
the party so endorsing in and to the Mortgage Note or other document or (ii) any
assignment is in recordable form or sufficient to effect the assignment of and
transfer to the assignee thereof, under the Mortgage to which the assignment
relates.

Capitalized words and phrases used herein shall have the respective meanings
assigned to them in the above-captioned Custodial Agreement or in the Pooling
and Servicing Agreement, as applicable.

DEUTSCHE BANK NATIONAL TRUST COMPANY

By:                                                 

Name:                                            

Title:                                              

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT H-1

SERVICING AGREEMENT

(Provided Upon Request)

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT H-2

SUBSERVICING AGREEMENT

 

(Provided Upon Request)

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT I

[RESERVED]

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT J

 

FORM OF MORTGAGE LOAN PURCHASE AGREEMENT

 

 

between

 

 

MORTGAGEIT, INC.

 

as Mortgage Loan Seller

 

 

and

 

STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

 

as Purchaser

 

 

Dated as of

 

November 21, 2005

 

Structured Asset Mortgage Investments II Inc.

MortgageIT Trust 2005-AR1

Mortgage Pass-Through Certificates, Series 2005-AR1

 

 

 


--------------------------------------------------------------------------------



 

 

 

 

TABLE OF CONTENTS

                                          
                                          
                                          
                                                                              

 

Page

SECTION 1. Definitions.                                          
                                                                         

1

SECTION 2. Purchase and Sale of the Mortgage Loans and Related
Rights.                                  

3

SECTION 3. Mortgage Loan Schedules.                                          
                                                 

4

SECTION 4. Mortgage Loan Transfer.                                          
                                                   

3

SECTION 5. Examination of Mortgage
Files.                                          
                                        

3

SECTION 6. Recordation of Assignments of
Mortgage.                                                                 

7

SECTION 7. Representations and Warranties of Mortgage Loan Seller Concerning the

 

Mortgage Loans.                                          
                                                               

3

SECTION 8. Representations and Warranties Concerning the Mortgage Loan
Seller.                  

12

SECTION 9. Representations and Warranties Concerning the
Purchaser.                                      

13

SECTION 10. Conditions to Closing.                                          
                                                       

14

SECTION 11. Fees and Expenses.                                          
                                                           

16

SECTION 12. Accountants' Letters.                                          
                                                         

17

SECTION 13. Indemnification.                                          
                                                                 

17

SECTION 14. Notices.                                          
                                                                             

19

SECTION 15. Transfer of Mortgage
Loans.                                          
                                             

19

SECTION 16. Termination.                                          
                                                                       

3

SECTION 17. Representations, Warranties and Agreements to Survive
Delivery                            

20

SECTION 18. Severability.                                          
                                                                       

20

SECTION 19. Counterparts.                                          
                                                                     

20

SECTION 20. Amendment.                                          
                                                                       

3

SECTION 21. Governing Law.                                          
                                                                 

20

SECTION 22. Further Assurances.                                          
                                                           

20

SECTION 23. Successors and Assigns.                                          
                                                     

20

SECTION 24. The Mortgage Loan Seller and the
Purchaser.                                                             

21

SECTION 25. Entire Agreement.                                          
                                                             

21

SECTION 26. No Partnership.                                          
                                                                   

21

EXHIBIT 1      CONTENTS OF MORTGAGE FILE            

E-3

EXHIBIT 2      MORTGAGE LOAN SCHEDULE INFORMATION          

E-2-1

EXHIBIT 3      MORTGAGE LOAN SELLER'S INFORMATION  

E-3

EXHIBIT 4      PURCHASER'S INFORMATION    

E-3

EXHIBIT 5      SCHEDULE OF LOST NOTES        

E-3

EXHIBIT 6      Standard & Poor’s LEVELS® Glossary, Version 5.6b Revised,

 

                         Appendix E  

E-6-1

SCHEDULE A            REQUIRED RATINGS FOR EACH CLASS OF
CERTIFICATES            

A-1

SCHEDULE B            MORTGAGE LOAN SCHEDULE    

B-3

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBITS AND SCHEDULE TO

MORTGAGE LOAN PURCHASE AGREEMENT

Exhibit 1

Contents of Mortgage File

Exhibit 2

Mortgage Loan Schedule Information

Exhibit 3

Mortgage Loan Seller's Information

Exhibit 4

Purchaser's Information

Exhibit 5

Schedule of Lost Notes

Exhibit 6

Standard & Poor’s LEVELS® Glossary, Version 5.6b Revised, Appendix E

Schedule A

Required Ratings for Each Class of Certificates

Schedule B

Mortgage Loan Schedule

 


--------------------------------------------------------------------------------



 

 

MORTGAGE LOAN PURCHASE AGREEMENT

 

MORTGAGE LOAN PURCHASE AGREEMENT, dated as of November 21, 2005, as amended and
supplemented by any and all amendments hereto (collectively, the "Agreement"),
by and between MORTGAGEIT, INC., a New York corporation (the "Mortgage Loan
Seller"), and STRUCTURED ASSET MORTGAGE INVESTMENTS II INC., a Delaware
corporation (the "Purchaser").

 

Upon the terms and subject to the conditions of this Agreement, the Mortgage
Loan Seller agrees to sell, and the Purchaser agrees to purchase, certain
conventional, adjustable rate, negative amortization mortgage loans secured by
first liens on one- to four-family residential properties (collectively, the
"Mortgage Loans") as described herein. The Purchaser intends to deposit the
Mortgage Loans into a trust fund (the "Trust Fund") and create MortgageIT Trust
2005-AR1, Mortgage Pass-Through Certificates, Series 2005-AR1 (the
"Certificates"), under a pooling and servicing agreement, to be dated as of
November 1, 2005 (the "Pooling and Servicing Agreement"), among the Purchaser,
as depositor, Wells Fargo Bank, National Association, as master servicer and
securities administrator, Deutsche Bank National Trust Company, as trustee (the
"Trustee") and the Mortgage Loan Seller, as seller.

 

The Purchaser has filed with the Securities and Exchange Commission (the
"Commission") a registration statement on Form S-3 (Number 333-120916) relating
to its Mortgage Pass-Through Certificates and the offering of certain series
thereof (including certain classes of the Certificates) from time to time in
accordance with Rule 415 under the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder (the "Securities
Act"). Such registration statement, when it became effective under the
Securities Act, and the prospectus relating to the public offering of certain
classes of the Certificates by the Purchaser (the "Public Offering"), as from
time to time each is amended or supplemented pursuant to the Securities Act or
otherwise, are referred to herein as the "Registration Statement" and the
"Prospectus," respectively. The "Prospectus Supplement" shall mean that
supplement, dated November 18, 2005 to the Prospectus, dated December 20, 2004,
relating to certain classes of the Certificates. With respect to the Public
Offering of certain classes of the Certificates, the Purchaser, Bear, Stearns &
Co. Inc. ("Bear Stearns"), RBS Greenwich Capital ("RBS") and Credit Suisse First
Boston ("CSFB"; together with RBS and Bear Stearns, the "Underwriters") have
entered into a terms agreement dated as of November 18, 2005 to an underwriting
agreement dated December 30, 2003, between the Purchaser and Bear Stearns
(collectively, the "Underwriting Agreement").

 

Now, therefore, in consideration of the premises and the mutual agreements set
forth herein, the parties hereto agree as follows:

 

SECTION 1.    Definitions. Certain terms are defined herein. Capitalized terms
used herein but not defined herein shall have the meanings specified in the
Pooling and Servicing Agreement. The following other terms are defined as
follows:

 

 


--------------------------------------------------------------------------------



 

 

Acquisition Price: Cash in amount agreed upon by the Mortgage Loan Seller and
the Purchaser.

 

Bear Stearns: Bear, Stearns & Co. Inc.

 

Closing Date: November 21, 2005.

 

Cut-off Date: November 1, 2005.

 

Cut-off Date Balance: Approximately $396,760,983.

 

Deleted Mortgage Loan: A Mortgage Loan replaced or to be replaced by a
Substitute Mortgage Loan.

 

Due Date: With respect to each Mortgage Loan, the date in each month on which
its Scheduled Payment is due, if such due date is the first day of a month, and
otherwise is deemed to be the first day of the following month or such other
date specified in the related Servicing Agreement.

 

Master Servicer: Wells Fargo Bank, National Association.

 

Moody's: Moody's Investors Service, Inc., or its successors in interest.

 

Mortgage: The mortgage or deed of trust creating a first lien on an interest in
real property securing a Mortgage Note.

 

Mortgage File: The items referred to in Exhibit 1 pertaining to a particular
Mortgage Loan and any additional documents required to be added to such
documents pursuant to this Agreement or the Pooling and Servicing Agreement.

 

Mortgage Interest Rate: The annual rate of interest borne by a Mortgage Note as
stated therein.

 

Mortgagor: The obligor(s) on a Mortgage Note.

 

Opinion of Counsel: A written opinion of counsel, who may be counsel for the
Mortgage Loan Seller or the Purchaser, reasonably acceptable to the Trustee.

 

Person: Any legal person, including any individual, corporation, partnership,
joint venture, association, joint stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

_________________________

[1] 

Please contact Bear, Stearns & Co. Inc. for Acquisition Price.

 

 


--------------------------------------------------------------------------------



 

 

Purchase Price: With respect to any Mortgage Loan (or any property acquired with
respect thereto) required to be purchased by the Mortgage Loan Seller pursuant
to this Agreement or Article II of the Pooling and Servicing Agreement, an
amount equal to the sum of (i)(a) 100% of the Outstanding Principal Balance of
such Mortgage Loan as of the date of repurchase (or if the related Mortgaged
Property was acquired with respect thereto, 100% of the Outstanding Principal
Balance at the date of the acquisition), plus (b) accrued but unpaid interest on
the Outstanding Principal Balance at the related Mortgage Interest Rate, through
and including the last day of the month of repurchase, and reduced by (c) any
portion of the Master Servicing Compensation, Monthly Advances and advances
payable to the purchaser of the Mortgage Loan and (ii) any costs and damages (if
any) incurred by the Trust in connection with any violation of such Mortgage
Loan of any anti-predatory lending laws.

 

Rating Agencies: Standard & Poor's and Moody's, each a "Rating Agency."

 

Securities Act: The Securities Act of 1933, as amended.

 

Security Instrument: A written instrument creating a valid first lien on a
Mortgaged Property securing a Mortgage Note, which may be any applicable form of
mortgage, deed of trust, deed to secure debt or security deed, including any
riders or addenda thereto.

 

Standard & Poor's: Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc. or its successors in interest.

 

Substitute Mortgage Loan: A mortgage loan substituted for a Deleted Mortgage
Loan which must meet on the date of such substitution the requirements stated
herein and in the Pooling and Servicing Agreement; upon such substitution, such
mortgage loan shall be a "Mortgage Loan" hereunder.

 

Value: The value of the Mortgaged Property at the time of origination of the
related Mortgage Loan, such value being the lesser of (i) the value of such
property set forth in an appraisal accepted by the applicable originator of the
Mortgage Loan or (ii) the sales price of such property at the time of
origination.

 

SECTION 2.Purchase and Sale of the Mortgage Loans and Related Rights.

(i)           Upon satisfaction of the conditions set forth in Section 10
hereof, the Mortgage Loan Seller agrees to sell, and the Purchaser agrees to
purchase Mortgage Loans having an aggregate outstanding principal balance as of
the Cut-off Date equal to the Cut-off Date Balance.

(ii)          The closing for the purchase and sale of the Mortgage Loans and
the closing for the issuance of the Certificates will take place on the Closing
Date at the office of the Purchaser's counsel in New York, New York or such
other place as the parties shall agree.

(iii)        Upon the satisfaction of the conditions set forth in Section 10
hereof, on the Closing Date, the Purchaser shall pay to the Mortgage Loan Seller
the Acquisition Price for the Mortgage Loans in immediately available funds by
wire transfer to such account or accounts as shall be designated by the Mortgage
Loan Seller.

 

 

 

 

 


--------------------------------------------------------------------------------



SECTION 3.    Mortgage Loan Schedules. The Mortgage Loan Seller agrees to
provide to the Purchaser as of the date hereof a preliminary listing of the
Mortgage Loans (the “Preliminary Mortgage Loan Schedule”) setting forth the
information listed on Exhibit 2 to this Agreement with respect to each of the
Mortgage Loans being sold by the Mortgage Loan Seller. If there are changes to
the Preliminary Mortgage Loan Schedule, the Mortgage Loan Seller shall provide
to the Purchaser as of the Closing Date a final schedule (the "Final Mortgage
Loan Schedule") setting forth the information listed on Exhibit 2 to this
Agreement with respect to each of the Mortgage Loans being sold by the Mortgage
Loan Seller to the Purchaser. The Final Mortgage Loan Schedule shall be
delivered to the Purchaser on the Closing Date, shall be attached to an
amendment to this Agreement to be executed on the Closing Date by the parties
hereto and shall be in form and substance mutually agreed to by the Mortgage
Loan Seller and the Purchaser (the "Amendment"). If there are no changes to the
Preliminary Mortgage Loan Schedule, the Preliminary Mortgage Loan Schedule shall
be the Final Mortgage Loan Schedule for all purposes hereof.

SECTION 4.    Mortgage Loan Transfer.

(i)           The Purchaser will be entitled to all scheduled payments of
principal and interest on the Mortgage Loans due after the Cut-off Date
(regardless of when actually collected) and all payments thereon, other than
scheduled principal and interest due on or before the Cut-off Date but received
after the Cut-off Date. The Mortgage Loan Seller will be entitled to all
scheduled payments of principal and interest on the Mortgage Loans due on or
before the Cut-off Date (including payments collected after the Cut-off Date)
and all payments thereon, other than scheduled principal and interest due after
the Cut-off Date but received on or before the Cut-off Date. Such principal
amounts and any interest thereon belonging to the Mortgage Loan Seller as
described above will not be included in the aggregate outstanding principal
balance of the Mortgage Loans as of the Cut-off Date as set forth on the Final
Mortgage Loan Schedule.

(ii)          Pursuant to various conveyance documents to be executed on the
Closing Date and pursuant to the Pooling and Servicing Agreement, the Purchaser
will assign on the Closing Date all of its right, title and interest in and to
the Mortgage Loans to the Trustee for the benefit of the Certificateholders. In
connection with the transfer and assignment of the Mortgage Loans, the Mortgage
Loan Seller has delivered or will deliver or cause to be delivered to the
Trustee by the Closing Date or such later date as is agreed to by the Purchaser
and the Mortgage Loan Seller (each of the Closing Date and such later date is
referred to as a "Mortgage File Delivery Date"), the items of each Mortgage
File, provided, however, that in lieu of the foregoing, the Mortgage Loan Seller
may deliver the following documents, under the circumstances set forth below:
(x) in lieu of the original Security Instrument (including the Mortgage),
assignments to the Trustee or intervening assignments thereof which have been
delivered, are being delivered or will, upon receipt of recording information
relating to the Security Instrument required to be included thereon, be
delivered to recording offices for recording and have not been returned to the
Mortgage Loan Seller in time to permit their delivery as specified above, the
Mortgage Loan Seller may deliver a true copy thereof with a certification by the
Mortgage Loan Seller, on the face of such copy, substantially as follows:
"Certified to be a true and correct copy of the original, which has been
transmitted for recording" (y) in lieu of the Security Instrument, assignments
to the Trustee or intervening assignments thereof, if the applicable
jurisdiction retains the originals of such documents (as evidenced by a
certification from the Mortgage Loan Seller to such effect) the Mortgage Loan
Seller may deliver photocopies of such documents containing an original
certification by the judicial or other governmental

 


--------------------------------------------------------------------------------



 

authority of the jurisdiction where such documents were recorded; and (z) in
lieu of the Mortgage Notes relating to the Mortgage Loans, each identified in
the list delivered by the Purchaser to the Trustee on the Closing Date and
attached hereto as Exhibit 5, the Mortgage Loan Seller may deliver lost note
affidavits and indemnities of the Mortgage Loan Seller; and provided further,
however, that in the case of Mortgage Loans which have been prepaid in full
after the Cut-off Date and prior to the Closing Date, the Mortgage Loan Seller,
in lieu of delivering the above documents, may deliver to the Trustee a
certification by the Mortgage Loan Seller or the Master Servicer to such effect.
The Mortgage Loan Seller shall deliver such original documents (including any
original documents as to which certified copies had previously been delivered)
or such certified copies to the Trustee promptly after they are received. The
Mortgage Loan Seller shall cause the Mortgage and intervening assignments, if
any, and the assignment of the Security Instrument to be recorded not later than
180 days after the Closing Date, unless such assignment is not required to be
recorded under the terms set forth in Section 6(i) hereof.

(iii)        The Mortgage Loan Seller and the Purchaser acknowledge hereunder
that all of the Mortgage Loans and the related servicing will ultimately be
assigned to Deutsche Bank National Trust Company, as Trustee for the benefit of
the Certificateholders, on the date hereof.

SECTION 5.    Examination of Mortgage Files.

(i)           On or before the Mortgage File Delivery Date (as defined in
Section 4(ii) herein), the Mortgage Loan Seller will have made the Mortgage
Files available to the Purchaser or its agent for examination which may be at
the offices of the Trustee or the Mortgage Loan Seller and/or the Mortgage Loan
Seller's custodian. The fact that the Purchaser or its agent has conducted or
has failed to conduct any partial or complete examination of the Mortgage Files
shall not affect the Purchaser's rights to demand cure, repurchase, substitution
or other relief as provided in this Agreement. In furtherance of the foregoing,
the Mortgage Loan Seller shall make the Mortgage Files available to the
Purchaser or its agent from time to time so as to permit the Purchaser to
confirm the Mortgage Loan Seller's compliance with the delivery and recordation
requirements of this Agreement and the Pooling and Servicing Agreement. In
addition, upon request of the Purchaser, the Mortgage Loan Seller agrees to
provide to the Purchaser, the Underwriters and to any investors or prospective
investors in the Certificates information regarding the Mortgage Loans and their
servicing, to make the Mortgage Files available to the Purchaser, the
Underwriters and to such investors or prospective investors (which may be at the
offices of the Mortgage Loan Seller and/or the Mortgage Loan Seller's custodian)
and to make available personnel knowledgeable about the Mortgage Loans for
discussions with the Purchaser, the Underwriters and such investors or
prospective investors, upon reasonable request during regular business hours,
sufficient to permit the Purchaser, the Underwriters and such investors or
potential investors to conduct such due diligence as any such party reasonably
believes is appropriate.

(ii)          Pursuant to the Pooling and Servicing Agreement, on the Closing
Date the Trustee, for the benefit of the Certificateholders, will review or
cause the Custodian to review items of the Mortgage Files as set forth on
Exhibit 1 and will deliver or cause the Custodian to deliver to the Mortgage
Loan Seller an initial certification in the form attached as Exhibit One to the
Custodial Agreement.

 

 


--------------------------------------------------------------------------------



 

 

(iii)         Pursuant to the Pooling and Servicing Agreement, within 90 days of
the Closing Date, the Trustee will review or shall cause the Custodian to review
items of the Mortgage Files as set forth on Exhibit 1 and will deliver to the
Mortgage Loan Seller and the Master Servicer an interim certification
substantially in the form of Exhibit Two to the Custodial Agreement.

(iv)         Pursuant to the Pooling and Servicing Agreement, within 180 days of
the Closing Date (or, with respect to any Substitute Mortgage Loan, within five
Business Days after the receipt by the Trustee or Custodian thereof) the Trustee
will review or cause the Custodian to review items of the Mortgage Files as set
forth on Exhibit 1 and will deliver to the Mortgage Loan Seller and the Master
Servicer a final certification substantially in the form of Exhibit Three to the
Custodial Agreement. If the Trustee is unable to deliver a final certification
with respect to the items listed in Exhibit 1 due to any document that is
missing, has not been executed, is unrelated, determined on the basis of the
Mortgagor name, original principal balance and loan number, to the Mortgage
Loans identified in the Final Mortgage Loan Schedule (a "Material Defect"), the
Trustee or the Custodian, as its agent, shall promptly notify the Mortgage Loan
Seller of such Material Defect. The Mortgage Loan Seller shall correct or cure
any such Material Defect within 90 days from the date of notice from the Trustee
or the Custodian, as its agent, of the Material Defect and if the Mortgage Loan
Seller does not correct or cure such Material Defect within such period and such
defect materially and adversely affects the interests of the Certificateholders
in the related Mortgage Loan, the Mortgage Loan Seller will, in accordance with
the terms of the Pooling and Servicing Agreement, within 90 days of the date of
notice, provide the Trustee with a Substitute Mortgage Loan (if within two years
of the Closing Date) or purchase the related Mortgage Loan at the applicable
Purchase Price; provided that, if such defect would cause the Mortgage Loan to
be other than a "qualified mortgage" as defined in Section 860G(a)(3) of the
Code, any such cure, repurchase or substitution must occur within 90 days from
the date such breach was discovered; provided, however, that if such defect
relates solely to the inability of the Mortgage Loan Seller to deliver the
original security instrument or intervening assignments thereof, or a certified
copy because the originals of such documents, or a certified copy, have not been
returned by the applicable jurisdiction, the Mortgage Loan Seller shall not be
required to purchase such Mortgage Loan if the Mortgage Loan Seller delivers
such original documents or certified copy promptly upon receipt, but in no event
later than 360 days after the Closing Date. The foregoing repurchase obligation
shall not apply in the event that the Mortgage Loan Seller cannot deliver such
original or copy of any document submitted for recording to the appropriate
recording office in the applicable jurisdiction because such document has not
been returned by such office; provided that the Mortgage Loan Seller shall
instead deliver a recording receipt of such recording office or, if such receipt
is not available, a certificate of Mortgage Loan Seller or a Servicing Officer
confirming that such documents have been accepted for recording, and delivery to
the Trustee or the Custodian, as its agent, shall be effected by the Mortgage
Loan Seller within thirty days of its receipt of the original recorded document.

(v)          At the time of any substitution, the Mortgage Loan Seller shall
deliver or cause to be delivered the Substitute Mortgage Loan, the related
Mortgage File and any other documents and payments required to be delivered in
connection with a substitution pursuant to the Pooling and Servicing Agreement.
At the time of any purchase or substitution, the Trustee shall (i) assign to the
Mortgage Loan Seller and release or cause the Custodian to release the

 


--------------------------------------------------------------------------------



 

documents (including, but not limited to, the Mortgage, Mortgage Note and other
contents of the Mortgage File) in its possession or in the possession of the
Custodian relating to the Deleted Mortgage Loan and (ii) execute and deliver
such instruments of transfer or assignment, in each case without recourse, as
shall be necessary to vest in the Mortgage Loan Seller title to such Deleted
Mortgage Loan.

SECTION 6.    Recordation of Assignments of Mortgage.

(i)           The Mortgage Loan Seller shall, promptly after the Closing Date,
cause each Mortgage and each assignment of Mortgage from the Mortgage Loan
Seller to the Trustee, and all unrecorded intervening assignments, if any,
delivered on or prior to the Closing Date, to be recorded in all recording
offices in the jurisdictions where the related Mortgaged Properties are located;
provided, however, the Mortgage Loan Seller need not cause to be recorded any
assignment which relates to a Mortgage Loan if (a) such recordation is not
required by the Rating Agencies or an Opinion of Counsel has been provided to
the Trustee which states that the recordation of such assignment is not
necessary to protect the Trustee's interest in the related Mortgage Loan or (b)
MERS is identified on the Mortgage or a properly recorded assignment of the
Mortgage, as the Mortgagee of record solely as nominee for the Mortgage Loan
Seller and its successors and assigns; provided, however, notwithstanding the
delivery of any Opinion of Counsel, each assignment of Mortgage shall be
submitted for recording by the Mortgage Loan Seller in the manner described
above, at no expense to the Trust Fund or Trustee, upon the earliest to occur of
(i) reasonable direction by the Holders of Certificates evidencing Fractional
Undivided Interests aggregating not less than 25% of the Trust, (ii) the
occurrence of an Event of Default, (iii) the occurrence of a bankruptcy,
insolvency or foreclosure relating to the Mortgage Loan Seller and (iv) the
occurrence of a servicing transfer as described in Section 8.02 of the Pooling
and Servicing Agreement.

While each such Mortgage or assignment is being recorded, if necessary, the
Mortgage Loan Seller shall leave or cause to be left with the Trustee a
certified copy of such Mortgage or assignment. In the event that, within 180
days of the Closing Date, the Trustee has not been provided an Opinion of
Counsel as described above or received evidence of recording with respect to
each Mortgage Loan delivered to the Purchaser pursuant to the terms hereof or as
set forth above, the failure to provide evidence of recording or such Opinion of
Counsel (in the alternative, if required) shall be considered a Material Defect,
and the provisions of Section 5(iii) and (iv) shall apply. All customary
recording fees and reasonable expenses relating to the recordation of the
assignments of mortgage to the Trustee or the Opinion of Counsel, as the case
may be, shall be borne by the Mortgage Loan Seller.

 

(ii)          It is the express intent of the parties hereto that the conveyance
of the Mortgage Loans by the Mortgage Loan Seller to the Purchaser, as
contemplated by this Agreement be, and be treated as, a sale. It is, further,
not the intention of the parties that such conveyance be deemed a pledge of the
Mortgage Loans by the Mortgage Loan Seller to the Purchaser to secure a debt or
other obligation of the Mortgage Loan Seller. However, in the event that,
notwithstanding the intent of the parties, the Mortgage Loans are held by a
court to continue to be property of the Mortgage Loan Seller, then (a) this
Agreement shall also be deemed to be a security agreement within the meaning of
Articles 9 of the applicable Uniform Commercial Code; (b) the transfer of the
Mortgage Loans provided for herein shall be deemed to

 


--------------------------------------------------------------------------------



 

be a grant by the Mortgage Loan Seller to the Purchaser of a security interest
in all of the Mortgage Loan Seller's right, title and interest in and to the
Mortgage Loans and all amounts payable to the holders of the Mortgage Loans in
accordance with the terms thereof and all proceeds of the conversion, voluntary
or involuntary, of the foregoing into cash, instruments, securities or other
property, to the extent the Purchaser would otherwise be entitled to own such
Mortgage Loans and proceeds pursuant to Section 4 hereof, including all amounts,
other than investment earnings, from time to time held or invested in any
accounts created pursuant to the Pooling and Servicing Agreement, whether in the
form of cash, instruments, securities or other property; (c) the possession by
the Purchaser or the Trustee of Mortgage Notes and such other items of property
as constitute instruments, money, negotiable documents or chattel paper shall be
deemed to be "possession by the secured party" for purposes of perfecting the
security interest pursuant to Section 9-313 (or comparable provision) of the
applicable Uniform Commercial Code; and (d) notifications to persons holding
such property, and acknowledgments, receipts or confirmations from persons
holding such property, shall be deemed notifications to, or acknowledgments,
receipts or confirmations from, financial intermediaries, bailees or agents (as
applicable) of the Purchaser for the purpose of perfecting such security
interest under applicable law. Any assignment of the interest of the Purchaser
pursuant to any provision hereof or pursuant to the Pooling and Servicing
Agreement shall also be deemed to be an assignment of any security interest
created hereby. The Mortgage Loan Seller and the Purchaser shall, to the extent
consistent with this Agreement, take such actions as may be reasonably necessary
to ensure that, if this Agreement were deemed to create a security interest in
the Mortgage Loans, such security interest would be deemed to be a perfected
security interest of first priority under applicable law and will be maintained
as such throughout the term of the Pooling and Servicing Agreement.

SECTION 7.  Representations and Warranties of Mortgage Loan Seller Concerning
the Mortgage Loans. The Mortgage Loan Seller hereby represents and warrants to
the Purchaser as of the Closing Date or such other date as may be specified
below with respect to each Mortgage Loan being sold by it:

(i)           the information set forth in the Mortgage Loan Schedule hereto is
true and correct in all material respects and the information provided to the
Rating Agencies, including the Mortgage Loan level detail, is true and correct
according to the Rating Agency requirements;

 

(ii)          immediately prior to the transfer to the Purchaser, the Mortgage
Loan Seller was the sole owner of beneficial title and holder of each Mortgage
and Mortgage Note relating to the Mortgage Loans and is conveying the same to
the Purchaser free and clear of any and all liens, claims, encumbrances,
participation interests, equities, pledges, charges or security interests of any
nature and the Mortgage Loan Seller has full right and authority to sell or
assign the same pursuant to this Agreement;

 

(iii)         each Mortgage Loan at the time it was made complied in all
material respects with all applicable laws and regulations, including, without
limitation, usury, equal credit opportunity, disclosure and recording laws and
all predatory lending laws; and each Mortgage Loan has been serviced in all
material respects in accordance with all applicable laws and regulations,
including, without limitation, usury, equal credit opportunity, disclosure and
recording laws and all predatory lending laws and the terms of the related
Mortgage Note, the Mortgage and other loan documents;

 

 


--------------------------------------------------------------------------------



 

 

(iv)         there is no monetary default existing under any Mortgage or the
related Mortgage Note and there is no material event which, with the passage of
time or with notice and the expiration of any grace or cure period, would
constitute a default, breach or event of acceleration; and neither the Mortgage
Loan Seller, any of its affiliates nor any servicer of any related Mortgage Loan
has taken any action to waive any default, breach or event of acceleration; no
foreclosure action is threatened or has been commenced with respect to the
Mortgage Loan;

 

(v)          the terms of the Mortgage Note and the Mortgage have not been
impaired, waived, altered or modified in any respect, except by written
instruments, (i) if required by law in the jurisdiction where the Mortgaged
Property is located, or (ii) to protect the interests of the Trustee on behalf
of the Certificateholders;

 

(vi)         no selection procedure reasonably believed by the Mortgage Loan
Seller to be adverse to the interests of the Certificateholders was utilized in
selecting the Mortgage Loans;

 

(vii)       each Mortgage is a valid and enforceable first lien on the property
securing the related Mortgage Note and each Mortgaged Property is owned by the
Mortgagor in fee simple (except with respect to common areas in the case of
condominiums, PUDs and de minimis PUDs) or by leasehold for a term longer than
the term of the related Mortgage, subject only to (i) the lien of current real
property taxes and assessments, (ii) covenants, conditions and restrictions,
rights of way, easements and other matters of public record as of the date of
recording of such Mortgage, such exceptions being acceptable to mortgage lending
institutions generally or specifically reflected in the appraisal obtained in
connection with the origination of the related Mortgage Loan or referred to in
the lender's title insurance policy delivered to the originator of the related
Mortgage Loan and (iii) other matters to which like properties are commonly
subject which do not materially interfere with the benefits of the security
intended to be provided by such Mortgage;

 

(viii)      there is no mechanics' lien or claim for work, labor or material
affecting the premises subject to any Mortgage which is or may be a lien prior
to, or equal with, the lien of such Mortgage except those which are insured
against by the title insurance policy referred to in (xiii) below;

 

(ix)         there was no delinquent tax or assessment lien against the property
subject to any Mortgage, except where such lien was being contested in good
faith and a stay had been granted against levying on the property;

 

(x)          there is no valid offset, defense or counterclaim to any Mortgage
Note or Mortgage, including the obligation of the Mortgagor to pay the unpaid
principal and interest on such Mortgage Note;

 

(xi)         to the best of the Mortgage Loan Seller’s knowledge, except to the
extent insurance is in place which will cover such damage, the physical property
subject to any

 


--------------------------------------------------------------------------------



 

Mortgage is free of material damage and is in good repair and there is no
proceeding pending or threatened for the total or partial condemnation of any
Mortgaged Property;

 

(xii)       the Mortgaged Property and all improvements thereon comply with all
requirements of any applicable zoning and subdivision laws and ordinances;

 

(xiii)      a lender's title insurance policy (on an ALTA or CLTA form) or
binder, or other assurance of title customary in the relevant jurisdiction
therefor in a form acceptable to Fannie Mae or Freddie Mac, was issued on the
date that each Mortgage Loan was created by a title insurance company which was
qualified to do business in the jurisdiction where the related Mortgaged
Property is located, insuring the Mortgage Loan Seller and its successors and
assigns that the Mortgage is a first priority lien on the related Mortgaged
Property in the original principal amount of the Mortgage Loan. The Mortgage
Loan Seller is the sole insured under such lender's title insurance policy, and
such policy, binder or assurance is valid and remains in full force and effect,
and each such policy, binder or assurance shall contain all applicable
endorsements including a negative amortization endorsement, if applicable;

 

(xiv)      at the time of origination, each Mortgaged Property was the subject
of an appraisal which conformed to the underwriting requirements of the
originator of the Mortgage Loan;

 

(xv)        the improvements on each Mortgaged Property securing a Mortgage Loan
are insured (by an insurer which is acceptable to the Mortgage Loan Seller)
against loss by fire and such hazards as are covered under a standard extended
coverage endorsement in the locale in which the Mortgaged Property is located,
in an amount which is not less than the lesser of the maximum insurable value of
the improvements securing such Mortgage Loan or the outstanding principal
balance of the Mortgage Loan, but in no event in an amount less than an amount
that is required to prevent the Mortgagor from being deemed to be a co-insurer
thereunder; if the improvement on the Mortgaged Property is a condominium unit,
it is included under the coverage afforded by a blanket policy for the
condominium project; if upon origination of the related Mortgage Loan, the
improvements on the Mortgaged Property were in an area identified as a federally
designated flood area, a flood insurance policy is in effect in an amount
representing coverage not less than the least of (i) the outstanding principal
balance of the Mortgage Loan, (ii) the restorable cost of improvements located
on such Mortgaged Property or (iii) the maximum coverage available under federal
law; and each Mortgage obligates the Mortgagor thereunder to maintain the
insurance referred to above at the Mortgagor's cost and expense;

 

(xvi)      each Mortgage Loan constitutes a "qualified mortgage" under Section
860G(a)(3)(A) of the Code and Treasury Regulations Section 1.860G-2(a)(1), (2),
(4), (5), (6), (7) and (9) without reliance on the provisions of Treasury
Regulation Section 1.860G-2(a)(3) or Treasury Regulation Section 1.860G-2(f)(2)
or any other provision that would allow a Mortgage Loan to be treated as a
“qualified mortgage” notwithstanding its failure to meet the requirements of
Section 860G(a)(3)(A) of the Code and Treasury Regulation Section
1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9);

 

 


--------------------------------------------------------------------------------



 

 

(xvii)     each Mortgage Loan was originated (a)  by a savings and loan
association, savings bank, commercial bank, credit union, insurance company or
similar institution that is supervised and examined by a federal or state
authority, (b) by a mortgagee approved by the Secretary of HUD pursuant to
Sections 203 and 211 of the National Housing Act, as amended, or (c) by a
mortgage broker or correspondent lender in a manner such that the related
Mortgage Loan would be regarded for purposes of Section 3(a)(41) of the
Securities Exchange Act of 1934, as amended, as having been originated by an
entity described in clauses (a) or (b) above;

 

(xviii)   none of the Mortgage Loans are (a) loans subject to 12 CFR Part
226.31, 12 CFR Part 226.32 or 12 CFR Part 226.34 of Regulation Z, the regulation
implementing TILA, which implements the Home Ownership and Equity Protection Act
of 1994, as amended or (b) “high cost home,” “covered” (excluding home loans
defined as “covered home loans” in the New Jersey Home Ownership Security Act of
2002 that were originated between November 26, 2003 and July 7, 2004), “high
risk home” or “predatory” loans under any applicable state, federal or local law
(or a similarly classified loan using different terminology under a law imposing
heightened regulatory scrutiny or additional legal liability for residential
mortgage loans having high interest rates, points and/or fees);

 

(xix)      no Mortgage Loan (a) is a “high cost loan” or “covered loan” as
applicable (as such terms are defined in Standard & Poor’s LEVELS® Glossary,
Version 5.6c, Appendix E, attached hereto as Exhibit 6 or (b) was originated on
or after October 1, 2002 through March 6, 2003 and is governed by the Georgia
Fair Lending Act; and

 

(xx)        the information set forth in Schedule A of the Prospectus Supplement
with respect to the Mortgage Loans is true and correct in all material respects.

 

It is understood and agreed that the representations and warranties set forth in
this Section 7 will inure to the benefit of the Purchaser, its successors and
assigns, notwithstanding any restrictive or qualified endorsement on any
Mortgage Note or assignment of Mortgage or the examination of any Mortgage File.
Upon any substitution for a Mortgage Loan, the representations and warranties
set forth above shall be deemed to be made by the Mortgage Loan Seller as to any
Substitute Mortgage Loan as of the date of substitution.

 

Upon discovery or receipt of notice by the Mortgage Loan Seller, the Purchaser
or the Trustee of a breach of any representation or warranty of the Mortgage
Loan Seller set forth in this Section 7 which materially and adversely affects
the value of the interests of the Purchaser, the Certificateholders or the
Trustee in any of the Mortgage Loans delivered to the Purchaser pursuant to this
Agreement, the party discovering or receiving notice of such breach shall give
prompt written notice to the others. In the case of any such breach of a
representation or warranty set forth in this Section 7, within 90 days from the
date of discovery by the Mortgage Loan Seller, or the date the Mortgage Loan
Seller is notified by the party discovering or receiving notice of such breach
(whichever occurs earlier), the Mortgage Loan Seller will (i) cure such breach
in all material respects, (ii) purchase the affected Mortgage Loan at the
applicable Purchase Price or (iii) if within two years of the Closing Date,
substitute a qualifying Substitute Mortgage Loan in exchange for such Mortgage
Loan. The obligations of the Mortgage Loan Seller to cure, purchase or
substitute a qualifying Substitute Mortgage Loan shall constitute the
Purchaser's, the Trustee's and the Certificateholder's sole and exclusive
remedies under this

 


--------------------------------------------------------------------------------



 

Agreement or otherwise respecting a breach of representations or warranties
hereunder with respect to the Mortgage Loans, except for the obligation of the
Mortgage Loan Seller to indemnify the Purchaser for such breach as set forth in
and limited by Section 13 hereof. It is understood by the parties hereto that a
breach of the representations and warranties made in any of clause (xviii) or
(xix) of this Section 7 will be deemed to materially and adversely affect the
value of the interests of the Certificateholders in the related Mortgage Loan.

 

Any cause of action against the Mortgage Loan Seller relating to or arising out
of a breach by the Mortgage Loan Seller of any representations and warranties
made in this Section 7 shall accrue as to any Mortgage Loan upon (i) discovery
of such breach by the Mortgage Loan Seller or notice thereof by the party
discovering such breach and (ii) failure by the Mortgage Loan Seller to cure
such breach, purchase such Mortgage Loan or substitute a qualifying Substitute
Mortgage Loan pursuant to the terms hereof.

 

SECTION 8.    Representations and Warranties Concerning the Mortgage Loan
Seller. As of the date hereof and as of the Closing Date, the Mortgage Loan
Seller represents and warrants to the Purchaser as to itself in the capacity
indicated as follows:

(i)           the Mortgage Loan Seller (i) is a corporation duly organized,
validly existing and in good standing under the laws of the State of New York
and (ii) is qualified and in good standing to do business in each jurisdiction
where such qualification is necessary, except where the failure so to qualify
would not reasonably be expected to have a material adverse effect on the
Mortgage Loan Seller's business as presently conducted or on the Mortgage Loan
Seller’s ability to enter into this Agreement and to consummate the transactions
contemplated hereby;

(ii)          the Mortgage Loan Seller has full corporate power to own its
property, to carry on its business as presently conducted and to enter into and
perform its obligations under this Agreement;

(iii)        the execution and delivery by the Mortgage Loan Seller of this
Agreement has been duly authorized by all necessary action on the part of the
Mortgage Loan Seller; and neither the execution and delivery of this Agreement,
nor the consummation of the transactions herein contemplated, nor compliance
with the provisions hereof, will conflict with or result in a breach of, or
constitute a default under, any of the provisions of any law, governmental rule,
regulation, judgment, decree or order binding on the Mortgage Loan Seller or its
properties or the charter or by-laws of the Mortgage Loan Seller, except those
conflicts, breaches or defaults which would not reasonably be expected to have a
material adverse effect on the Mortgage Loan Seller's ability to enter into this
Agreement and to consummate the transactions contemplated hereby;

(iv)         the execution, delivery and performance by the Mortgage Loan Seller
of this Agreement and the consummation of the transactions contemplated hereby
do not require the consent or approval of, the giving of notice to, the
registration with, or the taking of any other action in respect of, any state,
federal or other governmental authority or agency, except those consents,
approvals, notices, registrations or other actions as have already been
obtained, given or made and, in connection with the recordation of the
Mortgages, powers of attorney or assignments of Mortgages not yet completed;

 

 


--------------------------------------------------------------------------------



 

 

(v)          this Agreement has been duly executed and delivered by the Mortgage
Loan Seller and, assuming due authorization, execution and delivery by the
Purchaser, constitutes a valid and binding obligation of the Mortgage Loan
Seller enforceable against it in accordance with its terms (subject to
applicable bankruptcy and insolvency laws and other similar laws affecting the
enforcement of the rights of creditors generally);

(vi)         there are no actions, suits or proceedings pending or, to the
knowledge of the Mortgage Loan Seller, threatened against the Mortgage Loan
Seller, before or by any court, administrative agency, arbitrator or
governmental body (i) with respect to any of the transactions contemplated by
this Agreement or (ii) with respect to any other matter which in the judgment of
the Mortgage Loan Seller will be determined adversely to the Mortgage Loan
Seller and if determined adversely to the Mortgage Loan Seller materially and
adversely affect the Mortgage Loan Seller's ability to perform its obligations
under this Agreement; and the Mortgage Loan Seller is not in default with
respect to any order of any court, administrative agency, arbitrator or
governmental body so as to materially and adversely affect the transactions
contemplated by this Agreement; and

(vii)       the Mortgage Loan Seller's Information (identified in Exhibit 3
hereof) does not include any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made, in light
of the circumstances under which they were made, not misleading.

SECTION 9.    Representations and Warranties Concerning the Purchaser. As of the
date hereof and as of the Closing Date, the Purchaser represents and warrants to
the Mortgage Loan Seller as follows:

(i)           the Purchaser (i) is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and (ii)
is qualified and in good standing as a foreign corporation to do business in
each jurisdiction where such qualification is necessary, except where the
failure to so qualify would not reasonably be expected to have a material
adverse effect on the Purchaser's business as presently conducted or on the
Purchaser's ability to enter into this Agreement and to consummate the
transactions contemplated hereby;

(ii)          the Purchaser has full corporate power to own its property, to
carry on its business as presently conducted and to enter into and perform its
obligations under this Agreement;

(iii)        the execution and delivery by the Purchaser of this Agreement have
been duly authorized by all necessary corporate action on the part of the
Purchaser; and neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof, will conflict with or result in a breach of, or constitute a
default under, any of the provisions of any law, governmental rule, regulation,
judgment, decree or order binding on the Purchaser or its properties or the
articles of incorporation or by-laws of the Purchaser, except those conflicts,
breaches or defaults which would not reasonably be expected to have a material
adverse effect on the Purchaser's ability to enter into this Agreement and to
consummate the transactions contemplated hereby;

 

 


--------------------------------------------------------------------------------



 

 

(iv)         the execution, delivery and performance by the Purchaser of this
Agreement and the consummation of the transactions contemplated hereby do not
require the consent or approval of, the giving of notice to, the registration
with, or the taking of any other action in respect of, any state, federal or
other governmental authority or agency, except those consents, approvals,
notices, registrations or other actions as have already been obtained, given or
made;

(v)          this Agreement has been duly executed and delivered by the
Purchaser and, assuming due authorization, execution and delivery by the
Mortgage Loan Seller, constitutes a valid and binding obligation of the
Purchaser enforceable against it in accordance with its terms (subject to
applicable bankruptcy and insolvency laws and other similar laws affecting the
enforcement of the rights of creditors generally);

(vi)         there are no actions, suits or proceedings pending or, to the
knowledge of the Purchaser, threatened against the Purchaser, before or by any
court, administrative agency, arbitrator or governmental body (i) with respect
to any of the transactions contemplated by this Agreement or (ii) with respect
to any other matter which in the judgment of the Purchaser will be determined
adversely to the Purchaser and will if determined adversely to the Purchaser
materially and adversely affect the Purchaser's ability to perform its
obligations under this Agreement; and the Purchaser is not in default with
respect to any order of any court, administrative agency, arbitrator or
governmental body so as to materially and adversely affect the transactions
contemplated by this Agreement; and

(vii)       the Purchaser's Information (identified in Exhibit 4 hereof) does
not include any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading.

SECTION 10.    Conditions to Closing.

(1)          The obligations of the Purchaser under this Agreement will be
subject to the satisfaction, on or prior to the Closing Date, of the following
conditions:

 

(a)          Each of the obligations of the Mortgage Loan Seller required to be
performed at or prior to the Closing Date pursuant to the terms of this
Agreement shall have been duly performed and complied with in all material
respects; all of the representations and warranties of the Mortgage Loan Seller
under this Agreement shall be true and correct as of the date or dates specified
in all material respects; and no event shall have occurred which, with notice or
the passage of time, would constitute a default under this Agreement, or the
Pooling and Servicing Agreement; and the Purchaser shall have received
certificates to that effect signed by authorized officers of the Mortgage Loan
Seller.

(b)          The Purchaser shall have received all of the following closing
documents, in such forms as are agreed upon and reasonably acceptable to the
Purchaser, duly executed by all signatories other than the Purchaser as required
pursuant to the respective terms thereof:

 

 


--------------------------------------------------------------------------------



 

 

(i)           If required pursuant to Section 3 hereof, the Amendment dated as
of the Closing Date and any documents referred to therein;

(ii)          If required pursuant to Section 3 hereof, the Final Mortgage Loan
Schedule containing the information set forth on Exhibit 2 hereto, one copy to
be attached to each counterpart of the Amendment;

 

(iii)        The Pooling and Servicing Agreement, in form and substance
reasonably satisfactory to the Trustee and the Purchaser, and all documents
required thereby duly executed by all signatories;

 

(iv)         A certificate of an officer of the Mortgage Loan Seller dated as of
the Closing Date, in a form reasonably acceptable to the Purchaser, and attached
thereto copies of the charter and by-laws of the Mortgage Loan Seller and
evidence as to the good standing of the Mortgage Loan Seller dated as of a
recent date;

 

(v)          One or more opinions of counsel from the Mortgage Loan Seller's
counsel otherwise in form and substance reasonably satisfactory to the
Purchaser, the Trustee and each Rating Agency;

 

(vi)         A letter from each of the Rating Agencies giving each Class of
Certificates set forth on Schedule A hereto the rating set forth therein; and

 

(vii)       Such other documents, certificates (including additional
representations and warranties) and opinions as may be reasonably necessary to
secure the intended ratings from each Rating Agency for the Certificates.

 

(c)          The Certificates to be sold to the Underwriters pursuant to the
Underwriting Agreement and the Purchase Agreement, if applicable, shall have
been issued and sold to the Underwriters.

 

(d)          The Mortgage Loan Seller shall have furnished to the Purchaser such
other certificates of its officers or others and such other documents and
opinions of counsel to evidence fulfillment of the conditions set forth in this
Agreement and the transactions contemplated hereby as the Purchaser and its
counsel may reasonably request.

 

(2)          The obligations of the Mortgage Loan Seller under this Agreement
shall be subject to the satisfaction, on or prior to the Closing Date, of the
following conditions:

 

(a)          The obligations of the Purchaser required to be performed by it on
or prior to the Closing Date pursuant to the terms of this Agreement shall have
been duly performed and complied with in all material respects, and all of the
representations and warranties of the Purchaser under this Agreement shall be
true and correct in all material respects as of the date hereof and as of the
Closing Date, and no event shall have

 


--------------------------------------------------------------------------------



 

occurred which would constitute a breach by it of the terms of this Agreement,
and the Mortgage Loan Seller shall have received a certificate to that effect
signed by an authorized officer of the Purchaser.

 

(b)          The Mortgage Loan Seller shall have received copies of all of the
following closing documents, in such forms as are agreed upon and reasonably
acceptable to the Mortgage Loan Seller, duly executed by all signatories other
than the Mortgage Loan Seller as required pursuant to the respective terms
thereof:

 

(i)           If required pursuant to Section 3 hereof, the Amendment dated as
of the Closing Date and any documents referred to therein;

 

(ii)          The Pooling and Servicing Agreement, in form and substance
reasonably satisfactory to the Mortgage Loan Seller, and all documents required
thereby duly executed by all signatories;

 

(iii)        A certificate of an officer of the Purchaser dated as of the
Closing Date, in a form reasonably acceptable to the Mortgage Loan Seller, and
attached thereto copies of the Purchaser's articles of incorporation and
by-laws, and evidence as to the good standing of the Purchaser dated as of a
recent date;

 

(iv)         One or more opinions of counsel from the Purchaser's counsel in
form and substance reasonably satisfactory to the Mortgage Loan Seller; and

 

(v)          Such other documents, certificates (including additional
representations and warranties) and opinions as may be reasonably necessary to
secure the intended rating from each Rating Agency for the Certificates.

SECTION 11.  Fees and Expenses. Subject to Section 16 hereof, the Mortgage Loan
Seller shall pay on the Closing Date or such later date as may be agreed to by
the Purchaser (i) the fees and expenses of the Mortgage Loan Seller's attorneys
and the reasonable fees and expenses of the Purchaser's attorneys, (ii) the fees
and expenses of Deloitte & Touche LLP, (iii) the fee for the use of Purchaser's
Registration Statement based on the aggregate original principal amount of the
Certificates and the filing fee of the Commission as in effect on the date on
which the Registration Statement was declared effective, (iv) the fees and
expenses including counsel's fees and expenses in connection with any "blue sky"
and legal investment matters, (v) the fees and expenses of the Trustee which
shall include without limitation the fees and expenses of the Trustee (and the
fees and disbursements of its counsel) with respect to (A) legal and document
review of this Agreement, the Pooling and Servicing Agreement, the Certificates
and related agreements, (B) attendance at the Closing and (C) review of the
Mortgage Loans to be performed by the Trustee, (vi) the expenses for printing or
otherwise reproducing the Certificates, the Prospectus and the Prospectus
Supplement, (vii) the fees and expenses of each Rating Agency (both initial and
ongoing), (viii) the fees and expenses relating to the preparation and
recordation of mortgage assignments (including intervening assignments, if any
and if available, to evidence a complete chain of title from the originator
thereof to the Trustee) from the Mortgage Loan Seller to the Trustee or the
expenses relating to the Opinion of Counsel referred to in Section 6(i)

 


--------------------------------------------------------------------------------



 

hereof, as the case may be, and (ix) Mortgage File due diligence expenses and
other out-of-pocket expenses incurred by the Purchaser in connection with the
purchase of the Mortgage Loans and by Bear Stearns in connection with the sale
of the Certificates. The Mortgage Loan Seller additionally agrees to pay
directly to any third party on a timely basis the fees provided for above which
are charged by such third party and which are billed periodically.

SECTION 12.  Accountants' Letters.

(i)           Deloitte & Touche LLP will review the characteristics of a sample
of the Mortgage Loans described in the Final Mortgage Loan Schedule and will
compare those characteristics to the description of the Mortgage Loans contained
in the Prospectus Supplement under the captions "Summary of Terms - The Mortgage
Pool" and "Description of the Mortgage Loans" and in Schedule A thereto. The
Mortgage Loan Seller will cooperate with the Purchaser in making available all
information and taking all steps reasonably necessary to permit such accountants
to complete the review and to deliver the letters required of them under the
Underwriting Agreement. Deloitte & Touche LLP will also confirm certain
calculations as set forth under the caption "Yield and Prepayment
Considerations" in the Prospectus Supplement.

(ii)          To the extent statistical information with respect to the
Subservicer's servicing portfolio is included in the Prospectus Supplement under
the caption "The Master Servicer," a letter from the certified public accountant
for the Subservicer will be delivered to the Purchaser dated the date of the
Prospectus Supplement, in the form previously agreed to by the Mortgage Loan
Seller and the Purchaser, with respect to such statistical information.

SECTION 13.  Indemnification.

(i)           The Mortgage Loan Seller shall indemnify and hold harmless the
Purchaser and its directors, officers and controlling persons (as defined in
Section 15 of the Securities Act) from and against any loss, claim, damage or
liability or action in respect thereof, to which they or any of them may become
subject, under the Securities Act or otherwise, insofar as such loss, claim,
damage, liability or action arises out of, or is based upon (i) any untrue
statement of a material fact contained in the Mortgage Loan Seller's Information
as identified in Exhibit 3, the omission to state in the Prospectus Supplement
or Prospectus (or any amendment thereof or supplement thereto approved by the
Mortgage Loan Seller and in which additional Mortgage Loan Seller's Information
is identified), in reliance upon and in conformity with Mortgage Loan Seller's
Information a material fact required to be stated therein or necessary to make
the statements therein in light of the circumstances in which they were made,
not misleading, (ii) any representation or warranty assigned or made by the
Mortgage Loan Seller in Section 7 or Section 8 hereof being, or alleged to be,
untrue or incorrect, or (iii) any failure by the Mortgage Loan Seller to perform
its obligations under this Agreement; and the Mortgage Loan Seller shall
reimburse the Purchaser and each other indemnified party for any legal and other
expenses reasonably incurred by them in connection with investigating or
defending or preparing to defend against any such loss, claim, damage, liability
or action.

The foregoing indemnity agreement is in addition to any liability which the
Mortgage Loan Seller otherwise may have to the Purchaser or any other such
indemnified party.

 

 


--------------------------------------------------------------------------------



 

 

(ii)          The Purchaser shall indemnify and hold harmless the Mortgage Loan
Seller and its respective directors, officers and controlling persons (as
defined in Section 15 of the Securities Act) from and against any loss, claim,
damage or liability or action in respect thereof, to which they or any of them
may become subject, under the Securities Act or otherwise, insofar as such loss,
claim, damage, liability or action arises out of, or is based upon (a) any
untrue statement of a material fact contained in the Purchaser's Information as
identified in Exhibit 4, the omission to state in the Prospectus Supplement or
Prospectus (or any amendment thereof or supplement thereto approved by the
Purchaser and in which additional Purchaser's Information is identified), in
reliance upon and in conformity with the Purchaser's Information, a material
fact required to be stated therein or necessary to make the statements therein
in light of the circumstances in which they were made, not misleading, (b) any
representation or warranty made by the Purchaser in Section 9 hereof being, or
alleged to be, untrue or incorrect, or (c) any failure by the Purchaser to
perform its obligations under this Agreement; and the Purchaser shall reimburse
the Mortgage Loan Seller, and each other indemnified party for any legal and
other expenses reasonably incurred by them in connection with investigating or
defending or preparing to defend any such loss, claim, damage, liability or
action. The foregoing indemnity agreement is in addition to any liability which
the Purchaser otherwise may have to the Mortgage Loan Seller, or any other such
indemnified party,

(iii)         Promptly after receipt by an indemnified party under subsection
(i) or (ii) above of notice of the commencement of any action, such indemnified
party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify each party against whom
indemnification is to be sought in writing of the commencement thereof (but the
failure so to notify an indemnifying party shall not relieve it from any
liability which it may have under this Section 13 except to the extent that it
has been prejudiced in any material respect by such failure or from any
liability which it may have otherwise). In case any such action is brought
against any indemnified party, and it notifies an indemnifying party of the
commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent it may elect by written notice delivered to the
indemnified party promptly (but, in any event, within 30 days) after receiving
the aforesaid notice from such indemnified party, to assume the defense thereof
with counsel reasonably satisfactory to such indemnified party. Notwithstanding
the foregoing, the indemnified party or parties shall have the right to employ
its or their own counsel in any such case, but the fees and expenses of such
counsel shall be at the expense of such indemnified party or parties unless (a)
the employment of such counsel shall have been authorized in writing by one of
the indemnifying parties in connection with the defense of such action, (b) the
indemnifying parties shall not have employed counsel to have charge of the
defense of such action within a reasonable time after notice of commencement of
the action, or (c) such indemnified party or parties shall have reasonably
concluded that there is a conflict of interest between itself or themselves and
the indemnifying party in the conduct of the defense of any claim or that the
interests of the indemnified party or parties are not substantially co-extensive
with those of the indemnifying party (in which case the indemnifying parties
shall not have the right to direct the defense of such action on behalf of the
indemnified party or parties), in any of which events such fees and expenses
shall be borne by the indemnifying parties (provided, however, that the
indemnifying party shall be liable only for the fees and expenses of one counsel
in addition to one local counsel in the jurisdiction involved. Anything in


--------------------------------------------------------------------------------



 

this subsection to the contrary notwithstanding, an indemnifying party shall not
be liable for any

 

settlement or any claim or action effected without its written consent;
provided, however, that such consent was not unreasonably withheld.

(iv)         If the indemnification provided for in paragraphs (i) and (ii) of
this Section 13 shall for any reason be unavailable to an indemnified party in
respect of any loss, claim, damage or liability, or any action in respect
thereof, referred to in Section 13, then the indemnifying party shall in lieu of
indemnifying the indemnified party contribute to the amount paid or payable by
such indemnified party as a result of such loss, claim, damage or liability, or
action in respect thereof, in such proportion as shall be appropriate to reflect
the relative benefits received by the Mortgage Loan Seller on the one hand and
the Purchaser on the other from the purchase and sale of the Mortgage Loans, the
offering of the Certificates and the other transactions contemplated hereunder.
No person found liable for a fraudulent misrepresentation shall be entitled to
contribution from any person who is not also found liable for such fraudulent
misrepresentation.

(v)          The parties hereto agree that reliance by an indemnified party on
any publicly available information or any information or directions furnished by
an indemnifying party shall not constitute negligence, bad faith or willful
misconduct by such indemnified party.

SECTION 14.   Notices. All demands, notices and communications hereunder shall
be in writing but may be delivered by facsimile transmission subsequently
confirmed in writing. Notices to the Mortgage Loan Seller shall be directed to
MortgageIT, Inc., 33 Maiden Lane, New York, New York 10038 (Telecopy:
(212-363-4647)), Attention: Chief Credit Officer, and notices to the Purchaser
shall be directed to Structured Asset Mortgage Investments II Inc., 383 Madison
Avenue, New York, New York 10179 (Telecopy: (212-272-7206)), Attention: Baron
Silverstein; or to any other address as may hereafter be furnished by one party
to the other party by like notice. Any such demand, notice or communication
hereunder shall be deemed to have been received on the date received at the
premises of the addressee (as evidenced, in the case of registered or certified
mail, by the date noted on the return receipt) provided that it is received on a
Business Day during normal business hours and, if received after normal business
hours, then it shall be deemed to be received on the next Business Day.

SECTION 15.  Transfer of Mortgage Loans. The Purchaser retains the right to
assign the Mortgage Loans and any or all of its interest under this Agreement to
the Trustee without the consent of the Mortgage Loan Seller, and, upon such
assignment, the Trustee shall succeed to the applicable rights and obligations
of the Purchaser hereunder; provided, however, the Purchaser shall remain
entitled to the benefits set forth in Sections 11, 13 and 17 hereto and as
provided in Section 2(i). Notwithstanding the foregoing, the sole and exclusive
right and remedy of the Trustee with respect to a breach of a representation or
warranty of the Mortgage Loan Seller shall be the cure, purchase or substitution
obligations of the Mortgage Loan Seller contained in Sections 5 and 7 hereof.

SECTION 16.  Termination. This Agreement may be terminated (a) by the mutual
consent of the parties hereto prior to the Closing Date, (b) by the Purchaser,
if the conditions to the Purchaser's obligation to close set forth under Section
10(1) hereof are not fulfilled as and when required to be fulfilled or (c) by
the Mortgage Loan Seller, if the conditions to the Mortgage Loan Seller's
obligation to close set forth under Section 10(2) hereof are not fulfilled as
and when required to be fulfilled. In the event of termination pursuant to
clause (b), the

 


--------------------------------------------------------------------------------



 

Mortgage Loan Seller shall pay, and in the event of termination pursuant to
clause (c), the Purchaser shall pay, all reasonable out-of-pocket expenses
incurred by the other in connection with the transactions contemplated by this
Agreement. In the event of a termination pursuant to clause (a), each party
shall be responsible for its own expenses.

SECTION 17.  Representations, Warranties and Agreements to Survive Delivery. All
representations, warranties and agreements contained in this Agreement, or
contained in certificates of officers of the Mortgage Loan Seller submitted
pursuant hereto, shall remain operative and in full force and effect and shall
survive delivery of the Mortgage Loans to the Purchaser (and by the Purchaser to
the Trustee). Subsequent to the delivery of the Mortgage Loans to the Purchaser,
the Mortgage Loan Seller's representations and warranties contained herein with
respect to the Mortgage Loans shall be deemed to relate to the Mortgage Loans
actually delivered to the Purchaser and included in the Final Mortgage Loan
Schedule and any Substitute Mortgage Loan and not to those Mortgage Loans
deleted from the Preliminary Mortgage Loan Schedule pursuant to Section 3 hereof
prior to the Closing or any Deleted Mortgage Loan.

SECTION 18.   Severability. If any provision of this Agreement shall be
prohibited or invalid under applicable law, this Agreement shall be ineffective
only to such extent, without invalidating the remainder of this Agreement.

SECTION 19.  Counterparts. This Agreement may be executed in counterparts, each
of which will be an original, but which together shall constitute one and the
same agreement.

SECTION 20.  Amendment. This Agreement cannot be amended or modified in any
manner without the prior written consent of each party.

SECTION 21.  GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN MADE AND
PERFORMED IN THE STATE OF NEW YORK AND SHALL BE INTERPRETED IN ACCORDANCE WITH
THE LAWS OF SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES OF SUCH
STATE.

SECTION 22.  Further Assurances. Each of the parties agrees to execute and
deliver such instruments and take such actions as another party may, from time
to time, reasonably request in order to effectuate the purpose and to carry out
the terms of this Agreement including any amendments hereto which may be
required by either Rating Agency.

SECTION 23.  Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by the Mortgage Loan Seller and the Purchaser and
their permitted successors and assigns and, to the extent specified in Section
13 hereof, Bear Stearns, and their directors, officers and controlling persons
(within the meaning of federal securities laws). The Mortgage Loan Seller
acknowledges and agrees that the Purchaser may assign its rights under this
Agreement (including, without limitation, with respect to the Mortgage Loan
Seller's representations and warranties respecting the Mortgage Loans) to the
Trustee. Any person into which the Mortgage Loan Seller may be merged or
consolidated (or any person resulting from any merger or consolidation involving
the Mortgage Loan Seller), any person resulting from a change in form of the
Mortgage Loan Seller or any person succeeding to the

 


--------------------------------------------------------------------------------



 

business of the Mortgage Loan Seller, shall be considered the "successor" of the
Mortgage Loan Seller hereunder and shall be considered a party hereto without
the execution or filing of any paper or any further act or consent on the part
of any party hereto. Except as provided in the two preceding sentences and in
Section 15 hereto, this Agreement cannot be assigned, pledged or hypothecated by
either party hereto without the written consent of the other parties to this
Agreement and any such assignment or purported assignment shall be deemed null
and void.

SECTION 24.  The Mortgage Loan Seller and the Purchaser. The Mortgage Loan
Seller and the Purchaser will keep in full effect all rights as are necessary to
perform their respective obligations under this Agreement.

SECTION 25.  Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements, understandings, inducements
and conditions, express or implied, oral or written, of any nature whatsoever
with respect to the subject matter hereof.

SECTION 26.  No Partnership. Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties hereto.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective duly authorized officers as of the date first above
written.

 

MORTGAGEIT, INC.

 

 

By:                                                       

Name:

Title:

 

 

STRUCTURED ASSET MORTGAGE
INVESTMENTS II INC.

 

 

By:                                                       

Name: Baron Silverstein

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 1

CONTENTS OF MORTGAGE FILE

 

With respect to each Mortgage Loan, the Mortgage File shall include each of the
following items, which shall be available for inspection by the Purchaser or its
designee, and which shall be delivered to the Purchaser or its designee pursuant
to the terms of the Agreement:

 

(i)           The original Mortgage Note, endorsed without recourse to the order
of the Trustee and showing an unbroken chain of endorsements from the original
payee thereof to the Person endorsing it to the Trustee, or lost note affidavit;

 

(ii)          The original Mortgage and, if the related Mortgage Loan is a MOM
Loan, noting the presence of the MIN and language indicating that such Mortgage
Loan is a MOM Loan, which shall have been recorded (or if the original is not
available, a copy), with evidence of such recording indicated thereon (or if the
original Security Instrument, assignments to the Trustee or intervening
assignments thereof which have been delivered, are being delivered or will, upon
receipt of recording information relating to the Security Instrument required to
be included thereon, be delivered to recording offices for recording and have
not been returned to the Mortgage Loan Seller in time to permit their recording
as specified in Section 2.01(b) of the Pooling and Servicing Agreement, shall be
in recordable form);

 

(iii)          Unless the Mortgage Loan is a MOM Loan, a certified copy of the
assignment (which may be in the form of a blanket assignment if permitted in the
jurisdiction in which the Mortgaged Property is located) to "Deutsche Bank
National Trust Company, as Trustee", with evidence of recording with respect to
each Mortgage Loan in the name of the Trustee thereon (or if the original
Security Instrument, assignments to the Trustee or intervening assignments
thereof which have been delivered, are being delivered or will, upon receipt of
recording information relating to the Security Instrument required to be
included thereon, be delivered to recording offices for recording and have not
been returned to the Mortgage Loan Seller in time to permit their delivery as
specified in Section 2.01(b) of the Pooling and Servicing Agreement, the
Mortgage Loan Seller may deliver a true copy thereof with a certification by the
Mortgage Loan Seller, on the face of such copy, substantially as follows:
"Certified to be a true and correct copy of the original, which has been
transmitted for recording");

 

(iv)         All intervening assignments of the Security Instrument, if
applicable and only to the extent available to the Mortgage Loan Seller with
evidence of recording thereon;

 

(v)          The original or a copy of the policy or certificate of primary
mortgage guaranty insurance, to the extent available, if any;

 

(vi)         The original policy of title insurance or mortgagee's certificate
of title insurance or commitment or binder for title insurance; and

 

 

(vii)

The originals of all modification agreements, if applicable and available.

 

 

 

 

 


--------------------------------------------------------------------------------



EXHIBIT 2

 

MORTGAGE LOAN SCHEDULE INFORMATION

 

The Preliminary and Final Mortgage Loan Schedules shall set forth the following
information with respect to each Mortgage Loan:

 

(a)

the loan number;

 

 

(b)

the Mortgagor's name;

 

 

(c)

the city, state and zip code of the Mortgaged Property;

 

 

(d)

the property type;

 

 

(e)

the Mortgage Interest Rate;

 

 

(f)

the Servicing Fee Rate;

 

 

(g)

the Net Rate;

 

 

(h)

the original term;

 

 

(i)

the maturity date;

 

 

(j)

the stated remaining term to maturity;

 

 

(k)

the original Principal Balance;

 

 

(1)

the first payment date;

 

 

(m)

the principal and interest payment in effect as of the Cut-off Date;

 

 

(n)

the unpaid Principal Balance as of the Cut-off Date;

 

 

(o)

the Loan-to-Value Ratio at origination;

 

 

(p)

the paid-through date;

 

 

(q)

the insurer of any Primary Mortgage Insurance Policy;

 

 

(r)

the Gross Margin, if applicable;

 

 

(s)

the Maximum Lifetime Mortgage Rate, if applicable;

 

 

(t)

the Minimum Lifetime Mortgage Rate, if applicable;

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

(u)

the Periodic Rate Cap, if applicable;

 

 

(v)

the number of days delinquent, if any;

 

 

(w)

a code indicating whether the Mortgage Loan is negatively amortizing; and

 

 

(x)

which Mortgage Loans adjust after an initial fixed-rate period of one, two,
three, five, seven or ten years.

 

Such schedule also shall set forth for all of the Mortgage Loans, the total
number of Mortgage Loans, the total of each of the amounts described under (k)
and (n) above, the weighted average by principal balance as of the Cut-off Date
of each of the rates described under (e), (f) and (g) above, and the weighted
average remaining term to maturity by unpaid principal balance as of the Cut-off
Date.

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 3

 

MORTGAGE LOAN SELLER'S INFORMATION

 

All information in the Prospectus Supplement relating to the Mortgage Loan
Seller, the Servicer, the Originator, the Mortgage Loans and the origination and
servicing of the Mortgage Loans, including without limitation as described under
the following Sections: "SUMMARY OF TERMS—THE MORTGAGE POOL," "THE MASTER
SERVICER, THE SERVICER AND THE SUBSERVICER,” “MORTGAGE LOAN ORIGINATION” and
"SCHEDULE A -- CERTAIN CHARACTERISTICS OF THE MORTGAGE LOANS."

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 4

 

PURCHASER'S INFORMATION

 

All information in the Prospectus Supplement and the Prospectus, except the
Mortgage Loan Seller's Information.

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 5

 

SCHEDULE OF LOST NOTES

 

Available Upon Request

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 6

Standard & Poor’s LEVELS® Glossary, Version 5.6b Revised, Appendix E

 

REVISED July 11, 2005

 

1)

APPENDIX E – Standard & Poor’s Anti-Predatory Lending Categorization

Standard & Poor’s has categorized loans governed by anti-predatory lending laws
in the Jurisdictions listed below into three categories based upon a combination
of factors that include (a) the risk exposure associated with the assignee
liability and (b) the tests and thresholds set forth in those laws. Note that
certain loans classified by the relevant statute as Covered are included in
Standard & Poor’s High Cost Loan Category because they included thresholds and
tests that are typical of what is generally considered High Cost by the
industry.

 

Standard & Poor’s High Cost Loan Categorization

 

State/Jurisdiction

Name of Anti-Predatory Lending Law/Effective Date

Category under Applicable Anti-Predatory Lending Law

Arkansas

Arkansas Home Loan Protection Act, Ark. Code Ann. §§ 23-53-101 et seq.

Effective July 16, 2003

High Cost Home Loan

Cleveland Heights, OH

Ordinance No. 72-2003 (PSH), Mun. Code §§ 757.01 et seq.

Effective June 2, 2003

Covered Loan

Colorado

Consumer Equity Protection, Colo. Stat. Ann. §§ 5-3.5-101 et seq.

Effective for covered loans offered or entered into on or after January 1, 2003.
Other provisions of the Act took effect on June 7, 2002

Covered Loan

Connecticut

Connecticut Abusive Home Loan Lending Practices Act, Conn. Gen. Stat. §§ 36a-746
et seq.

Effective October 1, 2001

High Cost Home Loan

District of Columbia

Home Loan Protection Act, D.C. Code §§ 26-1151.01 et seq.

Effective for loans closed on or after January 28, 2003

Covered Loan

 

 

 


--------------------------------------------------------------------------------



 

 

 

Florida

Fair Lending Act, Fla. Stat. Ann. §§ 494.0078 et seq.

Effective October 2, 2002

High Cost Home Loan

Georgia (Oct. 1, 2002 – Mar. 6, 2003)

Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.

Effective October 1, 2002 – March 6, 2003

High Cost Home Loan

Georgia as amended (Mar. 7, 2003 – current)

Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.

Effective for loans closed on or after March 7, 2003

High Cost Home Loan

HOEPA Section 32

Home Ownership and Equity Protection Act of 1994, 15 U.S.C. § 1639, 12 C.F.R. §§
226.32 and 226.34

Effective October 1, 1995, amendments October 1, 2002

High Cost Loan

Illinois

High Risk Home Loan Act, Ill. Comp. Stat. tit. 815, §§ 137/5 et seq.

Effective January 1, 2004 (prior to this date, regulations under Residential
Mortgage License Act effective from May 14, 2001)

High Risk Home Loan

Kansas

Consumer Credit Code, Kan. Stat. Ann. §§ 16a-1-101 et seq.

Sections 16a-1-301 and 16a-3-207 became effective April 14, 1999; Section
16a-3-308a became effective July 1, 1999

High Loan to Value Consumer Loan (id. § 16a-3-207) and;

High APR Consumer Loan (id. § 16a-3-308a)

Kentucky

2003 KY H.B. 287 – High Cost Home Loan Act, Ky. Rev. Stat. §§ 360.100 et seq.

Effective June 24, 2003

High Cost Home Loan

Maine

Truth in Lending, Me. Rev. Stat. tit. 9-A, §§ 8-101 et seq.

Effective September 29, 1995 and as amended from time to time

High Rate High Fee Mortgage

Massachusetts

Part 40 and Part 32, 209 C.M.R. §§ 32.00 et seq. and 209 C.M.R. §§ 40.01 et seq.

Effective March 22, 2001 and amended from time to time

High Cost Home Loan

 

 

 


--------------------------------------------------------------------------------



 

 

 

Nevada

Assembly Bill No. 284, Nev. Rev. Stat. §§ 598D.010 et seq.

Effective October 1, 2003

Home Loan

New Jersey

New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
seq.

Effective for loans closed on or after November 27, 2003

High Cost Home Loan

New Mexico

Home Loan Protection Act, N.M. Rev. Stat. §§ 58-21A-1 et seq.

Effective as of January 1, 2004; Revised as of February 26, 2004

High Cost Home Loan

New York

N.Y. Banking Law Article 6-l

Effective for applications made on or after April 1, 2003

High Cost Home Loan

North Carolina

Restrictions and Limitations on High Cost Home Loans, N.C. Gen. Stat. §§ 24-1.1E
et seq.

Effective July 1, 2000; amended October 1, 2003 (adding open-end lines of
credit)

High Cost Home Loan

Ohio

H.B. 386 (codified in various sections of the Ohio Code), Ohio Rev. Code Ann. §§
1349.25 et seq.

Effective May 24, 2002

Covered Loan

Oklahoma

Consumer Credit Code (codified in various sections of Title 14A)

Effective July 1, 2000; amended effective January 1, 2004

Subsection 10 Mortgage

South Carolina

South Carolina High Cost and Consumer Home Loans Act, S.C. Code Ann. §§ 37-23-10
et seq.

Effective for loans taken on or after January 1, 2004

High Cost Home Loan

West Virginia

West Virginia Residential Mortgage Lender, Broker and Servicer Act, W. Va. Code
Ann. §§ 31-17-1 et seq.

Effective June 5, 2002

West Virginia Mortgage Loan Act Loan

 

 

 


--------------------------------------------------------------------------------



 

 

Standard & Poor’s Covered Loan Categorization

 

State/Jurisdiction

Name of Anti-Predatory Lending Law/Effective Date

Category under Applicable Anti-Predatory Lending Law

Georgia (Oct. 1, 2002 – Mar. 6, 2003)

Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.

Effective October 1, 2002 – March 6, 2003

Covered Loan

New Jersey

New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
seq.

Effective November 27, 2003 – July 5, 2004

Covered Home Loan

 

Standard & Poor’s Home Loan Categorization

 

State/Jurisdiction

Name of Anti-Predatory Lending Law/Effective Date

Category under Applicable Anti-Predatory Lending Law

Georgia (Oct. 1, 2002 – Mar. 6, 2003)

Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.

Effective October 1, 2002 – March 6, 2003

Home Loan

New Jersey

New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
seq.

Effective for loans closed on or after November 27, 2003

Home Loan

New Mexico

Home Loan Protection Act, N.M. Rev. Stat. §§ 58-21A-1 et seq.

Effective as of January 1, 2004; Revised as of February 26, 2004

Home Loan

North Carolina

Restrictions and Limitations on High Cost Home Loans, N.C. Gen. Stat. §§ 24-1.1E
et seq.

Effective July 1, 2000; amended October 1, 2003 (adding open-end lines of
credit)

Consumer Home Loan

 

 

 


--------------------------------------------------------------------------------



 

 

 

South Carolina

South Carolina High Cost and Consumer Home Loans Act, S.C. Code Ann. §§ 37-23-10
et seq.

Effective for loans taken on or after January 1, 2004

Consumer Home Loan

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE A

 

REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES

 

Certificates

Offered Certificates

S&P

Moody’s

Class I-A-1

AAA

Aaa

Class I-A-2

AAA

Aaa

Class I-A-3

AAA

Aaa

Class I-X-1

AAA

Aaa

Class I-M-X

AA

Aa2

Class I-B-1

AA

Aa2

Class I-B-2

A+

A2

Class I-B-3

BBB

Baa2

Class R

AAA

NR

 

 

None of the above ratings has been lowered, qualified or withdrawn since the
dates of issuance of such ratings by the Rating Agencies.

 

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE B

 

MORTGAGE LOAN SCHEDULE

 

(Provided upon request)

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT K

 

FORM OF TRUSTEE LIMITED POWER OF ATTORNEY

 

KNOW ALL MEN BY THESE PRESENTS, that Deutsche Bank National Trust Company, a
banking corporation, having a place of business at 1761 E. St. Andrew Place,
Santa Ana, California, as Trustee (and in no personal or other representative
capacity) under the Pooling and Servicing Agreement, dated as of November 1,
2005, by and among Structured Asset Mortgage Investments II Inc., the Trustee
and MortgageIT, Inc. (as amended, restated, supplemented or otherwise modified
from time to time, the “Agreement” capitalized terms not defined herein have the
definitions assigned to such terms in the Agreement), relating to the MortgageIT
Trust 2005-AR1, Mortgage Pass-Through Certificates, Series 2005-AR15, hereby
appoints _______________, in its capacity as Servicer under the Agreement, as
the Trustee’s true and lawful Special Attorney-in-Fact, in the Trustee’s name,
place and stead and for the Trustee’s benefit, but only in its capacity as
Trustee aforesaid, to perform all acts and execute all documents as may be
customary, necessary and appropriate to effectuate the following enumerated
transactions in respect of any mortgage, deed of trust, promissory note or real
estate owned from time to time owned (beneficially or in title, whether the
Trustee is named therein as mortgagee or beneficiary or has become mortgagee or
beneficiary by virtue of endorsement, assignment or other conveyance) or held by
or registered to the Trustee (directly or through custodians or nominees), or in
respect of which the Trustee has a security interest or other lien, all as
provided under the applicable Agreement and only to the extent the respective
Trustee has an interest therein under the Agreement, and in respect of which the
Servicer is acting as servicer pursuant to the Agreement (the “Mortgage
Documents”).

 

This appointment shall apply to the following enumerated transactions under the
Agreement only:

 

The modification or re-recording of any Mortgage Document for the purpose of
correcting it to conform to the original intent of the parties thereto or to
correct title errors discovered after title insurance was issued and where such
modification or re-recording does not adversely affect the lien under the
Mortgage Document as insured.

 

2.            The subordination of the lien under a Mortgage Document to an
easement in favor of a public utility company or a state or federal agency or
unit with powers of eminent domain including, without limitation, the execution
of partial satisfactions/releases, partial reconveyances and the execution of
requests to trustees to accomplish same.

 

3.            The conveyance of the properties subject to a Mortgage Document to
the applicable mortgage insurer, or the closing of the title to the property to
be acquired as real estate so owned, or conveyance of title to real estate so
owned.

 

4.            The completion of loan assumption and modification agreements in
respect of Mortgage Documents.

 

5.            The full or partial satisfaction/release of a Mortgage Document or
full conveyance upon payment and discharge of all sums secured thereby,
including, without limitation, cancellation of the related note.

 

 


--------------------------------------------------------------------------------



 

 

6.            The assignment of any Mortgage Document, in connection with the
repurchase of the mortgage loan secured and evidenced thereby.

 

7.            The full assignment of a Mortgage Document upon payment and
discharge of all sums secured thereby in conjunction with the refinancing
thereof, including, without limitation, the assignment of the related note.

 

8.            With respect to a Mortgage Document, the foreclosure, the taking
of a deed in lieu of foreclosure, or the completion of judicial or non-judicial
foreclosure or termination, cancellation or rescission of any such foreclosure,
including, without limitation, any and all of the following acts:

 

the substitution of trustee(s) serving under a deed of trust, in accordance with
state law and the deed of trust;

 

 

b.

the preparation and issuance of statements of breach or non-performance;

 

 

 

 

c.

the preparation and filing of notices of default and/or notices of sale;

 

 

 

 

d.

the cancellation/rescission of notices of default and/or notices of sale;

 

 

 

 

e.

the taking of a deed in lieu of foreclosure; and

 

 

 

 

f.

the preparation and execution of such other documents and performance of such
other actions as may be necessary under the terms of the Mortgage Document or
state law to expeditiously complete said transactions in paragraphs 8(a) through
8(e), above.

 

9.            Demand, sue for, recover, collection and receive each and every
sum of money, debt, account and interest (which now is, or hereafter shall
become due and payable) belonging to or claimed by the Trustee under the
Mortgage Documents, and to use or take any lawful means for recovery thereof by
legal process or otherwise.

 

10.          Endorse on behalf of the Trustee all checks, drafts and/or
negotiable instruments made payable to the Trustee in respect of the Mortgage
Documents.

 

The Trustee gives the Special Attorney-in-Fact full power and authority to
execute such instruments and to do and perform all and every act and thing
necessary and proper to carry into effect the power or powers granted by this
Limited Power of Attorney, subject to the terms and conditions set forth in the
Agreement including the standard of care applicable to the servicer in the
Agreement, and hereby does ratify and confirm what such Special Attorney-in-Fact
shall lawfully do or cause to be done by authority hereof.

 


--------------------------------------------------------------------------------



 

 



IN WITNESS WHEREOF, the Trustee has caused its corporate name and seal to be
hereto signed and affixed and these presents to be acknowledged by its duly
elected and authorized officer this ___ day of ___ , 2005.

 

Deutsche Bank National Trust Company,

as Trustee

 

 

 

By:                                                                      

Name:

Title:

 

WITNESS:

 

WITNESS:

 

 

 

 

 

 

 

 

 

                                       

 

                                              

                                                            
Name:

 

                                                            
Name:

Title:

 

Title:

 

 

 

 

STATE OF ___________

Article II.

SS

Article III.

COUNTY OF _________

 

On ______________, 2005, before me, the undersigned, a Notary Public in and for
said state, personally appeared __________________, personally known to me to be
the person whose name is subscribed to the within instrument, and such person
acknowledged to me that such person executed the within instrument in such
person’s authorized capacity as a Senior Vice President of Deutsche Bank Trust
Company, National Association, and that by such signature on the within
instrument the entity upon behalf of which such person acted executed the
instrument.

 

 

WITNESS my hand and official seal.

 

 

______________________________

Notary Public

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT L

[RESERVED]

 

 


--------------------------------------------------------------------------------



 

 

EXHIBIT M

[RESERVED]

 

 

 

 

 